EXHIBIT 10.1
 

 

EXECUTION VERSION
 
CREDIT AGREEMENT
[wellsfargo.jpg]
 
by and among
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as Administrative Agent,
 
THE LENDERS THAT ARE PARTIES HERETO
 
as the Lenders,
 
and
 
MEDICAL ACTION INDUSTRIES INC.,
 
as Borrower
 
Dated as of May 17, 2013
 

 



                                                                                                                                                                                                            

 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS


    Page      
1.
DEFINITIONS AND CONSTRUCTION.
1
 
1.1
Definitions
1
 
1.2
Accounting Terms
1
 
1.3
Code
1
 
1.4
Construction
1
 
1.5
Time References
2
 
1.6
Schedules and Exhibits
2
2.
LOANS AND TERMS OF PAYMENT.
3
 
2.1
Revolving Loans.
3
 
2.2
Term Loan and Delayed Draw Term Loan.
3
 
2.3
Borrowing Procedures and Settlements.
4
 
2.4
Payments; Reductions of Commitments; Prepayments.
10
 
2.5
Promise to Pay; Promissory Notes.
15
 
2.6
Interest Rates and Letter of Credit Fee:  Rates, Payments, and Calculations.
15
 
2.7
Crediting Payments
16
 
2.8
Designated Account
17
 
2.9
Maintenance of Loan Account; Statements of Obligations
17
 
2.10
Fees.
17
 
2.11
Letters of Credit.
18
 
2.12
LIBOR Option.
24
 
2.13
Capital Requirements.
25
 
2.14
Accordion.
26
3.
CONDITIONS; TERM OF AGREEMENT.
28
 
3.1
Conditions Precedent to the Initial Extension of Credit
28
 
3.2
Conditions Precedent to all Extensions of Credit
28
 
3.3
Maturity
28
 
3.4
Effect of Maturity
28
 
3.5
Early Termination by Borrower
29
 
3.6
Conditions Subsequent
29
4.
REPRESENTATIONS AND WARRANTIES.
29
 
4.1
Due Organization and Qualification; Subsidiaries.
29
 
4.2
Due Authorization; No Conflict.
30
 
4.3
Governmental Consents
30
 
4.4
Binding Obligations; Perfected Liens.
30
 
4.5
Title to Assets; No Encumbrances
30
 
4.6
Litigation.
31
 
4.7
Compliance with Laws
31
 
4.8
No Material Adverse Effect
31
 
4.9
Solvency.
31
 
4.10
Employee Benefits.
31
 
4.11
Environmental Condition
32
 
4.12
Complete Disclosure
32
 
4.13
Patriot Act
33
 
4.14
Indebtedness
33
 
4.15
Payment of Taxes
33
 
4.16
Margin Stock
33

 
 
- ii -

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
 

      Page        
 
4.17
Governmental Regulation
33
 
4.18
OFAC
33
 
4.19
Employee and Labor Matters
33
 
4.20
Material Contracts
34
 
4.21
Leases
34
 
4.22
Eligible Accounts
34
 
4.23
Eligible Inventory
34
 
4.24
Location of Inventory and Equipment
34
 
4.25
Inventory Records
34
 
4.26
Eligible Equipment
34
 
4.27
Hedge Agreements
34
 
4.28
Casualty
34
5.
AFFIRMATIVE COVENANTS.
35
 
5.1
Financial Statements, Reports, Certificates
35
 
5.2
Reporting
35
 
5.3
Existence
35
 
5.4
Maintenance of Properties
35
 
5.5
Taxes
35
 
5.6
Insurance
35
 
5.7
Inspection.
36
 
5.8
Compliance with Laws
36
 
5.9
Environmental.  Borrower will, and will cause each of its Subsidiaries to,
36
 
5.10
Disclosure Updates
37
 
5.11
Formation of Subsidiaries
37
 
5.12
Further Assurances
37
 
5.13
Lender Meetings
38
 
5.14
Location of Inventory and Equipment
38
 
5.15
Bank Products
38
 
5.16
Hedge Agreements.
38
 
5.17
Compliance with ERISA and the IRC
38
 
5.18
Assignable Material Contracts
39
6.
NEGATIVE COVENANTS.
39
 
6.1
Indebtedness
39
 
6.2
Liens
39
 
6.3
Restrictions on Fundamental Changes
39
 
6.4
Disposal of Assets
39
 
6.5
Nature of Business
40
 
6.6
Prepayments and Amendments
40
 
6.7
Restricted Payments
40
 
6.8
Accounting Methods
41
 
6.9
Investments
41
 
6.10
Transactions with Affiliates
41
 
6.11
Use of Proceeds
41
 
6.12
Limitation on Issuance of Equity Interests
41
 
6.13
Inventory with Bailees
42
 
6.14
Employee Benefits
42
7.
FINANCIAL COVENANTS.
42
8.
EVENTS OF DEFAULT.
43
 
8.1
Payments
43

 
 
- iii -

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
 

      Page          
8.2
Covenants.  If any Loan Party or any of its Subsidiaries:
43
 
8.3
Judgments
43
 
8.4
Voluntary Bankruptcy, etc.
44
 
8.5
Involuntary Bankruptcy, etc.
44
 
8.6
Default Under Other Agreements
44
 
8.7
Representations, etc.
44
 
8.8
Guaranty
44
 
8.9
Security Documents
44
 
8.10
Loan Documents
44
 
8.11
Change of Control
44
 
8.12
ERISA
44
9.
RIGHTS AND REMEDIES.
44
 
9.1
Rights and Remedies
44
 
9.2
Remedies Cumulative
45
10.
WAIVERS; INDEMNIFICATION.
45
 
10.1
Demand; Protest; etc.
45
 
10.2
The Lender Group’s Liability for Collateral
45
 
10.3
Indemnification
46
11.
NOTICES.
46
12.
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.
47
13.
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.
50
 
13.1
Assignments and Participations.
50
 
13.2
Successors
53
14.
AMENDMENTS; WAIVERS.
53
 
14.1
Amendments and Waivers.
53
 
14.2
Replacement of Certain Lenders.
55
 
14.3
No Waivers; Cumulative Remedies
55
15.
AGENT; THE LENDER GROUP.
55
 
15.1
Appointment and Authorization of Agent
55
 
15.2
Delegation of Duties
56
 
15.3
Liability of Agent
56
 
15.4
Reliance by Agent
56
 
15.5
Notice of Default or Event of Default
57
 
15.6
Credit Decision
57
 
15.7
Costs and Expenses; Indemnification
57
 
15.8
Agent in Individual Capacity
58
 
15.9
Successor Agent
58
 
15.10
Lender in Individual Capacity
58
 
15.11
Collateral Matters.
59
 
15.12
Restrictions on Actions by Lenders; Sharing of Payments.
60
 
15.13
Agency for Perfection
60
 
15.14
Payments by Agent to the Lenders
60
 
15.15
Concerning the Collateral and Related Loan Documents
61
 
15.16
Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information
61

 
 
- iv -

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
 

      Page          
15.17
Several Obligations; No Liability
61
16.
WITHHOLDING TAXES.
62
 
16.1
Payments
62
 
16.2
Exemptions.
62
 
16.3
Reductions.
63
 
16.4
Refunds
64
17.
GENERAL PROVISIONS.
64
 
17.1
Effectiveness
64
 
17.2
Section Headings
64
 
17.3
Interpretation
64
 
17.4
Severability of Provisions
64
 
17.5
Bank Product Providers
64
 
17.6
Debtor-Creditor Relationship
65
 
17.7
Counterparts; Electronic Execution
65
 
17.8
Revival and Reinstatement of Obligations; Certain Waivers
65
 
17.9
Confidentiality.
65
 
17.10
Survival
66
 
17.11
Patriot Act
67
 
17.12
Integration
67



 
- v -

--------------------------------------------------------------------------------

 
EXHIBITS AND SCHEDULES
 
Exhibit A-1
Form of Assignment and Acceptance
Exhibit B-1
Form of Borrowing Base Certificate
Exhibit C-1
Form of Compliance Certificate
Exhibit L-1
Form of LIBOR Notice
Exhibit P-1
Form of Perfection Certificate
Exhibit 3.6
Form of Carrier, Freight Forwarder/Customs Broker Agreement
   
Schedule A-1
Agent’s Account
Schedule A-2
Authorized Persons
Schedule C-1
Commitments
Schedule D-1
Designated Account
Schedule P-1
Permitted Investments
Schedule P-2
Permitted Liens
Schedule R-1
Real Property Collateral
Schedule 1.1
Definitions
Schedule 3.1
Conditions Precedent
Schedule 3.6
Conditions Subsequent
Schedule 4.1(b)
Capitalization of Borrower
Schedule 4.1(c)
Capitalization of Borrower’s Subsidiaries
Schedule 4.6
Litigation
Schedule 4.10
Employee Benefits
Schedule 4.11
Environmental Matters
Schedule 4.14
Permitted Indebtedness
Schedule 4.20
Material Contracts
Schedule 4.24
Location of Inventory and Equipment
Schedule 5.1
Financial Statements, Reports, Certificates
Schedule 5.2
Collateral Reporting

 
 


 
- vi -

--------------------------------------------------------------------------------

 
CREDIT AGREEMENT
 
THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of May 17, 2013, by
and among the lenders identified on the signature pages hereof (each of such
lenders, together with its successors and permitted assigns, is referred to
hereinafter as a “Lender”, as that term is hereinafter further defined), WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
administrative agent for each member of the Lender Group and the Bank Product
Providers (in such capacity, together with its successors and assigns in such
capacity, “Agent”), and MEDICAL ACTION INDUSTRIES INC., a Delaware corporation
(“Borrower”).
 
The parties agree as follows:
 
1. DEFINITIONS AND CONSTRUCTION.
 
1.1 Definitions.  Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.
 
1.2 Accounting Terms.  All accounting terms not specifically defined herein
shall be construed in accordance with GAAP; provided, that if Borrower notifies
Agent that Borrower requests an amendment to any provision hereof to eliminate
the effect of any Accounting Change occurring after the Closing Date or in the
application thereof on the operation of such provision (or if Agent notifies
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such Accounting Change or in the application thereof, then Agent and
Borrower agree that they will negotiate in good faith amendments to the
provisions of this Agreement that are directly affected by such Accounting
Change with the intent of having the respective positions of the Lenders and
Borrower after such Accounting Change conform as nearly as possible to their
respective positions as of the date of this Agreement and, until any such
amendments have been agreed upon and agreed to by the Required Lenders, the
provisions in this Agreement shall be calculated as if no such Accounting Change
had occurred.  When used herein, the term “financial statements” shall include
the notes and schedules thereto.  Whenever the term “Borrower” is used in
respect of a financial covenant or a related definition, it shall be understood
to mean Borrower and its Subsidiaries on a consolidated basis, unless the
context clearly requires otherwise.  Notwithstanding anything to the contrary
contained herein, (a) all financial statements delivered hereunder shall be
prepared, and all financial covenants contained herein shall be calculated,
without giving effect to any election under the Statement of Financial
Accounting Standards No. 159  (or any similar accounting principle) permitting a
Person to value its financial liabilities or Indebtedness at the fair value
thereof, and (b) the term “unqualified opinion” as used herein to refer to
opinions or reports provided by accountants shall mean an opinion or report that
is (i) unqualified, and (ii) does not include any explanation, supplemental
comment, or other comment concerning the ability of the applicable Person to
continue as a going concern or concerning the scope of the audit (other than as
a result of an upcoming maturity date under the Loan Documents occurring within
one year from the time such report is delivered).
 
1.3 Code.  Any terms used in this Agreement that are defined in the Code shall
be construed and defined as set forth in the Code unless otherwise defined
herein; provided, that to the extent that the Code is used to define any term
herein and such term is defined differently in different Articles of the Code,
the definition of such term contained in Article 9 of the Code shall govern.
 
1.4 Construction.  Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and  “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.”  The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be.  Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified.  Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes,
 
 
 

--------------------------------------------------------------------------------

 
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements, thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein).  The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties.  Any reference herein or in any other Loan Document to the
satisfaction, repayment, or payment in full of the Obligations shall mean (a)
the payment or repayment in full in immediately available funds of (i) the
principal amount of, and interest accrued and unpaid with respect to, all
outstanding Loans, together with the payment of any premium applicable to the
repayment of the Loans, (ii) all Lender Group Expenses that have accrued and are
unpaid regardless of whether demand has been made therefor, (iii) all fees or
charges that have accrued hereunder or under any other Loan Document (including
the Letter of Credit Fee and the Unused Line Fee) and are unpaid, (b) in the
case of contingent reimbursement obligations with respect to Letters of Credit,
providing Letter of Credit Collateralization, (c) in the case of obligations
with respect to Bank Products (other than Hedge Obligations), providing Bank
Product Collateralization, (d) the receipt by Agent of cash collateral in order
to secure any other contingent Obligations for which a claim or demand for
payment has been made on or prior to such time or in respect of matters or
circumstances known to Agent or a Lender at such time that are reasonably
expected to result in any loss, cost, damage, or expense (including reasonable
attorneys’ fees and legal expenses), such cash collateral to be in such amount
as Agent determines in its Permitted Discretion is appropriate to secure such
contingent Obligations, (e) the payment or repayment in full in immediately
available funds of all other outstanding Obligations (including the payment of
any termination amount then applicable (or which would or could become
applicable as a result of the repayment of the other Obligations) under Hedge
Agreements provided by Hedge Providers) other than (i) unasserted contingent
indemnification Obligations, (ii) any Bank Product Obligations (other than Hedge
Obligations) that, at such time, are allowed by the applicable Bank Product
Provider to remain outstanding without being required to be repaid or cash
collateralized, and (iii) any Hedge Obligations that, at such time, are allowed
by the applicable Hedge Provider to remain outstanding without being required to
be repaid, and (f) the termination of all of the Commitments of the
Lenders.  Any reference herein to any Person shall be construed to include such
Person’s successors and assigns.  Any requirement of a writing contained herein
or in any other Loan Document shall be satisfied by the transmission of a
Record.
 
1.5 Time References.  Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, all references to time of day refer to
Pacific standard time or Pacific daylight saving time, as in effect in Los
Angeles, California on such day.  For purposes of the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each means “to and
including”; provided that, with respect to a computation of fees or interest
payable to Agent or any Lender, such period shall in any event consist of at
least one full day.
 
1.6 Schedules and Exhibits.  All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.
 
1.7 EBITDA. For purposes of calculating the Leverage Ratio and Fixed Charge
Coverage Ratio for any 12-month period from April 1, 2013 (the “Start Date”)
until April 1, 2014, EBITDA shall be calculated as follows: for the (A) first
full month following the Start Date, the actual amount for such month times 12,
(B) second full month following the Start Date, the actual amount for the first
two full months following the Start Date times 6, (C) third full month following
the Start Date, the actual amount for the first three full months following the
Start Date times 4, (D) fourth full month following the Start Date, the actual
amount for the first four full months following the Start Date times 3, (E)
fifth full month following the Start Date, the actual amount for the first five
full months following the Start Date times 12/5, (F) sixth full month following
the Start Date, the actual amount for the first six full months following the
Start Date times 2, (G) seventh full month following the Start Date, the actual
amount for the first seven full months following the Start Date times 12/7, (H)
eighth full month following the Start Date, the actual amount for the first
eight full months following the Start Date times 1.5, (I) ninth full month
following the Start Date, the actual amount for the first nine full months
following the Start Date times 12/9, (J) tenth full month following the Start
Date, the actual amount for the first ten full months following the Start Date
times 12/10, (L) eleventh full month following the Start Date, the actual amount
for the first eleven full months following the Start Date times 12/11, and (M)
twelfth full month following the Start Date, the actual amount for the first 12
full months following the Start Date.
 
 
- 2 -

--------------------------------------------------------------------------------

 
2. LOANS AND TERMS OF PAYMENT.
 
2.1 Revolving Loans.
 
(a) Subject to the terms and conditions of this Agreement, and during the term
of this Agreement, each Revolving Lender agrees (severally, not jointly or
jointly and severally) to make revolving loans (“Revolving Loans”) to Borrower
in an amount at any one time outstanding not to exceed the lesser of:
 
(i) such Lender’s Revolver Commitment, or
 
(ii) such Lender’s Pro Rata Share of an amount equal to the lesser of:
 
(A) the amount equal to (1) the Maximum Revolver Amount less (2) the sum of (y)
the Letter of Credit Usage at such time, plus (z) the principal amount of Swing
Loans outstanding at such time, and
 
(B) the amount equal to (1) the Borrowing Base as of such date (based upon the
most recent Borrowing Base Certificate delivered by Borrower to Agent) less the
sum of (1) the Letter of Credit Usage at such time, plus (2) the principal
amount of Swing Loans outstanding at such time.
 
(b) Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject to
the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement.  The outstanding principal amount of the Revolving
Loans, together with interest accrued and unpaid thereon, shall constitute
Obligations and shall be due and payable on the Maturity Date or, if earlier, on
the date on which they are declared due and payable pursuant to the terms of
this Agreement.
 
(c) Anything to the contrary in this Section 2.1 notwithstanding, Agent shall
have the right (but not the obligation), in the exercise of its Permitted
Discretion, to establish and increase or decrease Receivable Reserves, Inventory
Reserves, Bank Product Reserves, and other Reserves against the Borrowing Base
or the Maximum Revolver Amount.  The amount of any Receivable Reserve, Inventory
Reserve, Bank Product Reserve, or other Reserve established by Agent shall have
a reasonable relationship to the event, condition, other circumstance, or fact
that is the basis for such reserve and shall not be duplicative of any other
reserve established and currently maintained.
 
2.2 Term Loan and Delayed Draw Term Loan.
 
(a) Term Loan.
 
(i) Subject to the terms and conditions of this Agreement, on the Closing Date
each Lender with a Term Loan Commitment agrees (severally, not jointly or
jointly and severally) to make term loans (collectively, the “Term Loan”) to
Borrower in an amount equal to such Lender’s Pro Rata Share of the Term Loan
Amount.  The principal of the Term Loan shall be repaid in consecutive monthly
installments, each in the principal amount of $136,964.28 on the first day of
each calendar month, commencing on June 1, 2013.
 
(ii) The outstanding unpaid principal balance and all accrued and unpaid
interest on the Term Loan shall be due and payable on the earlier of (A) the
Maturity Date, and (B) the date of the acceleration of the Term Loan in
accordance with the terms hereof.  Any principal amount of the Term Loan that is
repaid or prepaid may not be reborrowed.  All principal of, interest on, and
other amounts payable in respect of the Term Loan shall constitute Obligations
hereunder.
 
(b) Delayed Draw Term Loan
 
(i) Subject to the terms and conditions of this Agreement, (i) during the period
from the Closing Date to May 17, 2015, each Lender with a Delayed Draw Term Loan
Commitment agrees (severally, not jointly or jointly and severally) to make term
loans (collectively, the “Delayed Draw Term Loan 1”) to
 
 
- 3 -

--------------------------------------------------------------------------------

 
Borrower in an amount equal to such Lender’s Pro Rata Share of the Delayed Draw
Term Loan 1 Amount and (ii) during the period from the date that the Delayed
Draw Term Loan 1 is made to May 17, 2015, each Lender with a Delayed Draw Term
Loan Commitment agrees (severally, not jointly or jointly and severally) to make
term loans (collectively, the “Delayed Draw Term Loan 2” and together with the
Delayed Draw Term Loan 1, each a “Delayed Draw Term Loan” and collectively, the
“Delayed Draw Term Loans”) to Borrower in an amount equal to such Lender’s Pro
Rata Share of the Delayed Draw Term Loan 2 Amount.  Each of the Delayed Draw
Term Loan 1 and the Delayed Draw Term Loan 2 shall be available to Borrower in a
single drawing of not less than $1,000,000 (or if the Delayed Draw Term Loan
Commitment on the applicable date of determination is less than $1,000,000, the
full amount of the remaining Delayed Draw Term Loan Commitment) upon not less
than five (5) Business Days’ written notice to Agent.
 
(ii) The principal of the Delayed Draw Term Loan 1 shall be repaid in
consecutive monthly installments, each in the principal amount equal to the
result of (a) the original principal amount of the Delayed Draw Term Loan 1
divided by (b) the number of months remaining from the date the Delayed Draw
Term Loan 1 was made until May 17, 2015.   The outstanding unpaid principal
balance and all accrued and unpaid interest on the Delayed Draw Term Loan 1
shall be due and payable on the earlier of (i) May 17, 2015 and (ii) the date of
the acceleration of the Delayed Draw Term Loan 1 in accordance with the terms
hereof.  Any principal amount of the Delayed Draw Term Loan 1 that is repaid or
prepaid may not be reborrowed.  All principal of, interest on, and other amounts
payable in respect of the Delayed Draw Term Loan 1 shall constitute Obligations
hereunder.
 
(iii) The principal of the Delayed Draw Term Loan 2 shall be repaid in
consecutive monthly installments, each in the principal amount equal to the
result of (a) the original principal amount of the Delayed Draw Term Loan 2
divided by (b) the number of months remaining from the date the Delayed Draw
Term Loan 2 was made until May 17, 2015.  The outstanding unpaid principal
balance and all accrued and unpaid interest on the Delayed Draw Term Loan 2
shall be due and payable on the earlier of (i) May 17, 2015 and (ii) the date of
the acceleration of the Delayed Draw Term Loan 2 in accordance with the terms
hereof.  Any principal amount of the Delayed Draw Term Loan 2 that is repaid or
prepaid may not be reborrowed.  All principal of, interest on, and other amounts
payable in respect of the Delayed Draw Term Loan 2 shall constitute Obligations
hereunder.
 
2.3 Borrowing Procedures and Settlements.
 
(a) Procedure for Borrowing Revolving Loans.  Each Borrowing shall be made by a
written request by an Authorized Person delivered to Agent and received by Agent
no later than 10:00 a.m. (i) on the Business Day that is the requested Funding
Date in the case of a request for a Swing Loan, and (ii) on the Business Day
that is 1 Business Day prior to the requested Funding Date in the case of all
other requests, specifying (A) the amount of such Borrowing, and (B) the
requested Funding Date (which shall be a Business Day); provided, that Agent
may, in its sole discretion, elect to accept as timely requests that are
received later than 10:00 a.m. on the applicable Business Day.  At Agent’s
election, in lieu of delivering the above-described written request, any
Authorized Person may give Agent telephonic notice of such request by the
required time.  In such circumstances, Borrower agrees that any such telephonic
notice will be confirmed in writing within 24 hours of the giving of such
telephonic notice, but the failure to provide such written confirmation shall
not affect the validity of the request.
 
(b) Making of Swing Loans.  In the case of a request for a Revolving Loan and so
long as either (i) the aggregate amount of Swing Loans made since the last
Settlement Date, minus all payments or other amounts applied to Swing Loans
since the last Settlement Date, plus the amount of the requested Swing Loan does
not exceed $5,000,000, or (ii) Swing Lender, in its sole discretion, agrees to
make a Swing Loan notwithstanding the foregoing limitation, Swing Lender shall
make a Revolving Loan (any such Revolving Loan made by Swing Lender pursuant to
this Section 2.3(b) being referred to as a “Swing Loan” and all such Revolving
Loans being referred to as “Swing Loans”) available to Borrower on the Funding
Date applicable thereto by transferring immediately available funds in the
amount of such requested Borrowing to the Designated Account. Each Swing Loan
shall be deemed to be a Revolving Loan hereunder and shall be subject to all the
terms and conditions (including Section 3) applicable to other Revolving Loans,
except that all payments (including interest) on any Swing Loan shall be payable
to Swing Lender solely for its own account.  Subject to the provisions of
Section
 
 
- 4 -

--------------------------------------------------------------------------------

 
2.3(d)(ii), Swing Lender shall not make and shall not be obligated to make any
Swing Loan if Swing Lender has actual knowledge that (i) one or more of the
applicable conditions precedent set forth in Section 3 will not be satisfied or
waived in accordance with the terms and conditions of this Agreement on the
requested Funding Date for the applicable Borrowing, or (ii) the requested
Borrowing would exceed the Availability on such Funding Date.  Swing Lender
shall not otherwise be required to determine whether the applicable conditions
precedent set forth in Section 3 have been satisfied or waived in accordance
with the terms and conditions of this Agreement on the Funding Date applicable
thereto prior to making any Swing Loan.  The Swing Loans shall be secured by
Agent’s Liens, constitute Revolving Loans and Obligations, and bear interest at
the rate applicable from time to time to Revolving Loans that are Base Rate
Loans.
 
(c) Making of Revolving Loans.
 
(i) In the event that Swing Lender is not obligated to make a Swing Loan, then
after receipt of a request for a Borrowing pursuant to Section 2.3(a), Agent
shall notify the Lenders by telecopy, telephone, email, or other electronic form
of transmission, of the requested Borrowing; such notification to be sent on the
Business Day that is 1 Business Day prior to the requested Funding Date.  If
Agent has notified the Lenders of a requested Borrowing on the Business Day that
is 1 Business Day prior to the Funding Date, then each Lender shall make the
amount of such Lender’s Pro Rata Share of the requested Borrowing available to
Agent in immediately available funds, to Agent’s Account, not later than 10:00
a.m. on the Business Day that is the requested Funding Date.  After Agent’s
receipt of the proceeds of such Revolving Loans from the Lenders, Agent shall
make the proceeds thereof available to Borrower on the applicable Funding Date
by transferring immediately available funds equal to such proceeds received by
Agent to the Designated Account; provided, that, subject to the provisions of
Section 2.3(d)(ii), no Lender shall have an obligation to make any Revolving
Loan, if (1) one or more of the applicable conditions precedent set forth in
Section 3 will not be satisfied or waived in accordance with the terms and
conditions of this Agreement on the requested Funding Date for the applicable
Borrowing unless such condition has been waived, or (2) the requested Borrowing
would exceed the Availability on such Funding Date.
 
(ii) Unless Agent receives notice from a Lender prior to 9:30 a.m. on the
Business Day that is the requested Funding Date relative to a requested
Borrowing as to which Agent has notified the Lenders of a requested Borrowing
that such Lender will not make available as and when required hereunder to Agent
for the account of Borrower the amount of that Lender’s Pro Rata Share of the
Borrowing, Agent may assume that each Lender has made or will make such amount
available to Agent in immediately available funds on the Funding Date and Agent
may (but shall not be so required), in reliance upon such assumption, make
available to Borrower a corresponding amount.  If, on the requested Funding
Date, any Lender shall not have remitted the full amount that it is required to
make available to Agent in immediately available funds and if Agent has made
available to Borrower such amount on the requested Funding Date, then such
Lender shall make the amount of such Lender’s Pro Rata Share of the requested
Borrowing available to Agent in immediately available funds, to Agent’s Account,
no later than 10:00 a.m. on the Business Day that is the first Business Day
after the requested Funding Date (in which case, the interest accrued on such
Lender’s portion of such Borrowing for the Funding Date shall be for Agent’s
separate account).  If any Lender shall not remit the full amount that it is
required to make available to Agent in immediately available funds as and when
required hereby and if Agent has made available to Borrower such amount, then
that Lender shall be obligated to immediately remit such amount to Agent,
together with interest at the Defaulting Lender Rate for each day until the date
on which such amount is so remitted.  A notice submitted by Agent to any Lender
with respect to amounts owing under this Section 2.3(c)(ii) shall be conclusive,
absent manifest error.  If the amount that a Lender is required to remit is made
available to Agent, then such payment to Agent shall constitute such Lender’s
Revolving Loan for all purposes of this Agreement.  If such amount is not made
available to Agent on the Business Day following the Funding Date, Agent will
notify Borrower of such failure to fund and, upon demand by Agent, Borrower
shall pay such amount to Agent for Agent’s account, together with interest
thereon for each day elapsed since the date of such Borrowing, at a rate per
annum equal to the interest rate applicable at the time to the Revolving Loans
composing such Borrowing.
 
(d) Protective Advances and Optional Overadvances.
 
 
- 5 -

--------------------------------------------------------------------------------

 
(i) Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.3(d)(iv), at any time (A) after the
occurrence and during the continuance of a Default or an Event of Default, or
(B) that any of the other applicable conditions precedent set forth in Section 3
are not satisfied or waived in accordance with the terms and conditions of this
Agreement, Agent hereby is authorized by Borrower and the Lenders, from time to
time, in Agent’s sole discretion, to make Revolving Loans to, or for the benefit
of, Borrower, on behalf of the Revolving Lenders, that Agent, in its Permitted
Discretion, deems necessary or desirable (1) to preserve or protect the
Collateral, or any portion thereof, or (2) to enhance the likelihood of
repayment of the Obligations (other than the Bank Product Obligations) (the
Revolving Loans described in this Section 2.3(d)(i) shall be referred to as
“Protective Advances”).
 
(ii) Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.3(d)(iv), the Lenders hereby authorize
Agent or Swing Lender, as applicable, and either Agent or Swing Lender, as
applicable, may, but is not obligated to, knowingly and intentionally, continue
to make Revolving Loans (including Swing Loans) to Borrower notwithstanding that
an Overadvance exists or would be created thereby, so long as (A) after giving
effect to such Revolving Loans, the outstanding Revolver Usage does not exceed
the Borrowing Base by more than 5.0% of the Maximum Revolver Amount and (B)
after giving effect to such Revolving Loans, the outstanding Revolver Usage
(except for and excluding amounts charged to the Loan Account for interest,
fees, or Lender Group Expenses) does not exceed the Maximum Revolver Amount.  In
the event Agent obtains actual knowledge that the Revolver Usage exceeds the
amounts permitted by the immediately foregoing provisions, regardless of the
amount of, or reason for, such excess, Agent shall notify the Lenders as soon as
practicable (and prior to making any (or any additional) intentional
Overadvances (except for and excluding amounts charged to the Loan Account for
interest, fees, or Lender Group Expenses) unless Agent determines that prior
notice would result in imminent harm to the Collateral or its value, in which
case Agent may make such Overadvances and provide notice as promptly as
practicable thereafter), and the Lenders with Revolver Commitments thereupon
shall, together with Agent, jointly determine the terms of arrangements that
shall be implemented with Borrower intended to reduce, within a reasonable time,
the outstanding principal amount of the Revolving Loans to Borrower to an amount
permitted by the preceding sentence.  In such circumstances, if any Lender with
a Revolver Commitment objects to the proposed terms of reduction or repayment of
any Overadvance, the terms of reduction or repayment thereof shall be
implemented according to the determination of the Required Lenders.  The
foregoing provisions are meant for the benefit of the Lenders and Agent and are
not meant for the benefit of Borrower, which shall continue to be bound by the
provisions of Section 2.4(e)(1).  Each Lender with a Revolver Commitment shall
be obligated to settle with Agent as provided in Section 2.3(e) for the amount
of such Lender’s Pro Rata Share of any unintentional Overadvances by Agent
reported to such Lender, any intentional Overadvances made as permitted under
this Section 2.3(d)(ii), and any Overadvances resulting from the charging to the
Loan Account of interest, fees, or Lender Group Expenses.
 
(iii) Each Protective Advance and each Overadvance (each, an “Extraordinary
Advance”) shall be deemed to be a Revolving Loan hereunder, except that no
Extraordinary Advance shall be eligible to be a LIBOR Rate Loan and, prior to
Settlement therefor, all payments on the Extraordinary Advances shall be payable
to Agent solely for its own account.  The Extraordinary Advances shall be
repayable on demand, secured by Agent’s Liens, constitute Obligations hereunder,
and bear interest at the rate applicable from time to time to Revolving Loans
that are Base Rate Loans.  The provisions of this Section 2.3(d) are for the
exclusive benefit of Agent, Swing Lender, and the Lenders and are not intended
to benefit Borrower (or any other Loan Party) in any way.
 
(iv) Notwithstanding anything contained in this Agreement or any other Loan
Document to the contrary: (A) no Extraordinary Advance may be made by Agent if
such Extraordinary Advance would cause the aggregate principal amount of
Extraordinary Advances outstanding to exceed an amount equal to 10% of the
Maximum Revolver Amount; and (B) to the extent that the making of any
Extraordinary Advance causes the aggregate Revolver Usage to exceed the Maximum
Revolver Amount, such portion of such Extraordinary Advance shall be for Agent’s
sole and separate account and not for the account of any Lender and shall be
entitled to priority in repayment in accordance with Section 2.4(b).
 
 
- 6 -

--------------------------------------------------------------------------------

 
(e) Settlement.  It is agreed that each Lender’s funded portion of the Revolving
Loans is intended by the Lenders to equal, at all times, such Lender’s Pro Rata
Share of the outstanding Revolving Loans.  Such agreement notwithstanding,
Agent, Swing Lender, and the other Lenders agree (which agreement shall not be
for the benefit of Borrower) that in order to facilitate the administration of
this Agreement and the other Loan Documents, settlement among the Lenders as to
the Revolving Loans, the Swing Loans, and the Extraordinary Advances shall take
place on a periodic basis in accordance with the following provisions:
 
(i) Agent shall request settlement (“Settlement”) with the Lenders on a weekly
basis, or on a more frequent basis if so determined by Agent in its sole
discretion (1) on behalf of Swing Lender, with respect to the outstanding Swing
Loans, (2) for itself, with respect to the outstanding Extraordinary Advances,
and (3) with respect to Borrower’s or its Subsidiaries’ payments or other
amounts received, as to each by notifying the Lenders by telecopy, telephone, or
other similar form of transmission, of such requested Settlement, no later than
2:00 p.m. on the Business Day immediately prior to the date of such requested
Settlement (the date of such requested Settlement being the “Settlement
Date”).  Such notice of a Settlement Date shall include a summary statement of
the amount of outstanding Revolving Loans, Swing  Loans, and Extraordinary
Advances for the period since the prior Settlement Date.  Subject to the terms
and conditions contained herein (including Section 2.3(g)):  (y) if the amount
of the Revolving Loans (including Swing Loans, and Extraordinary Advances) made
by a Lender that is not a Defaulting Lender exceeds such Lender’s Pro Rata Share
of the Revolving Loans (including Swing Loans, and Extraordinary Advances) as of
a Settlement Date, then Agent shall, by no later than 12:00 p.m. on the
Settlement Date, transfer in immediately available funds to a Deposit Account of
such Lender (as such Lender may designate), an amount such that each such Lender
shall, upon receipt of such amount, have as of the Settlement Date, its Pro Rata
Share of the Revolving Loans (including Swing Loans, and Extraordinary
Advances), and (z) if the amount of the Revolving Loans (including Swing Loans,
and Extraordinary Advances) made by a Lender is less than such Lender’s Pro Rata
Share of the Revolving Loans (including Swing Loans, and Extraordinary Advances)
as of a Settlement Date, such Lender shall no later than 12:00 p.m. on the
Settlement Date transfer in immediately available funds to Agent’s Account, an
amount such that each such Lender shall, upon transfer of such amount, have as
of the Settlement Date, its Pro Rata Share of the Revolving Loans (including
Swing Loans and Extraordinary Advances).  Such amounts made available to Agent
under clause (z) of the immediately preceding sentence shall be applied against
the amounts of the applicable Swing Loans or Extraordinary Advances and,
together with the portion of such Swing Loans or Extraordinary Advances
representing Swing Lender’s Pro Rata Share thereof, shall constitute Revolving
Loans of such Lenders.  If any such amount is not made available to Agent by any
Lender on the Settlement Date applicable thereto to the extent required by the
terms hereof, Agent shall be entitled to recover for its account such amount on
demand from such Lender together with interest thereon at the Defaulting Lender
Rate.
 
(ii) In determining whether a Lender’s balance of the Revolving Loans, Swing
Loans, and Extraordinary Advances is less than, equal to, or greater than such
Lender’s Pro Rata Share of the Revolving Loans, Swing Loans, and Extraordinary
Advances as of a Settlement Date, Agent shall, as part of the relevant
Settlement, apply to such balance the portion of payments actually received in
good funds by Agent with respect to principal, interest, fees payable by
Borrower and allocable to the Lenders hereunder, and proceeds of Collateral.
 
(iii) Between Settlement Dates, Agent, to the extent Extraordinary Advances or
Swing Loans are outstanding, may pay over to Agent or Swing Lender, as
applicable, any payments or other amounts received by Agent, that in accordance
with the terms of this Agreement would be applied to the reduction of the
Revolving Loans, for application to the Extraordinary Advances or Swing
Loans.  Between Settlement Dates, Agent, to the extent no Extraordinary Advances
or Swing Loans are outstanding, may pay over to Swing Lender any payments or
other amounts received by Agent, that in accordance with the terms of this
Agreement would be applied to the reduction of the Revolving Loans, for
application to Swing Lender’s Pro Rata Share of the Revolving Loans.  If, as of
any Settlement Date, payments or other amounts of Borrower or its Subsidiaries
received since the then immediately preceding Settlement Date have been applied
to Swing Lender’s Pro Rata Share of the Revolving Loans other than to Swing
Loans, as provided for in the previous sentence, Swing Lender shall pay to Agent
for the accounts of the Lenders, and Agent shall pay to the Lenders (other than
a Defaulting Lender if Agent has implemented the provisions of Section 2.3(g)),
to be applied to the outstanding Revolving Loans of such Lenders, an amount such
that each such Lender shall, upon receipt of such amount, have, as of such
Settlement Date, its Pro
 
- 7 -

--------------------------------------------------------------------------------

 
Rata Share of the Revolving Loans.  During the period between Settlement Dates,
Swing Lender with respect to Swing Loans, Agent with respect to Extraordinary
Advances, and each Lender with respect to the Revolving Loans other than Swing
Loans and Extraordinary Advances, shall be entitled to interest at the
applicable rate or rates payable under this Agreement on the daily amount of
funds employed by Swing Lender, Agent, or the Lenders, as applicable.
 
(iv) Anything in this Section 2.3(e) to the contrary notwithstanding, in the
event that a Lender is a Defaulting Lender, Agent shall be entitled to refrain
from remitting settlement amounts to the Defaulting Lender and, instead, shall
be entitled to elect to implement the provisions set forth in Section 2.3(g).
 
(f) Notation.  Agent, as a non-fiduciary agent for Borrower, shall maintain a
register showing the principal amount of the Revolving Loans (and portion of the
Term Loan Delayed Draw Term Loan 1 and Delayed Draw Term Loan 2, as applicable),
owing to each Lender, including the Swing Loans owing to Swing Lender, and
Extraordinary Advances owing to Agent, and the interests therein of each Lender,
from time to time and such register shall, absent manifest error, conclusively
be presumed to be correct and accurate.
 
(g) Defaulting Lenders.
 
(i) Notwithstanding the provisions of Section 2.4(b)(ii), Agent shall not be
obligated to transfer to a Defaulting Lender any payments made by Borrower to
Agent for the Defaulting Lender’s benefit or any proceeds of Collateral that
would otherwise be remitted hereunder to the Defaulting Lender, and, in the
absence of such transfer to the Defaulting Lender, Agent shall transfer any such
payments (A) first, to Swing Lender to the extent of any Swing Loans that were
made by Swing Lender and that were required to be, but were not, paid by the
Defaulting Lender, (B) second, to Issuing Bank, to the extent of the portion of
a Letter of Credit Disbursement that was required to be, but was not, paid by
the Defaulting Lender, (C) third, to each Non-Defaulting Lender ratably in
accordance with their Commitments (but, in each case, only to the extent that
such Defaulting Lender’s portion of a Revolving Loan (or other funding
obligation) was funded by such other Non-Defaulting Lender), (D) to a suspense
account maintained by Agent, the proceeds of which shall be retained by Agent
and may be made available to be re-advanced to or for the benefit of Borrower
(upon the request of Borrower and subject to the conditions set forth in Section
3.2) as if such Defaulting Lender had made its portion of Revolving Loans (or
other funding obligations) hereunder, and (E) from and after the date on which
all other Obligations have been paid in full, to such Defaulting Lender in
accordance with tier (L) of Section 2.4(b)(ii).  Subject to the foregoing, Agent
may hold and, in its discretion, re-lend to Borrower for the account of such
Defaulting Lender the amount of all such payments received and retained by Agent
for the account of such Defaulting Lender.  Solely for the purposes of voting or
consenting to matters with respect to the Loan Documents (including the
calculation of Pro Rata Share in connection therewith) and for the purpose of
calculating the fee payable under Section 2.10(b), such Defaulting Lender shall
be deemed not to be a “Lender” and such Lender’s Commitment shall be deemed to
be zero; provided, that the foregoing shall not apply to any of the matters
governed by Section 14.1(a)(i) through (iii).  The provisions of this Section
2.3(g) shall remain effective with respect to such Defaulting Lender until the
earlier of (y) the date on which all of the Non-Defaulting Lenders, Agent,
Issuing Bank, and Borrower shall have waived, in writing, the application of
this Section 2.3(g) to such Defaulting Lender, or (z) the date on which such
Defaulting Lender makes payment of all amounts that it was obligated to fund
hereunder, pays to Agent all amounts owing by Defaulting Lender in respect of
the amounts that it was obligated to fund hereunder, and, if requested by Agent,
provides adequate assurance of its ability to perform its future obligations
hereunder (on which earlier date, so long as no Event of Default has occurred
and is continuing, any remaining cash collateral held by Agent pursuant to
Section 2.3(g)(ii) shall be released to Borrower).  The operation of this
Section 2.3(g) shall not be construed to increase or otherwise affect the
Commitment of any Lender, to relieve or excuse the performance by such
Defaulting Lender or any other Lender of its duties and obligations hereunder,
or to relieve or excuse the performance by Borrower of its duties and
obligations hereunder to Agent, Issuing Bank, or to the Lenders other than such
Defaulting Lender.  Any failure by a Defaulting Lender to fund amounts that it
was obligated to fund hereunder shall constitute a material breach by such
Defaulting Lender of this Agreement and shall entitle Borrower, at its option,
upon written notice to Agent, to arrange for a substitute Lender to assume the
Commitment of such Defaulting Lender, such substitute Lender to be reasonably
acceptable to Agent.  In connection with the arrangement of such a substitute
Lender, the Defaulting Lender shall have no right to refuse to be replaced
hereunder, and agrees to execute and deliver a completed form
 
 
- 8 -

--------------------------------------------------------------------------------

 
of Assignment and Acceptance in favor of the substitute Lender (and agrees that
it shall be deemed to have executed and delivered such document if it fails to
do so) subject only to being paid its share of the outstanding Obligations
(other than Bank Product Obligations, but including (1) all interest, fees, and
other amounts that may be due and payable in respect thereof, and (2) an
assumption of its Pro Rata Share of its participation in the Letters of Credit);
provided, that any such assumption of the Commitment of such Defaulting Lender
shall not be deemed to constitute a waiver of any of the Lender Groups’ or
Borrower’s rights or remedies against any such Defaulting Lender arising out of
or in relation to such failure to fund.  In the event of a direct conflict
between the priority provisions of this Section 2.3(g) and any other provision
contained in this Agreement or any other Loan Document, it is the intention of
the parties hereto that such provisions be read together and construed, to the
fullest extent possible, to be in concert with each other.  In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Section 2.3(g) shall control and govern.
 
(ii) If any Swing Loan or Letter of Credit is outstanding at the time that a
Lender becomes a Defaulting Lender then:
 
(A) such Defaulting Lender’s Swing Loan Exposure and Letter of Credit Exposure
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Pro Rata Shares but only to the extent (x) the sum of all
Non-Defaulting Lenders’ Revolving Loan Exposures plus such Defaulting Lender’s
Swing Loan Exposure and Letter of Credit Exposure does not exceed the total of
all Non-Defaulting Lenders’ Revolver Commitments and (y) the conditions set
forth in Section 3.2 are satisfied or waived in accordance with the terms and
conditions of this Agreement at such time;
 
(B) if the reallocation described in clause (A) above cannot, or can only
partially, be effected, Borrower shall within one Business Day following notice
by Agent (x) first, prepay such Defaulting Lender’s Swing Loan Exposure (after
giving effect to any partial reallocation pursuant to clause (A) above) and (y)
second, cash collateralize such Defaulting Lender’s Letter of Credit Exposure
(after giving effect to any partial reallocation pursuant to clause (A) above),
pursuant to a cash collateral agreement to be entered into in form and substance
reasonably satisfactory to Agent, for so long as such Letter of Credit Exposure
is outstanding; provided, that Borrower shall not be obligated to cash
collateralize any Defaulting Lender’s Letter of Credit Exposure if such
Defaulting Lender is also Issuing Bank;
 
(C) if Borrower cash collateralizes any portion of such Defaulting Lender’s
Letter of Credit Exposure pursuant to this Section 2.3(g)(ii), Borrower shall
not be required to pay any Letter of Credit Fees to Agent for the account of
such Defaulting Lender pursuant to Section 2.6(b) with respect to such cash
collateralized portion of such Defaulting Lender’s Letter of Credit Exposure
during the period such Letter of Credit Exposure is cash collateralized;
 
(D) to the extent the Letter of Credit Exposure of the Non-Defaulting Lenders is
reallocated pursuant to this Section 2.3(g)(ii), then the Letter of Credit Fees
payable to the Non-Defaulting Lenders pursuant to Section 2.6(b) shall be
adjusted in accordance with such Non-Defaulting Lenders’ Letter of Credit
Exposure;
 
(E) to the extent any Defaulting Lender’s Letter of Credit Exposure is neither
cash collateralized nor reallocated pursuant to this Section 2.3(g)(ii), then,
without prejudice to any rights or remedies of Issuing Bank or any Lender
hereunder, all Letter of Credit Fees that would have otherwise been payable to
such Defaulting Lender under Section 2.6(b) with respect to such portion of such
Letter of Credit Exposure shall instead be payable to Issuing Bank until such
portion of such Defaulting Lender’s Letter of Credit Exposure is cash
collateralized or reallocated;
 
(F) so long as any Lender is a Defaulting Lender, Swing Lender shall not be
required to make any Swing Loan and Issuing Bank shall not be required to issue,
amend, or increase any Letter of Credit, in each case, to the extent (x) the
Defaulting Lender’s Pro Rata Share of such Swing Loans or Letter of Credit
cannot be reallocated pursuant to this Section 2.3(g)(ii) or (y) Swing Lender or
Issuing Bank, as applicable, has not otherwise entered into arrangements
reasonably satisfactory to Swing Lender or Issuing Bank, as
 
 
- 9 -

--------------------------------------------------------------------------------

 
applicable, and Borrower to eliminate Swing Lender’s or Issuing Bank’s risk with
respect to the Defaulting Lender’s participation in Swing Loans or Letters of
Credit; and
 
(G) Agent may release any cash collateral provided by Borrower pursuant to this
Section 2.3(g)(ii) to Issuing Bank and Issuing Bank may apply any such cash
collateral to the payment of such Defaulting Lender’s Pro Rata Share of any
Letter of Credit Disbursement that is not reimbursed by Borrower pursuant to
Section 2.11(d).
 
(h) Independent Obligations.  All Revolving Loans (other than Swing Loans and
Extraordinary Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares.  It is understood that (i) no Lender
shall be responsible for any failure by any other Lender to perform its
obligation to make any Revolving Loan (or other extension of credit) hereunder,
nor shall any Commitment of any Lender be increased or decreased as a result of
any failure by any other Lender to perform its obligations hereunder, and (ii)
no failure by any Lender to perform its obligations hereunder shall excuse any
other Lender from its obligations hereunder.
 
2.4 Payments; Reductions of Commitments; Prepayments.
 
(a) Payments by Borrower.
 
(i) Except as otherwise expressly provided herein, all payments by Borrower
shall be made to Agent’s Account for the account of the Lender Group and shall
be made in immediately available funds, no later than 1:30 p.m. on the date
specified herein.  Any payment received by Agent later than 1:30 p.m. shall be
deemed to have been received (unless Agent, in its sole discretion, elects to
credit it on the date received) on the following Business Day and any applicable
interest or fee shall continue to accrue until such following Business Day.
 
(ii) Unless Agent receives notice from Borrower prior to the date on which any
payment is due to the Lenders that Borrower will not make such payment in full
as and when required, Agent may assume that Borrower has made (or will make)
such payment in full to Agent on such date in immediately available funds and
Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender.  If and to the extent Borrower does not make such payment in
full to Agent on the date when due, each Lender severally shall repay to Agent
on demand such amount distributed to such Lender, together with interest thereon
at the Defaulting Lender Rate for each day from the date such amount is
distributed to such Lender until the date repaid.
 
(b) Apportionment and Application.
 
(i) So long as no Application Event has occurred and is continuing and except as
otherwise provided herein with respect to Defaulting Lenders, all principal and
interest payments received by Agent shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the Obligations to which
such payments relate held by each Lender) and all payments of fees and expenses
received by Agent (other than fees or expenses that are for Agent’s separate
account or for the separate account of Issuing Bank) shall be apportioned
ratably among the Lenders having a Pro Rata Share of the type of Commitment or
Obligation to which a particular fee or expense relates.  Subject to Section
2.4(b)(iv), Section 2.4(d)(ii), and Section 2.4(e), all payments to be made
hereunder by Borrower shall be remitted to Agent and all such payments, and all
proceeds of Collateral received by Agent, shall be applied, so long as no
Application Event has occurred and is continuing and except as otherwise
provided herein with respect to Defaulting Lenders, to reduce the balance of the
Revolving Loans outstanding and, thereafter, to Borrower (to be wired to the
Designated Account) or such other Person entitled thereto under applicable law.
 
 
- 10 -

--------------------------------------------------------------------------------

 
(ii) At any time that an Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, all
payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:
 
(A) first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents, until
paid in full,
 
(B) second, to pay any fees or premiums then due to Agent under the Loan
Documents until paid in full,
 
(C) third, to pay interest due in respect of all Protective Advances until paid
in full,
 
(D) fourth, to pay the principal of all Protective Advances until paid in full,
 
(E) fifth, ratably, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to any of the Lenders under the Loan
Documents, until paid in full,
 
(F) sixth, ratably, to pay any fees or premiums then due to any of the Lenders
under the Loan Documents until paid in full,
 
(G) seventh, to pay interest accrued in respect of the Swing Loans until paid in
full,
 
(H) eighth, to pay the principal of all Swing Loans until paid in full,
 
(I) ninth, ratably, to pay interest accrued in respect of the Revolving Loans
(other than Protective Advances), the Term Loan, the Delayed Draw Term Loan 1
and the Delayed Draw Term Loan 2 until paid in full,
 
(J) tenth, ratably
 
i. ratably, to pay the principal of all Revolving Loans, the Term Loan, the
Delayed Draw Term Loan 1 and the Delayed Draw Term Loan 2 until paid in full,
 
ii. to Agent, to be held by Agent, for the benefit of Issuing Bank (and for the
ratable benefit of each of the Lenders that have an obligation to pay to Agent,
for the account of Issuing Bank, a share of each Letter of Credit Disbursement),
as cash collateral in an amount up to 105% of the Letter of Credit Usage (to the
extent permitted by applicable law, such cash collateral shall be applied to the
reimbursement of any Letter of Credit Disbursement as and when such disbursement
occurs and, if a Letter of Credit expires undrawn, the cash collateral held by
Agent in respect of such Letter of Credit shall, to the extent permitted by
applicable law, be reapplied pursuant to this Section 2.4(b)(ii), beginning with
tier (A) hereof),
 
iii. ratably, up to the amount (after taking into account any amounts previously
paid pursuant to this clause iii. during the continuation of the applicable
Application Event) of the most recently established Bank Product Reserve to (y)
the Bank Product Providers based upon amounts then certified by the applicable
Bank Product Provider to Agent (in form and substance reasonably satisfactory to
Agent) to be due and payable to such Bank Product Providers on account of Bank
Product Obligations, and (z) with any balance to be paid to Agent, to be held by
Agent, for the ratable benefit of the Bank Product Providers, as cash collateral
(which cash collateral may be released by Agent to the applicable Bank Product
Provider and applied by such Bank Product Provider to the payment or
reimbursement of any amounts due and payable with respect to Bank Product
Obligations owed to the applicable Bank Product Provider as and when such
amounts first become due and payable and, if and at such time as all such Bank
Product Obligations are paid or otherwise satisfied in full, the cash
 
 
- 11 -

--------------------------------------------------------------------------------

 
collateral held by Agent in respect of such Bank Product Obligations shall be
reapplied pursuant to this Section 2.4(b)(ii), beginning with tier (A) hereof,
 
(K) eleventh, to pay any other Obligations other than Obligations owed to
Defaulting Lenders,
 
(L) twelfth, ratably to pay any Obligations owed to Defaulting Lenders; and
 
(M) thirteenth, to Borrower (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.
 
(iii) Agent promptly shall distribute to each Lender, pursuant to the applicable
wire instructions received from each Lender in writing, such funds as it may be
entitled to receive, subject to a Settlement delay as provided in Section
2.3(e).
 
(iv) In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(i) shall not apply to any payment made by Borrower to
Agent and specified by Borrower to be for the payment of specific Obligations
then due and payable (or prepayable) under any provision of this Agreement or
any other Loan Document.
 
(v) For purposes of Section 2.4(b)(ii), “paid in full” of a type of Obligation
means payment in cash or immediately available funds of all amounts owing on
account of such type of Obligation, including interest accrued after the
commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.
 
(vi) In the event of a direct conflict between the priority provisions of this
Section 2.4 and any other provision contained in this Agreement or any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each other.  In the event of any actual, irreconcilable conflict that
cannot be resolved as aforesaid, if the conflict relates to the provisions of
Section 2.3(g) and this Section 2.4, then the provisions of Section 2.3(g) shall
control and govern, and if otherwise, then the terms and provisions of this
Section 2.4 shall control and govern.
 
(c) Reduction of Commitments.
 
(i) Revolver Commitments.  The Revolver Commitments shall terminate on the
Maturity Date.  Borrower may at any time or from time to time reduce the
Revolver Commitments, without premium or penalty, to an amount not less than the
greater of (A) $25,000,000 and (B) an amount not less than the sum of (1) the
Revolver Usage as of such date, plus (2) the principal amount of all Revolving
Loans not yet made as to which a request has been given by Borrower under
Section 2.3(a), plus (3) the amount of all Letters of Credit not yet issued as
to which a request has been given by Borrower pursuant to Section 2.11(a).  Each
such reduction shall be in an amount which is not less than $500,000, shall be
made by providing not less than 5 Business Days prior written notice to Agent,
and shall be irrevocable.  Once reduced, the Revolver Commitments may not be
increased.  Each such reduction of the Revolver Commitments shall reduce the
Revolver Commitments of each Lender proportionately in accordance with its
ratable share thereof.
 
(ii) Term Loan Commitments.  The Term Loan Commitments shall terminate upon the
making of the Term Loan.
 
(iii) Delayed Draw Term Loan Commitments.  The Delayed Draw Term Loan
Commitments shall terminate on the earliest of (A) May 17, 2015, (B) the
reduction of the Delayed Draw Term Loan Commitments to $0.00 and (C) the making
of the Delayed Draw Term Loan 2.  Borrower may reduce the Delayed Draw Term Loan
Commitments, without premium or penalty in whole or in part.  Each such
reduction shall be in an amount which is not less than $1,000,000 (unless the
Delayed Draw Term Loan Commitments are being reduced to zero and the amount of
the Delayed Draw Term Loan Commitments in effect immediately prior to
 
 
- 12 -

--------------------------------------------------------------------------------

 
such reduction are less than $1,000,000), shall be made by providing not less
than 5 Business Days prior written notice to Agent, and shall be
irrevocable.  Once reduced, the Delayed Draw Term Loan Commitments may not be
increased.  Each such reduction of the Delayed Draw Term Loan Commitments shall
reduce the Delayed Draw Term Loan Commitments of each Lender proportionately in
accordance with its ratable share thereof.
 
(d) Optional Prepayments.
 
(i) Revolving Loans.  Borrower may prepay the principal of any Revolving Loan at
any time in whole or in part, without premium or penalty.
 
(ii) Term Loan and Delayed Draw Term Loan.  Borrower may, upon at least 10
Business Days prior written notice to Agent, prepay the principal of the Term
Loan, the Delayed Draw Term Loan 1 or the Delayed Draw Term Loan 2, in whole or
in part, without premium or penalty.  Each prepayment made pursuant to this
Section 2.4(d)(ii) shall be accompanied by the payment of accrued interest to
the date of such payment on the amount prepaid.  Each such prepayment shall be
applied against the remaining installments of principal due on the Term Loan,
the Delayed Draw Term Loan 1 and the Delayed Draw Term Loan 2 in the inverse
order of maturity (for the avoidance of doubt, any amount that is due and
payable on the Maturity Date shall constitute an installment).
 
(e) Mandatory Prepayments.
 
(i) Borrowing Base.  If, at any time, (A) the Revolver Usage on such date
exceeds (B) the Borrowing Base reflected in the Borrowing Base Certificate most
recently delivered by Borrower to Agent, then Borrower shall within 1 Business
Day prepay the Obligations in accordance with Section 2.4(f)(i) in an aggregate
amount equal to the amount of such excess.
 
(ii) Dispositions.  Within 1 Business Day of the date of receipt by Borrower or
any of its Subsidiaries of any Net Cash Proceeds, in excess of $500,000 in the
aggregate in any fiscal year, of any voluntary or involuntary sale or
disposition by Borrower or any of its Subsidiaries of assets (including casualty
losses or condemnations (provided that in the event of a casualty loss or
condemnation involving Real Property Collateral, subject to the provisions of
the Mortgages, which shall control in the event of any inconsistency with the
terms of this clause (ii)) but excluding sales or dispositions which qualify as
Permitted Dispositions under clauses (a) (unless such sale or disposition is of
Eligible Equipment or Specified Real Property Collateral, in which case the Net
Cash Proceeds thereof shall be subject to mandatory prepayment), (b), (c), (d),
(e), (f), (i), (j), (k), (l), (m), (n), (o) or (q) of the definition of
Permitted Dispositions), Borrower shall prepay the outstanding principal amount
of the Obligations in accordance with Section 2.4(f)(ii) in an amount equal to
100% of such Net Cash Proceeds (including condemnation awards and payments in
lieu thereof) received by such Person in connection with such sales or
dispositions; provided that, so long as (A) no Default or Event of Default shall
have occurred and is continuing or would result therefrom, (B) Borrower shall
have given Agent prior written notice of Borrower’s intention to apply such
monies to the costs of replacement of the properties or assets that are the
subject of such sale or disposition or the cost of purchase or construction of
other assets useful in the business of Borrower or its Subsidiaries, (C) the
monies are held in a Deposit Account in which Agent has a perfected
first-priority security interest, and (D) Borrower or its Subsidiaries, as
applicable, complete such replacement, purchase, or construction within 180 days
after the initial receipt of such monies, then the Loan Party whose assets were
the subject of such disposition shall have the option to apply such monies to
the costs of replacement of the assets that are the subject of such sale or
disposition or the costs of purchase or construction of other assets useful in
the business of such Loan Party unless and to the extent that such applicable
period shall have expired without such replacement, purchase, or construction
being made or completed, in which case, any amounts remaining in the Deposit
Account referred to in clause (C) above shall be paid to Agent and applied in
accordance with Section 2.4(f)(ii).  Nothing contained in this Section
2.4(e)(ii) shall permit Borrower or any of its Subsidiaries to sell or otherwise
dispose of any assets other than in accordance with Section 6.4.
 
(iii) Extraordinary Receipts.  Within 1 Business Day of the date of receipt by
Borrower or any of its Subsidiaries of any Net Cash Proceeds of Extraordinary
Receipts, Borrower shall prepay the
 
 
- 13 -

--------------------------------------------------------------------------------

 
outstanding principal amount of the Obligations in accordance with Section
2.4(f)(iii) in an amount equal to 100% of such Extraordinary Receipts, net of
any reasonable expenses incurred in collecting such Extraordinary Receipts.
 
(iv) Indebtedness.  Within 1 Business Day of the date of incurrence by Borrower
or any of its Subsidiaries of any Indebtedness (other than Permitted
Indebtedness), Borrower shall prepay the outstanding principal amount of the
Obligations in accordance with Section 2.4(f)(iv) in an amount equal to 100% of
the Net Cash Proceeds received by such Person in connection with such
incurrence.  The provisions of this Section 2.4(e)(iv) shall not be deemed to be
implied consent to any such incurrence otherwise prohibited by the terms of this
Agreement.
 
(v) Equity.  At any time that a Triggering Event (as defined in the Guaranty and
Security Agreement) has occurred and is continuing, within 1 Business Day of the
date of the receipt of Net Cash Proceeds from the issuance by Borrower or any of
its Subsidiaries of any Equity Interests (other than (A) in the event that
Borrower or any of its Subsidiaries forms any Subsidiary in accordance with the
terms hereof, the issuance by such Subsidiary of Equity Interests to Borrower or
such Subsidiary, as applicable, (B)  the issuance of Equity Interest of Borrower
to directors, officers and employees of Borrower and its Subsidiaries pursuant
to employee stock option plans (or other employee incentive plans or other
compensation arrangements) approved by the Board of Directors, and (C) the
issuance of Equity Interest by a Subsidiary of Borrower to another Loan Party),
Borrower shall prepay the outstanding principal amount of the Obligations in
accordance with Section 2.4(f)(iii) in an amount equal to 100% of the Net Cash
Proceeds received by such Person in connection with such issuance; The
provisions of this Section 2.4(e)(v) shall not be deemed to be implied consent
to any such issuance otherwise prohibited by the terms of this Agreement.
 
(vi) Term Loan Amount.  If at any time the outstanding principal amount of the
Term Loan exceeds the Term Loan Amount, Borrower shall immediately pay to Agent
an amount equal to such excess, to be applied to the principal installments of
the Term Loan in the inverse order of maturity.
 
(f) Application of Payments.
 
(i) Each prepayment pursuant to Section 2.4(e)(i) (Borrowing Base) shall, (A) so
long as no Application Event shall have occurred and be continuing, be applied,
first, to the outstanding principal amount of the Revolving Loans until paid in
full, and second, to cash collateralize the Letters of Credit in an amount equal
to 105% of the then outstanding Letter of Credit Usage, and (B) if an
Application Event shall have occurred and be continuing, be applied in the
manner set forth in Section 2.4(b)(ii).
 
(ii) Each prepayment pursuant to Section 2.4(e)(ii) (Dispositions) shall (A) so
long as no Application Event shall have occurred and be continuing and the
applicable Net Cash Proceeds are from the sale or disposition of assets other
than Eligible Equipment or Specified Real Property Collateral, be applied,
first, to the outstanding principal amount of the Revolving Loans until paid in
full, and second, to cash collateralize the Letters of Credit in an amount equal
to 105% of the then outstanding Letter of Credit Usage, (B) if an Application
Event shall have occurred and be continuing, be applied in the manner set forth
in Section 2.4(b)(ii) and (C) so long as no Application Event shall have
occurred and be continuing and the applicable Net Cash Proceeds are from the
sale or disposition of Eligible Equipment or Specified Real Property Collateral,
be applied, first, ratably to the outstanding principal amount of the Term Loan,
Delayed Draw Term Loan 1 and the Delayed Draw Term Loan 2 until paid in full,
second, to the outstanding principal amount of the Revolving Loans until paid in
full, and third, to cash collateralize the Letters of Credit in an amount equal
to 105% of the then outstanding Letter of Credit Usage, and Each such prepayment
of the Term Loan the Delayed Draw Term Loan 1 and the Delayed Draw Term Loan 2
shall be applied against the remaining installments of principal of the Term
Loan, the Delayed Draw Term Loan 1 and the Delayed Draw Term Loan 2 in the
inverse order of maturity (for the avoidance of doubt, any amount that is due
and payable on the Maturity Date shall constitute an installment).
 
(iii) Each prepayment pursuant to 2.4(e)(iii) Extraordinary Receipts and
2.4(e)(v) (Equity) shall (A) so long as no Application Event shall have occurred
and be continuing, be applied, first, to the outstanding principal amount of the
Revolving Loans until paid in full, and second, to cash collateralize the
Letters
 
 
- 14 -

--------------------------------------------------------------------------------

 
of Credit in an amount equal to 105% of the then outstanding Letter of Credit
Usage, and (B) if an Application Event shall have occurred and be continuing, be
applied in the manner set forth in Section 2.4(b)(ii).
 
(iv) Each prepayment pursuant to Section 2.4(e)(iv) (Indebtedness), shall (A) so
long as no Application Event shall have occurred and be continuing, be applied,
first, ratably to the outstanding principal amount of the Term Loan, Delayed
Draw Term Loan 1 and the Delayed Draw Term Loan 2 until paid in full, second, to
the outstanding principal amount of the Revolving Loans until paid in full, and
third, to cash collateralize the Letters of Credit in an amount equal to 105% of
the then outstanding Letter of Credit Usage, and (B) if an Application Event
shall have occurred and be continuing, be applied in the manner set forth in
Section 2.4(b)(ii).  Each such prepayment of the Term Loan the Delayed Draw Term
Loan 1 and the Delayed Draw Term Loan 2 shall be applied against the remaining
installments of principal of the Term Loan, the Delayed Draw Term Loan 1 and the
Delayed Draw Term Loan 2 in the inverse order of maturity (for the avoidance of
doubt, any amount that is due and payable on the Maturity Date shall constitute
an installment).
 
2.5 Promise to Pay; Promissory Notes.
 
(a) Borrower agrees to pay the Lender Group Expenses on the earlier of (i) the
first day of the month following the date on which the applicable Lender Group
Expenses were first incurred or (ii) the date on which demand therefor is made
by Agent (it being acknowledged and agreed that any charging of such costs,
expenses or Lender Group Expenses to the Loan Account pursuant to the provisions
of Section 2.6(d) shall be deemed to constitute a demand for payment thereof for
the purposes of this subclause (ii)).  Borrower promises to pay all of the
Obligations (including principal, interest, premiums, if any, fees, costs, and
expenses (including Lender Group Expenses)) in full on the Maturity Date or, if
earlier, on the date on which the Obligations (other than the Bank Product
Obligations) become due and payable pursuant to the terms of this
Agreement.  Borrower agrees that its obligations contained in the first sentence
of this Section 2.5(a) shall survive payment or satisfaction in full of all
other Obligations.
 
(b) Any Lender may request that any portion of its Commitments or the Loans made
by it be evidenced by one or more promissory notes.  In such event, Borrower
shall execute and deliver to such Lender the requested promissory notes payable
to such Lender in a form furnished by Agent and reasonably satisfactory to
Borrower.  Thereafter, the portion of the Commitments and Loans evidenced by
such promissory notes and interest thereon shall at all times be represented by
one or more promissory notes in such form payable to the payee named therein. 
 
2.6 Interest Rates and Letter of Credit Fee:  Rates, Payments, and Calculations.
 
(a) Interest Rates.  Except as provided in Section 2.6(c), all Obligations
(except for undrawn Letters of Credit) that have been charged to the Loan
Account pursuant to the terms hereof shall bear interest as follows:
 
(i) if the relevant Obligation is a LIBOR Rate Loan, at a per annum rate equal
to the LIBOR Rate plus the Applicable Margin for Revolving Loans, the Term Loan
and the Delayed Draw Term Loans, as applicable, and
 
(ii) otherwise, at a per annum rate equal to the Base Rate plus the Applicable
Margin for Revolving Loans, the Term Loan and the Delayed Draw Term Loans that
are Base Rate Loans, as applicable.
 
(b) Letter of Credit Fee.  Borrower shall pay Agent (for the ratable benefit of
the Revolving Lenders), a Letter of Credit fee (the “Letter of Credit Fee”)
(which fee shall be in addition to the fronting fees and  commissions, other
fees, charges and expenses set forth in Section 2.11(k)) that shall accrue at a
per annum rate equal to the Applicable Margin for Revolving Loans that are LIBOR
Rate Loans times the undrawn amount of all outstanding Letters of Credit.
 
(c)  Default Rate.  Upon the occurrence and during the continuation of an Event
of Default and at the election of Agent or the Required Lenders,
 
 
- 15 -

--------------------------------------------------------------------------------

 
(i) all Obligations (except for undrawn Letters of Credit) that have been
charged to the Loan Account pursuant to the terms hereof shall bear interest at
a per annum rate equal to 2 percentage points above the per annum rate otherwise
applicable thereunder, and
 
(ii) the Letter of Credit Fee shall be increased to 2 percentage points above
the per annum rate otherwise applicable hereunder.
 
(d) Payment.  Except to the extent provided to the contrary in Section 2.10,
Section 2.11(k) or Section 2.12(a), (i) all interest, all Letter of Credit Fees
and all other fees payable hereunder or under any of the other Loan Documents
shall be due and payable, in arrears, on the first day of each month and (ii)
all costs and expenses payable hereunder or under any of the other Loan
Documents, and all Lender Group Expenses shall be due and payable on the earlier
of (x) the first day of the month following the date on which the applicable
costs, expenses, or Lender Group Expenses were first incurred or (y) the date on
which demand therefor is made by Agent (it being acknowledged and agreed that
any charging of such costs, expenses or Lender Group Expenses to the Loan
Account pursuant to the provisions of the following sentence shall be deemed to
constitute a demand for payment thereof for the purposes of this subclause
(y)).  Borrower hereby authorizes Agent, from time to time without prior notice
to Borrower, to charge to the Loan Account (A) on the first day of each month,
all interest accrued during the prior month on the Revolving Loans, the Term
Loan or the Delayed Draw Term Loans hereunder, (B) on the first day of each
month, all Letter of Credit Fees accrued or chargeable hereunder during the
prior month, (C) as and when incurred or accrued, all fees and costs provided
for in Section 2.10 (a) or (c), (D) on the first day of each month, the Unused
Line Fee accrued during the prior month pursuant to Section 2.10(b), (E) as and
when due and payable, all other fees payable hereunder or under any of the other
Loan Documents, (F) as and when incurred or accrued, the fronting fees and all
commissions, other fees, charges and expenses provided for in Section 2.11(k),
(G) as and when incurred or accrued, all other Lender Group Expenses, and (H) as
and when due and payable all other payment obligations payable under any Loan
Document or any Bank Product Agreement (including any amounts due and payable to
the Bank Product Providers in respect of Bank Products).  All amounts (including
interest, fees, costs, expenses, Lender Group Expenses, or other amounts payable
hereunder or under any other Loan Document or under any Bank Product Agreement)
charged to the Loan Account shall thereupon constitute Revolving Loans
hereunder, shall constitute Obligations hereunder, and shall initially accrue
interest at the rate then applicable to Revolving Loans that are Base Rate Loans
(unless and until converted into LIBOR Rate Loans in accordance with the terms
of this Agreement).
 
(e) Computation.  All interest (other than for Base Rate Loans) and fees
chargeable under the Loan Documents shall be computed on the basis of a 360 day
year, in each case, for the actual number of days elapsed in the period during
which the interest or fees accrue.  Interest for Base Rate Loans shall be
calculated on the basis of 365 or 366 day year, as applicable, and actual days
elapsed.  In the event the Base Rate is changed from time to time hereafter, the
rates of interest hereunder based upon the Base Rate automatically and
immediately shall be increased or decreased by an amount equal to such change in
the Base Rate.
 
(f) Intent to Limit Charges to Maximum Lawful Rate.  In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable.  Borrower and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, that, anything contained herein to the
contrary notwithstanding, if such rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, ipso facto, as of the
date of this Agreement, Borrower is and shall be liable only for the payment of
such maximum amount as is allowed by law, and payment received from Borrower in
excess of such legal maximum, whenever received, shall be applied to reduce the
principal balance of the Obligations to the extent of such excess.
 
2.7 Crediting Payments.  The receipt of any payment item by Agent shall not be
required to be considered a payment on account unless such payment item is a
wire transfer of immediately available federal funds made to Agent’s Account or
unless and until such payment item is honored when presented for
payment.  Should any payment item not be honored when presented for payment,
then Borrower shall be deemed not to have made such payment and interest shall
be
 
 
- 16 -

--------------------------------------------------------------------------------

 
calculated accordingly.  Anything to the contrary contained herein
notwithstanding, any payment item shall be deemed received by Agent only if it
is received into Agent’s Account on a Business Day on or before 1:30 p.m.  If
any payment item is received into Agent’s Account on a non-Business Day or after
1:30 p.m. on a Business Day (unless Agent, in its sole discretion, elects to
credit it on the date received), it shall be deemed to have been received by
Agent as of the opening of business on the immediately following Business Day.
 
2.8 Designated Account.  Agent is authorized to make the Revolving Loans, the
Term Loan and the Delayed Draw Term Loans, and Issuing Bank is authorized to
issue the Letters of Credit, under this Agreement based upon telephonic or other
instructions received from anyone purporting to be an Authorized Person or,
without instructions, if pursuant to Section 2.6(d).  Borrower agrees to
establish and maintain the Designated Account with the Designated Account Bank
for the purpose of receiving the proceeds of the Revolving Loans and Delayed
Draw Term Loans requested by Borrower and made by Agent or the Lenders
hereunder.  Unless otherwise agreed by Agent and Borrower, any Revolving Loan,
Delayed Draw Term Loans or Swing Loan requested by Borrower and made by Agent or
the Lenders hereunder shall be made to the Designated Account.
 
2.9 Maintenance of Loan Account; Statements of Obligations.  Agent shall
maintain an account on its books in the name of Borrower (the “Loan Account”) on
which Borrower will be charged with the Term Loan, Delayed Draw Term Loan 1,
Delayed Draw Term Loan 2, all Revolving Loans (including Extraordinary Advances
and Swing Loans) made by Agent, Swing Lender, or the Lenders to Borrower or for
Borrower’s account, the Letters of Credit issued or arranged by Issuing Bank for
Borrower’s account, and with all other payment Obligations hereunder or under
the other Loan Documents, including, accrued interest, fees and expenses, and
Lender Group Expenses.  In accordance with Section 2.7, the Loan Account will be
credited with all payments received by Agent from Borrower or for Borrower’s
account.  Agent shall make available to Borrower monthly statements regarding
the Loan Account, including the principal amount of the Term Loan, Delayed Draw
Term Loan 1, Delayed Draw Term Loan 2 and the Revolving Loans, interest accrued
hereunder, fees accrued or charged hereunder or under the other Loan Documents,
and a summary itemization of all charges and expenses constituting Lender Group
Expenses accrued hereunder or under the other Loan Documents, and each such
statement, absent manifest error, shall be conclusively presumed to be correct
and accurate and constitute an account stated between Borrower and the Lender
Group unless, within 30 days after Agent first makes such a statement available
to Borrower, Borrower shall deliver to Agent written objection thereto
describing the error or errors contained in such statement.
 
2.10 Fees.
 
(a) Agent Fees.  Borrower shall pay to Agent, for the account of Agent, as and
when due and payable under the terms of the Fee Letter, the fees set forth in
the Fee Letter.
 
(b) Unused Line Fee.  Borrower shall pay to Agent, for the ratable account of
the Revolving Lenders, an unused line fee (the “Unused Line Fee”) in an amount
equal to the Applicable Unused Line Fee Percentage per annum times the result of
(i) the aggregate amount of the Revolver Commitments, less (ii) the average
amount of the Revolver Usage during the immediately preceding month (or portion
thereof), which Unused Line Fee shall be due and payable on the first day of
each month from and after the Closing Date up to the first day of the month
prior to the date on which the Obligations are paid in full and on the date on
which the Obligations are paid in full.
 
(c) Field Examination and Other Fees.  Borrower shall pay to Agent, field
examination, appraisal, environmental site assessment and valuation fees and
charges, as and when incurred or chargeable, as follows (i) a fee of $1,000 per
day, per examiner, plus out-of-pocket expenses (including travel, meals, and
lodging) for each field examination of Borrower performed by personnel employed
by Agent, and (ii) the fees or charges paid or incurred by Agent (but, in any
event, no less than a charge of $1,000 per day, per Person, plus out-of-pocket
expenses (including travel, meals, and lodging)) if it elects to employ the
services of one or more third Persons to perform field examinations of Borrower
or its Subsidiaries, to establish electronic collateral reporting systems, to
appraise the Collateral, or any portion thereof, or to assess Borrower’s or its
Subsidiaries' business valuation; provided, that (i) so long as no Event of
Default shall have occurred and be continuing and Borrower has Excess
Availability of at least $7,500,000, Borrower shall not be obligated to
reimburse Agent
 
 
- 17 -

--------------------------------------------------------------------------------

 
for more than 2 field examinations during any calendar year, (ii) so long as no
Event of Default shall have occurred and be continuing and Borrower has Excess
Availability of less than $7,500,000, Borrower shall not be obligated to
reimburse Agent for more than 3 field examinations during any calendar year,
(iii) so long as no Event of Default shall have occurred and be continuing,
Borrower shall not be obligated to reimburse Agent for more than (A) 2
appraisals of each component of the Real Property Collateral during the term of
this Agreement and (B) 1 appraisal of the Loan Parties’ Equipment during any
calendar year, (iv) so long as no Event of Default shall have occurred and be
continuing and Borrower has Excess Availability of at least $12,500,000,
Borrower shall not be obligated to reimburse Agent for more than 1 appraisal of
the Loan Parties’ Inventory during any calendar year and (v) so long as no Event
of Default shall have occurred and be continuing and Borrower has Excess
Availability of less than $12,500,000, Borrower shall not be obligated to
reimburse Agent for more than 2 appraisals of the Loan Parties’ Inventory during
any calendar year.
 
2.11 Letters of Credit.
 
(a) Subject to the terms and conditions of this Agreement, upon the request of
Borrower made in accordance herewith, and prior to the Maturity Date, Issuing
Bank agrees to issue a requested Letter of Credit for the account of
Borrower.  By submitting a request to Issuing Bank for the issuance of a Letter
of Credit, Borrower shall be deemed to have requested that Issuing Bank issue
the requested Letter of Credit.  Each request for the issuance of a Letter of
Credit, or the amendment, renewal, or extension of any outstanding Letter of
Credit, shall be irrevocable and shall be made in writing by an Authorized
Person and delivered to Issuing Bank via telefacsimile or other electronic
method of transmission reasonably acceptable to Issuing Bank and reasonably in
advance of the requested date of issuance, amendment, renewal, or
extension.  Each such request shall be in form and substance reasonably
satisfactory to Issuing Bank and (i) shall specify (A) the amount of such Letter
of Credit, (B) the date of issuance, amendment, renewal, or extension of such
Letter of Credit, (C) the proposed expiration date of such Letter of Credit, (D)
the name and address of the beneficiary of the Letter of Credit, and (E) such
other information (including, the conditions to drawing, and, in the case of an
amendment, renewal, or extension, identification of the Letter of Credit to be
so amended, renewed, or extended) as shall be necessary to prepare, amend,
renew, or extend such Letter of Credit, and (ii) shall be accompanied by such
Issuer Documents as Agent or Issuing Bank may request or require, to the extent
that such requests or requirements are consistent with the Issuer Documents that
Issuing Bank generally requests for Letters of Credit in similar
circumstances.  Bank’s records of the content of any such request will be
conclusive.  Anything contained herein to the contrary notwithstanding, Issuing
Bank may, but shall not be obligated to, issue a Letter of Credit that supports
the obligations of Borrower or its Subsidiaries in respect of (x) a lease of
real property, or (y) an employment contract.
 
(b) Issuing Bank shall have no obligation to issue a Letter of Credit if any of
the following would result after giving effect to the requested issuance:
 
(i) the Letter of Credit Usage would exceed $5,000,000, or
 
(ii) the Letter of Credit Usage would exceed the Maximum Revolver Amount less
the outstanding amount of Revolving Loans (including Swing Loans), or
 
(iii) the Letter of Credit Usage would exceed the Borrowing Base at such time
less the outstanding principal balance of the Revolving Loans (inclusive of
Swing Loans) at such time.
 
(c) In the event there is a Defaulting Lender as of the date of any request for
the issuance of a Letter of Credit, Issuing Bank shall not be required to issue
or arrange for such Letter of Credit to the extent (i) the Defaulting Lender’s
Letter of Credit Exposure with respect to such Letter of Credit may not be
reallocated pursuant to Section 2.3(g)(ii), or (ii) Issuing Bank has not
otherwise entered into arrangements reasonably satisfactory to it and Borrower
to eliminate Issuing Bank’s risk with respect to the participation in such
Letter of Credit of the Defaulting Lender, which arrangements may include
Borrower cash collateralizing such Defaulting Lender’s Letter of Credit Exposure
in accordance with Section 2.3(g)(ii).  Additionally, Issuing Bank shall have no
obligation to issue a Letter of Credit if (A) any order, judgment, or decree of
any Governmental Authority or arbitrator shall, by its terms, purport to enjoin
or restrain Issuing Bank from issuing such Letter of Credit, or any law
applicable to Issuing Bank or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over Issuing
Bank shall prohibit or request that Issuing Bank refrain from the issuance of
letters of
 
 
- 18 -

--------------------------------------------------------------------------------

 
credit generally or such Letter of Credit in particular, (B) the issuance of
such Letter of Credit would violate one or more policies of Issuing Bank
applicable to letters of credit generally, or (C) if amounts demanded to be paid
under any Letter of Credit will or may not be in United States Dollars.
 
(d) Any Issuing Bank (other than Wells Fargo or any of its Affiliates) shall
notify Agent in writing no later than the Business Day immediately following the
Business Day on which such Issuing Bank issued any Letter of Credit; provided
that (i) until Agent advises any such Issuing Bank that the provisions of
Section 3.2 are not satisfied, or (ii) unless the aggregate amount of the
Letters of Credit issued in any such week exceeds such amount as shall be agreed
by Agent and such Issuing Bank, such Issuing Bank shall be required to so notify
Agent in writing only once each week of the Letters of Credit issued by such
Issuing Bank during the immediately preceding week as well as the daily amounts
outstanding for the prior week, such notice to be furnished on such day of the
week as Agent and such Issuing Bank may agree.  Each Letter of Credit shall be
in form and substance reasonably acceptable to Issuing Bank, including the
requirement that the amounts payable thereunder must be payable in Dollars.  If
Issuing Bank makes a payment under a Letter of Credit, Borrower shall pay to
Agent an amount equal to the applicable Letter of Credit Disbursement on the
Business Day such Letter of Credit Disbursement is made and, in the absence of
such payment, the amount of the Letter of Credit Disbursement immediately and
automatically shall be deemed to be a Revolving Loan hereunder (notwithstanding
any failure to satisfy any condition precedent set forth in Section 3) and,
initially, shall bear interest at the rate then applicable to Revolving Loans
that are Base Rate Loans. If a Letter of Credit Disbursement is deemed to be a
Revolving Loan hereunder, Borrower’s obligation to pay the amount of such Letter
of Credit Disbursement to Issuing Bank shall be automatically converted into an
obligation to pay the resulting Revolving Loan.  Promptly following receipt by
Agent of any payment from Borrower pursuant to this paragraph, Agent shall
distribute such payment to Issuing Bank or, to the extent that Revolving Lenders
have made payments pursuant to Section 2.11(e) to reimburse Issuing Bank, then
to such Revolving Lenders and Issuing Bank as their interests may appear.
 
(e) Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.11(d), each Revolving Lender agrees to fund its Pro Rata
Share of any Revolving Loan deemed made pursuant to Section 2.11(d) on the same
terms and conditions as if Borrower had requested the amount thereof as a
Revolving Loan and Agent shall promptly pay to Issuing Bank the amounts so
received by it from the Revolving Lenders.  By the issuance of a Letter of
Credit (or an amendment, renewal, or extension of a Letter of Credit) and
without any further action on the part of Issuing Bank or the Revolving Lenders,
Issuing Bank shall be deemed to have granted to each Revolving Lender, and each
Revolving Lender shall be deemed to have purchased, a participation in each
Letter of Credit issued by Issuing Bank, in an amount equal to its Pro Rata
Share of such Letter of Credit, and each such Revolving Lender agrees to pay to
Agent, for the account of Issuing Bank, such Revolving Lender’s Pro Rata Share
of any Letter of Credit Disbursement made by Issuing Bank under the applicable
Letter of Credit.  In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to Agent,
for the account of Issuing Bank, such Revolving Lender’s Pro Rata Share of each
Letter of Credit Disbursement made by Issuing Bank and not reimbursed by
Borrower on the date due as provided in Section 2.11(d), or of any reimbursement
payment that is required to be refunded (or that Agent or Issuing Bank elects,
based upon the advice of counsel, to refund) to Borrower for any reason.  Each
Revolving Lender acknowledges and agrees that its obligation to deliver to
Agent, for the account of Issuing Bank, an amount equal to its respective Pro
Rata Share of each Letter of Credit Disbursement pursuant to this Section
2.11(e) shall be absolute and unconditional and such remittance shall be made
notwithstanding the occurrence or continuation of an Event of Default or Default
or the failure to satisfy any condition set forth in Section 3.  If any such
Revolving Lender fails to make available to Agent the amount of such Revolving
Lender’s Pro Rata Share of a Letter of Credit Disbursement as provided in this
Section, such Revolving Lender shall be deemed to be a Defaulting Lender and
Agent (for the account of Issuing Bank) shall be entitled to recover such amount
on demand from such Revolving Lender together with interest thereon at the
Defaulting Lender Rate until paid in full.
 
(f) Borrower agrees to indemnify, defend and hold harmless each member of the
Lender Group (including Issuing Bank and its branches, Affiliates, and
correspondents) and each such Person’s respective directors, officers,
employees, attorneys and agents (each, including Issuing Bank, a “Letter of
Credit Related Person”) (to the fullest extent permitted by law) from and
against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and
 
 
- 19 -

--------------------------------------------------------------------------------

 
disbursements of attorneys, experts, or consultants and all other costs and
expenses actually incurred in connection therewith or in connection with the
enforcement of this indemnification (as and when they are incurred and
irrespective of whether suit is brought), which may be incurred by or awarded
against any such Letter of Credit Related Person (other than Taxes, which shall
be governed by Section 16) (the “Letter of Credit Indemnified Costs”), and which
arise out of or in connection with, or as a result of:
 
(i) any Letter of Credit or any pre-advice of its issuance;
 
(ii) any transfer, sale, delivery, surrender or endorsement of any Drawing
Document at any time(s) held by any such Letter of Credit Related Person in
connection with any Letter of Credit;
 
(iii) any action or proceeding arising out of, or in connection with, any Letter
of Credit (whether administrative, judicial or in connection with arbitration),
including any action or proceeding to compel or restrain any presentation or
payment under any Letter of Credit, or for the wrongful dishonor of, or honoring
a presentation under, any Letter of Credit;
 
(iv) any independent undertakings issued by the beneficiary of any Letter of
Credit;
 
(v) any unauthorized instruction or request made to Issuing Bank in connection
with any Letter of Credit or requested Letter of Credit or error in computer or
electronic transmission;
 
(vi) an adviser, confirmer or other nominated person seeking to be reimbursed,
indemnified or compensated;
 
(vii) any third party seeking to enforce the rights of an applicant,
beneficiary, nominated person, transferee, assignee of Letter of Credit proceeds
or holder of an instrument or document;
 
(viii) the fraud, forgery or illegal action of parties other than the Letter of
Credit Related Person;
 
(ix) Issuing Bank’s performance of the obligations of a confirming institution
or entity that wrongfully dishonors a confirmation; or
 
(x) the acts or omissions, whether rightful or wrongful, of any present or
future de jure or de facto governmental or regulatory authority or cause or
event beyond the control of the Letter of Credit Related Person;
 
in each case, including that resulting from the Letter of Credit Related
Person’s own negligence; provided, however,  that such indemnity shall not be
available to any Letter of Credit Related Person claiming indemnification under
clauses (i) through (x) above to the extent that such Letter of Credit
Indemnified Costs may be finally determined in a final, non-appealable judgment
of a court of competent jurisdiction to have resulted directly from the gross
negligence or willful misconduct of the Letter of Credit Related Person claiming
indemnity.  Borrower hereby agrees to pay the Letter of Credit Related Person
claiming indemnity on demand from time to time all amounts owing under this
Section 2.11(f).  If and to the extent that the obligations of Borrower under
this Section 2.11(f) are unenforceable for any reason, Borrower agrees to make
the maximum contribution to the Letter of Credit Indemnified Costs permissible
under applicable law.  This indemnification provision shall survive termination
of this Agreement and all Letters of Credit.
 
(g) The liability of Issuing Bank (or any other Letter of Credit Related Person)
under, in connection with or arising out of any Letter of Credit (or
pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by Borrower that are
caused directly by Issuing Bank’s gross negligence or willful misconduct in (i)
honoring a presentation under a Letter of Credit that on its face does not at
least substantially comply with the terms and conditions of such Letter of
Credit, (ii) failing to honor a presentation under a Letter of Credit that
strictly complies with the terms and conditions of such Letter of Credit or
(iii) retaining Drawing Documents presented under a Letter of Credit.  Issuing
Bank shall be deemed to have acted
 
 
- 20 -

--------------------------------------------------------------------------------

 
with due diligence and reasonable care if Issuing Bank’s conduct is in
accordance with Standard Letter of Credit Practice or in accordance with this
Agreement.  Borrower’s aggregate remedies against Issuing Bank and any Letter of
Credit Related Person for wrongfully honoring a presentation under any Letter of
Credit or wrongfully retaining honored Drawing Documents shall in no event
exceed the aggregate amount paid by Borrower to Issuing Bank in respect of the
honored presentation in connection with such Letter of Credit under Section
2.11(d), plus interest at the rate then applicable to Base Rate Loans
hereunder.  Borrower shall take action to avoid and mitigate the amount of any
damages claimed against Issuing Bank or any other Letter of Credit Related
Person, including by enforcing its rights against the beneficiaries of the
Letters of Credit.  Any claim by Borrower under or in connection with any Letter
of Credit shall be reduced by an amount equal to the sum of (x) the amount (if
any) saved by Borrower as a result of the breach or alleged wrongful conduct
complained of; and (y) the amount (if any) of the loss that would have been
avoided had Borrower taken all reasonable steps to mitigate any loss, and in
case of a claim of wrongful dishonor, by specifically and timely authorizing
Issuing Bank to effect a cure.
 
(h) Borrower is responsible for preparing or approving the final text of the
Letter of Credit as issued by Issuing Bank, irrespective of any assistance
Issuing Bank may provide such as drafting or recommending text or by Issuing
Bank’s use or refusal to use text submitted by Borrower.  Borrower is solely
responsible for the suitability of the Letter of Credit for Borrower’s
purposes.  With respect to any Letter of Credit containing an “automatic
amendment” to extend the expiration date of such Letter of Credit, Issuing Bank,
in its sole and absolute discretion, may give notice of nonrenewal of such
Letter of Credit and, if Borrower does not at any time want such Letter of
Credit to be renewed, Borrower will so notify Agent and Issuing Bank at least 15
calendar days before Issuing Bank is required to notify the beneficiary of such
Letter of Credit or any advising bank of such nonrenewal pursuant to the terms
of such Letter of Credit.
 
(i) Borrower’s reimbursement and payment obligations under this Section 2.11 are
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever, including:
 
(i) any lack of validity, enforceability or legal effect of any Letter of Credit
or this Agreement or any term or provision therein or herein;
 
(ii) payment against presentation of any draft, demand or claim for payment
under any Drawing Document that does not comply in whole or in part with the
terms of the applicable Letter of Credit or which proves to be fraudulent,
forged or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, or which is signed, issued or presented by a Person
or a transferee of such Person purporting to be a successor or transferee of the
beneficiary of such Letter of Credit;
 
(iii) Issuing Bank or any of its branches or Affiliates being the beneficiary of
any Letter of Credit;
 
(iv) Issuing Bank or any correspondent honoring a drawing against a Drawing
Document up to the amount available under any Letter of Credit even if such
Drawing Document claims an amount in excess of the amount available under the
Letter of Credit;
 
(v) the existence of any claim, set-off, defense or other right that Borrower or
any other Person may have at any time against any beneficiary, any assignee of
proceeds, Issuing Bank or any other Person;
 
(vi) any other event, circumstance or conduct whatsoever, whether or not similar
to any of the foregoing that might, but for this Section 2.11(i), constitute a
legal or equitable defense to or discharge of, or provide a right of set-off
against, Borrower’s reimbursement and other payment obligations and liabilities,
arising under, or in connection with, any Letter of Credit, whether against
Issuing Bank, the beneficiary or any other Person; or
 
(vii) the fact that any Default or Event of Default shall have occurred and be
continuing;
 
 
- 21 -

--------------------------------------------------------------------------------

 
provided, however, that subject to Section 2.11(g) above, the foregoing shall
not release Issuing Bank from such liability to Borrower as may be finally
determined in a final, non-appealable judgment of a court of competent
jurisdiction against Issuing Bank following reimbursement or payment of the
obligations and liabilities, including reimbursement and other payment
obligations, of Borrower to Issuing Bank arising under, or in connection with,
this Section 2.11 or any Letter of Credit.
 
(j) Without limiting any other provision of this Agreement, Issuing Bank and
each other Letter of Credit Related Person (if applicable) shall not be
responsible to Borrower for, and Issuing Bank’s rights and remedies against
Borrower and the obligation of Borrower to reimburse Issuing Bank for each
drawing under each Letter of Credit shall not be impaired by:
 
(i) honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if the Letter of Credit requires strict compliance by the beneficiary;
 
(ii) honor of a presentation of any Drawing Document that appears on its face to
have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (B) under a new name of the beneficiary;
 
(iii) acceptance as a draft of any written or electronic demand or request for
payment under a Letter of Credit, even if nonnegotiable or not in the form of a
draft or notwithstanding any requirement that such draft, demand or request bear
any or adequate reference to the Letter of Credit;
 
(iv) the identity or authority of any presenter or signer of any Drawing
Document or the form, accuracy, genuineness or legal effect of any Drawing
Document (other than Issuing Bank’s determination that such Drawing Document
appears on its face substantially to comply with the terms and conditions of the
Letter of Credit);
 
(v) acting upon any instruction or request relative to a Letter of Credit or
requested Letter of Credit that Issuing Bank in good faith believes to have been
given by a Person authorized to give such instruction or request;
 
(vi) any errors, omissions, interruptions or delays in transmission or delivery
of any message, advice or document (regardless of how sent or transmitted) or
for errors in interpretation of technical terms or in translation or any delay
in giving or failing to give notice to Borrower;
 
(vii) any acts, omissions or fraud by, or the insolvency of, any beneficiary,
any nominated person or entity or any other Person or any breach of contract
between the beneficiary and Borrower or any of the parties to the underlying
transaction to which the Letter of Credit relates;
 
(viii) assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place;
 
(ix) payment to any paying or negotiating bank (designated or permitted by the
terms of the applicable Letter of Credit) claiming that it rightfully honored or
is entitled to reimbursement or indemnity under Standard Letter of Credit
Practice applicable to it;
 
(x) acting or failing to act as required or permitted under Standard Letter of
Credit Practice applicable to where Issuing Bank has issued, confirmed, advised
or negotiated such Letter of Credit, as the case may be;
 
(xi) honor of a presentation after the expiration date of any Letter of Credit
notwithstanding that a presentation was made prior to such expiration date and
dishonored by Issuing Bank if
 
 
- 22 -

--------------------------------------------------------------------------------

 
subsequently Issuing Bank or any court or other finder of fact determines such
presentation should have been honored;
 
(xii) dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or
 
(xiii) honor of a presentation that is subsequently determined by Issuing Bank
to have been made in violation of international, federal, state or local
restrictions on the transaction of business with certain prohibited Persons.
 
(k) Borrower shall pay within 1 Business Day after demand to Agent for the
account of Issuing Bank as non-refundable fees, commissions, and charges (it
being acknowledged and agreed that any charging of such fees, commissions and
charges to the Loan Account pursuant to the provisions of Section 2.6(d) shall
be deemed to constitute a demand for payment thereof for the purposes of this
Section 2.11(k)):  (i) a fronting fee which shall be imposed by Issuing Bank
upon the issuance of each Letter of Credit of 0.250% per annum of the face
amount thereof, plus (ii) any and all other customary commissions, fees and
charges then in effect imposed by, and any and all expenses incurred by, Issuing
Bank, or by any adviser, confirming institution or entity or other nominated
person, relating to Letters of Credit, at the time of issuance of any Letter of
Credit and upon the occurrence of any other activity with respect to any Letter
of Credit (including transfers, assignments of proceeds, amendments, drawings,
renewals or cancellations). 
 
(l) If by reason of (x) any Change in Law, or (y) compliance by Issuing Bank or
any other member of the Lender Group with any direction, request, or requirement
(irrespective of whether having the force of law) of any Governmental Authority
or monetary authority including, Regulation D of the Board of Governors as from
time to time in effect (and any successor thereto):
 
(i) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or
 
(ii) there shall be imposed on Issuing Bank or any other member of the Lender
Group any other condition regarding any Letter of Credit,
 
and the result of the foregoing is to increase, directly or indirectly, the cost
to Issuing Bank or any other member of the Lender Group of issuing, making,
participating in, or maintaining any Letter of Credit or to reduce the amount
receivable in respect thereof, then, and in any such case, Agent may, at any
time within a reasonable period after the additional cost is incurred or the
amount received is reduced, notify Borrower, and Borrower shall pay within 30
days after demand therefor, such amounts as Agent may specify to be necessary to
compensate Issuing Bank or any other member of the Lender Group for such
additional cost or reduced receipt, together with interest on such amount from
the date of such demand until payment in full thereof at the rate then
applicable to Base Rate Loans hereunder; provided, that (A) Borrower shall not
be required to provide any compensation pursuant to this Section 2.11(l) for any
such amounts incurred more than 180 days prior to the date on which the demand
for payment of such amounts is first made to Borrower, and (B) if an event or
circumstance giving rise to such amounts is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.  The determination by Agent of any amount due pursuant to this Section
2.11(l), as set forth in a certificate setting forth the calculation thereof in
reasonable detail, shall, in the absence of manifest or demonstrable error, be
final and conclusive and binding on all of the parties hereto.
 
(m) Unless otherwise expressly agreed by Issuing Bank and Borrower when a Letter
of Credit is issued, (i) the rules of the ISP and the UCP shall apply to each
standby Letter of Credit, and (ii) the rules of the UCP shall apply to each
commercial Letter of Credit.
 
(n) In the event of a direct conflict between the provisions of this Section
2.11 and any provision contained in any Issuer Document, it is the intention of
the parties hereto that such provisions be read together and construed, to the
fullest extent possible, to be in concert with each other.  In the event of any
actual,
 
 
- 23 -

--------------------------------------------------------------------------------

 
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 2.11 shall control and govern.
 
2.12 LIBOR Option.
 
(a) Interest and Interest Payment Dates.  In lieu of having interest charged at
the rate based upon the Base Rate, Borrower shall have the option, subject to
Section 2.12(b) below (the “LIBOR Option”) to have interest on all or a portion
of the Revolving Loans, the Term Loan,  the Delayed Draw Term Loan 1 or the
Delayed Draw Term Loan 2 be charged (whether at the time when made (unless
otherwise provided herein), upon conversion from a Base Rate Loan to a LIBOR
Rate Loan, or upon continuation of a LIBOR Rate Loan as a LIBOR Rate Loan) at a
rate of interest based upon the LIBOR Rate.  Interest on LIBOR Rate Loans shall
be payable on the earliest of (i) the last day of the Interest Period applicable
thereto; provided, that, subject to the following clauses (ii) and (iii), in the
case of any Interest Period greater than 3 months in duration, interest shall be
payable at 3 month intervals after the commencement of the applicable Interest
Period and on the last day of such Interest Period), (ii) the date on which all
or any portion of the Obligations are accelerated pursuant to the terms hereof,
or (iii) the date on which this Agreement is terminated pursuant to the terms
hereof.  On the last day of each applicable Interest Period, unless Borrower
properly has exercised the LIBOR Option with respect thereto, the interest rate
applicable to such LIBOR Rate Loan automatically shall convert to the rate of
interest then applicable to Base Rate Loans of the same type hereunder.  At any
time that an Event of Default has occurred and is continuing, Borrower no longer
shall have the option to request that Revolving Loans bear interest at a rate
based upon the LIBOR Rate.
 
(b) LIBOR Election.
 
(i) Borrower may, at any time and from time to time, so long as no Event of
Default has occurred and is continuing, elect to exercise the LIBOR Option by
notifying Agent prior to 11:00 a.m. at least 1 Business Day prior to the
commencement of the proposed Interest Period (the “LIBOR Deadline”).  Notice of
Borrower’s election of the LIBOR Option for a permitted portion of the Revolving
Loans, the Term Loan, the Delayed Draw Term Loan 1 and the Delayed Draw Term
Loan 2 and an Interest Period pursuant to this Section shall be made by delivery
to Agent of a LIBOR Notice received by Agent before the LIBOR Deadline, or by
telephonic notice received by Agent before the LIBOR Deadline (to be confirmed
by delivery to Agent of a LIBOR Notice received by Agent prior to 5:00 p.m. on
the same day).  Promptly upon its receipt of each such LIBOR Notice, Agent shall
provide a copy thereof to each of the affected Lenders.
 
(ii) Each LIBOR Notice shall be irrevocable and binding on Borrower.  In
connection with each LIBOR Rate Loan, Borrower shall indemnify, defend, and hold
Agent and the Lenders harmless against any loss, cost, or expense actually
incurred by Agent or any Lender as a result of (A) the payment of any principal
of any LIBOR Rate Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (B) the
conversion of any LIBOR Rate Loan other than on the last day of the Interest
Period applicable thereto, or (C) the failure to borrow, convert, continue or
prepay any LIBOR Rate Loan on the date specified in any LIBOR Notice delivered
pursuant hereto (such losses, costs, or expenses, “Funding Losses”).  A
certificate of Agent or a Lender delivered to Borrower setting forth in
reasonable detail any amount or amounts that Agent or such Lender is entitled to
receive pursuant to this Section 2.12 shall be conclusive absent manifest
error.  Borrower shall pay such amount to Agent or the Lender, as applicable,
within 30 days of the date of its receipt of such certificate.  If a payment of
a LIBOR Rate Loan on a day other than the last day of the applicable Interest
Period would result in a Funding Loss, Agent may, in its sole discretion at the
request of Borrower, hold the amount of such payment as cash collateral in
support of the Obligations until the last day of such Interest Period and apply
such amounts to the payment of the applicable LIBOR Rate Loan on such last day,
it being agreed that Agent has no obligation to so defer the application of
payments to any LIBOR Rate Loan and that, in the event that Agent does not defer
such application, Borrower shall be obligated to pay any resulting Funding
Losses.
 
(iii) Unless Agent, in its sole discretion, agrees otherwise, Borrower shall
have not more than 5 LIBOR Rate Loans in effect at any given time.  Borrower
only may exercise the LIBOR Option for proposed LIBOR Rate Loans of at least
$1,000,000.
 
 
- 24 -

--------------------------------------------------------------------------------

 
(c) Conversion.  Borrower may convert LIBOR Rate Loans to Base Rate Loans at any
time; provided, that in the event that LIBOR Rate Loans are converted or prepaid
on any date that is not the last day of the Interest Period applicable thereto,
including as a result of any prepayment through the required application by
Agent of any payments or proceeds of Collateral in accordance with Section
2.4(b) or for any other reason, including early termination of the term of this
Agreement or acceleration of all or any portion of the Obligations pursuant to
the terms hereof, Borrower shall indemnify, defend, and hold Agent and the
Lenders and their Participants harmless against any and all Funding Losses in
accordance with Section 2.12 (b)(ii).
 
(d) Special Provisions Applicable to LIBOR Rate.
 
(i) The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable law occurring subsequent to the
commencement of the then applicable Interest Period, including any Changes in
Law (including any changes in tax laws (except changes of general applicability
in corporate income tax laws)) and changes in the reserve requirements imposed
by the Board of Governors, which additional or increased costs would increase
the cost of funding or maintaining loans bearing interest at the LIBOR Rate.  In
any such event, the affected Lender shall give Borrower and Agent notice of such
a determination and adjustment and Agent promptly shall transmit the notice to
each other Lender and, upon its receipt of the notice from the affected
Lender,  Borrower may, by notice to such affected Lender (A) require such Lender
to furnish to Borrower a statement setting forth in reasonable detail the basis
for adjusting such LIBOR Rate and the method for determining the amount of such
adjustment, or (B) repay the LIBOR Rate Loans of such Lender with respect to
which such adjustment is made (together with any amounts due under Section
2.12(b)(ii)).
 
(ii) In the event that any change in market conditions or any Change in Law
shall at any time after the date hereof, in the reasonable opinion of any
Lender, make it unlawful or impractical for such Lender to fund or maintain
LIBOR Rate Loans or to continue such funding or maintaining, or to determine or
charge interest rates at the LIBOR Rate, such Lender shall give notice of such
changed circumstances to Agent and Borrower and Agent promptly shall transmit
the notice to each other Lender and (y) in the case of any LIBOR Rate Loans of
such Lender that are outstanding, the date specified in such Lender’s notice
shall be deemed to be the last day of the Interest Period of such LIBOR Rate
Loans, and interest upon the LIBOR Rate Loans of such Lender thereafter shall
accrue interest at the rate then applicable to Base Rate Loans, and (z) Borrower
shall not be entitled to elect the LIBOR Option until such Lender determines
that it would no longer be unlawful or impractical to do so.
 
(e) No Requirement of Matched Funding.  Anything to the contrary contained
herein notwithstanding, neither Agent, nor any Lender, nor any of their
Participants, is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate.
 
2.13 Capital Requirements.
 
(a) If, after the date hereof, Issuing Bank or any Lender determines that (i)
any Change in Law regarding capital or reserve requirements for banks or bank
holding companies, or (ii) compliance by Issuing Bank or such Lender, or their
respective parent bank holding companies, with any guideline, request or
directive of any Governmental Authority regarding capital adequacy (whether or
not having the force of law), has the effect of reducing the return on Issuing
Bank’s, such Lender’s, or such holding companies’ capital as a consequence of
Issuing Bank’s or such Lender’s commitments hereunder to a level below that
which Issuing Bank, such Lender, or such holding companies could have achieved
but for such Change in Law or compliance (taking into consideration Issuing
Bank’s, such Lender’s, or such holding companies’ then existing policies with
respect to capital adequacy and assuming the full utilization of such entity’s
capital) by any amount deemed by Issuing Bank or such Lender to be material,
then Issuing Bank or such Lender may notify Borrower and Agent
thereof.  Following receipt of such notice, Borrower agrees to pay Issuing Bank
or such Lender on demand the amount of such reduction of return of capital as
and when such reduction is determined, payable within 30 days after presentation
by Issuing Bank or such Lender of a statement in the amount and setting forth in
reasonable detail Issuing Bank’s or such Lender’s calculation thereof and the
assumptions upon which such calculation was based (which statement shall be
deemed
 
 
- 25 -

--------------------------------------------------------------------------------

 
true and correct absent manifest error).  In determining such amount, Issuing
Bank or such Lender may use any reasonable averaging and attribution
methods.  Failure or delay on the part of Issuing Bank or any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of Issuing
Bank’s or such Lender’s right to demand such compensation; provided that
Borrower shall not be required to compensate Issuing Bank or a Lender pursuant
to this Section for any reductions in return incurred more than 180 days prior
to the date that Issuing Bank or such Lender notifies Borrower of such Change in
Law giving rise to such reductions and of such Lender’s intention to claim
compensation therefor; provided further that if such claim arises by reason of
the Change in Law that is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.
 
(b) If Issuing Bank or any Lender requests additional or increased costs
referred to in Section 2.11(l) or  Section 2.12(d)(i) or amounts under Section
2.13(a) or sends a notice under Section 2.12(d)(ii) relative to changed
circumstances (such Issuing Bank or Lender, an “Affected Lender”), then such
Affected Lender shall use reasonable efforts to promptly designate a different
one of its lending offices or to assign its rights and obligations hereunder to
another of its offices or branches, if (i) in the reasonable judgment of such
Affected Lender, such designation or assignment would eliminate or reduce
amounts payable pursuant to Section 2.11(l), Section 2.12(d)(i) or Section
2.13(a), as applicable, or would eliminate the illegality or impracticality of
funding or maintaining LIBOR Rate Loans and (ii) in the reasonable judgment of
such Affected Lender, such designation or assignment would not subject it to any
material unreimbursed cost or expense and would not otherwise be materially
disadvantageous to it.  Borrower agrees to pay all reasonable out-of-pocket
costs and expenses incurred by such Affected Lender in connection with any such
designation or assignment.  If, after such reasonable efforts, such Affected
Lender does not so designate a different one of its lending offices or assign
its rights to another of its offices or branches so as to eliminate Borrower’s
obligation to pay any future amounts to such Affected Lender pursuant to Section
2.11(l), Section 2.12(d)(i) or Section 2.13(a), as applicable, or to enable
Borrower to obtain LIBOR Rate Loans, then Borrower (without prejudice to any
amounts then due to such Affected Lender under Section 2.11(l), Section
2.12(d)(i) or Section 2.13(a), as applicable) may, unless prior to the effective
date of any such assignment the Affected Lender withdraws its request for such
additional amounts under Section 2.11(l),  Section 2.12(d)(i) or Section
2.13(a), as applicable, or indicates that it is no longer unlawful or
impractical to fund or maintain LIBOR Rate Loans, may designate a different
Issuing Bank or substitute a Lender, in each case,  reasonably acceptable to
Agent to purchase the Obligations owed to such Affected Lender and such Affected
Lender’s commitments hereunder (a “Replacement Lender”), and if such Replacement
Lender agrees to such purchase, such Affected Lender shall assign to the
Replacement Lender its Obligations and commitments, and upon such purchase by
the Replacement Lender, which such Replacement Lender shall be deemed to be
“Issuing Bank” or a “Lender” (as the case may be) for purposes of this Agreement
and such Affected Lender shall cease to be “Issuing Bank” or a “Lender” (as the
case may be) for purposes of this Agreement.
 
(c) Notwithstanding anything herein to the contrary, the protection of Sections
2.11(l), 2.12(d), and 2.13 shall be available to Issuing Bank and each Lender
(as applicable) regardless of any possible contention of the invalidity or
inapplicability of the law, rule, regulation, judicial ruling, judgment,
guideline, treaty or other change or condition which shall have occurred or been
imposed, so long as it shall be customary for issuing banks or lenders affected
thereby to comply therewith.  Notwithstanding any other provision herein,
neither Issuing Bank nor any Lender shall demand compensation pursuant to this
Section 2.13 if it shall not at the time be the general policy or practice of
Issuing Bank or such Lender (as the case may be) to demand such compensation in
similar circumstances under comparable provisions of other credit agreements, if
any.
 
2.14 Accordion.
 
(a) At any time during the period from and after the Closing Date through but
excluding the date that is the fourth year anniversary of the Closing Date, at
the option of Borrower (but subject to the conditions set forth in clause (b)
below), the Revolver Commitments and the Maximum Revolver Amount may be
increased by an amount in the aggregate for all such increases of the Revolver
Commitments and the Maximum Revolver Amount not to exceed the Available Increase
Amount (each such increase, an “Increase”).  Agent shall invite each Lender to
increase its Revolver Commitments (as the case may be) (it being understood that
no Lender shall be obligated to increase its Revolver Commitments) in connection
with a proposed Increase at the interest margin
 
 
- 26 -

--------------------------------------------------------------------------------

 
proposed by Borrower, and if sufficient Lenders do not agree to increase their
Revolver Commitments (as the case may be) in connection with such proposed
Increase, then Agent or Borrower may invite any prospective lender who is
reasonably satisfactory to Agent and Borrower to become a Lender in connection
with a proposed Increase.  Any Increase shall be in an amount of at least
$5,000,000 and integral multiples of $1,000,000 in excess thereof.  In no event
may the Revolver Commitments and the Maximum Revolver Amount be increased
pursuant to this Section 2.14 on more than 2 occasions in the aggregate for all
such Increases.  Additionally, for the avoidance of doubt, it is understood and
agreed that in no event shall the aggregate amount of the Increases to the
Revolver Commitments exceed $25,000,000.
 
(b) Each of the following shall be conditions precedent to any Increase of the
Revolver Commitments and the Maximum Revolver Amount in connection therewith:
 
(i) Agent or Borrower have obtained the commitment of one or more Lenders (or
other prospective lenders) reasonably satisfactory to Agent and Borrower to
provide the applicable Increase and any such Lenders (or prospective lenders),
Borrower, and Agent have signed a joinder agreement to this Agreement (an
“Increase Joinder”), in form and substance reasonably satisfactory to Agent, to
which such Lenders (or prospective lenders), Borrower, and Agent are party,
 
(ii) each of the conditions precedent set forth in Section 3.2 are satisfied or
waived in accordance with the terms and conditions of this Agreement,
 
(iii) Borrower shall have reached agreement with the Lenders (or prospective
lenders) agreeing to the increased Revolver Commitments with respect to the
interest margins applicable to Revolving Loans to be made pursuant to the
increased Revolver Commitments (which interest margins may be made pursuant to
the increased Revolver Commitments, higher than or equal to the interest margins
applicable to Revolving Loans set forth in this Agreement immediately prior to
the date of the increased Revolver Commitments (the date of the effectiveness of
the increased Revolver Commitments and the Maximum Revolver Amount, the
“Increase Date”)) and shall have communicated the amount of such interest
margins to Agent.  Any Increase Joinder may, with the consent of Agent, Borrower
and the Lenders or prospective lenders agreeing to the proposed Increase, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate to effectuate the provisions of this Section 2.14
(including any amendment necessary to effectuate the interest margins for the
Revolving Loans to be made pursuant to the increased Revolver
Commitments.  Anything to the contrary contained herein notwithstanding, if the
interest margin that is to be applicable to the Revolving Loans to be made
pursuant to the increased Revolver Commitments is higher than the interest
margin applicable to the Revolving Loans immediately prior to the applicable
Increase Date (the amount by which the interest margin is higher, the “Excess”),
then the interest margin applicable to the Revolving Loans immediately prior to
the Increase Date shall be increased by the amount of the Excess, effective on
the applicable Increase Date, and without the necessity of any action by any
party hereto.
 
(c) Unless otherwise specifically provided herein, all references in this
Agreement and any other Loan Document to Revolving Loans shall be deemed, unless
the context otherwise requires, to include Revolving Loans made pursuant to the
increased Revolver Commitments and Maximum Revolver Amount pursuant to this
Section 2.14.
 
(d) Each of the Lenders having a Revolver Commitment prior to the Increase Date
(the “Pre-Increase Revolver Lenders”) shall assign to any Lender which is
acquiring a new or additional Revolver Commitment on the Increase Date (the
“Post-Increase Revolver Lenders”), and such Post-Increase Revolver Lenders shall
purchase from each Pre-Increase Revolver Lender, at the principal amount
thereof, such interests in the Revolving Loans and participation interests in
Letters of Credit on such Increase Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Loans
and participation interests in Letters of Credit will be held by Pre-Increase
Revolver Lenders and Post-Increase Revolver Lenders ratably in accordance with
their Pro Rata Share after giving effect to such increased Revolver Commitments.
 
 
- 27 -

--------------------------------------------------------------------------------

 
(e) The Revolving Loans, Revolver Commitments, and Maximum Revolver Amount
established pursuant to this Section 2.14 shall constitute Revolving Loans,
Revolver Commitments, and Maximum Revolver Amount under, and shall be entitled
to all the benefits afforded by, this Agreement and the other Loan Documents,
and shall, without limiting the foregoing, benefit equally and ratably from any
guarantees and the security interests created by the Loan Documents.  Borrower
shall take any actions reasonably required by Agent to ensure and demonstrate
that the Liens and security interests granted by the Loan Documents continue to
be perfected under the Code or otherwise after giving effect to the
establishment of any such new Revolver Commitments and Maximum Revolver Amount.
 
3. CONDITIONS; TERM OF AGREEMENT.
 
3.1 Conditions Precedent to the Initial Extension of Credit.  The obligation of
each Lender to make the initial extensions of credit provided for hereunder is
subject to the fulfillment, to the satisfaction of Agent and each Lender, of
each of the conditions precedent set forth on Schedule 3.1 (the making of such
initial extensions of credit by a Lender being conclusively deemed to be its
satisfaction or waiver of the conditions precedent ).
 
3.2 Conditions Precedent to all Extensions of Credit.  The obligation of the
Lender Group (or any member thereof) to make any Revolving Loans or any Delayed
Draw Term Loan hereunder (or to extend any other credit hereunder) at any time
shall be subject to the following conditions precedent:
 
(a) the representations and warranties of Borrower and its Subsidiaries
contained in this Agreement or in the other Loan Documents shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of such extension of credit, as though made on and as of such date (except to
the extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date);
 
(b) no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof; and
 
(c) solely in the case of a Delayed Draw Term Loan, (i) Borrower shall be in
compliance with the Leverage Ratio covenant in Section 7(c) to be measured: (A)
if applicable, in the case of the fiscal month in which the Closing Date occurs,
as of the end of the most recent fiscal month before the Closing Date for which
financial statements have been delivered, and (B) thereafter, as of the end of
the fiscal month for which financial statements have been most recently
delivered pursuant to Section 5.1, in each case, both immediately before and
immediately after giving effect to the making of such Delayed Draw Term Loan,
and (ii) the Loan Parties have satisfied the conditions subsequent in items (b)
through (i) of Schedule 3.6 (relating to the Real Property Collateral located in
Brentwood, New York) and item (j) of Schedule 3.6 (relating to the delivery for
carrier, freight forwarder and customs broker agreements).
 
3.3 Maturity.  This Agreement shall continue in full force and effect for a term
ending on the Maturity Date.
 
3.4 Effect of Maturity.  On the Maturity Date, all commitments of the Lender
Group to provide additional credit hereunder shall automatically be terminated
and all of the Obligations immediately shall become due and payable without
notice or demand and Borrower shall be required to repay all of the Obligations
in full.  No termination of the obligations of the Lender Group (other than
payment in full of the Obligations and termination of the Commitments) shall
relieve or discharge any Loan Party of its duties, obligations, or covenants
hereunder or under any other Loan Document and Agent’s Liens in the Collateral
shall continue to secure the Obligations and shall remain in effect until all
Obligations have been paid in full and the Commitments have been
terminated.  When all of the Obligations have been paid in full and the Lender
Group’s obligations to provide additional credit under the Loan Documents have
been terminated irrevocably, Agent will, at Borrower’s sole expense, execute and
deliver any termination statements, lien releases, discharges of security
interests, and other similar discharge or release documents (and, if applicable,
in recordable form) as are
 
 
- 28 -

--------------------------------------------------------------------------------

 
reasonably necessary to release, as of record, Agent’s Liens and all notices of
security interests and liens previously filed by Agent.
 
3.5 Early Termination by Borrower.  Borrower has the option, at any time upon 5
Business Days prior written notice to Agent, to terminate this Agreement and
terminate the Commitments and the Delayed Draw Term Loan Commitments hereunder
by repaying to Agent all of the Obligations in full.  The foregoing
notwithstanding, (a) Borrower may rescind termination notices relative to
proposed payments in full of the Obligations with the proceeds of third party
Indebtedness if the closing for such issuance or incurrence does not happen on
or before the date of the proposed termination (in which case, a new notice
shall be required to be sent in connection with any subsequent termination), and
(b) Borrower may extend the date of termination at any time with the consent of
Agent (which consent shall not be unreasonably withheld or delayed).
 
3.6 Conditions Subsequent.  The obligation of the Lender Group (or any member
thereof) to continue to make Revolving Loans (or otherwise extend credit
hereunder) is subject to the fulfillment, on or before the date applicable
thereto, of the conditions subsequent set forth on Schedule 3.6 (the failure by
Borrower to so perform or cause to be performed such conditions subsequent as
and when required by the terms thereof (unless such date is extended, in
writing, by Agent, which Agent may do without obtaining the consent of the other
members of the Lender Group), shall constitute an Event of Default).
 
4. REPRESENTATIONS AND WARRANTIES.
 
In order to induce the Lender Group to enter into this Agreement, Borrower makes
the following representations and warranties to the Lender Group which shall be
true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the Closing Date, and shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the date of the making of
each Revolving Loan or Delayed Draw Term Loan (or other extension of credit)
made thereafter, as though made on and as of the date of such Revolving Loan or
Delayed Draw Term Loan (or other extension of credit) (except to the extent that
such representations and warranties relate solely to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement:
 
4.1 Due Organization and Qualification; Subsidiaries.
 
(a) Each Loan Party (i) is duly organized and existing and in good standing
under the laws of the jurisdiction of its organization, (ii) is qualified to do
business in any state where the failure to be so qualified could reasonably be
expected to result in a Material Adverse Effect, and (iii) has all requisite
power and authority to own and operate its properties, to carry on its business
as now conducted and as proposed to be conducted, to enter into the Loan
Documents to which it is a party and to carry out the transactions contemplated
thereby.
 
(b) Set forth on Schedule 4.1(b) is a complete and accurate description, as of
the Closing Date, of the authorized Equity Interests of Borrower, by class and a
description of the number of shares of each such class that are issued and
outstanding.  Except as disclosed by the Borrower from time to time in filings
with the Securities and Exchange Commission, Borrower is not subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of its Equity Interests or any security convertible into or
exchangeable for any of its Equity Interests.
 
(c) Set forth on Schedule 4.1(c) (as such Schedule may be updated from time to
time to reflect changes resulting from transactions permitted under this
Agreement), is a complete and accurate list of the Loan Parties’ direct and
indirect Subsidiaries, showing: (i) the number of shares of each class of common
and preferred Equity Interests authorized for each of such Subsidiaries, and
(ii) the number and the percentage of the outstanding
 
 
- 29 -

--------------------------------------------------------------------------------

 
shares of each such class owned directly or indirectly by Borrower.  All of the
outstanding Equity Interests of each such Subsidiary have been validly issued
and are fully paid and non-assessable.
 
(d) Except in connection with compensatory programs, there are no subscriptions,
options, warrants, or calls relating to any shares of Borrower’s or its
Subsidiaries’ Equity Interests, including any right of conversion or exchange
under any outstanding security or other instrument.
 
4.2 Due Authorization; No Conflict.
 
(a) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party have been duly authorized by
all necessary action on the part of such Loan Party.
 
(b) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party do not and will not (i)
violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party or its Subsidiaries, the Governing Documents of any
Loan Party or its Subsidiaries, or any order, judgment, or decree of any court
or other Governmental Authority binding on any Loan Party or its Subsidiaries,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any Material Contract where any such
conflict, breach or default could individually or in the aggregate reasonably be
expected to have a Material Adverse Effect, (iii) result in or require the
creation or imposition of any Lien of any nature whatsoever upon any assets of
any Loan Party, other than Permitted Liens, or (iv) require any approval of any
holder of Equity Interests of a Loan Party or any approval or consent of any
Person under any Material Contract, other than consents or approvals that have
been obtained and that are still in force and effect and except, in the case of
Material Contracts, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Effect.
 
4.3 Governmental Consents.  The execution, delivery, and performance by each
Loan Party of the Loan Documents to which such Loan Party is a party and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, other than
registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect and except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Agent for filing or recordation, as of the Closing Date.
 
4.4 Binding Obligations; Perfected Liens.
 
(a) Each Loan Document has been duly executed and delivered by each Loan Party
that is a party thereto and is the legally valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.
 
(b) Agent’s Liens are validly created, perfected (other than (i) in respect of
motor vehicles that are subject to a certificate of title, (ii) money, (iii)
letter-of-credit rights (other than supporting obligations), (iv) commercial
tort claims (other than those that, by the terms of the Guaranty and Security
Agreement, are required to be perfected), and (v) any Deposit Accounts and
Securities Accounts not subject to a Control Agreement as permitted by Section
7(k)(iv) of the Guaranty and Security Agreement, and subject only to the filing
of financing statements, the recordation of the Copyright Security Agreement,
and the recordation of the Mortgages, in each case, in the appropriate filing
offices), and first priority Liens, subject only to Permitted Liens which are
non-consensual Permitted Liens, permitted purchase money Liens, or the interests
of lessors under Capital Leases.
 
4.5 Title to Assets; No Encumbrances.  Each of the Loan Parties and its
Subsidiaries has (a) good, sufficient and legal title to (in the case of fee
interests in Real Property), (b) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (c) good and marketable
title to (in the case of all other personal property), all of their respective
material assets reflected in their most recent financial statements delivered
pursuant to
 
 
- 30 -

--------------------------------------------------------------------------------

 
Section 5.1, in each case except for assets disposed of since the date of such
financial statements to the extent permitted hereby.  All of such assets are
free and clear of Liens except for Permitted Liens.
 
4.6 Litigation.
 
(a) There are no actions, suits, or proceedings pending or, to the knowledge of
Borrower, threatened in writing against a Loan Party or any of its Subsidiaries
that either individually or in the aggregate could reasonably be expected to
result in a Material Adverse Effect.
 
(b) Schedule 4.6(b) sets forth a complete and accurate description, as of the
Closing Date, with respect to each of the actions, suits, or proceedings with
asserted liabilities in excess of, or that could reasonably be expected to
result in liabilities in excess of, $250,000 that, as of the Closing Date, is
pending or, to the knowledge of Borrower, threatened against a Loan Party or any
of its Subsidiaries, of (i) the parties to such actions, suits, or proceedings,
(ii) the nature of the dispute that is the subject of such actions, suits, or
proceedings, (iii) the procedural status, as of the Closing Date, with respect
to such actions, suits, or proceedings, and (iv) whether any liability of the
Loan Parties’ and their Subsidiaries in connection with such actions, suits, or
proceedings is covered by insurance.
 
4.7 Compliance with Laws.  No Loan Party nor any of its Subsidiaries (a) is in
violation of any applicable laws, rules, regulations, executive orders, or codes
(including Environmental Laws) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect, or (b) is subject
to or in default with respect to any final judgments, writs, injunctions,
decrees, rules or regulations of any court or any federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.
 
4.8 No Material Adverse Effect.  All historical financial statements relating to
the Loan Parties and their Subsidiaries that have been delivered by Borrower to
Agent have been prepared in accordance with GAAP (except, in the case of
unaudited financial statements, for the lack of footnotes and being subject to
year-end audit adjustments) and present fairly in all material respects, the
Loan Parties’ and their Subsidiaries’ consolidated financial condition as of the
date thereof and results of operations for the period then ended.  Since March
31, 2012, no event, circumstance, or change has occurred that has or could
reasonably be expected to result in a Material Adverse Effect with respect to
the Loan Parties and their Subsidiaries.
 
4.9 Solvency.
 
(a) The Loan Parties, on a consolidated basis, are Solvent.
 
(b) No transfer of property is being made by any Loan Party and no obligation is
being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.
 
4.10 Employee Benefits.
 
(a) Except as set forth on Schedule 4.10, no Loan Party, none of its
Subsidiaries, nor any of their respective ERISA Affiliates maintains or
contributes to any Benefit Plan.
 
(b) Except as could not be reasonably likely to result in a Material Adverse
Effect:
 
(i) Each Loan Party and each of the ERISA Affiliates has complied in all
respects with ERISA, the IRC and all applicable laws regarding each Employee
Benefit Plan.
 
(ii) Each Employee Benefit Plan is, and has been, maintained in compliance with
ERISA, the IRC, all applicable laws and the terms of each such Employee Benefit
Plan.
 
(iii) Each Employee Benefit Plan that is intended to qualify under Section
401(a) of the IRC has received a favorable determination letter from the
Internal Revenue Service or an application for such
 
 
- 31 -

--------------------------------------------------------------------------------

 
letter is currently being processed by the Internal Revenue Service.  To the
best knowledge of each Loan Party and the ERISA Affiliates, nothing has occurred
which would prevent, or cause the loss of, such qualification.
 
(iv) No liability to the PBGC (other than for the payment of current premiums
which are not past due) by any Loan Party or ERISA Affiliate has been incurred
or is expected by any Loan Party or ERISA Affiliate to be incurred with respect
to any Pension Plan.
 
(v) No Notification Event exists or has occurred in the past six (6) years.
 
(vi) No Loan Party or ERISA Affiliate sponsors, maintains, or contributes to any
Employee Benefit Plan, including, without limitation, any such plan maintained
to provide benefits to former employees of such entities that may not be
terminated by any Loan Party or ERISA Affiliate in its sole discretion at any
time without liability.
 
(vii) No Loan Party or ERISA Affiliate has provided any security under Section
436 of the IRC.
 
4.11 Environmental Condition.  Except as set forth on Schedule 4.11, (a) to
Borrower’s knowledge, (i) other than with respect to the Real Property
Collateral, no Loan Party’s nor any of its Subsidiaries’ properties or assets
has ever been used by a Loan Party, its Subsidiaries, or by previous owners or
operators in the disposal of, or to produce, store, handle, treat, release, or
transport, any Hazardous Materials, where such disposal, production, storage,
handling, treatment, release or transport was in violation of any applicable
Environmental Law to the extent such violation could reasonably be expected to
result in a Material Adverse Effect and (ii) with respect to the Real Property
Collateral, no Loan Party’s nor any of its Subsidiaries’ properties or assets
has ever been used by a Loan Party, its Subsidiaries, or by previous owners or
operators in the disposal of, or to produce, store, handle, treat, release, or
transport, any Hazardous Materials, where such disposal, production, storage,
handling, treatment, release or transport was in violation of any applicable
Environmental Law to the extent such violation could either materially impair
the value of such property or result in a material liability to a Loan Party,
(b) to Borrower’s knowledge, no Loan Party’s nor any of its Subsidiaries’
properties or assets has ever been designated or identified in any manner
pursuant to any environmental protection statute as a Hazardous Materials
disposal site, (c) no Loan Party nor any of its Subsidiaries has received notice
that a Lien arising under any Environmental Law has attached to any revenues or
to any Real Property owned or operated by a Loan Party or its Subsidiaries, and
(d) no Loan Party nor any of its Subsidiaries nor any of their respective
facilities or operations is subject to any outstanding written order, consent
decree, or settlement agreement with any Person relating to any Environmental
Law or Environmental Liability that in each case as set forth in (c) and (d)
above, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect.
 
4.12 Complete Disclosure.  All factual information taken as a whole (other than
forward-looking information and projections and information of a general
economic nature and general information about Borrower’s industry) furnished by
or on behalf of a Loan Party or its Subsidiaries in writing to Agent or any
Lender (including all information contained in the Schedules hereto or in the
other Loan Documents) for purposes of or in connection with this Agreement or
the other Loan Documents, and all other such factual information taken as a
whole (other than forward-looking information and projections and information of
a general economic nature and general information about Borrower’s industry)
hereafter furnished by or on behalf of a Loan Party or its Subsidiaries in
writing to Agent or any Lender will be, true and accurate, in all material
respects, on the date as of which such information is dated or certified and not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in any material respect at such time in light
of the circumstances under which such information was provided.  The Projections
delivered to Agent on April 11, 2013 represent as of the Closing Date, and as of
the date on which any other Projections are delivered to Agent, such additional
Projections represent, Borrower’s good faith estimate, on the date such
Projections are delivered, of the Loan Parties’ and their Subsidiaries’ future
performance for the periods covered thereby based upon assumptions believed by
Borrower to be reasonable at the time of the delivery thereof to Agent (it being
understood that such Projections are subject to significant uncertainties and
contingencies, many of which are beyond the control of the Loan Parties and
their Subsidiaries, and no assurances can be given that such Projections will be
realized, and although reflecting Borrower’s good faith estimate, projections or
forecasts based on methods and assumptions which Borrower believed to be
reasonable at the time such Projections were prepared, are not to be viewed as
facts, and that actual results during the period or periods covered by the
Projections may differ materially from projected or estimated results).
 
 
- 32 -

--------------------------------------------------------------------------------

 
4.13 Patriot Act.  To the extent applicable, each Loan Party is in compliance,
in all material respects, with the (a) Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”).  No part of
the proceeds of the loans made hereunder will be used by any Loan Party or any
of their Affiliates, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.
 
4.14 Indebtedness.  Set forth on Schedule 4.14 is a true and complete list of
all Indebtedness of each Loan Party (other than (a) any Indebtedness among Loan
Parties that is not evidenced by a promissory note and (b) the Obligations) and
each of its Subsidiaries outstanding immediately prior to the Closing Date that
is to remain outstanding immediately after giving effect to the closing
hereunder on the Closing Date and such Schedule accurately sets forth the
aggregate principal amount of such Indebtedness as of the Closing Date.
 
4.15 Payment of Taxes.  Except as otherwise permitted under Section 5.5, all
U.S. federal and all material state and local tax returns and reports of each
Loan Party and its Subsidiaries required to be filed by any of them have been
timely filed, and all taxes shown on such tax returns to be due and payable and
all material assessments, fees and other governmental charges upon a Loan Party
and its Subsidiaries and upon their respective assets, income, businesses and
franchises that are due and payable have been paid when due and payable.  Each
Loan Party and each of its Subsidiaries have made adequate provision in
accordance with GAAP for all taxes not yet due and payable.  Borrower knows of
no material proposed tax assessment against a Loan Party or any of its
Subsidiaries that is not being actively contested by such Loan Party or such
Subsidiary diligently, in good faith, and by appropriate proceedings; provided
such reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefor.
 
4.16 Margin Stock.  No Loan Party nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock.  No part of
the proceeds of the loans made to Borrower will be used to purchase or carry any
Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock or for any purpose that violates the provisions of
Regulation T, U or X of the Board of Governors.
 
4.17 Governmental Regulation.  No Loan Party nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur the Obligations or which may otherwise render all or
any portion of the Obligations unenforceable.  No Loan Party nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.
 
4.18 OFAC.  No Loan Party nor any of its Subsidiaries is in violation of any of
the country or list based economic and trade sanctions administered and enforced
by OFAC.  No Loan Party nor any of its Subsidiaries (a) is a Sanctioned Person
or a Sanctioned Entity, (b) has its assets located in Sanctioned Entities, or
(c) derives revenues from investments in, or transactions with Sanctioned
Persons or Sanctioned Entities.  No proceeds of any loan made hereunder will be
used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Entity.
 
4.19 Employee and Labor Matters.  There is (i) no unfair labor practice
complaint pending or, to the knowledge of Borrower, threatened against Borrower
or its Subsidiaries before any Governmental Authority and no grievance or
arbitration proceeding pending or threatened against Borrower or its
Subsidiaries which arises out of or under any collective bargaining agreement
and that could reasonably be expected to result in a material liability, (ii) no
strike, labor dispute, slowdown, stoppage or similar action or grievance pending
or threatened in writing against Borrower or its Subsidiaries that could
reasonably be expected to result in a material liability, or (iii) to the
knowledge of Borrower, except as could not reasonably be expected to result in a
Material Adverse Effect, no union representation question existing with respect
to the employees of Borrower or its Subsidiaries and no union organizing
activity taking place with respect to any of the employees of Borrower or its
Subsidiaries.  None of Borrower or its Subsidiaries has incurred any
 
 
- 33 -

--------------------------------------------------------------------------------

 
liability or obligation under the Worker Adjustment and Retraining Notification
Act or similar state law, which remains unpaid or unsatisfied.  The hours worked
and payments made to employees of Borrower or its Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable legal
requirements, except to the extent such violations could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse
Effect.  All material payments due from Borrower or its Subsidiaries on account
of wages and employee health and welfare insurance and other benefits have been
paid or accrued as a liability on the books of Borrower, except where the
failure to do so could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.
 
4.20 Material Contracts.  Set forth on Schedule 4.20 is a list of the Material
Contracts of the Loan Parties as of the Closing Date.  Except for matters which,
either individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, each Material Contract (other than those
that have expired at the end of their normal terms) (a) is in full force and
effect and is binding upon and enforceable against the applicable Loan Party or
its Subsidiary and, to Borrower’s knowledge each other Person that is a party
thereto in accordance with its terms, (b) has not been otherwise amended or
modified (other than amendments or modifications permitted by Section 6.6(b)),
and (c) is not in default due to the action or inaction of the applicable Loan
Party or its Subsidiary.
 
4.21 Leases.  Each Loan Party and its Subsidiaries enjoy peaceful and
undisturbed possession under all leases material to their business and to which
they are parties or under which they are operating, and, subject to Permitted
Protests, all of such material leases are valid and subsisting and no material
default by the applicable Loan Party or its Subsidiaries exists under any of
them.
 
4.22 Eligible Accounts.  As to each Account that is identified by Borrower as an
Eligible Account in a Borrowing Base Certificate submitted to Agent, such
Account is (a) a bona fide existing payment obligation of the applicable Account
Debtor created by the sale and delivery of Inventory or the rendition of
services to such Account Debtor in the ordinary course of a Loan Party’s
business, (b) owed to a Loan Party without any known defenses, disputes,
offsets, counterclaims, or rights of return or cancellation, and (c) not
excluded as ineligible by virtue of one or more of the excluding criteria (other
than any Agent-discretionary criteria) set forth in the definition of Eligible
Accounts.
 
4.23 Eligible Inventory.  As to each item of Inventory that is identified by
Borrower as Eligible Finished Goods Inventory, Eligible In-Transit Inventory,
Eligible Work-in-Process Inventory or Eligible Raw Materials Inventory in a
Borrowing Base Certificate submitted to Agent, such Inventory is (a) of good and
merchantable quality, free from known defects, and (b) not excluded as
ineligible by virtue of one or more of the excluding criteria (other than any
Agent-discretionary criteria) set forth in the definition of Eligible Inventory
(in the case of Eligible In-Transit Inventory, after giving effect to any
exclusions therefrom specified in the definition of Eligible In-Transit
Inventory).
 
4.24 Location of Inventory and Equipment.  The Inventory and Equipment of
Borrower and its Subsidiaries is not stored with a bailee, warehouseman, or
similar party (unless the Loan Parties have complied with Section 6.13) and is
located only at, or in-transit between, the locations identified on Schedule
4.24 (as such Schedule may be updated pursuant to Section 5.14).
 
4.25 Inventory Records.  Each Loan Party keeps correct and accurate records
itemizing and describing the type, quality, and quantity of its and its
Subsidiaries’ Inventory and the book value thereof.
 
4.26 Eligible Equipment.  All of the Eligible Equipment is used or held for use
in the Loan Parties' business and is fit for such purposes.  As to each item of
Equipment that is identified from time to time by Borrower as Eligible
Equipment, such equipment is not excluded as ineligible by virtue of one or more
of the excluding criteria set forth in the definition of Eligible Equipment.
 
4.27 Hedge Agreements.  On each date that any Hedge Agreement is executed by any
Hedge Provider, Borrower and each other Loan Party satisfy all eligibility,
suitability and other requirements under the Commodity Exchange Act (7 U.S.C. §
1, et seq., as in effect from time to time) and the Commodity Futures Trading
Commission regulations.
 
4.28 Casualty. Neither the businesses nor the properties of any Loan Party or
any of its Subsidiaries are affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo,
 
 
- 34 -

--------------------------------------------------------------------------------

 
act of God or of the public enemy or other casualty (whether or not covered by
insurance) that, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
 
5. AFFIRMATIVE COVENANTS.
 
Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations (other than contingent indemnification
obligations and expense reimbursement obligations for which no claim has been
asserted):
 
5.1 Financial Statements, Reports, Certificates.  Borrower (a) will deliver to
Agent, with copies to each Lender, each of the financial statements, reports,
and other items set forth on Schedule 5.1 no later than the times specified
therein, (b) agrees that no Subsidiary of a Loan Party will have a fiscal year
different from that of Borrower, (c) agrees to maintain a system of accounting
that enables Borrower to produce financial statements in accordance with GAAP,
and (d) agrees that it will, and will cause each other Loan Party to, (i) keep a
reporting system that shows all additions, sales, claims, returns, and
allowances with respect to its and its Subsidiaries’ sales, and (ii) maintain
its billing systems and practices substantially as in effect as of the Closing
Date and shall only make material modifications thereto with notice to, and with
the consent of, Agent.
 
5.2 Reporting.  Borrower (a) will deliver to Agent (and if so requested by
Agent, with copies for each Lender) each of the reports set forth on Schedule
5.2 at the times specified therein, and (b) agrees to use commercially
reasonable efforts in cooperation with Agent to facilitate and implement a
system of electronic collateral reporting in order to provide electronic
reporting of each of the items set forth on such Schedule.
 
5.3 Existence.  Except as otherwise permitted under Section 6.3 or Section 6.4,
Borrower will, and will cause each of its Subsidiaries to, at all times preserve
and keep in full force and effect such Person’s valid existence and good
standing in its jurisdiction of organization and, except as could not reasonably
be expected to result in a Material Adverse Effect, good standing with respect
to all other jurisdictions in which it is qualified to do business and any
rights, franchises, permits, licenses, accreditations, authorizations, or other
approvals material to their businesses.
 
5.4 Maintenance of Properties.  Borrower will, and will cause each of its
Subsidiaries  to, maintain and preserve all of its material assets that are
necessary or useful in the proper conduct of its business in good working order
and condition, ordinary wear, tear, casualty, and condemnation and Permitted
Dispositions excepted.
 
5.5 Taxes.  Borrower will, and will cause each of its Subsidiaries to, pay in
full before delinquency or before the expiration of any extension period all
material governmental assessments and taxes imposed, levied, or assessed against
it, or any of its assets or in respect of any of its income, businesses, or
franchises, except to the extent that the validity of such governmental
assessment or tax is the subject of a Permitted Protest.
 
5.6 Insurance.  Borrower will, and will cause each of its Subsidiaries to, at
Borrower’s expense, maintain insurance respecting each of Borrower’s and its
Subsidiaries’ assets wherever located, covering liabilities, losses or damages
as are customarily insured against by other Persons engaged in same or similar
businesses and similarly situated and located.  If at any time the area in which
any Real Property Collateral located is designated (i) a “flood hazard area” in
any Flood Insurance Rate Map published by the Federal Emergency Management
Agency (or any successor agency), the applicable Loan Party shall have delivered
to Agent evidence of flood insurance naming Agent as mortgagee as required by
the National Flood Insurance Program as set forth in the Flood Disaster
Protection Act of 1973, as amended and in effect, which shall be reasonably
satisfactory in form and substance to Agent.  All such policies of insurance
shall be with financially sound and reputable insurance companies reasonably
acceptable to Agent (it being agreed that, as of the Closing Date, St. Paul Fire
& Marine Insurance Company, Federal Insurance Company, a member of the Chubb
Group of Insurance Companies, The Phoenix Insurance Company, Travelers Property
and Casualty Company of America, The Travelers Indemnity Company, Travelers
Commercial Casualty Company, PPIC Property and Casualty Company Limited, part of
Travelers Insurance Co. Ltd, U.S.A, Aspen Specialty Insurance Company, Arch
Specialty Insurance Company, Travelers Casualty and Surety Company of America
and Illinois National Insurance Company are acceptable to Agent) and in such
amounts as is carried generally in accordance with sound business practice by
companies in similar businesses similarly situated and located and, in any
event, in amount, adequacy, and scope reasonably satisfactory to Agent (it being
agreed that the amount, adequacy, and scope of the policies of insurance of
Borrower in effect as of the Closing Date are acceptable to Agent).  All
property insurance policies covering the
 
 
- 35 -

--------------------------------------------------------------------------------

 
Collateral are to be made payable to Agent for the benefit of Agent and the
Lenders, as their interests may appear, in case of loss, pursuant to a standard
loss payable endorsement with a standard non contributory “lender” or “secured
party” clause and are to contain such other provisions as Agent may reasonably
require to fully protect the Lenders’ interest in the Collateral and to any
payments to be made under such policies.  All certificates of property and
general liability insurance are to be delivered to Agent, with the loss payable
(but only in respect of Collateral) and additional insured endorsements in favor
of Agent and shall provide for not less than 30 days (10 days in the case of
non-payment) prior written notice to Agent of the exercise of any right of
cancellation.  If Borrower or its Subsidiaries fail to maintain such insurance,
Agent may arrange for such insurance, but at Borrower’s expense and without any
responsibility on Agent’s part for obtaining the insurance, the solvency of the
insurance companies, the adequacy of the coverage, or the collection of
claims.  Borrower shall give Agent prompt notice of any loss exceeding
$2,500,000 covered by its or its Subsidiaries’ casualty or business interruption
insurance.  Upon the occurrence and during the continuance of an Event of
Default and upon the written notice to Borrower from Agent, Agent shall have the
sole right to file claims under any property and general liability insurance
policies in respect of the Collateral, to receive, receipt and give acquittance
for any payments that may be payable thereunder, and to execute any and all
endorsements, receipts, releases, assignments, reassignments or other documents
that may be necessary to effect the collection, compromise or settlement of any
claims under any such insurance policies.
 
5.7 Inspection.
 
(a) Borrower will, and will cause each of its Subsidiaries to, permit Agent, any
Lender, and each of their respective duly authorized representatives or agents
to visit any of its properties and inspect any of its assets or books and
records, to examine and make copies of its books and records, and to discuss its
affairs, finances, and accounts with, and to be advised as to the same by, its
officers and employees (provided an authorized representative of Borrower shall
be allowed to be present) at such reasonable times and intervals as Agent may
designate and, so long as no Default or Event of Default has occurred and is
continuing, with reasonable prior notice to Borrower and during regular business
hours.
 
(b) Subject to the limitations on reimbursement set forth in Section 2.10(c),
Borrower will, and will cause each of its Subsidiaries to, permit Agent and each
of its duly authorized representatives or agents to conduct appraisals of the
Collateral, valuations, field examinations and undertake environmental site
assessments of the Real Property Collateral at such reasonable times and
intervals as Agent may designate.
 
5.8 Compliance with Laws.  Borrower will, and will cause each of its
Subsidiaries to, comply with the requirements of all applicable laws, rules,
regulations, and orders of any Governmental Authority, other than laws, rules,
regulations, and orders the non-compliance with which, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
5.9 Environmental. Borrower will, and will cause each of its Subsidiaries to,
 
(a) Keep any property either owned or operated by Borrower or its Subsidiaries
free of any Environmental Liens or post bonds or other financial assurances
sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens,
 
(b) Comply, in all material respects, with Environmental Laws and provide to
Agent documentation of such compliance which Agent reasonably requests,
 
(c) Promptly notify Agent of any release of which Borrower has knowledge of a
Hazardous Material in any reportable quantity from or onto property owned or
operated by Borrower or its Subsidiaries and take any Remedial Actions required
of Borrower or any of its Subsidiaries to abate said release or otherwise to
come into compliance, in all material respects, with applicable Environmental
Law, and
 
(d) Promptly, but in any event within 5 Business Days of its receipt thereof,
provide Agent with written notice of any of the following:  (i) notice that an
Environmental Lien has been filed against any of the real or personal property
of Borrower or its Subsidiaries, (ii) commencement of any Environmental Action
or written notice that an Environmental Action will be filed against Borrower or
its Subsidiaries, and (iii) written notice of a violation, citation, or other
administrative order from a Governmental Authority.
 
 
- 36 -

--------------------------------------------------------------------------------

 
5.10 Disclosure Updates.  Borrower will, promptly and in no event later than 5
Business Days after obtaining knowledge thereof, notify Agent if any written
information, exhibit, or report furnished to Agent or the Lenders contained, at
the time it was furnished, any untrue statement of a material fact or omitted to
state any material fact necessary to make the statements contained therein not
materially misleading in light of the circumstances in which made.  The
foregoing to the contrary notwithstanding, any notification pursuant to the
foregoing provision will not cure or remedy the effect of the prior untrue
statement of a material fact or omission of any material fact nor shall any such
notification have the effect of amending or modifying this Agreement or any of
the Schedules hereto.
 
5.11 Formation of Subsidiaries; Acquired Real Property.
 
(a) Borrower will, at the time that any Loan Party forms any direct or indirect
Subsidiary or acquires any direct or indirect Subsidiary after the Closing Date,
within 15 days of such formation or acquisition (or such later date as permitted
by Agent in its sole discretion) (i) cause such new Subsidiary to provide to
Agent a joinder to the Guaranty and Security Agreement, together with such other
security agreements (including mortgages with respect to any Real Property owned
in fee of such new Subsidiary that is not a CFC with a fair market value in
excess of $1,000,000 as required, and in the time period contemplated, by clause
(b) below), as well as appropriate financing statements (and with respect to all
property subject to a mortgage, fixture filings), all in form and substance
reasonably satisfactory to Agent (including being sufficient to grant Agent a
first priority Lien (subject to Permitted Liens) in and to the assets of such
newly formed or acquired Subsidiary); provided, that the joinder to the Guaranty
and Security Agreement, and such other security agreements shall not be required
to be provided to Agent with respect to any Subsidiary of Borrower that is a CFC
if providing such agreements would result in adverse tax consequences or the
costs to the Loan Parties of providing such guaranty or such security agreements
are unreasonably excessive (as determined by Agent in consultation with
Borrower) in relation to the benefits to Agent and the Lenders of the security
or guarantee afforded thereby, (ii) provide, or cause the applicable Loan Party
to provide, to Agent a pledge agreement (or an addendum to the Guaranty and
Security Agreement) and appropriate certificates and powers or financing
statements, pledging all of the direct or beneficial ownership interest in such
new Subsidiary in form and substance reasonably satisfactory to Agent; provided,
that only 65% of the total outstanding voting Equity Interests of any first tier
Subsidiary of Borrower that is a CFC (and none of the Equity Interests of any
Subsidiary of such CFC) shall be required to be pledged if pledging a greater
amount would result in adverse tax consequences or the costs to the Loan Parties
of providing such pledge are unreasonably excessive (as determined by Agent in
consultation with Borrower) in relation to the benefits to Agent and the Lenders
of the security afforded thereby (which pledge, if reasonably requested by
Agent, shall be governed by the laws of the jurisdiction of such Subsidiary),
and (iii) provide to Agent all other documentation, including one or more
opinions of counsel reasonably satisfactory to Agent, which, in its reasonable
opinion, is appropriate with respect to the execution and delivery of the
applicable documentation referred to above (including policies of title
insurance or other documentation with respect to all Real Property owned in fee
and subject to a mortgage).  Any document, agreement, or instrument executed or
issued pursuant to this Section 5.11 shall constitute a Loan Document.
 
(b) Borrower will and will cause each of the Loan Parties to, upon the
acquisition of any fee interest in Real Property having a fair market value in
excess of $1,000,000, promptly (and in any event within 5 Business Days of
acquisition) notify Agent of the acquisition of such Real Property and will,
upon 60 days (or such longer period as permitted by Agent is in its reasonable
discretion) after request from Agent, grant to Agent, for the benefit of the
Lender Group and the Bank Product Providers, a first priority Mortgage on such
Real Property and shall deliver such other documentation and opinions, in form
and substance reasonably satisfactory to Agent, in connection with the grant of
such Mortgage as Agent shall reasonably request in its Permitted Discretion,
including title insurance policies, financing statements, fixture filings and
environmental audits and Borrower or such Loan Party shall pay all recording
costs, intangible taxes and other fees and costs (including reasonable attorneys
fees and expenses) incurred in connection therewith.  Borrower acknowledges and
agrees that, to the extent permitted by applicable law, all of the Collateral
shall remain personal property regardless of the manner of its attachment or
affixation to real property.
 
5.12 Further Assurances.  Borrower will, and will cause each of the other Loan
Parties to, at any time upon the reasonable request of Agent, execute or deliver
to Agent any and all financing statements, fixture filings, security agreements,
pledges, assignments, mortgages, deeds of trust, opinions of counsel, and all
other documents (the “Additional Documents”) that Agent may reasonably request
in form and substance reasonably satisfactory to Agent, to
 
 
- 37 -

--------------------------------------------------------------------------------

 
create, perfect, and continue perfected or to better perfect Agent’s Liens in
all of the assets of Borrower and its Subsidiaries (whether now owned or
hereafter arising or acquired, tangible or intangible, real or personal) to the
extent such Liens are required under the Loan Documents, to create and perfect
Liens in favor of Agent in any Real Property acquired by Borrower or any other
Loan Party to the extent such Liens are required under the Loan Documents, and
in order to fully consummate all of the transactions contemplated hereby and
under the other Loan Documents; provided that the foregoing shall not apply to
any Subsidiary of Borrower that is a CFC if providing such documents would
result in adverse tax consequences or the costs to the Loan Parties of providing
such documents are unreasonably excessive (as determined by Agent in
consultation with Borrower) in relation to the benefits to Agent and the Lenders
of the security afforded thereby.  To the maximum extent permitted by applicable
law, if Borrower  or any other Loan Party refuses or fails to execute or deliver
any reasonably requested Additional Documents within a reasonable period of time
following the request to do so, Borrower and each other Loan Party hereby
authorizes Agent to execute any such Additional Documents in the applicable Loan
Party’s name and authorizes Agent to file such executed Additional Documents in
any appropriate filing office.  In furtherance of, and not in limitation of, the
foregoing, each Loan Party shall take such actions as Agent may reasonably
request from time to time to ensure that the Obligations are guarantied by the
Guarantors and are secured by substantially all of the assets of Borrower and
its Subsidiaries, including all of the outstanding capital Equity Interests of
Borrower’s Subsidiaries (in each case, subject to exceptions and limitations
contained in the Loan Documents).
 
5.13 Lender Meetings.  Borrower will, within 90 days after the close of each
fiscal year of Borrower, at the request of Agent or of the Required Lenders and
upon reasonable prior notice, hold a meeting (at a mutually agreeable location
and time or, at the mutual agreement of Agent and Borrower, by conference call)
with all Lenders who choose to attend such meeting at which meeting shall be
reviewed the financial results of the previous fiscal year and the financial
condition of Borrower and its Subsidiaries and the projections presented for the
current fiscal year of Borrower.
 
5.14 Location of Inventory and Equipment.  Borrower will, and will cause each of
its Subsidiaries to, keep its Inventory and Equipment only at the locations
identified on Schedule 4.24; provided, that Borrower may amend Schedule 4.24 so
long as such amendment occurs by written notice to Agent not less than 5 days
prior to the date on which such Inventory or Equipment is moved to such new
location or such chief executive office is relocated and so long as such new
location is within the continental United States.
 
5.15 Bank Products.  On or before the 90th day after the Closing Date or such
later date as Agent may reasonably agree, the Loan Parties shall establish their
primary depository and treasury management relationships with Wells Fargo or one
or more of its Affiliates and will maintain such depository and treasury
management relationships at all times during the term of the Agreement; provided
that nothing herein shall obligate the Loan Parties to close or terminate their
existing depository accounts until the Loan Parties’ customers are making
payments to accounts at Wells Fargo, it being agreed that the Loan Parties shall
use commercially reasonably efforts to cause such customers to do so.
 
5.16 Hedge Agreements.
 
Borrower agrees that it shall offer to Wells Fargo or one or more of its
Affiliates the first opportunity to bid for all Hedge Agreements to be entered
into by any Loan Party or any of its Subsidiaries during the term of the
Agreement.
 
5.17 Compliance with ERISA and the IRC.  In addition to and without limiting the
generality of Section 5.8, (a) comply in all material respects with applicable
provisions of ERISA and the IRC with respect to all Employee Benefit Plans, (b)
without the prior written consent of Agent and the Required Lenders, not take
any action or fail to take action the result of which could result in a Loan
Party or ERISA Affiliate incurring a material liability to the PBGC or to a
Multiemployer Plan (other than  to pay contributions or premiums payable in the
ordinary course), (c) allow any facts or circumstances to exist with respect to
one or more Employee Benefit Plans that, in the aggregate, reasonably could be
expected to result in a Material Adverse Effect, (d) not participate in any
prohibited transaction that could result in other than a de minimis civil
penalty  excise tax, fiduciary liability or correction obligation under ERISA or
the IRC, (e) operate each Employee Benefit Plan in such a manner that will not
incur any material tax liability under the IRC (including Section 4980B of the
IRC), and (e) furnish to Agent upon Agent’s written request such additional
information about any Employee Benefit Plan for which any Loan Party or ERISA
Affiliate could reasonably expect to incur any material liability.  With respect
to each Pension Plan (other than a Multiemployer Plan) except as could not
reasonably be expected to result in liability to the Loan Parties, the Loan
Parties and the ERISA Affiliates shall (i) satisfy in full and in a timely
 
 
- 38 -

--------------------------------------------------------------------------------

 
manner, without incurring any late payment or underpayment charge or penalty and
without giving rise to any Lien, all of the contribution and funding
requirements of the IRC and of ERISA, and (ii) pay, or cause to be paid, to the
PBGC in a timely manner, without incurring any late payment or underpayment
charge or penalty, all premiums required pursuant to ERISA.
 
5.18 Assignable Material Contracts.  The Loan Parties shall use commercially
reasonable efforts to ensure that any Material Contract entered into after the
Closing Date by Borrower or one of its Subsidiaries that generates or, by its
terms, will generate revenue, permits the assignment of such agreement (and all
rights of Borrower or such Subsidiary, as applicable, thereunder) to Borrower’s
or such Subsidiary’s lenders or an agent for any lenders (and any transferees of
such lenders or such agent, as applicable).
 
6. NEGATIVE COVENANTS.
 
 Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations (other than contingent indemnification
obligations and expense reimbursement obligations for which no claim has been
asserted):
 
6.1 Indebtedness.  Borrower will not, and will not permit any of its
Subsidiaries to create, incur, assume, suffer to exist, guarantee, or otherwise
become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.
 
6.2 Liens.  Borrower will not, and will not permit any of its Subsidiaries to
create, incur, assume, or suffer to exist, directly or indirectly, any Lien on
or with respect to any of its assets, of any kind, whether now owned or
hereafter acquired, or any income or profits therefrom, except for Permitted
Liens.
 
6.3 Restrictions on Fundamental Changes.  Borrower will not, and will not permit
any of its Subsidiaries to,
 
(a) other than in order to consummate a Permitted Acquisition, enter into any
merger, consolidation, reorganization, or recapitalization, or reclassify its
Equity Interests, except for (i) any merger between Loan Parties, provided, that
Borrower must be the surviving entity of any such merger to which it is a party,
(ii) any merger between a Loan Party and a Subsidiary of such Loan Party that is
not a Loan Party so long as such Loan Party is the surviving entity of any such
merger, and (iii) any merger between Subsidiaries of Borrower that are not Loan
Parties,
 
(b) liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of non-operating
Subsidiaries of Borrower with nominal assets and nominal liabilities, (ii) the
liquidation or dissolution of a Loan Party (other than Borrower) or any of its
wholly-owned Subsidiaries so long as all of the assets (including any interest
in any Equity Interests) of such liquidating or dissolving Loan Party or
Subsidiary are transferred to a Loan Party that is not liquidating or
dissolving, or (iii) the liquidation or dissolution of a Subsidiary of Borrower
that is not a Loan Party (other than any such Subsidiary the Equity Interests of
which (or any portion thereof) is subject to a Lien in favor of Agent) so long
as all of the assets of such liquidating or dissolving Subsidiary are
transferred to a Subsidiary of Borrower that is not liquidating or dissolving,
or
 
(c) suspend or cease operating a substantial portion of its or their business,
except as permitted pursuant to clauses (a) or (b) above or in connection with a
transaction permitted under Section 6.4.
 
6.4 Disposal of Assets.  Other than Permitted Dispositions or transactions
expressly permitted by Sections 6.3 or 6.9, Borrower will not, and will not
permit any of its Subsidiaries to convey, sell, lease, license, assign,
transfer, or otherwise dispose of (or enter into an agreement to convey, sell,
lease, license, assign, transfer, or otherwise dispose of) any of its or their
assets.  Notwithstanding anything herein to the contrary (including, without
limitation, in the definition of Permitted Dispositions), the Loan Parties will
not voluntarily convey, sell, lease, license, assign, transfer, or otherwise
dispose of any Eligible Equipment or Specified Real Property Collateral for less
than the amount being advanced against such property.
 
 
- 39 -

--------------------------------------------------------------------------------

 
6.5 Nature of Business.  Borrower will not, and will not permit any of its
Subsidiaries to make any change in the nature of its or their business as
conducted on the Closing Date or acquire any properties or assets that are not
reasonably related to the conduct of such business activities; provided, that
the foregoing shall not prevent Borrower and its Subsidiaries from engaging in
any business that is reasonably related or ancillary to its or their business.
 
6.6 Prepayments and Amendments.  Borrower will not, and will not permit any of
its Subsidiaries to,
 
(a) Except in connection with Refinancing Indebtedness permitted by Section 6.1,
 
(i) optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of Borrower or its Subsidiaries, other than (A) the Obligations in
accordance with this Agreement, (B) Permitted Intercompany Advances and (C)
other Permitted Indebtedness (other than Subordinated Indebtedness) so long as
(1) no Default or Event of Default shall have occurred and be continuing or
would result therefrom, (2) during the 1 day period immediately prior to such
prepayment, redemption, defeasement, purchase or acquisition, Borrower has, and
immediately after giving affect to such prepayment, redemption, defeasement,
purchase or acquisition, Borrower is projected to have, Excess Availability of
at least $12,500,000, (3) on a pro forma basis, Borrower and its Subsidiaries
are projected to be in compliance with the financial covenants in Section 7 for
the 12 month period ended one year after the proposed date of consummation of
such proposed prepayment, redemption, defeasement, purchase or acquisition, and
(4) if the amount of such proposed prepayment, redemption, defeasement, purchase
or acquisition is greater than $250,000, Borrower has provided Agent with
written notice containing (w) notice of its intent to make such prepayment,
redemption, defeasement, purchase or acquisition, (x) the amount of such
proposed prepayment, redemption, defeasement, purchase or acquisition, (y) a
certification that each of the conditions contained in clauses (1), (2) and (3)
above will be satisfied both before and after giving effect to such proposed
prepayment, redemption, defeasement, purchase or acquisition, or
 
(ii) make any payment on account of Subordinated Indebtedness if such payment is
not permitted at such time under the subordination terms and conditions, or
 
(b) Directly or indirectly, amend, modify, or change any of the terms or
provisions of any Subordinated Indebtedness in a manner materially adverse to
the interests of the Lenders or to the extent prohibited by any subordination
agreement relating to such Indebtedness.
 
(i) the Governing Documents of any Loan Party or any of its Subsidiaries if the
effect thereof could reasonably be expected to be materially adverse to the
interests of the Lenders, or
 
(ii) any Material Contract except to the extent that such amendment,
modification, or change could not reasonably be expected to be materially
adverse to the interests of the Lenders.
 
6.7 Restricted Payments.  Borrower will not, and will not permit any of its
Subsidiaries to, make any Restricted Payment; provided, that, so long as it is
permitted by law, and so long as no Default or Event of Default shall have
occurred and be continuing or would result therefrom,
 
(a) Borrower may make distributions to former employees, officers, or directors
of Borrower (or any spouses, ex-spouses, or estates of any of the foregoing) on
account of redemptions of Equity Interests of Borrower held by such Persons,
provided, that the aggregate amount of such redemptions made by Borrower during
the term of this Agreement does not exceed $1,000,000 in the aggregate,
 
(b) Borrower may make distributions to former employees, officers, or directors
of Borrower (or any spouses, ex-spouses, or estates of any of the foregoing),
solely in the form of forgiveness of Indebtedness of such Persons owing to
Borrower on account of repurchases of the Equity Interests of Borrower held by
such Persons; provided that such Indebtedness was incurred by such Persons
solely to acquire Equity Interests of Borrower,
 
(c) any Subsidiary of Borrower may make restricted payments to a Loan Party; and
 
 
- 40 -

--------------------------------------------------------------------------------

 
(d) Borrower and each Subsidiary may make any other Restricted Payments so long
as (i) no Default or Event of Default shall have occurred and be continuing or
would result therefrom, (ii) during the 1 day period immediately prior to such
Restricted Payment, Borrower has, and immediately after giving affect to such
Restricted Payment, Borrower is projected to have, Excess Availability of at
least $7,500,000, (iii) Borrower has provided Agent with written notice
containing (A) notice of its intent to make such Restricted Payment, (B) the
amount of such proposed Restricted Payment, (C) a certification that each of the
conditions contained in clauses (i) and (ii) above will be satisfied both before
and after giving effect to such proposed Restricted Payment and (D) a
confirmation, supported by reasonably detailed calculations, that on a pro forma
basis, Borrower and its Subsidiaries are projected to be in compliance with the
financial covenants in Section 7 for the 12 month period ended one year after
the proposed date of consummation of such proposed Restricted Payment, and (iv)
the Delayed Draw Term Loan is either undrawn or repaid in full.
 
6.8 Accounting Methods.  Borrower will not, and will not permit any of its
Subsidiaries to modify or change its fiscal year or its method of accounting
(other than as may be required to conform to GAAP).
 
6.9 Investments.  Borrower will not, and will not permit any of its Subsidiaries
to, directly or indirectly, make or acquire any Investment or incur any
liabilities (including contingent obligations) for or in connection with any
Investment except for Permitted Investments.
 
6.10 Transactions with Affiliates.  Borrower will not, and will not permit any
of its Subsidiaries to, directly or indirectly, enter into or permit to exist
any transaction with any Affiliate of Borrower or any of its Subsidiaries except
for:
 
(a) transactions (other than the payment of management, consulting, monitoring,
or advisory fees) between Borrower or its Subsidiaries, on the one hand, and any
Affiliate of Borrower or its Subsidiaries, on the other hand, so long as such
transactions are no less favorable, taken as a whole, to Borrower or its
Subsidiaries, as applicable, than would be obtained in an arm’s length
transaction with a non-Affiliate,
 
(b) so long as it has been approved by Borrower’s or its applicable Subsidiary’s
board of directors (or comparable governing body) in accordance with applicable
law, any indemnity provided for the benefit of directors (or comparable
managers) of Borrower or its applicable Subsidiary,
 
(c) the payment of compensation, severance, or benefit arrangements to officers
and directors of Borrower and its Subsidiaries,
 
(d) transactions between Loan Parties; and
 
(e) transactions permitted by Section 6.3 or Section 6.7, or any Permitted
Intercompany Advance.
 
6.11 Use of Proceeds.  Borrower will not, and will not permit any of its
Subsidiaries to use the proceeds of any loan made hereunder for any purpose
other than (a) on the Closing Date, (i) to repay, in full, the outstanding
principal, accrued interest, and accrued fees and expenses owing under or in
connection with the Existing Credit Facility, and (ii) to pay the fees, costs,
and expenses incurred in connection with this Agreement, the other Loan
Documents, and the transactions contemplated hereby and thereby, in each case,
as set forth in the Funds Flow Agreement, and (b) thereafter, consistent with
the terms and conditions hereof, to finance the working capital needs and
general corporate purposes of the Loan Parties (including the making of
Restricted Payments) and for their other lawful and permitted purposes
(including that no part of the proceeds of the loans made to Borrower will be
used to purchase or carry any such Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any such Margin Stock or for any
purpose that violates the provisions of Regulation T, U or X of the Board of
Governors).
 
6.12 Limitation on Issuance of Equity Interests.  Except for the issuance or
sale of (i) Qualified Equity Interests by Borrower, (ii) Qualified Equity
Interests by any Subsidiary of any Loan Party (other than Borrower) to a Loan
Party or (iii) Qualified Equity Interests by any Subsidiary of any Loan Party
that is not a Loan Party to a Subsidiary of any Loan Party that is not a Loan
Party, Borrower will not, and will not permit any of its Subsidiaries to issue
or sell or enter into any agreement or arrangement for the issuance or sale of
any of its Equity Interests.
 
 
- 41 -

--------------------------------------------------------------------------------

 
6.13 Inventory with Bailees.  Borrower will not, and will not permit any of its
Subsidiaries to store its Inventory or Equipment at any time with a bailee,
warehouseman, or similar party, unless Borrower or such Subsidiary has used
commercially reasonable efforts to deliver a Collateral Access Agreement duly
executed by such bailee, warehouseman or similar party; provided that such
requirement shall not be applicable with respect to sterilization facilities
that temporarily store the Loan Parties’ Inventory.
 
6.14 Employee Benefits. To the extent that any of the events described in
clauses (a) through (f) below, individually or in the aggregate, could have a
Material Adverse Effect, Borrower will not, and will not permit any of its
Subsidiaries to:
 
(a) terminate, or permit any ERISA Affiliate to terminate, any Pension Plan in a
manner, or take any other action with respect to any Plan, which could
reasonably be expected to result in any liability of any Loan Party or ERISA
Affiliate to the PBGC;
 
(b) fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Benefit Plan,
agreement relating thereto or applicable Law, any Loan Party or ERISA Affiliate
is required to pay;
 
(c) permit to exist, or allow any ERISA Affiliate to permit to exist, any
funding deficiency within the meaning of section 302 of ERISA or section 412 of
the Code, whether or not waived, with respect to any Plan or all Pension Plans
in the aggregate;
 
(d) acquire, or permit any ERISA Affiliate to acquire, an interest in any Person
that causes such Person to become an ERISA Affiliate with respect to a Loan
Party or with respect to any ERISA Affiliate if such Person sponsors, maintains
or contributes to, or at any time in the six-year period preceding such
acquisition has sponsored, maintained, or contributed to, (i) any Pension or
(ii) any Multiemployer Plan;
 
(e) contribute to, any Multiemployer Plan not set forth on Schedule 4.10; or
 
(f) amend, or permit any ERISA Affiliate to amend, a Pension Plan resulting in a
material increase in current liability such that a Loan Party or ERISA Affiliate
is required to provide security to such Plan under the IRC.
 
7. FINANCIAL COVENANTS.
 
(a) Minimum EBITDA.  Borrower covenants and agrees that during the period from
the Closing Date until the date that financial statements have been (or were
required to be) delivered pursuant to Section 5.1 for the month ending July 31,
2013, commencing on the date on which a Financial Covenant Period begins and
measured as of the end of the fiscal month for which financial statements have
been most recently delivered pursuant to Section 5.1 prior to such date
(including, if applicable, in the case of the fiscal month in which the Closing
Date occurs, financial statements most recently delivered on or before the
Closing Date) and as of each fiscal month end thereafter during such Financial
Covenant Period, Borrower will achieve EBITDA, measured on a month-end basis, of
at least (i) for the one month period ending April 30, 2013, negative $800,000,
(ii) for the two month period ending May 31, 2013, $700,000 and (iii) for the
three month period ending June 30, 2013, $3,000,000.
 
(b) Fixed Charge Coverage Ratio.  Borrower covenants and agrees that after the
date in which financial statements have been (or were required to be) delivered
pursuant to Section 5.1 for the month ending July 31, 2013 until termination of
all of the Commitments and payment in full of the Obligations (other than
contingent indemnification obligations and expense reimbursement obligations for
which no claim has been asserted), commencing on the date on which a Financial
Covenant Period begins and measured as of the end of the fiscal month for which
financial statements have been most recently delivered pursuant to Section 5.1
prior to such date and as of each fiscal month end thereafter during such
Financial Covenant Period, Borrower will have a Fixed Charge Coverage Ratio,
measured on a month-end basis, of at least 1.0:1.0.
 
 
- 42 -

--------------------------------------------------------------------------------

 
(c) Leverage Ratio.  Borrower covenants and agrees that, at any time that the
Delayed Draw Term Loan 1 or Delayed Draw Term Loan 2 is outstanding, Borrower
will have a Leverage Ratio, measured on a month-end basis, of not greater than
the applicable ratio set forth in the following table for the applicable date
set forth opposite thereto:
 
Applicable Ratio
Applicable Date
3.25:1.00
From the Closing Date until May 31, 2014
3.00:1.0
Thereafter



8. EVENTS OF DEFAULT.
 
Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:
 
8.1 Payments.  If Borrower fails to pay when due and payable, or when declared
due and payable, (a) all or any portion of the Obligations consisting of
interest, fees, or charges due the Lender Group, reimbursement of Lender Group
Expenses, or other amounts (other than any portion thereof constituting
principal) constituting Obligations (including any portion thereof that accrues
after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), and such failure continues for a period of 3 Business Days, (b) all
or any portion of the principal of the Loans, or (c) any amount payable to
Issuing Bank in reimbursement of any drawing under a Letter of Credit;
 
8.2 Covenants.  If any Loan Party or any of its Subsidiaries:
 
(a) fails to perform or observe any covenant or other agreement contained in any
of (i) Sections 3.6, 5.1, 5.2(a), 5.6, 5.7 (solely if Borrower refuses to allow
Agent or its representatives or agents to visit Borrower’s properties, inspect
its assets or books or records, examine and make copies of its books and
records, or discuss Borrower’s affairs, finances, and accounts with officers and
employees of Borrower), 5.10, 5.11, 5.13, 5.14, 5.15, 5.16 or 5.17 of this
Agreement, (ii) Section 6 of this Agreement, (iii) Section 7 of this Agreement,
or (iv) Section 7 of the Guaranty and Security Agreement;
 
(b) fails to perform or observe any covenant or other agreement contained in
Section 5.5 of this Agreement and such failure continues for a period of 15 days
after the earlier of (i) the date on which such failure shall first become known
to any officer of Borrower or (ii) the date on which written notice thereof is
given to Borrower by Agent; or
 
(c) fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of 30 days after the earlier of (i) the
date on which such failure shall first become known to any officer of Borrower
or (ii) the date on which written notice thereof is given to Borrower by Agent;
 
8.3 Judgments.  If one or more judgments, orders, or awards for the payment of
money in an aggregate amount of $2,500,000, or more (except to the extent fully
covered (other than to the extent of customary deductibles) by insurance
pursuant to which the insurer has not denied coverage) is entered or filed
against a Loan Party or any of its Subsidiaries, or with respect to any of their
respective assets, and either (a) there is a period of 45 consecutive days at
any time after the entry of any such judgment, order, or award during which (1)
the same is not discharged, satisfied, vacated, or bonded pending appeal, or (2)
a stay of enforcement thereof is not in effect, or (b) enforcement proceedings
are commenced upon such judgment, order, or award;
 
 
- 43 -

--------------------------------------------------------------------------------

 
8.4 Voluntary Bankruptcy, etc.  If an Insolvency Proceeding is commenced by a
Loan Party or any of its Subsidiaries;
 
8.5 Involuntary Bankruptcy, etc.  If an Insolvency Proceeding is commenced
against a Loan Party or any of its Subsidiaries and any of the following events
occur: (a) such Loan Party or such Subsidiary consents to the institution of
such Insolvency Proceeding against it, (b) the petition commencing the
Insolvency Proceeding is not timely controverted, (c) the petition commencing
the Insolvency Proceeding is not dismissed within 60 calendar days of the date
of the filing thereof, (d) an interim trustee is appointed to take possession of
all or any substantial portion of the properties or assets of, or to operate all
or any substantial portion of the business of, such Loan Party or its
Subsidiary, or (e) an order for relief shall have been issued or entered
therein;
 
8.6 Default Under Other Agreements.  If there is (a) a default in one or more
agreements to which a Loan Party or any of its Subsidiaries is a party with one
or more third Persons governing or evidencing a Loan Party’s or any of its
Subsidiaries’ Indebtedness involving an aggregate amount of $2,500,000 or more,
and such default (i) occurs at the final maturity of the obligations thereunder,
or (ii) results in a right by such third Person, irrespective of whether
exercised, to accelerate the maturity of such Loan Party’s or its Subsidiary’s
obligations thereunder;
 
8.7 Representations, etc.  If any warranty, representation, certificate,
statement, or Record made herein or in any other Loan Document or delivered in
writing to Agent or any Lender in connection with this Agreement or any other
Loan Document proves to be untrue in any material respect (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of the date of issuance or making or deemed making thereof;
 
8.8 Guaranty.  If the obligation of any Guarantor under the guaranty contained
in the Guaranty and Security Agreement is limited or terminated by operation of
law or by such Guarantor (other than in accordance with the terms of this
Agreement);
 
8.9 Security Documents.  If the Guaranty and Security Agreement or any other
Loan Document that purports to create a Lien, shall, for any reason, fail or
cease to create a valid and perfected and, except to the extent of Permitted
Liens which are non-consensual Permitted Liens, permitted purchase money Liens
or the interests of lessors under Capital Leases, first priority Lien on the
Collateral covered thereby, except (a) as a result of a disposition of the
applicable Collateral in a transaction permitted under this Agreement, (b) with
respect to Collateral the aggregate value of which, for all such Collateral,
does not exceed at any time, $2,500,000, or (c) as the result of an action or
failure to act on the part of Agent;
 
8.10 Loan Documents.  The validity or enforceability of any Loan Document shall
at any time for any reason  (other than solely as the result of an action or
failure to act on the part of Agent) be declared to be null and void, or a
proceeding shall be commenced by a Loan Party or its Subsidiaries, or by any
Governmental Authority having jurisdiction over a Loan Party or its
Subsidiaries, seeking to establish the invalidity or unenforceability thereof,
or a Loan Party or its Subsidiaries shall deny that such Loan Party or its
Subsidiaries has any liability or obligation purported to be created under any
Loan Document;
 
8.11 Change of Control.  A Change of Control shall occur, whether directly or
indirectly; or
 
8.12 ERISA.  The occurrence of any of the following events to the extent it
could reasonably be expected to result in a Material Adverse Effect:  (a) any
Loan Party or ERISA Affiliate fails to make full payment when due of all amounts
which any Loan Party or ERISA Affiliate is required to pay as contributions,
installments, or otherwise to or with respect to a Pension Plan or Multiemployer
Plan, (b) an accumulated funding deficiency or funding shortfall occurs or
exists, whether or not waived, with respect to any Pension Plan, (c) a
Notification Event, or (d) any Loan Party or ERISA Affiliate completely or
partially withdraws from one or more Multiemployer Plans and incurs Withdrawal
Liability, or fails to make any Withdrawal Liability payment when due.
 
9. RIGHTS AND REMEDIES.
 
9.1 Rights and Remedies.  Upon the occurrence and during the continuation of an
Event of Default, Agent may, and, at the instruction of the Required Lenders,
shall (in each case under clauses (a) or (b) by written notice to
 
 
- 44 -

--------------------------------------------------------------------------------

 
Borrower), in addition to any other rights or remedies provided for hereunder or
under any other Loan Document or by applicable law, do any one or more of the
following:
 
(a) (i) declare the principal of, and any and all accrued and unpaid interest
and fees in respect of, the Loans and all other Obligations (other than the Bank
Product Obligations), whether evidenced by this Agreement or by any of the other
Loan Documents to be immediately due and payable, whereupon the same shall
become and be immediately due and payable and Borrower shall be obligated to
repay all of such Obligations in full, without presentment, demand, protest, or
further notice or other requirements of any kind, all of which are hereby
expressly waived by Borrower, and (ii) direct Borrower to provide (and Borrower
agrees that upon receipt of such notice it will provide) Letter of Credit
Collateralization to Agent to be held as security for Borrower’s reimbursement
obligations for drawings that may subsequently occur under issued and
outstanding Letters of Credit;
 
(b) declare the Commitments terminated, whereupon the Commitments shall
immediately be terminated together with (i) any obligation of any Revolving
Lender to make Revolving Loans or any Lender to make a Delayed Draw Term Loan,
(ii) the obligation of Swing Lender to make Swing Loans, and (iii) the
obligation of Issuing Bank to issue Letters of Credit; and
 
(c) exercise all other rights and remedies available to Agent or the Lenders
under the Loan Documents, under applicable law, or in equity.
 
The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrower or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations (other than the Bank Product Obligations), inclusive of the
principal of, and any and all accrued and unpaid interest and fees in respect
of, the Loans and all other Obligations (other than the Bank Product
Obligations), whether evidenced by this Agreement or by any of the other Loan
Documents, shall automatically become and be immediately due and payable and
Borrower shall automatically be obligated to repay all of such Obligations in
full (including Borrower being obligated to provide (and Borrower agrees that it
will provide) (1) Letter of Credit Collateralization to Agent to be held as
security for Borrower’s reimbursement obligations in respect of drawings that
may subsequently occur under issued and outstanding Letters of Credit and (2)
Bank Product Collateralization to be held as security for Borrower’s or its
Subsidiaries’ obligations in respect of outstanding Bank Products), without
presentment, demand, protest, or notice or other requirements of any kind, all
of which are expressly waived by Borrower.
 
9.2 Remedies Cumulative.  The rights and remedies of the Lender Group under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative.  The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity.  No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver.  No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.
 
10. WAIVERS; INDEMNIFICATION.
 
10.1 Demand; Protest; etc.  Borrower waives demand, protest, notice of protest,
notice of default or dishonor, notice of payment and nonpayment, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of documents,
instruments, chattel paper, and guarantees at any time held by the Lender Group
on which Borrower may in any way be liable.
 
10.2 The Lender Group’s Liability for Collateral.  Borrower hereby agrees
that:  (a) so long as Agent complies with its obligations, if any, under the
Code, the Lender Group shall not in any way or manner be liable or responsible
for:  (i) the safekeeping of the Collateral, (ii) any loss or damage thereto
occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Borrower.  Any
contrary provision of this Agreement or any other Loan Document notwithstanding,
to the extent permitted by law, Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the
 
 
- 45 -

--------------------------------------------------------------------------------

 
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which Agent accords the property of other similarly
situated borrowers.
 
10.3 Indemnification.  Borrower shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons, and each Participant (each,
an “Indemnified Person”) harmless (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys (of one firm of counsel for all
Indemnified Persons and, if reasonably necessary, a single local counsel in each
appropriate jurisdiction (absent, in each case, a conflict of interest in which
the Indemnified Parties may engage and be reimbursed for additional counsel)),
experts, or consultants and all other costs and expenses actually incurred in
connection therewith or in connection with the enforcement of this
indemnification (as and when they are incurred and irrespective of whether suit
is brought), at any time asserted against, imposed upon, or incurred by any of
them (a) in connection with or as a result of or related to the execution and
delivery (provided that Borrower shall not be liable for costs and expenses
(including attorneys fees) of any Lender (other than Wells Fargo) incurred in
advising, structuring, drafting, reviewing, administering or syndicating the
Loan Documents), enforcement, performance, or administration (including any
restructuring or workout with respect hereto) of this Agreement, any of the
other Loan Documents, or the transactions contemplated hereby or thereby or the
monitoring of Borrower’s and its Subsidiaries’ compliance with the terms of the
Loan Documents (provided, that the indemnification in this clause (a) shall not
extend to (i) disputes solely between or among the Lenders that do not involve
any acts or omissions of any Loan Party, or (ii) disputes solely between or
among the Lenders and their respective Affiliates that do not involve any acts
or omissions of any Loan Party; it being understood and agreed that the
indemnification in this clause (a) shall extend to Agent (but not the Lenders)
relative to disputes between or among Agent on the one hand, and one or more
Lenders, or one or more of their Affiliates, on the other hand, or (iii) any
Taxes or any costs attributable to Taxes, which shall be governed by Section
16), (b) with respect to any actual or prospective investigation, litigation, or
proceeding related to this Agreement, any other Loan Document, the making of any
Loans or issuance of any Letters of Credit hereunder, or the use of the proceeds
of the Loans or the Letters of Credit provided hereunder (irrespective of
whether any Indemnified Person is a party thereto), or any act, omission, event,
or circumstance in any manner related thereto, and (c) in connection with or
arising out of any presence or release of Hazardous Materials at, on, under, to
or from any assets or properties owned, leased or operated by Borrower or any of
its Subsidiaries or any Environmental Actions, Environmental Liabilities or
Remedial Actions related in any way to any such assets or properties of Borrower
or any of its Subsidiaries (each and all of the foregoing, the “Indemnified
Liabilities”).  The foregoing to the contrary notwithstanding, Borrower shall
have no obligation to any Indemnified Person under this Section 10.3 with
respect to any Indemnified Liability that a court of competent jurisdiction
finally determines to have resulted from the bad faith, gross negligence or
willful misconduct of such Indemnified Person or its officers, directors,
employees, attorneys, or agents.  This provision shall survive the termination
of this Agreement and the repayment in full of the Obligations.  If any
Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which Borrower was required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Borrower
with respect thereto.  WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY
TO EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN
WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION  OF
SUCH INDEMNIFIED PERSON (OTHER THAN GROSS NEGLIGENCE OF SUCH INDEMNIFIED PERSON)
OR OF ANY OTHER PERSON.
 
11. NOTICES.
 
Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile.  In the case of notices or
demands to Borrower or Agent, as the case may be, they shall be sent to the
respective address set forth below:
 
 
- 46 -

--------------------------------------------------------------------------------

 



 
If to Borrower:
Medical Action Industries Inc.
   
500 Expressway Drive South
   
Brentwood, New York 11717
   
Attn: John Sheffield
   
Fax No. 631-404-3875
       
with copies to:
Vinson & Elkins LLP
   
666 Fifth Avenue, 26th Floor
   
New York, New York 10103-0040
   
Attn:  Brett Santoli, Esq.
   
Fax No.:  917-849-5304
       
If to Agent:
WELLS FARGO BANK, NATIONAL ASSOCIATION
   
100 Park Avenue, 14th Floor
   
New York, New York 10017
   
Attn:  Portfolio Manager (Medical Action Industries)
   
Fax No.:  855-849-5961
       
with copies to:
Riemer & Braunstein LLP
   
7 Times Square, 25th Floor
   
New York, New York
   
Attn:  Kevin Murtagh, Esq.
   
Fax No.:  212-717-0149

 
Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party.  All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received, (b)
notices by facsimile shall be deemed to have been given when sent (except that,
if not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient) and (c) notices by electronic mail shall be deemed received upon the
sender's receipt of an acknowledgment from the intended recipient (such as by
the "return receipt requested" function, as available, return email or other
written acknowledgment).
 
12. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.
 
(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND ANY
CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
 
(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY
 
 
- 47 -

--------------------------------------------------------------------------------

 
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF
ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  BORROWER AND EACH MEMBER OF THE
LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH
MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO
THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).
 
(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND EACH MEMBER
OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A JURY
TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A
"CLAIM").  BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A
COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.
 
(d) BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK
AND THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
(e) NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST AGENT, SWING LENDER, ANY
OTHER LENDER, ISSUING BANK, OR ANY AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE,
COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY
SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES OR LOSSES IN
RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY
ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION
THEREWITH, AND EACH LOAN PARTY HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE
UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN
OR SUSPECTED TO EXIST IN ITS FAVOR.
 
(f) IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE OF
CALIFORNIA (THE "COURT") BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH ANY
CLAIM AND THE WAIVER SET FORTH IN CLAUSE (C) ABOVE IS NOT ENFORCEABLE IN SUCH
PROCEEDING, THE PARTIES HERETO AGREE AS FOLLOWS:
 
(i) WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBCLAUSE (ii) BELOW, ANY
CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE WITH
THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH
645.1.  THE PARTIES INTEND THIS GENERAL
 
 
- 48 -

--------------------------------------------------------------------------------

 
REFERENCE AGREEMENT TO BE SPECIFICALLY ENFORCEABLE.  VENUE FOR THE REFERENCE
PROCEEDING SHALL BE IN THE COUNTY OF LOS ANGELES, CALIFORNIA.
 
(ii) THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE
PROCEEDING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR
PERSONAL PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF OR
RECOUPMENT), (C) APPOINTMENT OF A RECEIVER, AND (D) TEMPORARY, PROVISIONAL, OR
ANCILLARY REMEDIES (INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION,
TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY INJUNCTIONS).  THIS AGREEMENT DOES
NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND
REMEDIES DESCRIBED IN CLAUSES (A) - (D) AND ANY SUCH EXERCISE OR OPPOSITION DOES
NOT WAIVE THE RIGHT OF ANY PARTY TO PARTICIPATE IN A REFERENCE PROCEEDING
PURSUANT TO THIS AGREEMENT WITH RESPECT TO ANY OTHER MATTER.
 
(iii) UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A SINGLE
REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE.  IF THE PARTIES DO NOT AGREE
UPON A REFEREE WITHIN 10 DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY SHALL
HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO CALIFORNIA
CODE OF CIVIL PROCEDURE SECTION 640(B).  THE REFEREE SHALL BE APPOINTED TO SIT
WITH ALL OF THE POWERS PROVIDED BY LAW.  PENDING APPOINTMENT OF THE REFEREE, THE
COURT SHALL HAVE THE POWER TO ISSUE TEMPORARY OR PROVISIONAL REMEDIES.
 
(iv) EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE SHALL
DETERMINE THE MANNER IN WHICH THE REFERENCE PROCEEDING IS CONDUCTED INCLUDING
THE TIME AND PLACE OF HEARINGS, THE ORDER OF PRESENTATION OF EVIDENCE, AND ALL
OTHER QUESTIONS THAT ARISE WITH RESPECT TO THE COURSE OF THE REFERENCE
PROCEEDING.  ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT
FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN ANY PARTY SO
REQUESTS A COURT REPORTER AND A TRANSCRIPT IS ORDERED, A COURT REPORTER SHALL BE
USED AND THE REFEREE SHALL BE PROVIDED A COURTESY COPY OF THE TRANSCRIPT.  THE
PARTY MAKING SUCH REQUEST SHALL HAVE THE OBLIGATION TO ARRANGE FOR AND PAY THE
COSTS OF THE COURT REPORTER, PROVIDED THAT SUCH COSTS, ALONG WITH THE REFEREE'S
FEES, SHALL ULTIMATELY BE BORNE BY THE PARTY WHO DOES NOT PREVAIL, AS DETERMINED
BY THE REFEREE.
 
(v) THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES.  THE PARTIES
HERETO SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE DISCOVERY
IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND SHALL ENFORCE ALL DISCOVERY
ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT LAW IN THE
STATE OF CALIFORNIA.
 
(vi) THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO PROCEEDINGS AT
LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN ACCORDANCE WITH
CALIFORNIA SUBSTANTIVE AND PROCEDURAL LAW.  THE REFEREE SHALL BE EMPOWERED TO
ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION WHICH WOULD BE
AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR SUMMARY
JUDGMENT.  THE REFEREE SHALL REPORT HIS OR HER DECISION, WHICH REPORT SHALL ALSO
INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW.  THE REFEREE SHALL ISSUE A
DECISION AND PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE, SECTION 644, THE
REFEREE'S DECISION SHALL BE ENTERED BY THE COURT AS A JUDGMENT IN THE SAME
MANNER AS IF THE
 
 
- 49 -

--------------------------------------------------------------------------------

 
ACTION HAD BEEN TRIED BY THE COURT.  THE FINAL JUDGMENT OR ORDER FROM ANY
APPEALABLE DECISION OR ORDER ENTERED BY THE REFEREE SHALL BE FULLY APPEALABLE AS
IF IT HAS BEEN ENTERED BY THE COURT.
 
(vii) THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A GENERAL
REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND NOT BY A
JURY.  AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR OWN CHOICE, EACH PARTY HERETO KNOWINGLY AND VOLUNTARILY AND FOR THEIR
MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION SHALL APPLY TO ANY DISPUTE
BETWEEN THEM THAT ARISES OUT OF OR IS RELATED TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS.
 
13. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.
 
13.1 Assignments and Participations.
 
(a) (i)  Subject to the conditions set forth in clause (a)(ii) below, any Lender
may assign and delegate all or any portion of its rights and duties under the
Loan Documents (including the Obligations owed to it and its Commitments) to one
or more assignees (each, an “Assignee”), with the prior written consent (such
consent not be unreasonably withheld or delayed) of:
 
(A)           Borrower; provided, that no consent of Borrower shall be required
(1)  if an Event of Default has occurred and is continuing, or (2) in connection
with an assignment to a Person that is a Lender or an Affiliate (other than
natural persons) of a Lender; provided further, that Borrower shall be deemed to
have consented to a proposed assignment unless it objects thereto by written
notice to Agent within 30 days after having received notice thereof; and
 
(B)           Agent, Swing Lender, and Issuing Bank.
 
(ii)           Assignments shall be subject to the following additional
conditions:
 
(A)           no assignment may be made to a natural person,
 
(B)           no assignment may be made to a Loan Party or an Affiliate of a
Loan Party,
 
(C)           the amount of the Commitments and the other rights and obligations
of the assigning Lender hereunder and under the other Loan Documents subject to
each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to Agent) shall be in a minimum
amount (unless waived by Agent) of $5,000,000 (except such minimum amount shall
not apply to (I) an assignment or delegation by any Lender to any other Lender,
an Affiliate of any Lender, or a Related Fund of such Lender or (II) a group of
new Lenders, each of which is an Affiliate of each other or a Related Fund of
such new Lender to the extent that the aggregate amount to be assigned to all
such new Lenders is at least $5,000,000),
 
(D)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement,
 
(E)           the parties to each assignment shall execute and deliver to Agent
an Assignment and Acceptance; provided, that Borrower and Agent may continue to
deal solely and directly with the assigning Lender in connection with the
interest so assigned to an Assignee until written notice of such assignment,
together with payment instructions, addresses, and related information with
respect to the Assignee, have been given to Borrower and Agent by such Lender
and the Assignee, the Assignment and Acceptance shall include a representation
and warranty (which shall be expressly for the benefit of the Lender Group)
that, as of the date of the assignment, it does not have any material non-public
information with respect to Borrower or its Subsidiaries that (I) has not been
disclosed to the Lenders (other than Lenders that do not wish to receive
material non-public information with respect to Borrower or its Subsidiaries)
prior to such time and (II) could not reasonably be
 
 
- 50 -

--------------------------------------------------------------------------------

 
expected to have a material effect upon, or otherwise be material, (a) to a
Lender’s decision to participate in any assignment pursuant to this Section 13.1
or (b) to the market price of the Term Loan, the Delayed Draw Term Loan 1 and
the Delayed Draw Term Loan 2,
 
(F)           unless waived by Agent, the assigning Lender or Assignee has paid
to Agent, for Agent’s separate account, a processing fee in the amount of
$3,500, and
 
(G)           the assignee, if it is not a Lender, shall deliver to Agent an
Administrative Questionnaire in a form approved by Agent (the “Administrative
Questionnaire”).
 
(b) From and after the date that Agent receives the executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall be a “Lender” and shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 10.3) and be released from any future
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto); provided, that nothing contained
herein shall release any assigning Lender from obligations that survive the
termination of this Agreement, including such assigning Lender’s obligations
under Section 15 and Section 17.9(a).
 
(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows:  (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrower or the
performance or observance by Borrower of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to
Agent, by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (vi) such Assignee agrees that it will
perform all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.
 
(d) Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to Section
13.1(b), this Agreement shall be deemed to be amended to the extent, but only to
the extent, necessary to reflect the addition of the Assignee and the resulting
adjustment of the Commitments arising therefrom.  The Commitment allocated to
each Assignee shall reduce such Commitments of the assigning Lender pro tanto.
 
(e) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons (a “Participant”) participating interests in all
or any portion of its Obligations, its Commitments and the other rights and
interests of that Lender (the “Originating Lender”) hereunder and under the
other Loan Documents; provided, that (i) the Originating Lender shall remain a
“Lender” for all purposes of this Agreement and the other Loan Documents and the
Participant receiving the participating interest in the Obligations, the
Commitments, and the other rights and interests of the Originating Lender
hereunder shall not constitute a “Lender” hereunder or under the other Loan
Documents and the Originating Lender’s obligations under this Agreement shall
 
 
- 51 -

--------------------------------------------------------------------------------

 
remain unchanged, (ii) the Originating Lender shall remain solely responsible
for the performance of such obligations, (iii) Borrower, Agent, and the Lenders
shall continue to deal solely and directly with the Originating Lender in
connection with the Originating Lender’s rights and obligations under this
Agreement and the other Loan Documents, (iv) no Lender shall transfer or grant
any participating interest under which the Participant has the right to approve
any amendment to, or any consent or waiver with respect to, this Agreement or
any other Loan Document, except to the extent such amendment to, or consent or
waiver with respect to this Agreement or of any other Loan Document would
(A) extend the final maturity date of the Obligations hereunder in which such
Participant is participating, (B) reduce the interest rate applicable to the
Obligations hereunder in which such Participant is participating, (C) release
all or substantially all of the Collateral or guaranties (except to the extent
expressly provided herein or in any of the Loan Documents) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the amount of, the interest or fees payable to such
Participant through such Lender (other than a waiver of default interest), or
(E) decreases the amount or postpones the due dates of scheduled principal
repayments or prepayments or premiums payable to such Participant through such
Lender, (v) no participation shall be sold to a natural person, (vi) no
participation shall be sold to a Loan Party or an Affiliate of a Loan Party and
(vii) all amounts payable by Borrower hereunder shall be determined as if such
Lender had not sold such participation, except that, if amounts outstanding
under this Agreement are due and unpaid, or shall have been declared or shall
have become due and payable upon the occurrence of an Event of Default, each
Participant shall be deemed to have the right of set off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement.  The rights of any Participant only shall be
derivative through the Originating Lender with whom such Participant
participates and no Participant shall have any rights under this Agreement or
the other Loan Documents or any direct rights as to the other Lenders, Agent,
Borrower, the Collateral, or otherwise in respect of the Obligations.  Borrower
agrees that each Participant shall be entitled to the benefits of Section 16
(subject to the requirements and limitations therein, including the requirements
under Section 16.2 (it being understood that the documentation required under
Section 16.2 shall be delivered to the participating Lender)) to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
this Section 13; provided that, unless such participation is consented to by
Borrower, such Participant shall not be entitled to receive any greater payment
of Taxes and additional amounts under Section 16 with respect to any
participation, than its participating Lender would have been entitled to receive
had such participation not been sold by such Lender. No Participant shall have
the right to participate directly in the making of decisions by the Lenders
among themselves.
 
(f) In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9,  disclose all documents and information which it
now or hereafter may have relating to Borrower and its Subsidiaries and their
respective businesses.
 
(g) Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.
 
(h) Agent (as a non-fiduciary agent on behalf of Borrower) shall maintain, or
cause to be maintained, a register (the “Register”) on which it enters the name
and address of each Lender as the registered owner of the Term Loan, the Delayed
Draw Term Loan 1, the Delayed Draw Term Loan 2 and any other Loan (and, in each
case, the principal amount thereof and stated interest thereon) held by such
Lender (each, a “Registered Loan”).  Other than in connection with an assignment
by a Lender of all or any portion of its portion of the Term Loan, Delayed Draw
Term Loan 1, Delayed Draw Term Loan 2 or any other Loan to an Affiliate of such
Lender or a Related Fund of such Lender (i) a Registered Loan (and the
registered note, if any, evidencing the same) may be assigned or sold in whole
or in part only by registration of such assignment or sale on the Register (and
each registered note shall expressly so provide) and (ii) any assignment or sale
of all or part of such Registered Loan (and the registered note, if any,
evidencing the same) may be effected only by registration of such assignment or
sale on the Register, together with the surrender of the registered note, if
any, evidencing the same duly endorsed
 
 
- 52 -

--------------------------------------------------------------------------------

 
by (or accompanied by a written instrument of assignment or sale duly executed
by) the holder of such registered note, whereupon, at the request of the
designated assignee(s) or transferee(s), one or more new registered notes in the
same aggregate principal amount shall be issued to the designated assignee(s) or
transferee(s).  Prior to the registration of assignment or sale of any
Registered Loan (and the registered note, if any evidencing the same), Borrower
shall treat the Person in whose name such Registered Loan (and the registered
note, if any, evidencing the same) is registered as the owner thereof for the
purpose of receiving all payments thereon and for all other purposes,
notwithstanding notice to the contrary.  In the case of any assignment by a
Lender of all or any portion of its Term Loan, Delayed Draw Term Loan 1, Delayed
Draw Term Loan 2 or any other Loan to an Affiliate of such Lender or a Related
Fund of such Lender, and which assignment is not recorded in the Register, the
assigning Lender, on behalf of Borrower, shall maintain a register comparable to
the Register.
 
(i) In the event that a Lender sells participations in the Registered Loan, such
Lender, as a non-fiduciary agent on behalf of Borrower, shall maintain (or cause
to be maintained) a register on which it enters the name of all participants in
the Registered Loans held by it (and the principal amount (and stated interest
thereon) of the portion of such Registered Loans that is subject to such
participations) (the “Participant Register”).  A Registered Loan (and the
Registered Note, if any, evidencing the same) may be participated in whole or in
part only by registration of such participation on the Participant Register (and
each registered note shall expressly so provide).  Any participation of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by the registration of such participation on the Participant
Register.
 
(j) Agent shall make a copy of the Register (and each Lender shall make a copy
of its Participant Register in the extent it has one) available for review by
Borrower from time to time as Borrower may reasonably request.
 
13.2 Successors.  This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, that
Borrower may not assign this Agreement or any rights or duties hereunder without
the Lenders’ prior written consent and any prohibited assignment shall be
absolutely void ab initio.  No consent to assignment by the Lenders shall
release Borrower from its Obligations.  A Lender may assign this Agreement and
the other Loan Documents and its rights and duties hereunder and thereunder
pursuant to Section 13.1 and, except as expressly required pursuant to Section
13.1, no consent or approval by Borrower is required in connection with any such
assignment.
 
14. AMENDMENTS; WAIVERS.
 
14.1 Amendments and Waivers.
 
(a) No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than Bank Product Agreements or the
Fee Letter), and no consent with respect to any departure by Borrower therefrom,
shall be effective unless the same shall be in writing and signed by the
Required Lenders (or by Agent at the written request of the Required Lenders)
and the Loan Parties that are party thereto and then any such waiver or consent
shall be effective, but only in the specific instance and for the specific
purpose for which given; provided, that no such waiver, amendment, or consent
shall, unless in writing and signed by all of the Lenders directly affected
thereby and all of the Loan Parties that are party thereto, do any of the
following:
 
(i) increase the amount of or extend the expiration date of any Commitment of
any Lender or amend, modify, or eliminate the last sentence of (A) Section
2.4(c)(i) or (B) 2.4(c)(iii),
 
(ii) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,
 
(iii) reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except in connection with the waiver
of applicability of Section 2.6(c) (which waiver shall be effective with the
written consent of the Required Lenders),
 
 
- 53 -

--------------------------------------------------------------------------------

 
(iv) amend, modify, or eliminate this Section or any provision of this Agreement
providing for consent or other action by all Lenders,
 
(v) amend, modify, or eliminate Section 3.1 or 3.2,
 
(vi) amend, modify, or eliminate Section 15.11,
 
(vii) other than as permitted by Section 15.11, release Agent’s Lien in and to
any of the Collateral,
 
(viii) amend, modify, or eliminate the definitions of “Required Lenders” or “Pro
Rata Share”,
 
(ix) contractually subordinate any of Agent’s Liens,
 
(x) other than in connection with a merger, liquidation, dissolution or sale of
such Person expressly permitted by the terms hereof or the other Loan Documents,
release Borrower or any Guarantor from any obligation for the payment of money
or consent to the assignment or transfer by Borrower or any Guarantor of any of
its rights or duties under this Agreement or the other Loan Documents, or
 
(xi) amend, modify, or eliminate any of the provisions of Section 2.4(b)(i) or
(ii).
 
(b) No amendment, waiver, modification, or consent shall amend, modify, waive,
or eliminate,
 
(i) the definition of, or any of the terms or provisions of, the Fee Letter,
without the written consent of Agent and Borrower (and shall not require the
written consent of any of the Lenders),
 
(ii) any provision of Section 15 pertaining to Agent, or any other rights or
duties of Agent under this Agreement or the other Loan Documents, without the
written consent of Agent, Borrower, and the Required Lenders;
 
(c) No amendment, waiver, modification, elimination, or consent shall amend,
without written consent of Agent, Borrower and the Supermajority Lenders,
modify, or eliminate the definition of Term Loan Amount or any of the defined
terms used in such definition to the extent that any such change results in more
credit being available to Borrower based upon the Term Loan Amount, but not
otherwise, Borrowing Base or any of the defined terms (including the definitions
of Eligible Accounts, Eligible Finished Goods Inventory, Eligible In-Transit
Inventory, Eligible Raw Material Inventory, Eligible Work-in-Process Inventory
and Eligible Inventory) that are used in such definition to the extent that any
such change results in more credit being made available to Borrower based upon
the Borrowing Base, but not otherwise, or the definition of Maximum Revolver
Amount;
 
(d) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Issuing Bank, or any other rights or duties of Issuing Bank under
this Agreement or the other Loan Documents, without the written consent of
Issuing Bank, Agent, Borrower, and the Required Lenders;
 
(e) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Swing Lender, or any other rights or duties of Swing Lender under
this Agreement or the other Loan Documents, without the written consent of Swing
Lender, Agent, Borrower, and the Required Lenders; and
 
(f) Anything in this Section 14.1 to the contrary notwithstanding, (i) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of Borrower,
shall not require consent by or the agreement of any Loan Party, and (ii) any
amendment, waiver, modification, elimination, or consent of or with
 
 
- 54 -

--------------------------------------------------------------------------------

 
respect to any provision of this Agreement or any other Loan Document may be
entered into without the consent of, or over the objection of, any Defaulting
Lender other than any of the matters governed by Section 14.1(a)(i) through
(iii) that affect such Lender.
 
14.2 Replacement of Certain Lenders.
 
(a) If (i) any action to be taken by the Lender Group or Agent hereunder
requires the consent, authorization, or agreement of all Lenders or all Lenders
affected thereby and if such action has received the consent, authorization, or
agreement of the Required Lenders but not of all Lenders or all Lenders affected
thereby, or (ii) any Lender makes a claim for compensation under Section 16,
then Borrower or Agent, upon at least 5 Business Days prior irrevocable notice,
may permanently replace any Lender that failed to give its consent,
authorization, or agreement (a “Non-Consenting Lender”) or any Lender that made
a claim for compensation (a “Tax Lender”) with one or more Replacement Lenders,
and the Non-Consenting Lender or Tax Lender, as applicable, shall have no right
to refuse to be replaced hereunder.  Such notice to replace the Non-Consenting
Lender or Tax Lender, as applicable, shall specify an effective date for such
replacement, which date shall not be later than 15 Business Days after the date
such notice is given.
 
(b) Prior to the effective date of such replacement, the Non-Consenting Lender
or Tax Lender, as applicable, and each Replacement Lender shall execute and
deliver an Assignment and Acceptance, subject only to the Non-Consenting Lender
or Tax Lender, as applicable, being repaid in full its share of the outstanding
Obligations (without any premium or penalty of any kind whatsoever, but
including (i) all interest, fees and other amounts that may be due in payable in
respect thereof, and (ii) an assumption of its Pro Rata Share of participations
in the Letters of Credit).  If the Non-Consenting Lender or Tax Lender, as
applicable, shall refuse or fail to execute and deliver any such Assignment and
Acceptance prior to the effective date of such replacement, Agent may, but shall
not be required to, execute and deliver such Assignment and Acceptance in the
name or and on behalf of the Non-Consenting Lender or Tax Lender, as applicable,
and irrespective of whether Agent executes and delivers such Assignment and
Acceptance, the Non-Consenting Lender or Tax Lender, as applicable, shall be
deemed to have executed and delivered such Assignment and Acceptance.  The
replacement of any Non-Consenting Lender or Tax Lender, as applicable, shall be
made in accordance with the terms of Section 13.1.  Until such time as one or
more Replacement Lenders shall have acquired all of the Obligations, the
Commitments, and the other rights and obligations of the Non-Consenting Lender
or Tax Lender, as applicable, hereunder and under the other Loan Documents, the
Non-Consenting Lender or Tax Lender, as applicable, shall remain obligated to
make the Non-Consenting Lender’s or Tax Lender’s, as applicable, Pro Rata Share
of Revolving Loans and to purchase a participation in each Letter of Credit, in
an amount equal to its Pro Rata Share of participations in such Letters of
Credit.
 
14.3 No Waivers; Cumulative Remedies.  No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof.  No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated.  No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Borrower of any
provision of this Agreement.  Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.
 
15. AGENT; THE LENDER GROUP.
 
15.1 Appointment and Authorization of Agent.  Each Lender hereby designates and
appoints Wells Fargo as its agent under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to designate,
appoint, and authorize) Agent to execute and deliver each of the other Loan
Documents on its behalf and to take such other action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to Agent by the terms
of this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto.  Agent agrees to act as agent for and on behalf
of the Lenders (and the Bank Product Providers) on the conditions contained in
this Section 15.  Any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document notwithstanding, Agent shall not have
any duties or
 
 
- 55 -

--------------------------------------------------------------------------------

 
responsibilities, except those expressly set forth herein or in the other Loan
Documents, nor shall Agent have or be deemed to have any fiduciary relationship
with any Lender (or Bank Product Provider), and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against Agent.  Without
limiting the generality of the foregoing, the use of the term “agent” in this
Agreement or the other Loan Documents with reference to Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law.  Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only a
representative relationship between independent contracting parties.  Each
Lender hereby further authorizes (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to authorize) Agent to act as the
secured party under each of the Loan Documents that create a Lien on any item of
Collateral.  Except as expressly otherwise provided in this Agreement, Agent
shall have and may use its sole discretion with respect to exercising or
refraining from exercising any discretionary rights or taking or refraining from
taking any actions that Agent expressly is entitled to take or assert under or
pursuant to this Agreement and the other Loan Documents.  Without limiting the
generality of the foregoing, or of any other provision of the Loan Documents
that provides rights or powers to Agent, Lenders agree that Agent shall have the
right to exercise the following powers as long as this Agreement remains in
effect:  (a) maintain, in accordance with its customary business practices,
ledgers and records reflecting the status of the Obligations, the Collateral,
payments and proceeds of Collateral, and related matters, (b) execute or file
any and all financing or similar statements or notices, amendments, renewals,
supplements, documents, instruments, proofs of claim, notices and other written
agreements with respect to the Loan Documents, (c) make Revolving Loans, for
itself or on behalf of Lenders, as provided in the Loan Documents, (d)
exclusively receive, apply, and distribute payments and proceeds of the
Collateral as provided in the Loan Documents, (e) open and maintain such bank
accounts and cash management arrangements as Agent deems necessary and
appropriate in accordance with the Loan Documents for the foregoing purposes,
(f) perform, exercise, and enforce any and all other rights and remedies of the
Lender Group with respect to Borrower or its Subsidiaries, the Obligations, the
Collateral, or otherwise related to any of same as provided in the Loan
Documents, and (g) incur and pay such Lender Group Expenses as Agent may deem
necessary or appropriate for the performance and fulfillment of its functions
and powers pursuant to the Loan Documents.
 
15.2 Delegation of Duties.  Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.
 
15.3 Liability of Agent.  None of the Agent-Related Persons shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders (or Bank Product
Providers) for any recital, statement, representation or warranty made by
Borrower or any of its Subsidiaries or Affiliates, or any officer or director
thereof, contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
Borrower or its Subsidiaries or any other party to any Loan Document to perform
its obligations hereunder or thereunder.  No Agent-Related Person shall be under
any obligation to any Lenders (or Bank Product Providers) to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Loan Document, or to inspect
the books and records or properties of Borrower or its Subsidiaries.
 
15.4 Reliance by Agent.  Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrower or counsel to any
Lender), independent accountants and other experts selected by Agent.  Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable.  If Agent so requests, it shall first be indemnified to its
reasonable satisfaction by the Lenders (and, if it so elects, the Bank Product
Providers) against any and all liability and expense that may be incurred by it
by reason of taking or continuing to take any such action.  Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Loan
 
 
- 56 -

--------------------------------------------------------------------------------

 
Document in accordance with a request or consent of the Required Lenders and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all of the Lenders (and Bank Product Providers).
 
15.5 Notice of Default or Event of Default.  Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrower referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.”  Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge.  If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default.  Each Lender shall be solely responsible for giving any
notices to its Participants, if any.  Subject to Section 15.4, Agent shall take
such action with respect to such Default or Event of Default as may be requested
by the Required Lenders in accordance with Section 9; provided, that unless and
until Agent has received any such request, Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable.
 
15.6 Credit Decision.  Each Lender (and Bank Product Provider) acknowledges that
none of the Agent-Related Persons has made any representation or warranty to it,
and that no act by Agent hereinafter taken, including any review of the affairs
of Borrower and its Subsidiaries or Affiliates, shall be deemed to constitute
any representation or warranty by any Agent-Related Person to any Lender (or
Bank Product Provider).  Each Lender represents (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to represent) to
Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such due diligence, documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower or any other Person party to a Loan Document, and
all applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to Borrower.  Each Lender also represents (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to represent) that
it will, independently and without reliance upon any Agent-Related Person and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower or any other Person party to a Loan
Document.  Except for notices, reports, and other documents expressly herein
required to be furnished to the Lenders by Agent, Agent shall not have any duty
or responsibility to provide any Lender (or Bank Product Provider) with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of Borrower or any
other Person party to a Loan Document that may come into the possession of any
of the Agent-Related Persons.  Each Lender acknowledges (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that Agent does not have any duty or responsibility, either
initially or on a continuing basis (except to the extent, if any, that is
expressly specified herein) to provide such Lender (or Bank Product Provider)
with any credit or other information with respect to Borrower, its Affiliates or
any of their respective business, legal, financial or other affairs, and
irrespective of whether such information came into Agent's or its Affiliates’ or
representatives’ possession before or after the date on which such Lender became
a party to this Agreement (or such Bank Product Provider entered into a Bank
Product Agreement).
 
15.7 Costs and Expenses; Indemnification.  Agent may incur and pay Lender Group
Expenses to the extent Agent reasonably deems necessary or appropriate for the
performance and fulfillment of its functions, powers, and obligations pursuant
to the Loan Documents, including court costs, attorneys fees and expenses, fees
and expenses of financial accountants, advisors, consultants, and appraisers,
costs of collection by outside collection agencies, auctioneer fees and
expenses, and costs of security guards or insurance premiums paid to maintain
the Collateral, whether or not Borrower is obligated to reimburse Agent or
Lenders for such expenses pursuant to this Agreement or otherwise.  Agent is
authorized and directed to deduct and retain sufficient amounts from payments or
proceeds of the Collateral received by Agent to reimburse Agent for such
out-of-pocket costs and expenses prior to the distribution of any amounts to
Lenders (or Bank Product Providers).  In the event Agent is not reimbursed for
such costs and expenses by Borrower or its Subsidiaries, each Lender hereby
agrees that it is and shall be obligated to pay to Agent such Lender’s ratable
thereof.  Whether or not the transactions contemplated hereby are consummated,
each of the Lenders, on a ratable basis, shall indemnify and defend the
Agent-Related Persons (to the extent not reimbursed by or on behalf of Borrower
and without limiting the obligation of Borrower to do so) from and against any
and all Indemnified Liabilities; provided, that no
 
 
- 57 -

--------------------------------------------------------------------------------

 
Lender shall be liable for the payment to any Agent-Related Person of any
portion of such Indemnified Liabilities resulting solely from such Person’s
gross negligence or willful misconduct nor shall any Lender be liable for the
obligations of any Defaulting Lender in failing to make a Revolving Loan or
other extension of credit hereunder.  Without limitation of the foregoing, each
Lender shall reimburse Agent upon demand for such Lender’s ratable share of any
costs or out of pocket expenses (including attorneys, accountants, advisors, and
consultants fees and expenses) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
or any other Loan Document to the extent that Agent is not reimbursed for such
expenses by or on behalf of Borrower.  The undertaking in this Section shall
survive the payment of all Obligations hereunder and the resignation or
replacement of Agent.
 
15.8 Agent in Individual Capacity.  Wells Fargo and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
provide Bank Products to, acquire Equity Interests in, and generally engage in
any kind of banking, trust, financial advisory, underwriting, or other business
with Borrower and its Subsidiaries and Affiliates and any other Person party to
any Loan Document as though Wells Fargo were not Agent hereunder, and, in each
case, without notice to or consent of the other members of the Lender
Group.  The other members of the Lender Group acknowledge (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, pursuant to such activities, Wells Fargo or its Affiliates
may receive information regarding Borrower or its Affiliates or any other Person
party to any Loan Documents that is subject to confidentiality obligations in
favor of Borrower or such other Person and that prohibit the disclosure of such
information to the Lenders (or Bank Product Providers), and the Lenders
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, in such circumstances (and in the
absence of a waiver of such confidentiality obligations, which waiver Agent will
use its reasonable best efforts to obtain), Agent shall not be under any
obligation to provide such information to them.  The terms “Lender” and
“Lenders” include Wells Fargo in its individual capacity.
 
15.9 Successor Agent.  Agent may resign as Agent upon 30 days (10 days if an
Event of Default has occurred and is continuing) prior written notice to the
Lenders (unless such notice is waived by the Required Lenders) and Borrower
(unless such notice is waived by Borrower) and without any notice to the Bank
Product Providers.  If Agent resigns under this Agreement, the Required Lenders
shall be entitled, with (so long as no Event of Default has occurred and is
continuing) the consent of Borrower (such consent not to be unreasonably
withheld, delayed, or conditioned), appoint a successor Agent for the Lenders
(and the Bank Product Providers).  If, at the time that Agent’s resignation is
effective, it is acting as Issuing Bank or Swing Lender, such resignation shall
also operate to effectuate its resignation as Issuing Bank or Swing Lender, as
applicable, and it shall automatically be relieved of any further obligation to
issue Letters of Credit, or to make Swing Loans.  If no successor Agent is
appointed prior to the effective date of the resignation of Agent, Agent may
appoint, after consulting with the Lenders and Borrower, a successor Agent.  If
Agent has materially breached or failed to perform any material provision of
this Agreement or of applicable law, the Required Lenders may agree in writing
to remove and replace Agent with a successor Agent from among the Lenders with
(so long as no Event of Default has occurred and is continuing) the consent of
Borrower (such consent not to be unreasonably withheld, delayed, or
conditioned).  In any such event, upon the acceptance of its appointment as
successor Agent hereunder, such successor Agent shall succeed to all the rights,
powers, and duties of the retiring Agent and the term “Agent” shall mean such
successor Agent and the retiring Agent’s appointment, powers, and duties as
Agent shall be terminated.  After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Section 15 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement.  If no successor Agent has accepted appointment as Agent by the date
which is 30 days following a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of Agent hereunder until such time,
if any, as the Lenders appoint a successor Agent as provided for above.
 
15.10 Lender in Individual Capacity.  Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, provide Bank Products to, acquire Equity Interests in and generally engage
in any kind of banking, trust, financial advisory, underwriting, or other
business with Borrower and its Subsidiaries and Affiliates and any other Person
party to any Loan Documents as though such Lender were not a Lender hereunder
without notice to or consent of the other members of the Lender Group (or the
Bank Product Providers).  The other members of the Lender Group acknowledge (and
by entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to acknowledge) that, pursuant to such activities, such Lender and its
respective Affiliates may receive information regarding Borrower or its
Affiliates or any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of Borrower or such other Person and that
prohibit the disclosure of such
 
 
- 58 -

--------------------------------------------------------------------------------

 
information to the Lenders, and the Lenders acknowledge (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver such Lender will use its reasonable
best efforts to obtain), such Lender shall not be under any obligation to
provide such information to them.
 
15.11 Collateral Matters.
 
(a) The Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to release any Lien on any Collateral (i) upon the termination of the
Commitments and payment and satisfaction in full by Borrower of all of the
Obligations, (ii) constituting property being sold or disposed of if a release
is required or desirable in connection therewith and if Borrower certifies to
Agent that the sale or disposition is permitted under Section 6.4 (and Agent may
rely conclusively on any such certificate, without further inquiry), (iii)
constituting property in which Borrower or its Subsidiaries owned no interest at
the time Agent’s Lien was granted nor at any time thereafter, (iv) constituting
property leased or licensed to Borrower or its Subsidiaries under a lease or
license that has expired or is terminated in a transaction permitted under this
Agreement, or (v) in connection with a credit bid or purchase authorized under
this Section 15.11.  The Loan Parties and the Lenders hereby irrevocably
authorize (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to authorize) Agent, based upon the instruction of the
Required Lenders, to (a) consent to, credit bid or purchase (either directly or
indirectly through one or more entities) all or any portion of the Collateral at
any sale thereof conducted under the provisions of the Bankruptcy Code,
including Section 363 of the Bankruptcy Code, (b) credit bid or purchase (either
directly or indirectly through one or more entities) all or any portion of the
Collateral at any sale or other disposition thereof conducted under the
provisions of the Code, including pursuant to Sections 9-610 or 9-620 of the
Code, or (c) credit bid or purchase (either directly or indirectly through one
or more entities) all or any portion of the Collateral at any other sale or
foreclosure conducted or consented to by Agent in accordance with applicable law
in any judicial action or proceeding or by the exercise of any legal or
equitable remedy.  In connection with any such credit bid or purchase, (i) the
Obligations owed to the Lenders and the Bank Product Providers shall be entitled
to be, and shall be, credit bid on a ratable basis (with Obligations with
respect to contingent or unliquidated claims being estimated for such purpose if
the fixing or liquidation thereof would not impair or unduly delay the ability
of Agent to credit bid or purchase at such sale or other disposition of the
Collateral and, if such contingent or unliquidated claims cannot be estimated
without impairing or unduly delaying the ability of Agent to credit bid at such
sale or other disposition, then such claims shall be disregarded, not credit
bid, and not entitled to any interest in the Collateral that is the subject of
such credit bid or purchase) and the Lenders and the Bank Product Providers
whose Obligations are credit bid shall be entitled to receive interests (ratably
based upon the proportion of their Obligations credit bid in relation to the
aggregate amount of Obligations so credit bid) in the Collateral that is the
subject of such credit bid or purchase (or in the Equity Interests of the any
entities that are used to consummate such credit bid or purchase), and (ii)
Agent, based upon the instruction of the Required Lenders, may accept non-cash
consideration, including debt and equity securities issued by any entities used
to consummate such credit bid or purchase and in connection therewith Agent may
reduce the Obligations owed to the Lenders and the Bank Product Providers
(ratably based upon the proportion of their Obligations credit bid in relation
to the aggregate amount of Obligations so credit bid) based upon the value of
such non-cash consideration.  Except as provided above, Agent will not execute
and deliver a release of any Lien on any Collateral without the prior written
authorization of (y) if the release is of all or substantially all of the
Collateral, all of the Lenders (without requiring the authorization of the Bank
Product Providers), or (z) otherwise, the Required Lenders (without requiring
the authorization of the Bank Product Providers).  Upon request by Agent or
Borrower at any time, the Lenders will (and if so requested, the Bank Product
Providers will) confirm in writing Agent’s authority to release any such Liens
on particular types or items of Collateral pursuant to this Section 15.11;
provided, that (1) anything to the contrary contained in any of the Loan
Documents notwithstanding, Agent shall not be required to execute any document
or take any action necessary to evidence such release on terms that, in Agent’s
opinion, could expose Agent to liability or create any obligation or entail any
consequence other than the release of such Lien without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly released) upon (or obligations of Borrower in respect of) any and all
interests retained by Borrower, including, the proceeds of any sale, all of
which shall continue to constitute part of the Collateral.  Each Lender further
hereby irrevocably authorize (and by entering into a Bank Product
 
 
- 59 -

--------------------------------------------------------------------------------

 
Agreement, each Bank Product Provider shall be deemed to irrevocably authorize)
Agent, at its option and in its sole discretion, to subordinate any Lien granted
to or held by Agent under any Loan Document to the holder of any Permitted Lien
on such property if such Permitted Lien secures Permitted Purchase Money
Indebtedness.
 
(b) Agent shall have no obligation whatsoever to any of the Lenders (or the Bank
Product Providers) (i) to verify or assure that the Collateral exists or is
owned by Borrower or its Subsidiaries or is cared for, protected, or insured or
has been encumbered, (ii) to verify or assure that Agent’s Liens have been
properly or sufficiently or lawfully created, perfected, protected, or enforced
or are entitled to any particular priority, (iii) to verify or assure that any
particular items of Collateral meet the eligibility criteria applicable in
respect thereof, (iv) to impose, maintain, increase, reduce, implement, or
eliminate any particular reserve hereunder or to determine whether the amount of
any reserve is appropriate or not, or (v) to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, subject to the terms and conditions contained herein, Agent may
act in any manner it may deem appropriate, in its sole discretion given Agent’s
own interest in the Collateral in its capacity as one of the Lenders and that
Agent shall have no other duty or liability whatsoever to any Lender (or Bank
Product Provider) as to any of the foregoing, except as otherwise expressly
provided herein.
 
15.12 Restrictions on Actions by Lenders; Sharing of Payments.
 
(a) Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to Borrower or its Subsidiaries or any deposit
accounts of Borrower or its Subsidiaries now or hereafter maintained with such
Lender.  Each of the Lenders further agrees that it shall not, unless
specifically requested to do so in writing by Agent, take or cause to be taken
any action, including, the commencement of any legal or equitable proceedings to
enforce any Loan Document against Borrower or any Guarantor or to foreclose any
Lien on, or otherwise enforce any security interest in, any of the Collateral.
 
(b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.
 
15.13 Agency for Perfection.  Agent hereby appoints each other Lender (and each
Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to accept) such appointment) for the purpose of perfecting Agent’s Liens
in assets which, in accordance with Article 8 or Article 9, as applicable, of
the Code can be perfected by possession or control.  Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent’s request therefor shall deliver possession or
control of such Collateral to Agent or in accordance with Agent’s instructions.
 
15.14 Payments by Agent to the Lenders.  All payments to be made by Agent to the
Lenders (or Bank Product Providers) shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent.  Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, fees, or interest of the Obligations.
 
 
- 60 -

--------------------------------------------------------------------------------

 
15.15 Concerning the Collateral and Related Loan Documents.  Each member of the
Lender Group authorizes and directs Agent to enter into this Agreement and the
other Loan Documents.  Each member of the Lender Group agrees (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
agree) that any action taken by Agent in accordance with the terms of this
Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).
 
15.16 Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information.  By becoming a party to this Agreement, each Lender:
 
(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field examination report respecting
Borrower or its Subsidiaries (each, a “Report”) prepared by or at the request of
Agent, and Agent shall so furnish each Lender with such Reports,
 
(b) expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,
 
(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any field
examination will inspect only specific information regarding Borrower and its
Subsidiaries and will rely significantly upon Borrower’s and its Subsidiaries’
books and records, as well as on representations of Borrower’s personnel,
 
(d) agrees to keep all Reports and other material, non-public information
regarding Borrower and its Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with Section 17.9, and
 
(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees:  (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrower, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrower, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.
 
(f) In addition to the foregoing,  (x) any Lender may from time to time request
of Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrower or its Subsidiaries to Agent that has not been
contemporaneously provided by Borrower or such Subsidiary to such Lender, and,
upon receipt of such request, Agent promptly shall provide a copy of same to
such Lender, (y) to the extent that Agent is entitled, under any provision of
the Loan Documents, to request additional reports or information from Borrower
or its Subsidiaries, any Lender may, from time to time, reasonably request Agent
to exercise such right as specified in such Lender’s notice to Agent, whereupon
Agent promptly shall request of Borrower the additional reports or information
reasonably specified by such Lender, and, upon receipt thereof from Borrower or
such Subsidiary, Agent promptly shall provide a copy of same to such Lender, and
(z) any time that Agent renders to Borrower a statement regarding the Loan
Account, Agent shall send a copy of such statement to each Lender.
 
15.17 Several Obligations; No Liability.  Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective
Commitments.  Nothing contained herein shall confer upon any Lender any interest
in, or
 
 
- 61 -

--------------------------------------------------------------------------------

 
subject any Lender to any liability for, or in respect of, the business, assets,
profits, losses, or liabilities of any other Lender.  Each Lender shall be
solely responsible for notifying its Participants of any matters relating to the
Loan Documents to the extent any such notice may be required, and no Lender
shall have any obligation, duty, or liability to any Participant of any other
Lender.  Except as provided in Section 15.7, no member of the Lender Group shall
have any liability for the acts of any other member of the Lender Group.  No
Lender shall be responsible to Borrower or any other Person for any failure by
any other Lender (or Bank Product Provider) to fulfill its obligations to make
credit available hereunder, nor to advance for such Lender (or Bank Product
Provider) or on its behalf, nor to take any other action on behalf of such
Lender (or Bank Product Provider) hereunder or in connection with the financing
contemplated herein.
 
16. WITHHOLDING TAXES.
 
16.1 Payments. All payments made by Borrower hereunder or under any note or
other Loan Document will be made without setoff, counterclaim, or other
defense.  In addition, all such payments will be made free and clear of, and
without deduction or withholding for, any present or future Indemnified Taxes,
and in the event any deduction or withholding of Indemnified Taxes is required,
Borrower shall comply with the next sentence of this Section 16.1.  If any
Indemnified Taxes are so deducted or withheld, Borrower agrees to pay the full
amount of such Indemnified Taxes and such additional amounts as may be necessary
so that every payment of all amounts due under this Agreement, any note, or Loan
Document, including any amount paid pursuant to this Section 16.1 after
withholding or deduction for or on account of any Indemnified Taxes, will not be
less than the amount provided for herein.  Borrower will furnish to Agent as
promptly as possible after the date the payment of any Indemnified Tax is due
pursuant to applicable law, certified copies of tax receipts evidencing such
payment by Borrower or other evidence of payment reasonably satisfactory to
Agent.  Borrower agrees to pay any present or future stamp, value added or
documentary taxes or any other excise or property taxes, charges, or similar
levies that arise from any payment made hereunder or from the execution,
delivery, performance, recordation, or filing of, or otherwise with respect to
this Agreement or any other Loan Document.
 
16.2 Exemptions.
 
(a) If a Lender is entitled to claim an exemption or reduction from United
States withholding tax, such Lender agrees to deliver to Agent one of the
following before receiving its first payment under this Agreement:
 
(i) if such Lender is entitled to claim an exemption from United States
withholding tax pursuant to the portfolio interest exception, (A) a statement of
the Lender, signed under penalty of perjury and reasonably acceptable to
Borrower and Agent that it is not a (I) a “bank” as described in Section
881(c)(3)(A) of the IRC, (II) a 10% shareholder of Borrower (within the meaning
of Section 871(h)(3)(B) of the IRC), or (III) a controlled foreign corporation
related to Borrower within the meaning of Section 864(d)(4) of the IRC, and (B)
a properly completed and executed IRS Form W-8BEN or Form W-8IMY (with proper
attachments);
 
(ii) if such Lender is entitled to claim an exemption from, or a reduction of,
withholding tax under a United States tax treaty, a properly completed and
executed copy of IRS Form W-8BEN;
 
(iii) if such Lender is entitled  to claim that interest paid under this
Agreement is exempt from United States withholding tax because it is effectively
connected with a United States trade or business of such Lender, a properly
completed and executed copy of IRS Form W-8ECI; or
 
(iv) if such Lender or Participant is entitled to claim that interest paid under
this Agreement is exempt from United States withholding tax because such Lender
serves as an intermediary, a properly completed and executed copy of IRS Form
W-8IMY (with proper attachments).
 
In addition, each Lender shall deliver a completed and executed copies of any
other form or forms, including IRS Form W-9, as may be required under the IRC or
other laws of the United States as a condition to exemption from, or reduction
of, United States withholding or backup withholding tax.
 
(b) Each Lender shall provide new forms (or successor forms) upon the expiration
or obsolescence of any previously delivered forms and to promptly notify Agent
of any change in circumstances which would modify or render invalid any claimed
exemption or reduction.
 
 
- 62 -

--------------------------------------------------------------------------------

 
(c) If a Lender claims an exemption from withholding tax in a jurisdiction other
than the United States, such Lender agrees with and in favor of Agent and
Borrower, to deliver to Agent any such form or forms, as may be required under
the laws of such jurisdiction as a condition to exemption from, or reduction of,
foreign withholding or backup withholding tax before receiving its first payment
under this Agreement, but only if such Lender is legally able to deliver such
forms, provided, that nothing in this Section 16.2(c) shall require a Lender to
disclose any information that it deems to be confidential (including without
limitation, its tax returns).  Each Lender shall provide new forms (or successor
forms) upon the expiration or obsolescence of any previously delivered forms and
to promptly notify Agent of any change in circumstances which would modify or
render invalid any claimed exemption or reduction.
 
(d) If a Lender claims exemption from, or reduction of, withholding tax and such
Lender sells, assigns, grants a participation in, or otherwise transfers all or
part of the Obligations of Borrower to such Lender, such Lender agrees to notify
Agent of the percentage amount in which it is no longer the beneficial owner of
Obligations of Borrower to such Lender, and Agent and Lender shall comply with
the requirements of Section 3.1(h) or Section 3.1(i), as applicable.  To the
extent of such percentage amount, Agent will treat such Lender’s documentation
provided pursuant to Section 16.2(a) or 16.2(c) as no longer valid.  With
respect to such percentage amount, such Assignee may provide new documentation,
pursuant to Section 16.2(a) or 16.2(c), if applicable. Borrower agrees that each
Participant shall be entitled to the benefits of this Section 16 (subject to the
limitations set forth in Section 13.1(e)) with respect to its participation in
any portion of the Commitments and the Obligations so long as such Participant
complies with the obligations set forth in this Section 16 with respect thereto.
 
(e) If a payment made to a Recipient under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Recipient were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient, as applicable, shall deliver to Borrower and Agent at the time or
times prescribed by law and at such time or times reasonably requested by
Borrower or Agent such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrower or Agent as may be necessary for
Borrower and Agent to comply with their obligations under FATCA and to determine
that such Recipient has complied with such Recipient’s obligations under FATCA
or to determine the amount to deduct and withhold from such payment.  Solely for
purposes of this Section 16.2(e), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement, any intergovernmental agreements, any
agreements entered into pursuant to Section 1471(b)(1) of the IRC, and any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreements entered into in connection with Sections 1471
through 1474 of the IRC.
 
16.3 Reductions.
 
(a) If a Lender is subject to an applicable withholding tax, Agent may withhold
from any payment to such Lender an amount equivalent to the applicable
withholding tax.  If the forms or other documentation required by Section
16.2(a) or 16.2(c) are not delivered to Agent, then Agent may withhold from any
payment to such Lender not providing such forms or other documentation an amount
equivalent to the applicable withholding tax.
 
(b) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agent did not properly withhold tax from
amounts paid to or for the account of any Lender due to a failure on the part of
the Lender (because the appropriate form was not delivered, was not properly
executed, or because such Lender failed to notify Agent of a change in
circumstances which rendered the exemption from, or reduction of, withholding
tax ineffective, or for any other reason) such Lender shall indemnify and hold
Agent harmless for all amounts paid, directly or indirectly, by Agent, as tax or
otherwise, including penalties and interest, and including any taxes imposed by
any jurisdiction on the amounts payable to Agent under this Section 16, together
with all costs and expenses (including attorneys’ fees and expenses).  The
obligation of the Lenders under this subsection shall survive the payment of all
Obligations and the resignation or replacement of Agent.
 
 
- 63 -

--------------------------------------------------------------------------------

 
16.4 Refunds.  If Agent or a Lender determines, in its sole discretion, that it
has received a refund of any Indemnified Taxes to which Borrower has paid
additional amounts pursuant to this Section 16, so long as no Default or Event
of Default has occurred and is continuing, it shall pay over such refund to
Borrower (but only to the extent of payments made, or additional amounts paid,
by Borrower under this Section 16 with respect to Indemnified Taxes giving rise
to such a refund), net of all out-of-pocket expenses of Agent or such Lender and
without interest (other than any interest paid by the applicable Governmental
Authority with respect to such a refund); provided, that Borrower, upon the
request of Agent or such Lender, agrees to repay the amount paid over to
Borrower (plus any penalties, interest or other charges, imposed by the
applicable Governmental Authority, other than such penalties, interest or other
charges imposed as a result of the willful misconduct or gross negligence of
Agent hereunder) to Agent or such Lender in the event Agent or such Lender is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything in this Agreement to the contrary, this Section 16 shall not be
construed to require Agent or any Lender to make available its tax returns (or
any other information which it deems confidential) to Borrower or any other
Person.
 
17. GENERAL PROVISIONS.
 
17.1 Effectiveness.  This Agreement shall be binding and deemed effective when
executed by Borrower, Agent, and each Lender whose signature is provided for on
the signature pages hereof.
 
17.2 Section Headings.  Headings and numbers have been set forth herein for
convenience only.  Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.
 
17.3 Interpretation.  Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or Borrower, whether under
any rule of construction or otherwise.  On the contrary, this Agreement has been
reviewed by all parties and shall be construed and interpreted according to the
ordinary meaning of the words used so as to accomplish fairly the purposes and
intentions of all parties hereto.
 
17.4 Severability of Provisions.  Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.
 
17.5 Bank Product Providers.  Each Bank Product Provider in its capacity as such
shall be deemed a third party beneficiary hereof and of the provisions of the
other Loan Documents for purposes of any reference in a Loan Document to the
parties for whom Agent is acting.  Agent hereby agrees to act as agent for such
Bank Product Providers and, by virtue of entering into a Bank Product Agreement,
the applicable Bank Product Provider shall be automatically deemed to have
appointed Agent as its agent and to have accepted the benefits of the Loan
Documents.  It is understood and agreed that the rights and benefits of each
Bank Product Provider under the Loan Documents consist exclusively of such Bank
Product Provider’s being a beneficiary of the Liens and security interests (and,
if applicable, guarantees) granted to Agent and the right to share in payments
and collections out of the Collateral as more fully set forth herein. In
addition, each Bank Product Provider, by virtue of entering into a Bank Product
Agreement, shall be automatically deemed to have agreed that Agent shall have
the right, but shall have no obligation, to establish, maintain, relax, or
release reserves in respect of the Bank Product Obligations and that if reserves
are established there is no obligation on the part of Agent to determine or
insure whether the amount of any such reserve is appropriate or not.  In
connection with any such distribution of payments or proceeds of Collateral,
Agent shall be entitled to assume no amounts are due or owing to any Bank
Product Provider unless such Bank Product Provider has provided a written
certification (setting forth a reasonably detailed calculation) to Agent as to
the amounts that are due and owing to it and such written certification is
received by Agent a reasonable period of time prior to the making of such
distribution.  Agent shall have no obligation to calculate the amount due and
payable with respect to any Bank Products, but may rely upon the written
certification of the amount due and payable from the applicable Bank Product
Provider.  In the absence of an updated certification, Agent shall be entitled
to assume that the amount due and payable to the applicable Bank Product
Provider is the amount last certified to Agent by such Bank Product Provider as
being due and payable (less any distributions made to such Bank Product Provider
on account thereof).  Borrower may obtain Bank Products from any Bank Product
Provider, although Borrower is not required to do so.  Borrower acknowledges and
agrees that no Bank Product Provider has committed to provide any Bank Products
and that the providing of Bank Products by any Bank Product Provider is in the
sole and absolute discretion of such Bank Product Provider.  Notwithstanding
anything to the contrary in this Agreement or any other Loan Document, no
provider or holder of any Bank Product shall have any voting or approval rights
hereunder (or be deemed a Lender) solely by virtue of its status as the provider
or holder of such agreements or products or the Obligations owing thereunder,
nor shall the consent of any such provider or holder be required (other than in
their capacities as Lenders, to the extent
 
 
- 64 -

--------------------------------------------------------------------------------

 
applicable) for any matter hereunder or under any of the other Loan Documents,
including as to any matter relating to the Collateral or the release of
Collateral or Guarantors. 
 
17.6 Debtor-Creditor Relationship.  The relationship between the Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor.  No member of the Lender Group has (or shall be deemed
to have) any fiduciary relationship or duty to any Loan Party arising out of or
in connection with the Loan Documents or the transactions contemplated thereby,
and there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein.
 
17.7 Counterparts; Electronic Execution.  This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement.  Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this
Agreement.  Any party delivering an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission also shall deliver an
original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.  The foregoing shall apply to each other Loan
Document mutatis mutandis.
 
17.8 Revival and Reinstatement of Obligations; Certain Waivers.  If any member
of the Lender Group or any Bank Product Provider repays, refunds, restores, or
returns in whole or in part, any payment or property (including any proceeds of
Collateral) previously paid or transferred to such member of the Lender Group or
such Bank Product Provider in full or partial satisfaction of any Obligation or
on account of any other obligation of any Loan Party under any Loan Document or
any Bank Product Agreement, because the payment, transfer, or the incurrence of
the obligation so satisfied is asserted or declared to be void, voidable, or
otherwise recoverable under any law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent transfers, preferences,
or other voidable or recoverable obligations or transfers (each, a “Voidable
Transfer”), or because such member of the Lender Group or Bank Product Provider
elects to do so on the reasonable advice of its counsel in connection with a
claim that the payment, transfer, or incurrence is or may be a Voidable
Transfer, then, as to any such Voidable Transfer, or the amount thereof
that such member of the Lender Group or Bank Product Provider elects to repay,
restore, or return (including pursuant to a settlement of any claim in respect
thereof), and as to all reasonable costs, expenses, and attorneys fees of such
member of the Lender Group or Bank Product Provider related thereto, (i) the
liability of the Loan Parties with respect to the amount or property paid,
refunded, restored, or returned will automatically and immediately be revived,
reinstated, and restored and will exist and (ii) Agent's Liens securing such
liability shall be effective, revived, and remain in full force and effect, in
each case, as fully as if such Voidable Transfer had never been made.  If, prior
to any of the foregoing, (A) Agent's Liens shall have been released or
terminated or (B) any provision of this Agreement shall have been terminated
or cancelled, Agent's Liens, or such provision of this Agreement, shall be
reinstated in full force and effect and such prior release, termination,
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect the obligation of any Loan Party in respect of such liability
or any Collateral securing such liability. 
 
17.9 Confidentiality.
 
(a) Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding Borrower and
its Subsidiaries, their operations, assets, and existing and contemplated
business plans (“Confidential Information”) shall be treated by Agent and the
Lenders in a confidential manner, and shall not be disclosed by Agent and the
Lenders to Persons who are not parties to this Agreement, except:  (i) to
attorneys for and other advisors, accountants, auditors, and consultants to any
member of the Lender Group  and to employees, directors and officers of any
member of the Lender Group (the Persons in this clause (i), “Lender Group
Representatives”) on a “need to know” basis in connection with this Agreement
and the transactions contemplated hereby and on a confidential basis, (ii) to
Subsidiaries and Affiliates of any member of the Lender Group (including the
Bank Product Providers), provided that any such Subsidiary or Affiliate shall
have agreed to receive such information hereunder subject to the terms of this
Section 17.9, (iii) as may be required by regulatory authorities so long as such
authorities are informed of the confidential nature of such information, (iv) as
may be required by statute, decision, or judicial or administrative order, rule,
or regulation; provided that (x) prior to any disclosure under this clause (iv),
the disclosing party agrees to provide Borrower with prior notice thereof, to
 
 
- 65 -

--------------------------------------------------------------------------------

 
the extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice to Borrower pursuant to the
terms of the applicable statute, decision, or judicial or administrative order,
rule, or regulation and (y) any disclosure under this clause (iv) shall be
limited to the portion of the Confidential Information as may be required by
such statute, decision, or judicial or administrative order, rule, or
regulation, (v) as may be agreed to in advance in writing by Borrower, (vi) as
requested or required by any Governmental Authority pursuant to any subpoena or
other legal process, provided, that, (x) prior to any disclosure under this
clause (vi) the disclosing party agrees to provide Borrower with prior written
notice thereof, to the extent that it is practicable to do so and to the extent
that the disclosing party is permitted to provide such prior written notice to
Borrower pursuant to the terms of the subpoena or other legal process and (y)
any disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any assignment, participation  or
pledge of any Lender’s interest under this Agreement, provided that prior to
receipt of Confidential Information any such assignee, participant, or pledgee
shall have agreed in writing to receive such Confidential Information either
subject to the terms of this Section 17.9 or pursuant to confidentiality
requirements substantially similar to those contained in this Section 17.9 (and
such Person may disclose such Confidential Information to Persons employed or
engaged by them as described in clause (i) above), (ix) in connection with any
litigation or other adversary proceeding involving parties hereto which such
litigation or adversary proceeding involves claims related to the rights or
duties of such parties under this Agreement or the other Loan Documents;
provided, that, prior to any disclosure to any Person (other than any Loan
Party, Agent, any Lender, any of their respective Affiliates, or their
respective counsel) under this clause (ix) with respect to litigation involving
any Person (other than Borrower, Agent, any Lender, any of their respective
Affiliates, or their respective counsel), the disclosing party agrees to provide
Borrower with prior written notice thereof, and (x) in connection with, and to
the extent reasonably necessary for, the exercise of any secured creditor remedy
under this Agreement or under any other Loan Document.
 
(b) Anything in this Agreement to the contrary notwithstanding, Agent may
disclose information concerning the terms and conditions of this Agreement and
the other Loan Documents to loan syndication and pricing reporting services or
in its marketing or promotional materials, with such information to consist of
deal terms and other information customarily found in such publications or
marketing or promotional materials and may otherwise use the name, logos, and
other insignia of Borrower or the other Loan Parties and the Commitments
provided hereunder in any “tombstone” or other advertisements, on its website or
in other marketing materials of Agent.
 
(c) The Loan Parties hereby acknowledge that Agent or its Affiliates may make
available to the Lenders materials or information provided by or on behalf of
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, SyndTrak or another similar electronic system (the
“Platform”) and certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Loan Parties or their securities) (each, a “Public Lender”).  The Loan
Parties shall be deemed to have authorized Agent and its Affiliates and the
Lenders to treat Borrower Materials marked “PUBLIC” or otherwise at any time
filed with the SEC as not containing any material non-public information with
respect to the Loan Parties or their securities for purposes of United States
federal and state securities laws.  All Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Investor” (or another similar term).  Agent and its Affiliates and the
Lenders shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” or that are not at any time filed with the SEC as being suitable only
for posting on a portion of the Platform not marked as “Public Investor” (or
such other similar term).
 
17.10 Survival.  All representations and warranties made by the Loan Parties in
the Loan Documents and in the certificates or other instru­ments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Agent,
Issuing Bank, or any Lender may have had notice or knowledge of any Default or
Event of Default or incorrect representation or warranty at the time
 
 
- 66 -

--------------------------------------------------------------------------------

 
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of, or any accrued interest on, any Loan or any fee or any
other amount payable under this Agreement is outstand­ing or unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or been terminated.
 
17.11 Patriot Act.  Each Lender that is subject to the requirements of the
Patriot Act hereby notifies Borrower that pursuant to the requirements of the
Act, it is required to obtain, verify and record information that identifies
Borrower, which information includes the name and address of Borrower and other
information that will allow such Lender to identify Borrower in accordance with
the Patriot Act.  In addition, if Agent is required by law or regulation or
internal policies to do so, it shall have the right to periodically conduct (a)
Patriot Act searches, OFAC/PEP searches, and customary individual background
checks for the Loan Parties and (b) OFAC/PEP searches and customary
individual  background checks for the Loan Parties’ senior management and key
principals, and Borrower agrees to cooperate in respect of the conduct of such
searches and further agrees that the reasonable costs and charges for such
searches shall constitute Lender Group Expenses hereunder and be for the account
of Borrower.
 
17.12 Integration.  This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.  The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.
 
[Signature pages to follow.]
 
 
- 67 -

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.
 
BORROWER:
MEDICAL ACTION INDUSTRIES INC.,
a Delaware corporation
         
By:
/s/ John Sheffield
 
Name:
John Sheffield
 
Title:
Chief Financial Officer
         
WELLS FARGO BANK, NATIONAL ASSOCIATION,
a national banking association, as Agent and as a Lender
         
By:
/s/ Thomas Blackman
 
Name:
Thomas Blackman
   
Its Authorized Signatory
     





 
Signature Page to Credit Agreement

--------------------------------------------------------------------------------

 
Schedule A-1
Agent’s Account
 
An account at a bank designated by Agent from time to time as the account into
which Borrower shall make all payments to Agent for the benefit of the Lender
Group and into which the Lender Group shall make all payments to Agent under
this Agreement and the other Loan Documents; unless and until Agent notifies
Borrower and the Lender Group to the contrary, Agent’s Account shall be that
certain deposit account bearing account number 4124923723, reference Medical
Actions Industries Inc., and maintained by Agent with Wells Fargo Bank, N.A.,
420 Montgomery Street, San Francisco, CA, ABA  #121-000-248.
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
Schedule A-2
Authorized Persons
 
Paul D. Meringolo
 
John Sheffield
 
Brian Baker
 
Victor Bacchioni
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
Schedule C-1
 
Commitments
 
Lender
Revolver
Commitment
Term Loan
Commitment
Delayed Draw
Term Loan
Commitment
 
Total Commitment
Wells Fargo Bank, National Association
$65,00,000 minus the outstanding principal amount of the Term Loan and the
Delayed Draw Term Loan Exposure of all Lenders
$11,505,000
$5,000,000
$65,000,000
All Lenders
$65,000,000
$11,505,000
$5,000,000
$65,000,000





 


 


 


 
 
 

--------------------------------------------------------------------------------

 
Schedule D-1
Designated Account and Designated Account Bank
 
Deposit Account # 958171191 at JPMorgan Chase Bank, N.A. (ABA: 021000021)
 


 
 

--------------------------------------------------------------------------------

 
 
Schedule P-1
Permitted Investments
 
None.
 


 
 

--------------------------------------------------------------------------------

 
 
Schedule P-2
Permitted Liens
 
Debtor
 
Secured Party
Filing Date
Jurisdiction
Medical Action Industries Inc.
 
CIT Technology Financing Services, Inc.
12/30/08
Delaware
Medical Action Industries Inc.
 
Raymond Leasing Corporation
02/04/09
Delaware
Medical Action Industries Inc.
 
Image Solutions LLC
03/25/10
Delaware
Medical Action Industries Inc.
 
U.S. Bancorp Business Equipment Finance Group
01/25/11
Delaware
Medegen Medical Products, LLC
 
UBE Machinery Inc.
08/22/08
Delaware



 


 
 

--------------------------------------------------------------------------------

 
 
Schedule R-1
Real Property Collateral


1.  
Medical Action Industries Inc., 25 Heywood Rd., Arden, NC, Buncombe County.



2.  
Medical Action Industries Inc., Life Science Industrial Park, 10 Columbia Blvd.,
Clarksburg, WV, Harrison County.



3.  
500 Expressway Drive South LLC, 500 Expressway Drive S., Brentwood, NY 11717,
Suffolk County.











 
 

--------------------------------------------------------------------------------

 
 
Schedule 1.1
 
As used in the Agreement, the following terms shall have the following
definitions:
 
“Accelerated Borrowing Base Delivery Event” means either (a) the occurrence and
continuance of any Event of Default, or (ii) the failure of Borrower to maintain
Excess Availability of at least (x) $10,000,000 for more than 3 consecutive days
or (y) 7,500,000 at any time.  For purposes of the Agreement, the occurrence of
an Accelerated Borrowing Base Delivery Event shall be deemed continuing (i) so
long as such Event of Default has not been waived, and/or (b) if the Accelerated
Borrowing Base Delivery Event arises as a result of Borrower’s failure to
achieve Excess Availability as required hereunder, until Excess Availability is
at least either (i) $10,000,000 for 30 consecutive calendar days or (ii)
$15,000,000 for 14 consecutive calendar days, in which case an Accelerated
Borrowing Base Delivery Event shall no longer be deemed to be continuing for
purposes of the Agreement. The termination of an Accelerated Borrowing Base
Delivery Event as provided herein shall in no way limit, waive or delay the
occurrence of a subsequent Accelerated Borrowing Base Delivery Event in the
event that the conditions set forth in this definition again arise.
 
“Account” means an account (as that term is defined in the Code).
 
“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.
 
“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).
 
“Acquired Indebtedness” means Indebtedness of a Person whose assets or Equity
Interests are acquired by Borrower or any of its Subsidiaries in a Permitted
Acquisition; provided, that such Indebtedness (a) is either purchase money
Indebtedness or a Capital Lease with respect to Equipment or mortgage financing
with respect to Real Property, (b) was in existence prior to the date of such
Permitted Acquisition, and (c) was not incurred in connection with, or in
contemplation of, such Permitted Acquisition.
 
 “Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all or substantially all of the Equity Interests of any other
Person.
 
 “Additional Documents” has the meaning specified therefor in Section 5.12 of
the Agreement.
 
 “Administrative Questionnaire” has the meaning specified therefor in Section
13.1(a) of the Agreement.
 
“Affected Lender” has the meaning specified therefor in Section 2.13(b) of the
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person.  For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Equity Interests, by contract, or
otherwise; provided, that, for purposes of the definition of Eligible Accounts
and Section 6.10 of the Agreement: (a) any Person which owns directly or
indirectly 10% or more of the Equity Interests having ordinary voting power for
the election of directors or other members of the governing body of a Person or
10% or more of the partnership or other ownership interests of a Person (other
than as a limited partner of such Person) shall be deemed an Affiliate of such
Person, (b) each director (or comparable manager) of a Person shall be deemed to
be an Affiliate of such Person, and (c) each partnership in which a Person is a
general partner shall be deemed an Affiliate of such Person.
 
“Agent” has the meaning specified therefor in the preamble to the Agreement.
 
“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.
 
“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1
to the Agreement (or such other Deposit Account of Agent that has been
designated as such, in writing, by Agent to Borrower and the Lenders).
 
“Agent’s Liens” means the Liens granted by Borrower or its Subsidiaries to Agent
under the Loan Documents and securing the Obligations.
 
“Agreement” means the Credit Agreement to which this Schedule 1.1 is attached.
 
 “Applicable Margin” means, as of any date of determination and with respect to
Base Rate Loans or LIBOR Rate Loans, as applicable, the applicable margin set
forth in the following table that corresponds to the Average Excess Availability
of Borrower for the most recently completed fiscal quarter; provided, that for
the period from the Closing Date through and including September 30, 2013, the
Applicable Margin shall be set at the margin in the row styled “Level II”;
provided further, that any time an Event of Default has occurred and is
continuing, the Applicable Margin shall be set at the margin in the row styled
“Level III”:
 
Level
Average
Excess
Availability
Applicable
Margin
Relative to
Revolving
Loans that
are Base
Rate Loans
Applicable
Margin
Relative to
Revolving
Loans that
are  LIBOR
Rate Loans
Applicable
Margin
Relative to
Term
Loans that 
are Base
Rate
Loans
Applicable
Margin
Relative to
Term
Loans that
are 
LIBOR
Rate
Loans
Applicable
Margin
Relative to
Delayed
Draw
Term
Loans that
are Base
Rate
Loans
Applicable
Margin
Relative to
Delayed
Draw
Term
Loans that
are
LIBOR
Rate
Loans
I
> $13,000,000
1.00%
2.00%
1.50%
2.50%
3.25%
4.25%
II
< $13,000,000 and > $6,500,000
1.25%
2.25%
1.75%
2.75%
3.50%
4.50%
III
< $6,500,000
1.50%
2.50%
2.00%
3.00%
3.75%
4.75%



 
- 5 -

--------------------------------------------------------------------------------

 
The Applicable Margin shall be re-determined, consistently with the table set
forth above, as of the first day of each fiscal quarter of Borrower.
 
“Applicable Unused Line Fee Percentage” means, as of any date of determination,
the applicable percentage set forth in the following table that corresponds to
the Average Revolver Usage of Borrower for the most recently completed fiscal
quarter as determined by Agent in its Permitted Discretion; provided, that for
the period from the Closing Date through and including September 30, 2013, the
Applicable Unused Line Fee Percentage shall be set at the rate in the row styled
“Level I”; provided further, that any time an Event of Default has occurred and
is continuing, the Applicable Unused Line Fee Percentage shall be set at the
margin in the row styled “Level II”:
 
Level
Average Revolver Usage
Applicable Unused Line Fee Percentage
I
> 50% of the Maximum Revolver Amount
0.375%
II
< 50% of the Maximum Revolver Amount
0.50%



The Applicable Unused Line Fee Percentage shall be re-determined on the first
date of each fiscal quarter by Agent.
 
“Application Event” means the occurrence of (a) a failure by Borrower to repay
all of the Obligations in full on the Maturity Date, or (b) an Event of Default
and the election by Agent or the Required Lenders to require that payments and
proceeds of Collateral be applied pursuant to Section 2.4(b)(ii) of the
Agreement.
 
“Assignee” has the meaning specified therefor in Section 13.1(a) of the
Agreement.
 
“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1 to the Agreement.
 
“Authorized Person” means any one of the individuals identified on Schedule A-2
to the Agreement, as such schedule is updated from time to time by written
notice from Borrower to Agent.
 
“Availability” means, as of any date of determination, the amount that Borrower
is entitled to borrow as Revolving Loans under Section 2.1 of the Agreement
(after giving effect to the then outstanding Revolver Usage).
 
“Available Increase Amount” means, as of any date of determination, an amount
equal to the result of (a) $25,000,000 minus (b) the aggregate principal amount
of Increases to the Revolver Commitments previously made pursuant to Section
2.14 of the Agreement.
 
 “Average Availability” means, with respect to any period, the sum of the
aggregate amount of Availability for each Business Day in such period
(calculated as of the end of each respective Business Day) divided by the number
of Business Days in such period.
 
 
- 6 -

--------------------------------------------------------------------------------

 
“Average Excess Availability” means, with respect to any period, the sum of the
aggregate amount of Excess Availability for each Business Day in such period
(calculated as of the end of each respective Business Day) divided by the number
of Business Days in such period.
 
“Average Revolver Usage” means, with respect to any period, the sum of the
aggregate amount of Revolver Usage for each Business Day in such period
(calculated as of the end of each respective Business Day) divided by the number
of Business Days in such period.
 
“Bank Product” means any one or more of the following financial products or
accommodations extended to Borrower or its Subsidiaries by a Bank Product
Provider:  (a) credit cards (including commercial cards (including so-called
“purchase cards”, “procurement cards” or “p-cards”)), (b) credit card processing
services, (c) debit cards, (d) stored value cards, (e) Cash Management Services,
or (f) transactions under Hedge Agreements.
 
“Bank Product Agreements” means those agreements entered into from time to time
by Borrower or its Subsidiaries with a Bank Product Provider in connection with
the obtaining of any of the Bank Products.
 
“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers (other than the Hedge Providers) in an
amount determined by Agent as sufficient to satisfy the reasonably estimated
credit exposure with respect to the then existing Bank Product Obligations
(other than Hedge Obligations).
 
“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by Borrower or its Subsidiaries to any Bank
Product Provider pursuant to or evidenced by a Bank Product Agreement and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
(b) all Hedge Obligations, and (c) all amounts that Agent or any Lender is
obligated to pay to a Bank Product Provider as a result of Agent or such Lender
purchasing participations from, or executing guarantees or indemnities or
reimbursement obligations to, a Bank Product Provider with respect to the Bank
Products provided by such Bank Product Provider to Borrower or its Subsidiaries.
 
“Bank Product Provider” means Wells Fargo or any of its Affiliates, including
each of the foregoing in its capacity, if applicable, as a Hedge Provider.
 
 “Bank Product Provider Agreement” means an agreement in substantially the form
attached hereto as Exhibit B-2 to the Agreement, in form and substance
satisfactory to Agent, duly executed by the applicable Bank Product Provider,
Borrower, and Agent.
 
“Bank Product Reserves” means, as of any date of determination, those reserves
that Agent deems necessary or appropriate to establish (based upon the Bank
Product Providers’ determination of the liabilities and obligations of Borrower
and its Subsidiaries in respect of Bank Product Obligations) in respect of Bank
Products then provided or outstanding.
 
“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.
 
 
- 7 -

--------------------------------------------------------------------------------

 
“Base Rate” means the greatest of (a) the Federal Funds Rate plus ½%, (b) the
LIBOR Rate (which rate shall be calculated based upon an Interest Period of 1
month and shall be determined on a daily basis), plus 1 percentage point, and
(c) the rate of interest announced, from time to time, within Wells Fargo at its
principal office in San Francisco as its “prime rate”, with the understanding
that the “prime rate” is one of Wells Fargo’s base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate.
 
“Base Rate Loan” means each portion of the Revolving Loans, the Term Loan, the
Delayed Draw Term Loan 1 or the Delayed Draw Term Loan 2 that bears interest at
a rate determined by reference to the Base Rate.
 
“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which Borrower or any of its Subsidiaries or ERISA Affiliates has
been an “employer” (as defined in Section 3(5) of ERISA) within the past six
years.
 
“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).
 
“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States (or any successor).
 
“Borrower” has the meaning specified therefor in the preamble to the Agreement.
 
“Borrower Materials” has the meaning specified therefor in Section 17.9(c) of
the Agreement.
 
“Borrowing” means a borrowing consisting of Revolving Loans made on the same day
by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case of a
Swing Loan, or by Agent in the case of an Extraordinary Advance.
 
“Borrowing Base” means, as of any date of determination, the result of:
 
(a)           85% of the amount of Eligible Accounts, less the amount, if any,
of the Dilution Reserve, plus
 
(b)           the sum of:
 
(i) the lesser of (A) the product of 65% multiplied by the value (calculated at
the lower of cost or market on a basis consistent with Borrower’s historical
accounting practices) of Eligible Finished Goods Inventory at such time, and (B)
the product of 85% multiplied by the Net Recovery Percentage identified in the
most recent Inventory appraisal ordered and obtained by Agent multiplied by the
value (calculated at the lower of cost or market on a basis consistent with
Borrower’s historical accounting practices) of Eligible Finished Goods Inventory
(such determination may be made as to different categories of Eligible Finished
Goods Inventory based upon the Net Recovery Percentage applicable to such
categories) at such time, plus
 
 
- 8 -

--------------------------------------------------------------------------------

 
(ii) the least of (A) $5,000,000 minus the amount of Eligible In-Transit
Inventory consisting of raw materials included in the borrowing base pursuant to
clause (c) below, (B) 65% of the value (calculated at the lower of cost or
market on a basis consistent with Borrower’s historical accounting practices) of
Eligible In-Transit Inventory consisting of finished goods, and (C) the product
of 85% multiplied by the Net Recovery Percentage identified in the most recent
Inventory appraisal ordered and obtained by Agent multiplied by the value
(calculated at the lower of cost or market on a basis consistent with Borrower’s
historical accounting practices) of Eligible In-Transit Inventory consisting of
finished goods (such determination may be made as to different categories of
finished goods Inventory based upon the Net Recovery Percentage applicable to
such categories) at such time, plus
 
(c)           the sum of:
 
(i) the lesser of (A) the product of 50% multiplied by the value (calculated at
the lower of cost or market on a basis consistent with Borrower’s historical
accounting practices) of Eligible Raw Materials Inventory at such time, and (B)
the product of 85% multiplied by the Net Recovery Percentage identified in the
most recent Inventory appraisal ordered and obtained by Agent multiplied by the
value (calculated at the lower of cost or market on a basis consistent
with  Borrower’s historical accounting practices) of Eligible Raw Materials
Inventory (such determination may be made as to different categories of Eligible
Raw Materials Inventory based upon the Net Recovery Percentage applicable to
such categories) at such time, plus
 
(ii) the least of (A) $5,000,000 minus the amount of Eligible In-Transit
Inventory consisting of finished goods included in the borrowing base pursuant
to clause (b) above, (B) 50% of the value (calculated at the lower of cost or
market on a basis consistent with Borrower’s historical accounting practices) of
Eligible In-Transit Inventory consisting of raw materials, and (C) the product
of 85% multiplied by the Net Recovery Percentage identified in the most recent
inventory appraisal ordered and obtained by Agent multiplied by the value
(calculated at the lower of cost or market on a basis consistent with Borrower’s
historical accounting practices) of Eligible In-Transit Inventory consisting of
raw materials (such determination may be made as to different categories of raw
material Inventory based upon the Net Recovery Percentage applicable to such
categories) at such time, plus
 
(d)           the least of (1) $2,500,000, (ii) 50% of the value (calculated at
the lower of cost or market on a basis consistent with Borrower’s historical
accounting practices) of Eligible Work-in-Process Inventory, and (iii) the
product of 85% multiplied by the Net Recovery Percentage identified in the most
recent Inventory appraisal ordered and obtained by Agent multiplied by the value
(calculated at the lower of cost or market on a basis consistent with Borrower’s
historical accounting practices) of Eligible Work-in-Process Inventory (such
determination may be made as to different categories of work-in-process
Inventory based upon the Net Recovery Percentage applicable to such categories)
at such time, minus
 
 (e)           the aggregate amount of Reserves, if any, established by Agent
under Section 2.1(c) of the Agreement.
 
 
- 9 -

--------------------------------------------------------------------------------

 
“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit B-1.
 
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of New York, except
that, if a determination of a Business Day shall relate to a LIBOR Rate Loan,
the term “Business Day” also shall exclude any day on which banks are closed for
dealings in Dollar deposits in the London interbank market.
 
“Capital Expenditures” means, with respect to any Person for any period, the
amount of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed, but excluding, without
duplication (a) expenditures made during such period in connection with the
replacement, substitution, or restoration of assets or properties pursuant to
Section 2.4(e)(ii) of the Agreement, (b) with respect to the purchase price of
assets that are purchased substantially contemporaneously with the trade-in of
existing assets during such period, the amount that the gross amount of such
purchase price is reduced by the credit granted by the seller of such assets for
the assets being traded in at such time, (c) expenditures made during such
period to consummate one or more Permitted Acquisitions, (d) capitalized
software development costs to the extent such costs are deducted from net
earnings under the definition of EBITDA for such period, (e) expenditures during
such period that, pursuant to a written agreement, are reimbursed by a third
Person (excluding Borrower or any of its Affiliates) and (f) expenditures made
to replace assets subject to a casualty or condemnation event with the proceeds
of insurance or condemnation proceeds.
 
“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.
 
“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
 
“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers’ acceptances maturing within 1 year
from the date of acquisition thereof issued by any bank organized under the laws
of the United States or any state thereof or the District of Columbia or any
United States branch of a foreign bank having at the date of acquisition thereof
combined capital and surplus of not less than $1,000,000,000, (e) Deposit
Accounts maintained with (i) any bank that satisfies the criteria described in
clause (d) above, or (ii) any other bank organized under the laws of the United
States or any state thereof so long as the full amount maintained with any such
other bank is insured by the Federal Deposit Insurance Corporation, (f)
repurchase obligations of any commercial bank satisfying the requirements of
clause (d) of this definition or recognized securities dealer having combined
capital and surplus of not less than $1,000,000,000, having a term of not more
than seven days, with respect to securities satisfying the criteria in clauses
(a) or (d) above, (g) debt securities with maturities of six months or less from
the date of acquisition backed by standby letters of credit issued by any
commercial bank satisfying the criteria described in clause (d) above, and (h)
Investments in money market funds substantially all of whose assets are invested
in the types of assets described in clauses (a) through (g) above.
 
 
- 10 -

--------------------------------------------------------------------------------

 
“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement,  merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.
 
“CFC” means a controlled foreign corporation (as that term is defined in the
IRC).
 
“Change of Control” means that:
 
(a)   any Person or two or more Persons acting in concert, shall have acquired
beneficial ownership, directly or indirectly, of Equity Interests of Borrower
(or other securities convertible into such Equity Interests) representing 35% or
more of the combined voting power of all Equity Interests of Borrower entitled
(without regard to the occurrence of any contingency) to vote for the election
of members of the Board of Directors of Borrower;
 
(c)  any Person or two or more Persons acting in concert, shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of Borrower or control over the Equity Interests of such
Person entitled to vote for members of the Board of Directors of Borrower on a
fully-diluted basis (and taking into account all such Equity Interests that such
Person or group has the right to acquire pursuant to any option right)
representing 35% or more of the combined voting power of such Equity Interests;
or
 
(d)  during any period of 12 consecutive months commencing on or after the
Closing Date, the occurrence of a change in the composition of the Board of
Directors of Borrower such that a majority of the members of such Board of
Directors are not Continuing Directors; or
 
(e)  Borrower fails to own and control, directly or indirectly, 100% of the
Equity Interests of each other Loan Party.
 
“Change in Law” means the occurrence after the date of the Agreement of:  (a)
the adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation, judicial
ruling, judgment or treaty or in the administration, interpretation,
implementation or application by any Governmental Authority of any law, rule,
regulation, guideline or treaty, or (c) the making or issuance by any
Governmental Authority of any request, rule, guideline or directive, whether or
not having the force of law; provided that notwithstanding anything in the
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.
 
“Closing Date” means the date of the making of the initial extension of credit
under the Agreement.
 
“Code” means New York Uniform Commercial Code, as in effect from time to time;
provided, however, that, at any time, if by reason of mandatory provisions of
any law, any or all of the perfection or priority of Agent’s security interest
in any item or portion of Collateral is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than the State of New York, the term “Code”
 
 
- 11 -

--------------------------------------------------------------------------------

 
shall mean the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions in any Loan Document relating to
such perfection or priority and for purposes of definitions relating to such
provisions.
 
“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Borrower or its Subsidiaries in or upon which a
Lien is granted by such Person in favor of Agent or the Lenders under any of the
Loan Documents.
 
“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Borrower’s or its Subsidiaries’ books and records, Equipment, or Inventory,
in each case, in form and substance reasonably satisfactory to Agent.
 
 “Commitment” means, with respect to each Lender, its Revolver Commitment, its
Term Loan Commitment or its Delayed Draw Term Loan Commitment, as the context
requires, and, with respect to all Lenders, their Revolver Commitments, their
Term Loan Commitments or their Delayed Draw Term Loan Commitments, as the
context requires, in each case as such Dollar amounts are set forth beside such
Lender’s name under the applicable heading on Schedule C-1 to the Agreement or
in the Assignment and Acceptance pursuant to which such Lender became a Lender
under the Agreement, as such amounts may be reduced or increased from time to
time pursuant to assignments made in accordance with the provisions of Section
13.1 of the Agreement.
 
 “Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 to the Agreement delivered by the chief financial officer of
Borrower to Agent.
 
“Confidential Information” has the meaning specified therefor in Section 17.9(a)
of the Agreement.
 
“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Borrower on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors after the Closing Date
if such individual was approved, appointed or nominated for election to the
Board of Directors by a majority of the Continuing Directors, but excluding any
such individual originally proposed for election in opposition to the Board of
Directors in office at the Closing Date in an actual or threatened election
contest relating to the election of the directors (or comparable managers) of
Borrower and whose initial assumption of office resulted from such contest or
the settlement thereof.
 
“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by Borrower or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account).
 
“Copyright Security Agreement” has the meaning specified therefor in the
Guaranty and Security Agreement.
 
“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.
 
“Defaulting Lender” means any Lender that (a) has failed to fund any amounts
required to be funded by it under the Agreement within 1 Business Day of the
date that it is required to do so under
 
 
- 12 -

--------------------------------------------------------------------------------

 
the Agreement (including the failure to make available to Agent amounts required
pursuant to a Settlement or to make a required payment in connection with a
Letter of Credit Disbursement), (b) notified Borrower, Agent, or any Lender in
writing that it does not intend to comply with all or any portion of its funding
obligations under the Agreement, (c) has made a public statement to the effect
that it does not intend to comply with its funding obligations under the
Agreement or under other agreements generally (as reasonably determined by
Agent) under which it has committed to extend credit, (d) failed, within 1
Business Day after written request by Agent, to confirm that it will comply with
the terms of the Agreement relating to its obligations to fund any amounts
required to be funded by it under the Agreement, (e) otherwise failed to pay
over to Agent or any other Lender any other amount required to be paid by it
under the Agreement within 1 Business Day of the date that it is required to do
so under the Agreement, unless the subject of a good faith dispute, or (f) (i)
becomes or is insolvent or has a parent company that has become or is insolvent
or (ii) becomes the subject of a bankruptcy or insolvency proceeding, or has had
a receiver, conservator, trustee, or custodian appointed for it, or has taken
any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.
 
“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Revolving Loans that are Base Rate Loans (inclusive of
the Applicable Margin applicable thereto).
 
“Delayed Draw Term Loan” has the meaning specified therefor in Section 2.2(b) of
the Agreement.
 
“Delayed Draw Term Loan 1” has the meaning specified therefor in Section 2.2(b)
of the Agreement.
 
“Delayed Draw Term Loan 1 Amount” means an amount not to exceed $5,000,000,
which shall be reduced by $208,333.33 on the first day of each calendar month
after the Closing Date, commencing on June 1, 2013.
 
“Delayed Draw Term Loan Commitment” means, with respect to each Lender, its
Delayed Draw Term Loan Commitment, and with respect to all Lenders, their
Delayed Draw Term Loan Commitments, in each case, as such dollar amount is set
forth besides such Lender’s name under the applicable heading on Schedule C-1 or
in the Assignment and Acceptance pursuant to which such Lender became a Lender
hereunder, as such amounts may be reduced or increased from time pursuant to
assignments in accordance with the provisions of Section 13.1 of the
Agreement.  The Delayed Draw Term Loan Commitment shall be reduced by (a)
$208,333.33 on the first day of each calendar month after the Closing Date,
commencing on June 1, 2013 and, in addition, (b) upon making the Delayed Draw
Term Loan 1, the amount of the Delayed Draw Term Loan 1.
 
“Delayed Draw Term Loan Exposure” means, with respect to any Lender that has a
Delayed Draw Term Loan Commitment or that has a portion of any Delayed Draw Term
Loan, as of any date of determination, the sum of (a) the amount of such
Lender’s Delayed Draw Term Loan Commitment, and (b) the outstanding principal
amount of the Delayed Draw Term Loans held by such Lender.
 
“Delayed Draw Term Loan 2” has the meaning specified therefor in Section 2.2(b)
of the Agreement.
 
 
- 13 -

--------------------------------------------------------------------------------

 
“Delayed Draw Term Loan 2 Amount” means an amount not to exceed the Delayed Draw
Term Loan Commitments remaining on the date of the making of the Delayed Draw
Term Loan 2.
 
“Deposit Account” means any deposit account (as that term is defined in the
Code).
 
“Designated Account” means the Deposit Account of Borrower identified on
Schedule D-1 to the Agreement (or such other Deposit Account of Borrower located
at Designated Account Bank that has been designated as such, in writing, by
Borrower to Agent).
 
“Designated Account Bank” has the meaning specified therefor in Schedule D-1 to
the Agreement (or such other bank that is located within the United States that
has been designated as such, in writing, by Borrower to Agent).
 
“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior 3 months (or such longer period as Agent
deems appropriate in its Permitted Discretion), that is the result of dividing
the Dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to Borrower's Accounts
during such period, by (b) Borrower’s billings with respect to Accounts during
such period.
 
“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by 1 percentage point for
each percentage point by which Dilution is in excess of 5%.
 
“Disqualified Equity Interests” shall mean any Equity Interest that, by its
terms (or by the terms of any security or other Equity Interests into which it
is convertible or for which it is exchangeable), or upon the happening of any
event or condition (a) matures or is mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) is redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests), in whole or in part, (c) provides
for the scheduled payments of dividends in cash, or (d) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 91 days after the Maturity Date, provided, however, that (i) only
the portion of such Equity Interests which so matures or is mandatorily
redeemable (as set forth in the foregoing clause (a)), is so optionally
redeemable (as set forth in the foregoing clause (b)) or is so convertible or
exchangeable (as set forth in the foregoing clause (d)), shall be deemed to be
Disqualified Equity Interests; and (ii) with respect to any Equity Interests
issued to any officer or employee or to any plan for the benefit of officers or
employees of Borrower and its Subsidiaries or by any such plan to such officers
or employees, such Equity Interests shall not constitute Disqualified Equity
Interests solely because they may be required to be repurchased by Borrower or
any applicable Subsidiary in order to satisfy applicable statutory or regulatory
obligations or as a result of such officer’s or employee’s termination,
resignation, death or disability and if any class of Equity Interests of such
Person that by its terms authorizes such Person to satisfy its obligations
thereunder by delivery of Equity Interests that are not Disqualified Equity
Interests, such Equity Interests shall not be deemed to be Disqualified Equity
Interests.
 
“Dollars” or “$” means United States dollars.
 
“Drawing Document” means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit.
 
 
- 14 -

--------------------------------------------------------------------------------

 
“Earn-Outs” shall mean unsecured liabilities of a Loan Party arising under an
agreement to make any deferred payment as a part of the Purchase Price for a
Permitted Acquisition, including performance bonuses or consulting payments in
any related services, employment or similar agreement, in an amount that is
subject to or contingent upon the revenues, income, cash flow or profits (or the
like) of the target of such Permitted Acquisition.
 
“EBITDA” means, with respect to any fiscal period,
 
(a) Borrower’s consolidated net earnings (or loss) determined in accordance with
GAAP,
 
minus
 
(b)  
 without duplication, the sum of the following amounts of Borrower for such
period to the extent included in determining consolidated net earnings (or loss)
for such period:

 
(i)  
extraordinary, non-recurring or unusual gains,

 
(ii)  
interest income,

 
(iii)  
any gains attributable to the sales or other disposition of (A) capital assets
or (B) other assets, in the case of this clause (B), outside of the ordinary
course of business,

 
(iv)  
all cash payments made during such period on account of non-cash charges added
to consolidated net earnings pursuant to clause (c)(v) below in a previous
period, and

 
(v)  
management bonus accrual reversals other than any reversals that occurred prior
to then current twelve month period,

 
plus
 
 
(c)
without duplication, the sum of the following amounts of Borrower for such
period to the extent included in determining consolidated net earnings (or loss)
for such period:

 
(i)  
non-cash extraordinary, non-recurring or unusual losses,

 
(ii)  
extraordinary, non-recurring or unusual losses in an amount not to exceed
$500,000 in any twelve month period,

 
(iii)  
Interest Expense,

 
(iv)  
income taxes,

 
(v)  
depreciation and amortization for such period, in each case, determined on a
consolidated basis in accordance with GAAP,

 
(vi)  
all other non-cash charges for such period (excluding write-downs of current
assets and any non-cash charge that results in an accrual of a reserve for cash
charges in any future period),

 
 
- 15 -

--------------------------------------------------------------------------------

 
 
(vii)  
all fees, costs and expenses in respect of appraisals and field examinations in
respect of the Collateral,

 
(viii)  
all fees, costs and expenses incurred or reimbursable in such fiscal period in
connection with this Agreement including all fees, costs and expenses in respect
of legal counsel to the extent paid on or prior to the Closing Date and $100,000
in any twelve month period thereafter,

 
(ix)  
business optimization expenses and restructuring charges and reserves (which,
for the avoidance of doubt, shall include retention, severance, systems
establishment costs, all fees, costs and expenses of (A) legal counsel in
connection thereto, and (B) financial advisors in connection with this Agreement
and excess pension charges, contract termination costs (including future lease
commitments) and costs to consolidate facilities and relocate employees) in an
aggregate amount for clauses (A) and (B) not to exceed $2,000,000 during the
first twelve months following the Closing Date and $500,000 in any twelve month
period thereafter, and

 
(x)  
any non-cash compensation expense recorded from grants of Equity Interests or
similar rights, stock options, restricted stock or other rights to officers,
directors or employees.

 
For the purposes of calculating EBITDA for any period of 12 consecutive fiscal
months (each, a “Reference Period”), if at any time during such Reference Period
(and after the Closing Date), Borrower or any of its Subsidiaries shall have
made a Permitted Acquisition or a Permitted Disposition, EBITDA for such
Reference Period shall be calculated after giving pro forma effect thereto
(including pro forma adjustments arising out of events which are directly
attributable to such Permitted Acquisition or Permitted Disposition, as
applicable, are factually supportable, and are expected to have a continuing
impact, in each case determined on a basis consistent with Article 11 of
Regulation S-X promulgated under the Securities Act and as interpreted by the
staff of the SEC) or in such other manner acceptable to Agent as if any such
Permitted Acquisition or Permitted Disposition, as applicable, or adjustment
occurred on the first day of such Reference Period.
 
“Eligible Accounts” means those Accounts created by a Loan Party in the ordinary
course of its business, that arise out of such Loan Party’s sale of goods or
rendition of services, that comply with each of the representations and
warranties respecting Eligible Accounts made in the Loan Documents, and that are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, that such criteria may be revised from time to time
by Agent in Agent’s Permitted Discretion to address the results of any field
examination performed by (or on behalf of) Agent from time to time after the
Closing Date.  In determining the amount to be included, Eligible Accounts shall
be calculated net of customer deposits, unapplied cash, taxes, discounts,
credits, allowances, and rebates.  Eligible Accounts shall not include the
following:
 
(a)  Accounts that the Account Debtor has failed to pay within 90 days of
original invoice date,
 
(b)  Accounts owed by an Account Debtor (or its Affiliates) where 50% or more of
all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,
 
 
- 16 -

--------------------------------------------------------------------------------

 
(c)  Accounts with respect to which the Account Debtor is an Affiliate of a Loan
Party or an employee or agent of a Loan Party or any Affiliate of a Loan Party
provided, Custom Healthcare Systems, Inc. shall not be deemed to be an Affiliate
of any Loan Party or any employee, officer or director of any Loan Party or any
of its Affiliates solely for purposes of this clause (c),
 
(d)  Accounts arising in a transaction wherein goods are placed on consignment
or are sold pursuant to a guaranteed sale, a sale or return, a sale on approval,
a bill and hold, or any other terms by reason of which the payment by the
Account Debtor may be conditional,
 
(e)  Accounts that are not payable in Dollars,
 
(f)  Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in the United States or Canada (excluding
the Province of Quebec), or (ii) is not organized under the laws of the United
States or any state of the United States, Canada or any province of Canada
(excluding the Province of Quebec), or (iii) is the government of any foreign
country or sovereign state, or of any state, province, municipality, or other
political subdivision thereof, or of any department, agency, public corporation,
or other instrumentality thereof, unless (A) the Account is supported by an
irrevocable letter of credit reasonably satisfactory to Agent (as to form,
substance, and issuer or domestic confirming bank) that has been delivered to
Agent and is directly drawable by Agent, or (B) the Account is covered by credit
insurance in form, substance, and amount, and by an insurer, reasonably
satisfactory to Agent,
 
(g)  Accounts with respect to which the Account Debtor is either (i) the United
States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which Borrower has complied, to
the reasonable satisfaction of Agent, with the Assignment of Claims Act, 31 USC
§3727), or (ii) any state of the United States,
 
(h)  Accounts with respect to which the Account Debtor is a creditor of a Loan
Party, has or has asserted a right of recoupment or setoff, or has disputed its
obligation to pay all or any portion of the Account, to the extent of such
claim, right of recoupment or setoff, or dispute,
 
(i)  Accounts with respect to an Account Debtor whose total obligations owing to
Borrower exceed 10% (or in the case of  Accounts owing by either Cardinal
Health, Inc. and its Affiliates or Owens & Minor, Inc. and its Affiliates, 45%)
of all Eligible Accounts, to the extent of the obligations owing by such Account
Debtor in excess of such percentage; provided, that in each case, the amount of
Eligible Accounts that are excluded because they exceed the foregoing percentage
shall be determined by Agent based on all of the otherwise Eligible Accounts
prior to giving effect to any eliminations based upon the foregoing
concentration limit,
 
(j)  Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
Borrower has received notice of an imminent Insolvency Proceeding,
 
(k)  Accounts, the collection of which, Agent, in its Permitted Discretion,
believes to be doubtful, including by reason of the Account Debtor’s financial
condition,
 
(l)  Accounts that are not subject to a valid and perfected first priority
Agent’s Lien,
 
(m)  Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor,
 
 
- 17 -

--------------------------------------------------------------------------------

 
(n)  Accounts with respect to which the Account Debtor is a Sanctioned Person or
Sanctioned Entity,
 
(o)  Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by a Loan
Party of the subject contract for goods or services, or
 
(p)  Accounts owned by a target acquired in connection with a Permitted
Acquisition, until the completion of an appraisal and field examination with
respect to such target, in each case, reasonably satisfactory to Agent (which
appraisal and field examination may be conducted prior to the closing of such
Permitted Acquisition).
 
“Eligible Equipment” means Equipment of each Loan Party designated by Agent as
eligible from time to time in its Permitted Discretion, but excluding Equipment
having any of the following characteristics:
 
(a)           Equipment that is subject to any Lien other than in favor of
Lender or Permitted Liens;
 
(b)           Equipment that has not been delivered to and installed at such
Loan Party’s premises;
 
(c)           Equipment that is located on real property leased by a Loan Party,
unless (i)(A) it is subject to a Collateral Access Agreement executed by the
lessor, or other third party, as the case may be, or (B) Agent has instituted a
reserve equal to the rental costs under the applicable lease or warehouse
agreement with respect to such location for a 3-month period, and (ii) it is
segregated or otherwise separately identifiable from goods of others, if any,
stored on the premises,
 
(d)           Equipment in which Agent does not hold a first priority security
interest;
 
(e)           Equipment that is obsolete or not currently saleable or has been
removed from service;
 
(f)           Equipment that is not covered by standard “all risk” hazard
insurance for an amount equal to its replacement cost;
 
(g)           Equipment that requires proprietary software in order to operate
in the manner in which it is intended when such software is not freely
assignable to Agent or any potential purchaser of such Equipment;
 
(h)           Equipment consisting of office computer hardware, software,
tooling, or molds;


(i)           Equipment that is located on any property that is not owned by
such Loan Party, unless Agent has received a Collateral Access Agreement in
respect thereof; or


(j)           Equipment otherwise deemed unacceptable by Lender in its Permitted
Discretion.
 
Any Equipment which is not Eligible Equipment shall nonetheless constitute
Collateral.
 
“Eligible Finished Goods Inventory” shall mean Inventory that qualifies as
Eligible Inventory and consists of first quality finished goods held for sale in
the ordinary course of the Loan Parties’ business.
 
 
- 18 -

--------------------------------------------------------------------------------

 
“Eligible In-Transit Inventory” means those items of Inventory that do not
qualify as Eligible Inventory solely because they are not in a location set
forth on Schedule 4.24 or in transit among such locations and a Loan Party does
not have actual and exclusive possession thereof, but as to which,
 
(a) such Inventory currently is in transit (whether by vessel, air, or land)
from a location outside of the continental United States to a location set forth
on Schedule 4.24 in the United States,
 
(b) title to such Inventory has passed to a Loan Party,
 
(c) such Inventory is insured against types of loss, damage, hazards, and risks,
and in amounts, satisfactory to Agent in its Permitted Discretion, and
 
(d) such Inventory either
 
(1) is the subject of a bill of lading governed by the laws of a state within
the United States (x) that is consigned to a Loan Party (or if requested by
Agent, is consigned to Agent or one of its agents (either directly or by means
of endorsements)), (y) that was issued by the carrier respecting the subject
Inventory, and (z) that either is (I) in the possession of Agent or a customs
broker (in each case in the continental United States), or (II) the subject of a
telefacsimile copy that Agent has received from Issuing Bank which issued the
applicable Letter of Credit and as to which Agent also has received a
confirmation from such Issuing Bank that such document is in-transit by
air-courier to Agent or a customs broker (in each case, in the continental
United States), or
 
(2) is the subject of a negotiable cargo receipt governed by the laws of a state
within the United States and is not the subject of a bill of lading (other than
a negotiable bill of lading consigned to, and in the possession of, a
consolidator or Agent, or their respective agents) and such negotiable cargo
receipt is (x) consigned to Agent or one of its agents (either directly or by
means of endorsements), (y) that was issued by a consolidator respecting the
subject Inventory, (z) that  either is (I) in the possession of Agent or a
customs broker (in each case in the continental United States), or (II) the
subject of a telefacsimile copy that Agent has received from Issuing Bank which
issued the applicable Letter of Credit and as to which Agent also has received a
confirmation from such Issuing Bank that such document is in-transit by
air-courier to Agent or a customs broker (in each case, in the continental
United States),
 
provided that Agent may, in its discretion, exclude any particular Inventory
from the definition of “Eligible In-Transit Inventory” in the event Agent
determines that such Inventory is subject to any Person’s right of reclamation,
repudiation, stoppage in transit or any event has occurred or is reasonably
anticipated by Agent to arise which may otherwise adversely impact the value of
such Inventory or the ability of Agent to realize upon such Inventory.
 
 “Eligible Inventory” means Inventory of a Loan Party that complies with each of
the representations and warranties respecting Eligible Inventory made in the
Loan Documents, and that is not excluded as ineligible by virtue of one or more
of the excluding criteria set forth below; provided, that such criteria may be
revised from time to time by Agent in Agent’s Permitted Discretion to address
the results of any field examination or appraisal performed by Agent from time
to time after the Closing Date.  In determining the amount to be so included,
Inventory shall be valued at the lower of cost or market on a basis consistent
with the Loan Parties’ historical accounting practices.  An item of Inventory
shall not be included in Eligible Inventory if:
 
(a)  a Loan Party does not have good, valid, and marketable title thereto,
 
 
- 19 -

--------------------------------------------------------------------------------

 
(b)  a Loan Party does not have actual and exclusive possession thereof (either
directly or through a bailee or agent of a Loan Party),
 
(c)  it is not located at one of the locations in the continental United States
set forth on Schedule E-1 to the Agreement (or in-transit from one such location
to another such location),
 
(d)  it is in-transit to or from a location of a Loan Party (other than
in-transit from one location set forth on Schedule E-1 to the Agreement to
another location set forth on Schedule E-1 to the Agreement),
 
(e)  it is located on real property leased by a Loan Party or in a contract
warehouse, in each case, unless it is subject to a Collateral Access Agreement
executed by the lessor or warehouseman, as the case may be, and unless it is
segregated or otherwise separately identifiable from goods of others, if any,
stored on the premises,
 
(f)  it is the subject of a bill of lading or other document of title,
 
(g)  it is not subject to a valid and perfected first priority Agent’s Lien,
 
(h)  it consists of goods returned or rejected by a Loan Party’s customers,
 
(i)  it consists of goods that are obsolete or slow moving, restrictive or
custom items, work-in-process, raw materials, or goods that constitute spare
parts, packaging and shipping materials, supplies used or consumed in the Loan
Parties’ business, bill and hold goods, defective goods, “seconds,” or Inventory
acquired on consignment,
 
(j)  it is subject to third party trademark, licensing or other proprietary
rights, unless Agent is reasonably satisfied that such Inventory can be freely
sold by Agent on and after the occurrence of an Event of a Default despite such
third party rights, or
 
(k)  it was acquired in connection with a Permitted Acquisition, until the
completion of an appraisal and field examination of such Inventory, in each
case, reasonably satisfactory to Agent (which appraisal and field examination
may be conducted prior to the closing of such Permitted Acquisition).
 
“Eligible Raw Material Inventory” shall mean Inventory that qualifies as
Eligible Inventory (but for the fact it consists of raw materials) and consists
of goods that are first quality raw materials.  Eligible Raw Materials Inventory
shall not include raw materials that have been identified as work-in-process
Inventory on the Loan Parties’ stock ledger in accordance with past practice as
of the Closing Date.
 
“Eligible Work-in-Process Inventory” shall mean Inventory that qualifies as
Eligible Inventory (but for the fact that it is work-in-process) and consists of
goods that are first quality work-in-process and raw materials that have been
identified as work-in-process Inventory on the Loan Parties’ stock ledger in
accordance with past practice as of the Closing Date; provided that, anything to
the contrary contained herein notwithstanding, the value of such Inventory shall
not include the value of any labor or other services rendered to produce such
Inventory.
 
“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA, (a) that is or within
the preceding six (6) years has been sponsored, maintained or contributed to by
any Loan Party or ERISA Affiliate or (b) to which
 
 
- 20 -

--------------------------------------------------------------------------------

 
any Loan Party or ERISA Affiliate has, or has had at any time within the
preceding six (6) years, any liability, contingent or otherwise.
 
“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party asserting or alleging violations of
Environmental Laws or releases of Hazardous Materials (a) on or from any assets,
properties, or businesses of any Borrower, any Subsidiary of a Borrower, or any
of their predecessors in interest, (b) from adjoining properties or businesses,
or (c) from or onto any facilities which received Hazardous Materials generated
by any Borrower, any Subsidiary of a Borrower, or any of their predecessors in
interest.
 
“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on
Borrower or its Subsidiaries, relating to the environment, the effect of the
environment on employee health, or Hazardous Materials, in each case as amended
from time to time.
 
“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.
 
“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.
 
“Equipment” means equipment (as that term is defined in the Code).
 
“Equity Interest” means, with respect to a Person, all of the shares, options,
warrants, equity interests, participations, or other equivalents (regardless of
how designated) of or in such Person, whether voting or nonvoting, including
capital stock (or other ownership or profit interests or units), preferred
stock, or any other “equity security” (as such term is defined in Rule 3a11-1 of
the General Rules and Regulations promulgated by the SEC under the Exchange
Act).
 
 “ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statutes, and all regulations and guidance promulgated
thereunder.  Any reference to a specific section of ERISA shall be deemed to be
a reference to such section of ERISA and any successor statutes, and all
regulations and guidance promulgated thereunder.
 
“ERISA Affiliate” means each entity, trade or business (whether or not
incorporated) that together with a Loan Party or a Subsidiary would be (or has
been) treated as a “single employer” within the meaning of section 4001(b)(1) of
ERISA or subsections (b), (c), (m) or (o) of section 414 of the IRC.
 
“Event of Default” has the meaning specified therefor in Section 8 of the
Agreement.
 
“Excess” has the meaning specified therefor in Section 2.14 of the Agreement.
 
 
- 21 -

--------------------------------------------------------------------------------

 
“Excess Availability” means, as of any date of determination, the amount equal
to Availability minus the aggregate amount, if any, of all trade payables of
Borrower and its Subsidiaries (other than trade payables among Borrower and its
Subsidiaries (except trade payables owing from a Subsidiary of Borrower that is
not a Loan Party to a Loan Party) aged in excess of 60 days with respect thereto
and all book overdrafts of Borrower and its Subsidiaries in excess of 60 days
with respect thereto.
 
“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient, or required to be deducted or withheld from a payment to a
Recipient (i) any Tax imposed on or measured by net income or net profits
(however denominated), franchise Taxes and branch profits Taxes, in each case
imposed by the jurisdiction (or by any political subdivision or taxing authority
thereof) in which such Recipient is organized or its principal office, or in the
case of a Lender, its applicable lending office, is located, (ii) any Tax
imposed as a result of a present or former connection between such Recipient and
the jurisdiction (or by any political subdivision thereof) or taxing authority
imposing the Tax (other than any such connection arising solely from such
Recipient having executed, delivered or performed its obligations or received
payment under, or enforced its rights or remedies under the Agreement or any
other Loan Document); (iii) Taxes resulting from a Recipient’s failure to comply
with the requirements of Section 16.2 of the Agreement, (iv) in the case of an
interest in a Loan or Commitment, any United States federal withholding Taxes
that would be imposed on amounts payable to a Foreign Lender based upon the
applicable withholding rate in effect at the time such Foreign Lender acquired
such interest in the Loan or Commitment (or designates a new lending office),
except to the extent of (A) any amount that such Foreign Lender (or its
assignor, if any) was previously entitled to receive pursuant to Section 16.1 of
the Agreement, if any, with respect to such withholding Tax at the time such
Foreign Lender acquired such interest in such Loan or Commitment (or designates
a new lending office), and (B) additional United States federal withholding
Taxes that may be imposed after the time such Foreign Lender acquired such
interest in such Loan or Commitment (or designates a new lending office), as a
result of a change in law, rule, regulation, order or other decision with
respect to any of the foregoing by any Governmental Authority, and (iv) any
United States federal withholding Taxes imposed under FATCA.
 
“Existing Credit Facility” means that certain Second Amendment and Restated
Credit Agreement, dated as of June 7, 2012 (as amended, restated, supplemented
or otherwise modified prior to the Closing Date), by and among Borrower, the
lenders party thereto, and JPMorgan Chase Bank, N.A., as administrative agent.
 
“Extraordinary Advances” has the meaning specified therefor in Section
2.3(d)(iii) of the Agreement.
 
“Extraordinary Receipts” means (a) so long as no Event of Default has occurred
and is continuing, proceeds of judgments, proceeds of settlements, or other
consideration of any kind received in connection with any cause of action or
claim, and (b) if an Event of Default has occurred and is continuing, any
payments received by Borrower or any of its Subsidiaries not in the ordinary
course of business (and not consisting of proceeds described in
Section 2.4(e)(ii) of the Agreement) consisting of (i) proceeds of judgments,
proceeds of settlements, or other consideration of any kind received in
connection with any cause of action or claim, (ii) indemnity payments (other
than to the extent such indemnity payments are payable within 90 days of receipt
thereof to a Person that is not an Affiliate of Borrower or any of its
Subsidiaries), and (iii) any purchase price adjustment received in connection
with any purchase agreement.
 
 
- 22 -

--------------------------------------------------------------------------------

 
“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of the
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any intergovernmental
agreements and any agreements entered into pursuant to the implementation of
Section 1471(b)(1) of the IRC.
 
“Fee Letter” means that certain fee letter, dated as of even date with the
Agreement, between Borrower and Agent.
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.
 
“Financial Covenant Period” means any time that Excess Availability is less than
$7,500,000.  For purposes hereof, the occurrence of a Financial Covenant Period
shall be deemed continuing (i) so long as such Event of Default has not been
waived, and/or (ii) if the Financial Covenant Period arises as a result of
Borrower’s failure to achieve Excess Availability as required hereunder, until
Excess Availability has exceeded $7,500,000 for 60 consecutive days, in which
case a Financial Covenant Period shall no longer be deemed to be continuing for
purposes of the Agreement; provided that a Financial Covenant Period shall be
deemed continuing (even if an Event of Default is no longer continuing and/or
Excess Availability exceeds the required amount for 60 consecutive days) at all
times after a Financial Covenant Period has occurred and been discontinued more
than three times in any 12-month period. The termination of a Financial Covenant
Period as provided herein shall in no way limit, waive or delay the occurrence
of a subsequent Financial Covenant Period in the event that the conditions set
forth in this definition again arise.
 
“Fixed Charge Coverage Ratio” means, with respect to any 12 month fiscal period
and with respect to Borrower determined on a consolidated basis in accordance
with GAAP, the ratio of (a) EBITDA for such period minus unfinanced Capital
Expenditures made (to the extent not already incurred in a prior period) or
incurred during such period, to (b) Fixed Charges for such period.
 
“Fixed Charges” means, with respect to any fiscal period and with respect to
Borrower determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Interest Expense accrued (other than interest
paid-in-kind, amortization of financing fees, and other non-cash Interest
Expense) during such period, (b) principal payments (other than (x) voluntary
prepayments and (y) mandatory prepayments of Capitalized Lease Obligations or
purchase money Indebtedness as a result of a Permitted Disposition of the asset
subject to such financing) in respect of Indebtedness that are required to be
paid during such period, and (c) all federal, state, and local income taxes
accrued during such period, and (d) all Restricted Payments paid (whether in
cash or other property, other than common Equity Interests) during such period.
 
“Flow of Funds Agreement” means a flow of funds agreement, dated as of even date
herewith, in form and substance reasonably satisfactory to Agent, executed and
delivered by each Loan Party and Agent.
 
 “Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).
 
 
- 23 -

--------------------------------------------------------------------------------

 
“Funding Date” means the date on which a Borrowing occurs.
 
“Funding Losses” has the meaning specified therefor in Section 2.12(b)(ii) of
the Agreement.
 
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.
 
“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.
 
“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
municipal or any other level, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of, or pertaining to, government (including any supra-national bodies such as
the European Union or the European Central Bank).
 
“Guarantor” means (a) each Subsidiary of Borrower and (b) each other Person that
becomes a guarantor after the Closing Date pursuant to Section 5.11 of the
Agreement.
 
“Guaranty and Security Agreement” means the Guaranty and Security Agreement,
dated as of even date with the Agreement, executed and delivered by Borrower and
each of the Guarantors to Agent.
 
“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.
 
“Hedge Agreement” means (a) a “swap agreement” as that term is defined in
Section 101(53B)(A) of the Bankruptcy Code and (b) any agreement with respect to
any swap, forward (including forward purchase contracts for resin), future or
derivative transaction (including floors, caps and collars) or option or similar
agreement involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of Borrower or its Subsidiaries shall be a Hedge Agreement.
 
“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of Borrower or its Subsidiaries arising under, owing pursuant to, or existing in
respect of Hedge Agreements entered into with one or more of the Hedge
Providers.
 
 
- 24 -

--------------------------------------------------------------------------------

 
“Hedge Provider” means Wells Fargo or any of its Affiliates.
 
 “Increase” has the meaning specified therefor in Section 2.14 of the Agreement.
 
“Increase Date” has the meaning specified therefor in Section 2.14 of the
Agreement.
 
“Increase Joinder” has the meaning specified therefor in Section 2.14 of the
Agreement.
 
“Indebtedness” means, as to any Person without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes, or other similar instruments and all reimbursement
or other obligations in respect of letters of credit, bankers acceptances, or
other financial products, (c) all obligations of such Person as a lessee under
Capital Leases, (d) all obligations or liabilities of others secured by a Lien
on any asset of such Person, irrespective of whether such obligation or
liability is assumed, (e) all obligations of such Person to pay the deferred
purchase price of assets (other than trade payables incurred in the ordinary
course of business and repayable in accordance with customary trade practices
and, for the avoidance of doubt, other than royalty payments payable in the
ordinary course of business in respect of non-exclusive licenses), (f) all net
monetary obligations of such Person owing under Hedge Agreements or foreign
currency exchange agreements (which amount shall be calculated based on the
amount that would be payable by such Person if the Hedge Agreement or foreign
currency exchange agreement were terminated on the date of determination), (g)
all obligations of such Person to make payments in respect of any Disqualified
Equity Interests of such Person, and (h) any obligation of such Person
guaranteeing or intended to guarantee (whether directly or indirectly
guaranteed, endorsed, co-made, discounted, or sold with recourse) any obligation
of any other Person that constitutes Indebtedness under any of clauses (a)
through (g) above.  For purposes of this definition, (i) the amount of any
Indebtedness represented by a guaranty or other similar instrument shall be the
lesser of the principal amount of the obligations guaranteed and still
outstanding and the maximum amount for which the guaranteeing Person may be
liable pursuant to the terms of the instrument embodying such Indebtedness, and
(ii) the amount of any Indebtedness which is limited or is non-recourse to a
Person or for which recourse is limited to an identified asset shall be valued
at the lesser of (A) if applicable, the limited amount of such obligations, and
(B) if applicable, the fair market value of such assets securing such
obligation.
 
“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
the Agreement.
 
“Indemnified Person” has the meaning specified therefor in Section 10.3 of the
Agreement.
 
“Indemnified Taxes” means, any Taxes other than Excluded Taxes.
 
 “Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.
 
“Intercompany Subordination Agreement” means an intercompany subordination
agreement, dated as of even date with the Agreement, executed and delivered by
Borrower, each of its Subsidiaries, and Agent, the form and substance of which
is reasonably satisfactory to Agent.
 
“Interest Expense” means, for any period, the aggregate of the interest expense
of Borrower for such period, determined on a consolidated basis in accordance
with GAAP.
 
 
- 25 -

--------------------------------------------------------------------------------

 
“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, 3, or 6 months thereafter; provided, that (a)
interest shall accrue at the applicable rate based upon the LIBOR Rate from and
including the first day of each Interest Period to, but excluding, the day on
which any Interest Period expires, (b) any Interest Period that would end on a
day that is not a Business Day shall be extended to the next succeeding Business
Day unless such Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding Business Day, (c) with respect
to an Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period), the Interest Period shall end on the
last Business Day of the calendar month that is 1, 2, 3, or 6 months after the
date on which the Interest Period began, as applicable, and (d) Borrower may not
elect an Interest Period which will end after the Maturity Date.
 
“Inventory” means inventory (as that term is defined in the Code).
 
“Inventory Reserves” means, as of any date of determination, (a) Landlord
Reserves, (b) those reserves that Agent deems necessary or appropriate, in its
Permitted Discretion and subject to Section 2.1(c) of the Agreement, to
establish and maintain (including reserves for slow moving Inventory) with
respect to Eligible Inventory or the Maximum Revolver Amount, (c) with respect
to Eligible In-Transit Inventory, those reserves that Agent deems necessary or
appropriate, in its Permitted Discretion and subject to Section 2.1(c) of the
Agreement, to establish and maintain with respect to Eligible In-Transit
Inventory or the Maximum Revolver Amount (i) for the estimated costs relating to
unpaid freight charges, warehousing or storage charges, taxes, duties, and other
similar unpaid costs associated with the acquisition of such Eligible In-Transit
Inventory, plus (ii) for the estimated reclamation claims of unpaid sellers of
such Eligible In-Transit Inventory, (d) reserves for fees or payments necessary
to access or take possession of the Inventory, including payments to providers
of sterilization facilities that temporarily store Inventory, and (e) those
reserves that Agent deems necessary or appropriate, in its Permitted Discretion,
to reconcile any differences between the field exam and Inventory Appraisal.
 
“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide accounts receivable arising in the ordinary course
of business), or acquisitions of Indebtedness, Equity Interests, or all or
substantially all of the assets of such other Person (or of any division or
business line of such other Person), and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with
GAAP.  The amount of any Investment shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustment for
increases or decreases in value, or write-ups, write-downs, or write-offs with
respect to such Investment.
 
“IRC” means the Internal Revenue Code of 1986, as amended, and any successor
statutes, and all regulations and guidance promulgated thereunder.  Any
reference to a specific section of the IRC shall be deemed to be a reference to
such section of the IRC and any successor statutes, and all regulations and
guidance promulgated thereunder.
 
“ISP” means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
subsequent revision thereof adopted by the International Chamber of Commerce on
the date such Letter of Credit is issued.
 
 
- 26 -

--------------------------------------------------------------------------------

 
“Issuer Document” means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement, or any other document,
agreement or instrument entered into (or to be entered into) by Borrower in
favor of Issuing Bank and relating to such Letter of Credit.
 
“Issuing Bank” means Wells Fargo or any other Lender that, at the request of
Borrower and with the consent of Agent (such consent not to be unreasonably
withheld, conditioned or delayed), agrees, in such Lender’s sole discretion, to
become an Issuing Bank for the purpose of issuing Letters of Credit pursuant to
Section 2.11 of the Agreement, and Issuing Bank shall be a Lender.
 
“Landlord Reserve” means, as to each location at which Borrower has Inventory,
Equipment or books and records located and as to which a Collateral Access
Agreement has not been received by Agent, a reserve in an amount equal to the
greater of (a) the number of months rent for which the landlord will have, under
applicable law, a Lien in the Inventory of Borrower to secure the payment of
rent or other amounts under the lease relative to such location, or (b) 3 months
rent under the lease relative to such location.
 
 “Lender” has the meaning set forth in the preamble to the Agreement, shall
include Issuing Bank and Swing Lender, and shall also include any other Person
made a party to the Agreement pursuant to the provisions of Section 13.1 of the
Agreement and “Lenders” means each of the Lenders or any one or more of them.
 
“Lender Group” means each of the Lenders (including Issuing Bank and Swing
Lender) and Agent, or any one or more of them.
 
“Lender Group Expenses” means all (a) costs or expenses (including taxes and
insurance premiums) required to be paid by Borrower or its Subsidiaries under
any of the Loan Documents that are paid, advanced, or incurred by the Lender
Group, (b) reasonable documented out-of-pocket fees or charges paid or incurred
by Agent in connection with the Lender Group’s transactions with Borrower or its
Subsidiaries under any of the Loan Documents, including, photocopying,
notarization, couriers and messengers, telecommunication, public record
searches, filing fees, recording fees, publication, real estate surveys, real
estate title policies and endorsements, and environmental audits, (c) Agent’s
customary fees and charges imposed or incurred in connection with any background
checks or OFAC/PEP searches related to Borrower or its Subsidiaries, (d) Agent's
documented customary fees and charges (as adjusted from time to time) with
respect to the disbursement of funds (or the receipt of funds) to or for the
account of Borrower (whether by wire transfer or otherwise), together with any
reasonable documented out-of-pocket costs and expenses incurred in connection
therewith, (e) customary charges imposed or incurred by Agent resulting from the
dishonor of checks payable by or to any Loan Party, (f) reasonable documented
out-of-pocket costs and expenses paid or incurred by the Lender Group to enforce
any provision of the Loan Documents, or during the continuance of an Event of
Default, in gaining possession of, maintaining, handling, preserving, storing,
shipping, selling, preparing for sale, or advertising to sell the Collateral, or
any portion thereof, irrespective of whether a sale is consummated, (g)
documented field examination, appraisal, and valuation fees and expenses of
Agent related to any field examinations, appraisals, or valuation to the extent
of the fees and charges (and up to the amount of any limitation) provided in
Section 2.10 of the Agreement, (h) Agent’s reasonable documented out-of-pocket
costs and expenses (including reasonable documented attorney’s fees and expenses
of one firm of counsel for all members of the Lender Group and, if reasonably
necessary, a single local counsel in each appropriate jurisdiction (absent, in
each case, a conflict of interest in which the Lender Group may engage and be
reimbursed for additional counsel)) relative to third party claims or any other
lawsuit or adverse proceeding paid or incurred, whether in enforcing or
defending the Loan Documents or otherwise in connection with the transactions
contemplated by the Loan Documents, Agent’s Liens in and to the Collateral, or
the Lender Group’s relationship with Borrower or any of its Subsidiaries, in
each case to the extent Agent is entitled to
 
 
- 27 -

--------------------------------------------------------------------------------

 
indemnification therefor under the Agreement or any other Loan Document, (i)
Agent’s reasonable documented out-of-pocket costs and expenses (including
reasonable documented attorney’s fees and expenses of one firm of counsel for
all members of the Lender Group and, if reasonably necessary, a single local
counsel in each appropriate jurisdiction (absent, in each case, a conflict of
interest in which the Lender Group may engage and be reimbursed for additional
counsel) and due diligence expenses) incurred in advising, structuring,
drafting, reviewing, administering (including travel, meals, and lodging),
syndicating (including reasonable costs and expenses relative to the rating of
the Term Loan, the Delayed Draw Term Loan 1 and the Delayed Draw Term Loan 2,
CUSIP, DXSyndicate™, SyndTrak or other communication costs incurred in
connection with a syndication of the loan facilities), or amending, waiving, or
modifying the Loan Documents, and (j) Agent’s and each Lender’s reasonable
documented out-of-pocket costs and expenses (including reasonable documented
attorneys, accountants, consultants, and other advisors fees and expenses)
incurred in terminating, enforcing (including attorneys, accountants,
consultants, and other advisors fees and expenses incurred in connection with a
“workout,” a “restructuring,” or an Insolvency Proceeding concerning Borrower or
any of its Subsidiaries or in exercising rights or remedies under the Loan
Documents), or defending the Loan Documents, irrespective of whether a lawsuit
or other adverse proceeding is brought, or in taking any enforcement action or
any Remedial Action with respect to the Collateral.
 
“Lender Group Representatives” has the meaning specified therefor in Section
17.9 of the Agreement.
 
“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.
 
“Letter of Credit” means a letter of credit (as that term is defined in the
Code) issued by Issuing Bank.
 
“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent, including
provisions that specify that the Letter of Credit Fees and all commissions,
fees, charges and expenses provided for in Section 2.11(k) of the Agreement
(including any fronting fees) will continue to accrue while the Letters of
Credit are outstanding) to be held by Agent for the benefit of the Revolving
Lenders in an amount equal to 105% of the then existing Letter of Credit Usage,
(b) delivering to Agent documentation executed by all beneficiaries under the
Letters of Credit, in form and substance reasonably satisfactory to Agent and
Issuing Bank, terminating all of such beneficiaries’ rights under the Letters of
Credit, or (c) providing Agent with a standby letter of credit, in form and
substance reasonably satisfactory to Agent, from a commercial bank reasonably
acceptable to Agent in an amount equal to 105% of the then existing Letter of
Credit Usage (it being understood that the Letter of Credit Fee and all fronting
fees set forth in the Agreement will continue to accrue while the Letters of
Credit are outstanding and that any such fees that accrue must be an amount that
can be drawn under any such standby letter of credit).
 
“Letter of Credit Disbursement” means a payment made by Issuing Bank pursuant to
a Letter of Credit.
 
“Letter of Credit Exposure” means, as of any date of determination with respect
to any Lender, such Lender’s Pro Rata Share of the Letter of Credit Usage on
such date.
 
“Letter of Credit Fee” has the meaning specified therefor in Section 2.6(b) of
the Agreement.
 
 
- 28 -

--------------------------------------------------------------------------------

 
“Letter of Credit Indemnified Costs” has the meaning specified therefor in
Section 2.11(f) of the Agreement.
 
“Letter of Credit Related Person” has the meaning specified therefor in Section
2.11(f) of the Agreement.
 
“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.
 
“Leverage Ratio” means, as of any date of determination the result of (a) the
amount of Borrower’s Indebtedness (pursuant to clause (a) of the definition
thereof) in respect of the Obligations as of such date, to (b) Borrower’s EBITDA
for the 12 month period ended as of such date.
 
“LIBOR Deadline” has the meaning specified therefor in Section 2.12(b)(i) of the
Agreement.
 
“LIBOR Notice” means a written notice substantially in the form of Exhibit L-1
to the Agreement.
 
“LIBOR Option” has the meaning specified therefor in Section 2.12(a) of the
Agreement.
 
“LIBOR Rate” means the per annum rate appearing on Macro*World’s
(https://capitalmarkets.mworld.com; the “Service”) Page BBA LIBOR - USD (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service) 2 Business Days prior to the commencement of the
requested Interest Period, for a term, and in an amount, comparable to the
Interest Period and the amount of the LIBOR Rate Loan requested (whether as an
initial LIBOR Rate Loan or as a continuation of a LIBOR Rate Loan or as a
conversion of a Base Rate Loan to a LIBOR Rate Loan) by Borrower in accordance
with the Agreement (and, if any such rate is below zero, the LIBOR Rate shall be
deemed to be zero), which determination shall be made by Agent and shall be
conclusive in the absence of manifest error.
 
 “LIBOR Rate Loan” means each portion of a Revolving Loan, the Term Loan, the
Delayed Draw Term Loan 1 or the Delayed Draw Term Loan 2 that bears interest at
a rate determined by reference to the LIBOR Rate.
 
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.
 
“Loan” shall mean any Revolving Loan, Swing Loan, Extraordinary Advance, Term
Loan, Delayed Draw Term Loan 1 or Delayed Draw Term Loan 2.
 
“Loan Account” has the meaning specified therefor in Section 2.9 of the
Agreement.
 
“Loan Documents” means the Agreement, the Control Agreements, the Copyright
Security Agreement, any Borrowing Base Certificate, the Fee Letter, the Guaranty
and Security Agreement, the Intercompany Subordination Agreement, any Issuer
Documents, the Letters of Credit, the Mortgages, the Patent Security Agreement,
the Trademark Security Agreement, any note or notes
 
 
- 29 -

--------------------------------------------------------------------------------

 
executed by Borrower in connection with the Agreement and payable to any member
of the Lender Group, and any other instrument or agreement entered into, now or
in the future, by Borrower or any of its Subsidiaries and any member of the
Lender Group in connection with the Agreement.
 
“Loan Party” means Borrower or any Guarantor.
 
“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.
 
“Material Adverse Effect” means (a) a material adverse effect in the business,
operations, results of operations, assets, liabilities or financial condition of
Borrower and its Subsidiaries, taken as a whole, (b) a material impairment of
Borrower’s and its Subsidiaries ability to perform their obligations under the
Loan Documents to which they are parties or of the Lender Group’s ability to
enforce the Obligations or realize upon the Collateral (other than as a result
of as a result of an action taken or not taken that is solely in the control of
Agent), or (c) a material impairment of the enforceability or priority of
Agent’s Liens with respect to all or a material portion of the Collateral.
 
“Material Contract” means (a) each contract, instrument or agreement other than
forward purchase contracts for resin to which Borrower or any Subsidiary thereof
is a party and under which the total revenues of Borrower or the applicable
Subsidiary for the most recently completed twelve month period exceed 10.0% of
the total aggregate revenues of Borrower and its Subsidiaries under all of their
contracts, instruments or agreements (other than forward purchase contracts for
resin), for such twelve month period, and (b) all other contracts or agreements,
the loss of which could reasonably be expected to result in a Material Adverse
Effect.
 
“Maturity Date” means May 17, 2018.
 
“Maximum Revolver Amount” means, as of any date of determination, $65,000,000
minus the outstanding principal amount of the Term Loan and the Delayed Draw
Term Loan Exposure of all Lenders, as such amount may be decreased by the amount
of reductions in the Revolver Commitments made in accordance with Section 2.4(c)
of the Agreement.
 
“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.
 
“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, assignments of leases and rents, assignments of or deeds to secure
debt, executed and delivered by Borrower or its Subsidiaries (and, in the case
of the real property of the Loan Parties located in Brentwood, New York, the
Town of Islip Industrial Development Agency) in favor of Agent, in form and
substance reasonably satisfactory to Agent, that encumber the Real Property
Collateral.
 
“Multiemployer Plan” means any multiemployer plan within the meaning of Section
3(37) or 4001(a)(3) of ERISA with respect to which any Loan Party or ERISA
Affiliate has an obligation to contribute or has any liability, contingent or
otherwise or could be assessed withdrawal liability assuming a complete
withdrawal from any such multiemployer plan.
 
“Net Cash Proceeds” means:
 
(a)  with respect to any sale or disposition by Borrower or any of its
Subsidiaries of assets or any Extraordinary Receipt received or paid to the
account of Borrower or any of its Subsidiaries, the amount of cash proceeds
received (directly or indirectly) from time to time (in the case of a
disposition, whether as initial consideration or through the payment of deferred
consideration) by or on behalf of
 
 
- 30 -

--------------------------------------------------------------------------------

 
Borrower or its Subsidiaries, in connection therewith after deducting therefrom
only (i) the amount of any Indebtedness secured by any Permitted Lien on any
asset (other than (A) Indebtedness owing to Agent or any Lender under the
Agreement or the other Loan Documents and (B) Indebtedness assumed by the
purchaser of such asset) which is required to be, and is, repaid in connection
with such transaction, (ii) reasonable fees, commissions, and expenses related
thereto and required to be paid by Borrower or such Subsidiary in connection
with such transaction, (iii) taxes paid or payable to any taxing authorities by
Borrower or such Subsidiary in connection with such transaction, in each case to
the extent, but only to the extent, that the amounts so deducted are, at the
time of receipt of such cash, actually paid or payable to a Person that is not
an Affiliate of Borrower or any of its Subsidiaries, and are properly
attributable to such transaction; and (iv) all amounts that are set aside as a
reserve (A) for adjustments in respect of the purchase price of such assets, (B)
for any liabilities associated with such transaction, to the extent such reserve
is required by GAAP, and (C) for the payment of unassumed liabilities relating
to such transaction at the time of, or within 30 days after, the date of such
transaction, to the extent that in each case the funds described above in this
clause (iv) are (x) deposited into escrow with a third party escrow agent or set
aside in a separate Deposit Account that is subject to a Control Agreement in
favor of Agent and (y) paid to Agent as a prepayment of the applicable
Obligations in accordance with Section 2.4 of the Agreement at such time when
such amounts are no longer required to be set aside as such a reserve; and
 
(b)  with respect to the issuance or incurrence of any Indebtedness by Borrower
or any of its Subsidiaries, or the issuance by Borrower or any of its
Subsidiaries of any Equity Interests, the aggregate amount of cash received
(directly or indirectly) from time to time (whether as initial consideration or
through the payment or disposition of deferred consideration) by or on behalf of
Borrower or such Subsidiary in connection with such issuance or incurrence,
after deducting therefrom only (i) reasonable fees, commissions, and expenses
related thereto and required to be paid by Borrower or such Subsidiary in
connection with such issuance or incurrence, (ii) taxes paid or payable to any
taxing authorities by Borrower or such Subsidiary in connection with such
issuance or incurrence, in each case to the extent, but only to the extent, that
the amounts so deducted are, at the time of receipt of such cash, actually paid
or payable to a Person that is not an Affiliate of Borrower or any of its
Subsidiaries, and are properly attributable to such transaction.
 
“Net Orderly Liquidation Value” means a professional opinion of an appraiser
selected or approved by Agent of the probable Net Cash Proceeds that could be
realized at a properly advertised and professionally conducted liquidation sale,
conducted under orderly sale conditions for an extended period of time (as
determined by such appraiser and approved by Lender), under the economic trends
currently existing at the time of the appraisal, which appraisal shall be in
form, scope and methodology acceptable to Agent.
 
“Net Recovery Percentage” means, as of any date of determination, the percentage
of the book value of Borrower’s Inventory that is estimated to be recoverable in
an orderly liquidation of such Inventory net of all associated costs and
expenses of such liquidation, such percentage to be determined as to each
category of Inventory and to be as specified in the most recent appraisal
received by Agent from an appraisal company selected by Agent.
 
“Non-Consenting Lender” has the meaning specified therefor in Section 14.2(a) of
the Agreement.
 
“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.
 
“Obligations” means (a) all loans (including the Term Loan, the Delayed Draw
Term Loan 1, the Delayed Draw Term Loan 2 and the Revolving Loans (inclusive of
Extraordinary Advances and Swing Loans)), debts, principal, interest (including
any interest that accrues after the commencement
 
 
- 31 -

--------------------------------------------------------------------------------

 
of an Insolvency Proceeding, regardless of whether allowed or allowable in whole
or in part as a claim in any such Insolvency Proceeding), reimbursement or
indemnification obligations with respect to Letters of Credit (irrespective of
whether contingent), premiums, liabilities (including all amounts charged to the
Loan Account pursuant to the Agreement), obligations (including indemnification
obligations), fees (including the fees provided for in the Fee Letter), Lender
Group Expenses (including any fees or expenses that accrue after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding),
guaranties, and all covenants and obligations of any other kind and description
owing by any Loan Party arising out of, under, pursuant to or evidenced by the
Agreement or any of the other Loan Documents and irrespective of whether for the
payment of money, whether direct or indirect, absolute or contingent, due or to
become due, now existing or hereafter arising, and including all interest not
paid when due and all other expenses or other amounts that Borrower is required
to pay or reimburse by the Loan Documents or by law or otherwise in connection
with the Loan Documents, and (b) all Bank Product Obligations.  Without limiting
the generality of the foregoing, the Obligations of Borrower under the Loan
Documents include the obligation to pay (i) the principal of the Revolving
Loans, the Term Loan and the Delayed Draw Term Loans, (ii) interest accrued on
the Revolving Loans, the Term Loan and the Delayed Draw Term Loans, (iii) the
amount necessary to reimburse Issuing Bank for amounts paid or payable pursuant
to Letters of Credit, (iv) Letter of Credit commissions, fees (including
fronting fees) and charges, (v) Lender Group Expenses, (vi) fees payable under
the Agreement or any of the other Loan Documents, and (vii) indemnities and
other amounts payable by any Loan Party under any Loan Document.  Any reference
in the Agreement or in the Loan Documents to the Obligations shall include all
or any portion thereof and any extensions, modifications, renewals, or
alterations thereof, both prior and subsequent to any Insolvency Proceeding.
 
“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
 
“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
the Agreement.
 
“Overadvance” means, as of any date of determination, that the Revolver Usage is
greater than any of the limitations set forth in Section 2.1 of the Agreement or
Section 2.11 of the Agreement.
 
“Participant” has the meaning specified therefor in Section 13.1(e) of the
Agreement.
 
“Participant Register” has the meaning set forth in Section 13.1(i) of the
Agreement.
 
“Patent Security Agreement” has the meaning specified therefor in the Guaranty
and Security Agreement.
 
“Patriot Act” has the meaning specified therefor in Section 4.13 of the
Agreement.
 
“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.
 
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV or Section 302 of ERISA or
Sections 412 or 430 of the Code sponsored, maintained, or contributed to by any
Loan Party or ERISA Affiliate or to which any Loan Party or ERISA Affiliate has
any liability, contingent or otherwise. “Notification Event” means (a) the
occurrence of a “reportable event” described in Section 4043 of ERISA for which
the 30-day notice requirement has not been waived by applicable regulations
issued by the PBGC, (b) the withdrawal of any Loan Party or ERISA Affiliate from
a Pension Plan during a plan year in which it was a “substantial
 
 
- 32 -

--------------------------------------------------------------------------------

 
employer” as defined in Section 4001(a)(2) of ERISA, (c) the termination of a
Pension Plan, the filing of a notice of intent to terminate a Pension Plan or
the treatment of a Pension Plan amendment as a termination, under Section 4041
of ERISA, if the plan assets are not sufficient to pay all plan liabilities, (d)
the institution of proceedings to terminate, or the appointment of a trustee
with respect to, any Pension Plan by the PBGC or any Pension Plan or
Multiemployer Plan administrator, (e) any other event or condition that would
constitute grounds under Section 4042(a) of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan, (f) the imposition of
a Lien pursuant to the IRC or ERISA in connection with any Employee Benefit Plan
or the existence of any facts or circumstances that could reasonably be expected
to result in the imposition of a Lien, (g) the partial or complete withdrawal of
any Loan Party or ERISA Affiliate from a Multiemployer Plan (other than any
withdrawal that would not constitute an Event of Default under Section 8.12),
(h) any event or condition that results in the reorganization or insolvency of a
Multiemployer Plan under Sections of ERISA, (i) any event or condition that
results in the termination of a Multiemployer Plan under Section 4041A of ERISA
or the institution by the PBGC of proceedings to terminate or to appoint a
trustee to administer a Multiemployer Plan under ERISA, (j) any Pension Plan
being in “at risk status” within the meaning of IRC Section 430(i), (k) any
Multiemployer Plan being in “endangered status” or “critical status” within the
meaning of IRC Section 432(b) or the determination that any Multiemployer Plan
is or is expected to be insolvent or in reorganization within the meaning of
Title IV of ERISA, (l) with respect to any Pension Plan, any Loan Party or ERISA
Affiliate incurring a substantial cessation of operations within the meaning of
ERISA Section 4062(e), (m) a “funding deficiency” within the meaning of the IRC
or ERISA (including Section 412 of the IRC or Section 302 of ERISA) or the
failure of any Pension Plan or Multiemployer Plan to meet the minimum funding
standards within the meaning of the IRC or ERISA (including Section 412 of the
IRC or Section 302 of ERISA), in each case, whether or not waived, (n) the
filing of an application for a waiver of the minimum funding standards within
the meaning of the IRC or ERISA (including Section 412 of the IRC or Section 302
of ERISA) with respect to any Pension Plan or Multiemployer Plan, (o) the
failure to make by its due date a required payment or contribution with respect
to any Pension Plan or Multiemployer Plan, (p) any event that results in or
could reasonably be expected to result in a liability by a Loan Party pursuant
to Title I of ERISA or the excise tax provisions of the IRC relating to Employee
Benefit Plans or any event that results in or could reasonably be expected to
result in a liability to any Loan Party or ERISA Affiliate pursuant to Title IV
of ERISA or Section 401(a)(29) of the IRC, or (q) any of the foregoing is
reasonably likely to occur in the following 30 days.
 
“Perfection Certificate” means a certificate substantially in the form of
Exhibit P-1 to the Agreement.
 
“Permitted Acquisition” means any Acquisition (including any Acquisition made
with proceeds of the issuance of Qualified Equity Interests of Borrower) so long
as:
 
(a)  no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of the proposed Acquisition and the proposed
Acquisition is consensual,
 
(b)  no Indebtedness will be incurred, assumed, or would exist with respect to
Borrower or its Subsidiaries as a result of such Acquisition, other than
Permitted Indebtedness and no Liens will be incurred, assumed, or would exist
with respect to the assets of Borrower or its Subsidiaries as a result of such
Acquisition other than Permitted Liens,
 
(c)  Borrower has provided Agent with written confirmation, supported by
reasonably detailed calculations, that on a pro forma basis (including pro forma
adjustments arising out of events which are directly attributable to such
proposed Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case, determined as if the combination had been
accomplished at the beginning of the relevant period; such eliminations and
inclusions determined on a basis consistent with
 
 
- 33 -

--------------------------------------------------------------------------------

 
Article 11 of Regulation S-X promulgated under the Securities Act and as
interpreted by the staff of the SEC) created by adding the historical combined
financial statements of Borrower (including the combined financial statements of
any other Person or assets that were the subject of a prior Permitted
Acquisition during the relevant period) to the historical consolidated financial
statements of the Person to be acquired (or the historical financial statements
related to the assets to be acquired) pursuant to the proposed Acquisition,
Borrower and its Subsidiaries (i) would have been in compliance with the
financial covenants in Section 7 of the Agreement for the 4 fiscal quarter
period ended immediately prior to the proposed date of consummation of such
proposed Acquisition, and (ii) are projected to be in compliance with the
financial covenants in Section 7 of the Agreement for the 4 fiscal quarter
period ended one year after the proposed date of consummation of such proposed
Acquisition,
 
(d)  If the purchase consideration payable in respect of the proposed
Acquisition is greater than $15,000,000, Borrower has provided Agent with its
due diligence package in respect of the proposed Acquisition, including
forecasted balance sheets, profit and loss statements, and cash flow statements
of the Person or assets to be acquired, all prepared on a basis consistent with
such Person’s (or assets’) historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions for the
1 year period following the date of the proposed Acquisition, on a quarter by
quarter basis), in form and substance (including as to scope and underlying
assumptions) reasonably satisfactory to Agent,
 
(e)  Borrower shall have Excess Availability in an amount equal to or greater
than $7,500,000 immediately after giving effect to the consummation of the
proposed Acquisition; provided that if the assets being acquired or the Person
whose Equity Interests are being acquired had negative EBITDA during the 12
consecutive month period most recently concluded prior to the date of the
proposed Acquisition, Borrower shall have Excess Availability in an amount equal
to or greater than $12,500,000 immediately after giving effect to the
consummation of the proposed Acquisition,
 
(f)  If the purchase consideration payable in respect of the proposed
Acquisition is greater than $15,000,000, the assets being acquired or the Person
whose Equity Interests are being acquired did not have negative EBITDA during
the 12 consecutive month period most recently concluded prior to the date of the
proposed Acquisition,
 
(g)  Borrower has provided Agent with written notice of the proposed Acquisition
at least 10 Business Days prior to the anticipated closing date of the proposed
Acquisition and, not later than 5 Business Days prior to the anticipated closing
date of the proposed Acquisition, copies of the acquisition agreement and other
material documents relative to the proposed Acquisition,
 
(h)  the assets being acquired taken as a whole, or the Person whose Equity
Interests are being acquired, are useful in or engaged in, as applicable, the
business of Borrower and its Subsidiaries or a business reasonably related
thereto,
 
(i)  the assets being acquired (other than a de minimis amount of assets in
relation to the assets being acquired) are located within the United States or
the Person whose Equity Interests are being acquired is organized in a
jurisdiction located within the United States, and
 
(j)  the subject assets or Equity Interests, as applicable, are being acquired
directly by a Borrower or one of its Subsidiaries that is a Loan Party, and, in
connection therewith, Borrower or the applicable Loan Party shall have complied
with Section 5.11 or 5.12 of the Agreement, as applicable, of the Agreement and,
in the case of an acquisition of Equity Interests, Borrower or the applicable
Loan Party shall have demonstrated to Agent that the new Loan Parties have
received consideration sufficient to make the joinder documents binding and
enforceable against such new Loan Parties.
 
 
- 34 -

--------------------------------------------------------------------------------

 
“Permitted Discretion” means a determination made in the exercise in good faith
of reasonable (from the perspective of a secured asset-based lender) business
judgment.
 
“Permitted Dispositions” means:
 
(a) sales, abandonment, or other dispositions of Equipment that is worn,
damaged, or obsolete or no longer used or useful in the ordinary course of
business and leases or subleases of Real Property not useful in the conduct of
the business of Borrower and its Subsidiaries,
 
(b) sales of Inventory to buyers in the ordinary course of business,
 
(c) the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of the Agreement or the other Loan Documents,
 
(d) the licensing, on a non-exclusive basis, of patents, trademarks, copyrights,
and other intellectual property rights in the ordinary course of business,
 
(e) the granting of Permitted Liens,
 
(f) the sale or discount, in each case without recourse, of accounts receivable
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof,
 
(g) any involuntary loss, damage or destruction of property,
 
(h) any involuntary condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of any
property,
 
(i) the leasing or subleasing of assets of Borrower or its Subsidiaries in the
ordinary course of business,
 
(j) the sale or issuance of Equity Interests (other than Disqualified Equity
Interests) of Borrower and the issuance of Equity Interests (other than
Disqualified Equity Interests) by one Loan Party to another Loan Party,
 
(k) (i) the lapse of registered patents, trademarks, copyrights and other
intellectual property of Borrower and its Subsidiaries to the extent not
economically desirable in the conduct of their business or (ii) the abandonment
of patents, trademarks, copyrights, or other intellectual property rights in the
ordinary course of business so long as (in each case under clauses (i) and
(ii)), (A) with respect to copyrights, such copyrights are not material revenue
generating copyrights, and (B) such lapse is not materially adverse to the
interests of the Lender Group,
 
(l)  the making of Restricted Payments that are expressly permitted to be made
pursuant to the Agreement,
 
(m)  the making of Permitted Investments,
 
(n) transfers of assets (i) from Borrower or any of its Subsidiaries to a Loan
Party, and (ii) from any Subsidiary of Borrower that is not a Loan Party to any
other Subsidiary of Borrower,
 
(o) dispositions of assets acquired by Borrower and its Subsidiaries pursuant to
a Permitted Acquisition consummated within 12 months of the date of the proposed
disposition so long as (i) the consideration received for the assets to be so
disposed is at least equal to the fair market value of
 
 
- 35 -

--------------------------------------------------------------------------------

 
such assets (as determined in good faith by Borrower), (ii) the assets to be so
disposed are not necessary or economically desirable in connection with the
business of Borrower and its Subsidiaries, and (iii) the assets to be so
disposed are readily identifiable as assets acquired pursuant to the subject
Permitted Acquisition,
 
(p)  sales or dispositions of assets (other than Accounts, Inventory, Equity
Interests of Subsidiaries of Borrower) not otherwise permitted in clauses (a)
through (o) above so long as made at fair market value (as determined in good
faith by Borrower) and the aggregate fair market value of all assets disposed of
in any fiscal year (including the proposed disposition) would not exceed
$250,000; and
 
(q)           the cancellation of Indebtedness owing between Loan Parties.
 
“Permitted Indebtedness” means:
 
(a) Indebtedness evidenced by the Agreement or the other Loan Documents,
 
(b) Indebtedness set forth on Schedule 4.14 to the Agreement and any Refinancing
Indebtedness in respect of such Indebtedness,
 
(c) Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness,
 
(d) endorsement of instruments or other payment items for deposit,
 
(e) Indebtedness consisting of (i) unsecured guarantees incurred in the ordinary
course of business with respect to surety and appeal bonds, performance bonds,
bid bonds, appeal bonds, completion guarantee and similar obligations; (ii)
unsecured guarantees arising with respect to customary indemnification
obligations to purchasers in connection with Permitted Dispositions; and (iii)
unsecured guarantees with respect to Indebtedness of Borrower or one of its
Subsidiaries, to the extent that the Person that is obligated under such
guaranty could have incurred such underlying Indebtedness,
 
(f) unsecured Indebtedness of Borrower that is incurred on the date of the
consummation of a Permitted Acquisition solely for the purpose of consummating
such Permitted Acquisition so long as (i) no Event of Default has occurred and
is continuing or would result therefrom, (ii) such unsecured Indebtedness is not
incurred for working capital purposes, (iii) such unsecured Indebtedness does
not mature prior to the date that is 6 months after the Maturity Date, (iv) such
unsecured Indebtedness does not amortize until 6 months after the Maturity Date,
(v) such unsecured Indebtedness does not provide for the payment of interest
thereon in cash or Cash Equivalents prior to the date that is 6 months after the
Maturity Date, and (vi) such Indebtedness is subordinated in right of payment to
the Obligations on terms and conditions reasonably satisfactory to Agent,
 
(g) Acquired Indebtedness in an amount not to exceed $10,000,000 outstanding at
any one time,
 
(h) Indebtedness incurred in the ordinary course of business under performance,
surety, statutory, or appeal bonds,
 
(i) Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to Borrower or any of its Subsidiaries, so long as the amount of
such Indebtedness is not in excess of the amount of the unpaid cost of such
insurance,
 
 
- 36 -

--------------------------------------------------------------------------------

 
(j) the incurrence by Borrower or its Subsidiaries of Indebtedness under Hedge
Agreements that are incurred for the bona fide purpose of hedging the interest
rate, commodity, or foreign currency risks associated with Borrower’s and its
Subsidiaries’ operations and not for speculative purposes,
 
(k) Indebtedness incurred in the ordinary course of business in respect of
credit cards, credit card processing services, debit cards, stored value cards,
commercial cards (including so-called “purchase cards”, “procurement cards” or
“p-cards”), or Cash Management Services,
 
(l) unsecured Indebtedness of Borrower owing to former employees, officers, or
directors (or any spouses, ex-spouses, or estates of any of the foregoing)
incurred in connection with the repurchase by Borrower of the Equity Interests
of Borrower that has been issued to such Persons, so long as (i) no Default or
Event of Default has occurred and is continuing or would result from the
incurrence of such Indebtedness, (ii) the aggregate amount of all such
Indebtedness outstanding at any one time does not exceed $250,000, and (iii)
such Indebtedness is subordinated to the Obligations on terms and conditions
reasonably acceptable to Agent,
 
(m)  unsecured Indebtedness owing to sellers of assets or Equity Interests to a
Loan Party that is incurred by the applicable Loan Party in connection with the
consummation of one or more Permitted Acquisitions so long as (i) the aggregate
principal amount for all such unsecured Indebtedness does not exceed $1,000,000
at any one time outstanding, (ii) is subordinated to the Obligations on terms
and conditions reasonably acceptable to Agent, and (iii) is otherwise on terms
and conditions (including all economic terms and the absence of covenants)
reasonably acceptable to Agent,
 
(n)  contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligation of Borrower or
the applicable Loan Party incurred in connection with the consummation of one or
more Permitted Acquisitions,
 
(o)  Indebtedness composing Permitted Investments,
 
(p)  unsecured Indebtedness incurred in respect of netting services, overdraft
protection, and other like services, in each case, incurred in the ordinary
course of business,
 
(q)  unsecured Indebtedness of Borrower owing to employees, former employees,
officers, former officers, directors, or former directors (or any spouses,
ex-spouses, or estates of any of the foregoing) incurred in connection with the
redemption by Borrower of the Equity Interests of Borrower that has been issued
to such Persons, so long as (i) no Default or Event of Default has occurred and
is continuing or would result therefrom, (ii) the aggregate amount of all such
Indebtedness outstanding at any one time does not exceed $250,000, and (iii)
such Indebtedness is subordinated in right of payment to the Obligations on
terms and conditions reasonably acceptable to Agent,
 
(r)  unsecured Indebtedness of Borrower or its Subsidiaries in respect of
Earn-Outs owing to sellers of assets or Equity Interests to Borrower or its
Subsidiaries that is incurred in connection with the consummation of one or more
Permitted Acquisitions so long as such unsecured Indebtedness is on terms and
conditions reasonably acceptable to Agent,
 
(s)  accrual of interest, accretion or amortization of original issue discount,
or the payment of interest in kind, in each case, on Indebtedness that otherwise
constitutes Permitted Indebtedness,
 
 
- 37 -

--------------------------------------------------------------------------------

 
(t)  Subordinated Indebtedness and Refinancing Indebtedness in respect of such
Subordinated Indebtedness in an aggregate outstanding amount not to exceed
$10,000,000 at any one time; provided, however, that no Default or Event of
Default shall have occurred and be continuing or would occur after giving effect
to the incurrence of such Subordinated Indebtedness, and
 
(u) any other unsecured Indebtedness incurred by Borrower or any of its
Subsidiaries in an aggregate outstanding amount not to exceed $7,500,000 at any
one time.
 
“Permitted Intercompany Advances” means loans made by (a) a Loan Party to
another Loan Party, (b) a Subsidiary of Borrower that is not a Loan Party to
another Subsidiary of Borrower that is not a Loan Party, and (c) a Subsidiary of
Borrower that is not a Loan Party to a Loan Party, so long as the parties
thereto are party to the Intercompany Subordination Agreement.
 
“Permitted Investments” means:
 
(a) Investments in cash and Cash Equivalents,
 
(b) Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,
 
(c) accounts receivable or notes receivable arising or trade credit granted or
advances made in connection with purchases of goods or services in the ordinary
course of business,
 
(d) Investments received in settlement of amounts due to any Loan Party or any
of its Subsidiaries effected in the ordinary course of business or owing to any
Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
involving an account debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party or its Subsidiaries,
 
(e) Investments owned by any Loan Party or any of its Subsidiaries on the
Closing Date and set forth on Schedule P-1 to the Agreement,
 
(f) guarantees permitted under the definition of Permitted Indebtedness,
 
(g) Permitted Intercompany Advances,
 
(h) Equity Interests or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Subsidiaries (in bankruptcy of customers or suppliers or otherwise
outside the ordinary course of business) or as security for any such
Indebtedness or claims,
 
(i) deposits of cash made in the ordinary course of business to secure
performance of operating leases,
 
(j) (i) non-cash loans and advances to employees, officers, and directors of
Borrower or any of its Subsidiaries for the purpose of purchasing Equity
Interests in Borrower so long as the proceeds of such loans are used in their
entirety to purchase such Equity Interests in Borrower, and (ii) loans and
advances to employees and officers of Borrower or any of its Subsidiaries in the
ordinary course of business for any other business purpose and in an aggregate
amount not to exceed $500,000 at any one time,
 
(k) Permitted Acquisitions,
 
 
- 38 -

--------------------------------------------------------------------------------

 
(l) Investments in the form of capital contributions and the acquisition of
Equity Interests made by any Loan Party in any other Loan Party (other than
capital contributions to or the acquisition of Equity Interests of Borrower),
 
(m) Investments resulting from entering into (i) Bank Product Agreements, or
(ii) agreements relative to Indebtedness that is permitted under clause (j) of
the definition of Permitted Indebtedness,
 
(n) equity Investments by any Loan Party in any Subsidiary of such Loan Party
which is required by law to maintain a minimum net capital requirement or as may
be otherwise required by applicable law,
 
(o) Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisition and were in existence on the date of such
Permitted Acquisition,
 
(p) Investments in the form of Hedge Agreements permitted hereunder,
 
(q) Investments made with the proceeds of the issuance of Qualified Equity
Interests of Borrower, and
 
(r) so long as no Event of Default has occurred and is continuing or would
result therefrom, any other Investments in an aggregate amount not to exceed
$1,000,000 during the term of the Agreement.
 
“Permitted Liens” means
 
(a) Liens granted to, or for the benefit of, Agent to secure the Obligations,
 
(b) Liens for unpaid taxes, assessments, or other governmental charges or levies
that either (i) are not yet delinquent, or (ii) do not have priority over
Agent’s Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests,
 
(c) judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 8.3
of the Agreement,
 
(d) Liens set forth on Schedule P-2 to the Agreement; provided, that to qualify
as a Permitted Lien, any such Lien described on Schedule P-2 to the Agreement
shall only secure the Indebtedness that it secures on the Closing Date and any
Refinancing Indebtedness in respect thereof,
 
(e) the interests of lessors under operating leases and non-exclusive licensors
under license agreements,
 
(f) purchase money Liens or the interests of lessors under Capital Leases to the
extent that such Liens or interests secure Permitted Purchase Money Indebtedness
and so long as (i) such Lien attaches only to the asset purchased or acquired
and the proceeds thereof, and (ii) such Lien only secures the Indebtedness that
was incurred to acquire the asset purchased or acquired or any Refinancing
Indebtedness in respect thereof,
 
(g) Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of business and not in
 
 
- 39 -

--------------------------------------------------------------------------------

 
connection with the borrowing of money, and which Liens either (i) are for sums
not yet overdue for a period of more than 30 days, or (ii) are the subject of
Permitted Protests,
 
(h) Liens on amounts deposited to secure Borrower’s and its Subsidiaries
obligations in connection with worker’s compensation or other unemployment
insurance,
 
(i) Liens on amounts deposited to secure Borrower’s and its Subsidiaries
obligations in connection with the making or entering into of bids, tenders, or
leases in the ordinary course of business and not in connection with the
borrowing of money,
 
(j) Liens on amounts deposited to secure Borrower’s and its Subsidiaries
reimbursement obligations with respect to surety or appeal bonds obtained in the
ordinary course of business,
 
(k) (i) with respect to any Real Property, easements, restrictions, rights of
way, set-backs, zoning restrictions, outstanding mineral rights and
reservations, mineral leases, encroachments, and minor defects or irregularities
in title, that do not materially interfere with or materially impair the use or
operation thereof, and (ii) with respect to the Real Property of the Loan
Parties located in Brentwood, New York, the terms and provisions of the Lease
Agreement dated as of May 1, 2008 with the Town of Islip Industrial Development
Agency,
 
(l) non-exclusive licenses of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business,
 
(m) Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,
 
(n) rights of setoff or bankers’ liens upon deposits of funds in favor of banks
or other depository institutions, solely to the extent incurred in connection
with the maintenance of such Deposit Accounts in the ordinary course of
business,
 
(o) Liens granted in the ordinary course of business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness,
 
(p) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods,
 
(q) Liens solely on any cash earnest money deposits made by Borrower or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
with respect to a Permitted Acquisition,
 
(r) Liens assumed by Borrower or its Subsidiaries in connection with a Permitted
Acquisition that secure Acquired Indebtedness,
 
(s) Liens on deposit to secure obligations under Hedge Agreements incurred in
the ordinary course of business consisting of Permitted Indebtedness and in an
aggregate amount outstanding at any time not to exceed $1,500,000, and
 
(t) other Liens which do not secure Indebtedness for borrowed money or letters
of credit and as to which the aggregate amount of the obligations secured
thereby does not exceed $1,000,000.
 
 
- 40 -

--------------------------------------------------------------------------------

 
“Permitted Protest” means the right of Borrower or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment, provided that (a) a reserve with respect
to such obligation is established on Borrower’s or its Subsidiaries’ books and
records in such amount as is required under GAAP, (b) any such protest is
instituted promptly and prosecuted diligently by Borrower or its Subsidiary, as
applicable, in good faith, and (c) Agent is reasonably satisfied that, while any
such protest is pending, there will be no impairment of the enforceability,
validity, or priority of any of Agent’s Liens.
 
“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Indebtedness (other than the Obligations, but including Capitalized Lease
Obligations), incurred after the Closing Date and at the time of, or within 120
days after, the acquisition of any fixed assets for the purpose of financing all
or any part of the acquisition cost thereof, in an aggregate principal amount
outstanding at any one time not in excess of $10,000,000.
 
“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.
 
“Platform” has the meaning specified therefor in Section 17.9(c) of the
Agreement.
 
“Post-Increase Revolver Lenders” has the meaning specified therefor in Section
2.14 of the Agreement.
 
“Pre-Increase Revolver Lenders” has the meaning specified therefor in Section
2.14 of the Agreement.
 
 “Projections” means Borrower’s forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with Borrower’s historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.
 
“Pro Rata Share” means, as of any date of determination:
 
(a)  with respect to a Lender’s obligation to make all or a portion of the
Revolving Loans, with respect to such Lender’s right to receive payments of
interest, fees, and principal with respect to the Revolving Loans, and with
respect to all other computations and other matters related to the Revolver
Commitments or the Revolving Loans, the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender by (ii) the aggregate Revolving Loan
Exposure of all Lenders,
 
(b)  with respect to a Lender’s obligation to participate in the Letters of
Credit, with respect to such Lender’s obligation to reimburse Issuing Bank, and
with respect to such Lender’s right to receive payments of Letter of Credit
Fees, and with respect to all other computations and other matters related to
the Letters of Credit, the percentage obtained by dividing (i) the Revolving
Loan Exposure of such Lender by (ii) the aggregate Revolving Loan Exposure of
all Lenders; provided, that if all of the Revolving Loans have been repaid in
full and all Revolver Commitments have been terminated, but Letters of Credit
remain outstanding, Pro Rata Share under this clause shall be determined as if
the Revolver Commitments had not been terminated and based upon the Revolver
Commitments as they existed immediately prior to their termination,
 
 
- 41 -

--------------------------------------------------------------------------------

 
(c)   with respect to a Lender’s obligation to make all or a portion of the Term
Loan, with respect to such Lender’s right to receive payments of interest, fees,
and principal with respect to the Term Loan, and with respect to all other
computations and other matters related to the Term Loan Commitments or the Term
Loan, the percentage obtained by dividing (i) the Term Loan Exposure of such
Lender by (ii) the aggregate Term Loan Exposure of all Lenders,
 
(d)   with respect to a Lender’s obligation to make all or a portion of the
Delayed Draw Term Loan 1 or Delayed Draw Term Loan 2, with respect to such
Lender’s right to receive payments of interest, fees, and principal with respect
to the Delayed Draw Term Loan 1 and the Delayed Draw Term Loan 2, and with
respect to all other computations and other matters related to the Delayed Draw
Term Loan Commitments,  the Delayed Draw Term Loan 1 or the Delayed Draw Term
Loan 2, the percentage obtained by dividing (i) the Delayed Draw Term Loan
Exposure of such Lender by (ii) the aggregate Delayed Draw Term Loan Exposure of
all Lenders, and
 
(e)  with respect to all other matters and for all other matters as to a
particular Lender (including the indemnification obligations arising under
Section 15.7 of the Agreement), the percentage obtained by dividing (i) the sum
of the Term Loan Exposure of such Lender plus the Delayed Draw Term Loan
Exposure of such Lender plus the Revolving Loan Exposure of such Lender by (ii)
the sum of the aggregate Term Loan Exposure of all Lenders plus the aggregate
Delayed Draw Term Loan Exposure of all Lenders plus the aggregate Revolving Loan
Exposure of all Lenders, in any such case as the applicable percentage may be
adjusted by assignments permitted pursuant to Section 13.1 of the Agreement;
provided, that if all of the Loans have been repaid in full, all Letters of
Credit have been made the subject of Letter of Credit Collateralization, and all
Commitments have been terminated, Pro Rata Share under this clause shall be
determined as if the Revolving Loan Exposures, the Term Loan Exposures and the
Delayed Draw Term Loan Exposures had not been repaid, collateralized, or
terminated and shall be based upon the Revolving Loan Exposures, Term Loan
Exposures and Delayed Draw Term Loan Exposures as they existed immediately prior
to their repayment, collateralization, or termination.
 
“Protective Advances” has the meaning specified therefor in Section 2.3(d)(i) of
the Agreement.
 
“Public Lender” has the meaning specified therefor in Section 17.9(c) of the
Agreement.
 
“Purchase Price” means, with respect to any Acquisition, an amount equal to the
aggregate consideration, whether cash, property or securities (including the
fair market value of any Equity Interests of Borrower issued in connection with
such Acquisition and including the maximum amount of Earn-Outs), paid or
delivered by Borrower or one of its Subsidiaries in connection with such
Acquisition (whether paid at the closing thereof or payable thereafter and
whether fixed or contingent), but excluding therefrom (a) any cash of the seller
and its Affiliates used to fund any portion of such consideration and (b) any
cash or Cash Equivalents acquired in connection with such Acquisition.
 
“Qualified Equity Interest” means and refers to any Equity Interests issued by
Borrower (and not by one or more of its Subsidiaries) that is not a Disqualified
Equity Interest.
 
“Real Property” means any estates or interests in real property now owned or
hereafter acquired by Borrower or its Subsidiaries and the improvements thereto.
 
“Real Property Collateral” means (a) all of Borrower’s Real Property identified
on Schedule R-1 to the Agreement other than Borrower’s Real Property located in
Gallaway, Tennessee  and (b) any Real Property hereafter acquired by Borrower or
its Subsidiaries having a fair market value in excess of $1,000,000.
 
 
- 42 -

--------------------------------------------------------------------------------

 
“Receivable Reserves” means, as of any date of determination, those reserves
that Agent deems necessary or appropriate, in its Permitted Discretion and
subject to Section 2.1(c) of the Agreement, to establish and maintain (including
reserves for rebates, discounts, warranty claims, and returns) with respect to
the Eligible Accounts or the Maximum Revolver Amount.
 
“Recipient” means (a) any Lender, or (b) Agent, as applicable.
 
“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.
 
“Reference Period” has the meaning set forth in the definition of EBITDA.
 
“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:
 
(a) such refinancings, renewals, or extensions do not result in an increase in
the principal amount of the Indebtedness so refinanced, renewed, or extended,
other than by the amount of premiums paid thereon and the fees and expenses
incurred in connection therewith and by the amount of unfunded commitments with
respect thereto,
 
 (b) such refinancings, renewals, or extensions do not result in a shortening of
the average weighted maturity (measured as of the refinancing, renewal, or
extension) of the Indebtedness so refinanced, renewed, or extended, nor are they
on terms or conditions that, taken as a whole, are or could reasonably be
expected to be materially less favorable to the interests of the Lenders than
those contained in the documentation governing the Indebtedness being
refinanced, renewed or extended,
 
(c) if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender Group as those
that were applicable to the refinanced, renewed, or extended Indebtedness, and
 
(d) the Indebtedness that is refinanced, renewed, or extended is not recourse to
any Person that is liable on account of the Obligations other than those Persons
which were obligated with respect to the Indebtedness that was refinanced,
renewed, or extended.
 
“Register” has the meaning set forth in Section 13.1(h) of the Agreement.
 
“Registered Loan” has the meaning set forth in Section 13.1(h) of the Agreement.
 
“Related Fund” means any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers, advises or manages a Lender.
 
“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.
 
 
- 43 -

--------------------------------------------------------------------------------

 
“Replacement Lender” has the meaning specified therefor in Section 2.13(b) of
the Agreement.
 
“Report” has the meaning specified therefor in Section 15.16 of the Agreement.
 
“Required Availability” means that Excess Availability exceeds $7,500,000.
 
“Required Lenders” means, at any time, Lenders having or holding more than 50%
of the sum of (a) the aggregate Revolving Loan Exposure of all Lenders, plus (b)
the aggregate Term Loan Exposure of all Lenders, plus (c) the aggregate Delayed
Draw Term Loan Exposure of all Lenders; provided, that (i) the Revolving Loan
Exposure, Term Loan Exposure and Delayed Draw Term Loan Exposure  of any
Defaulting Lender shall be disregarded in the determination of the Required
Lenders, and (ii) at any time there are 2 or more Lenders (who are not
Affiliates of one another), “Required Lenders” must include at least 2 Lenders
(who are not Affiliates of one another).
 
“Reserves” means, as of any date of determination, those reserves (other than
Receivable Reserves, Bank Product Reserves, and Inventory Reserves) that Agent
deems necessary or appropriate, in its Permitted Discretion and subject to
Section 2.1(c) of the Agreement, to establish and maintain (including reserves
with respect to (a) sums that Borrower or its Subsidiaries are required to pay
under any Section of the Agreement or any other Loan Document (such as taxes,
assessments, insurance premiums, or, in the case of leased assets, rents or
other amounts payable under such leases) and has failed to pay, and (b) amounts
owing by Borrower or its Subsidiaries to any Person to the extent secured by a
Lien on, or trust over, any of the Collateral (other than a Permitted Lien),
which Lien or trust, in the Permitted Discretion of Agent likely would have a
priority superior to the Agent’s Liens (such as Liens or trusts in favor of
landlords, warehousemen, carriers, mechanics, materialmen, laborers, or
suppliers, or Liens or trusts for ad valorem, excise, sales, or other taxes
where given priority under applicable law) in and to such item of the
Collateral) with respect to the Borrowing Base or the Maximum Revolver Amount.
 
“Restricted Payment” means to (a) declare or pay any dividend or make any other
payment or distribution, directly or indirectly, on account of Equity Interests
issued by Borrower (including any payment in connection with any merger or
consolidation involving Borrower) or to the direct or indirect holders of Equity
Interests issued by Borrower in their capacity as such (other than dividends or
distributions payable in Qualified Equity Interests issued by Borrower), (b)
purchase, redeem, make any sinking fund or similar payment, or otherwise acquire
or retire for value (including in connection with any merger or consolidation
involving Borrower) any Equity Interests issued by Borrower, and (c) make any
payment to retire, or to obtain the surrender of, any outstanding warrants,
options, or other rights to acquire Equity Interests of Borrower now or
hereafter outstanding.
 
“Revolver Commitment” means, with respect to each Revolving Lender, its Revolver
Commitment, and, with respect to all Revolving Lenders, their Revolver
Commitments, in each case as such Dollar amounts are set forth beside such
Revolving Lender’s name under the applicable heading on Schedule C-1 to the
Agreement or in the Assignment and Acceptance pursuant to which such Revolving
Lender became a Revolving Lender under the Agreement, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1 of the Agreement.
 
“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Revolving Loans (inclusive of Swing Loans and Protective
Advances), plus (b) the amount of the Letter of Credit Usage.
 
 
- 44 -

--------------------------------------------------------------------------------

 
“Revolving Lender” means a Lender that has a Revolver Commitment or that has an
outstanding Revolving Loan.
 
“Revolving Loan Exposure” means, with respect to any Revolving Lender, as of any
date of determination (a) prior to the termination of the Revolver Commitments,
the amount of such Lender’s Revolver Commitment, and (b) after the termination
of the Revolver Commitments, the aggregate outstanding principal amount of the
Revolving Loans of such Lender.
 
“Revolving Loans” has the meaning specified therefor in Section 2.1(a) of the
Agreement.
 
“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.
 
“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.
 
“S&P” has the meaning specified therefor in the definition of Cash Equivalents.
 
“SEC” means the United States Securities and Exchange Commission and any
successor thereto.
 
“Securities Account” means a securities account (as that term is defined in the
Code).
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
 
“Settlement” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.
 
“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.
 
“Solvent” means, with respect to any Person as of any date of determination,
that (a) at fair valuations, the sum of such Person’s debts (including
contingent liabilities) is less than all of such Person’s assets, (b) such
Person is not engaged or about to engage in a business or transaction for which
the remaining assets of such Person are unreasonably small in relation to the
business or transaction or for which the property remaining with such Person is
an unreasonably small capital, and (c) such Person has not incurred and does not
intend to incur, or reasonably believe that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) such Person is not “insolvent”, as applicable within the meaning given
to such term under the Bankruptcy Code.  For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).
 
“Specified Real Property Collateral”  means the Real Property Collateral
identified as items 1 through 3 on Schedule R-1.
 
 
- 45 -

--------------------------------------------------------------------------------

 
“Standard Letter of Credit Practice” means, for Issuing Bank, any domestic or
foreign law or letter of credit practices applicable in the city in which
Issuing Bank issued the applicable Letter of Credit or, for its branch or
correspondent, such laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.
 
“Subordinated Indebtedness” means any unsecured Indebtedness of Borrower or its
Subsidiaries incurred from time to time that is subordinated in right of payment
to the Obligations and (a) that is only guaranteed by the Guarantors, (b) that
is not subject to scheduled amortization, redemption, sinking fund or similar
payment and does not have a final maturity, in each case, on or before the date
that is six months after the Maturity Date, (c) that does not include any
financial covenants or any covenant or agreement that is more restrictive or
onerous on any Loan Party in any material respect than any comparable covenant
in the Agreement and is otherwise on terms and conditions reasonably acceptable
to Agent, (d) shall be limited to cross-payment default and cross-acceleration
to designated “senior debt” (including the Obligations”), and (e) the terms and
conditions of the subordination are reasonably acceptable to Agent.
 
 “Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the Board of Directors of such corporation, partnership, limited liability
company, or other entity.
 
“Supermajority Lenders” means, at any time, Lenders having or holding more than
66 2/3% of the sum of (a) the aggregate Revolving Loan Exposure of all Lenders,
plus (b) the aggregate Term Loan Exposure of all Lenders, plus (c) the aggregate
Delayed Draw Term Loan Exposure of all Lenders; provided, that (i) the Revolving
Loan Exposure, Term Loan Exposure and Delayed Draw Term Loan Exposure of any
Defaulting Lender shall be disregarded in the determination of the Supermajority
Lenders, and (ii) at any time there are 2 or more Lenders (who are not
Affiliates of one another), “Supermajority Lenders” must include at least 2
Lenders (who are not Affiliates of one another).
 
“Swing Lender” means Agent.
 
“Swing Loan” has the meaning specified therefor in Section 2.3(b) of the
Agreement.
 
“Swing Loan Exposure” means, as of any date of determination with respect to any
Lender, such Lender’s Pro Rata Share of the Swing Loans on such date.
 
“Taxes” means any taxes, withholdings (including backup withholding), levies,
imposts, duties, fees, assessments or other charges of whatever nature now or
hereafter imposed by any jurisdiction or by any political subdivision or taxing
authority thereof or therein, and all interest, penalties or similar liabilities
with respect thereto.
 
“Tax Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.
 
“Term Loan” has the meaning specified therefor in Section 2.2 of the Agreement.
 
“Term Loan Amount” means the lesser of (a) $12,500,000 and (b) the sum of (i)
65% of the most recently determined fair market value of the Specified Real
Property Collateral pursuant to any
 
 
- 46 -

--------------------------------------------------------------------------------

 
appraisal of the Specified Real Property Collateral, plus (ii) 85% of the most
recently determined Net Orderly Liquidation Value of the Eligible Equipment.
 
“Term Loan Commitment” means, with respect to each Lender, its Term Loan
Commitment, and, with respect to all Lenders, their Term Loan Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 to the Agreement or in the Assignment and
Acceptance pursuant to which such Lender became a Lender under the Agreement, as
such amounts may be reduced or increased from time to time pursuant to
assignments made in accordance with the provisions of Section 13.1 of the
Agreement.
 
“Term Loan Exposure” means, with respect to any Lender that has a Term Loan
Commitment or that has a portion of the Term Loan, as of any date of
determination (a) prior to the funding of the Term Loan, the amount of such
Lender’s Term Loan Commitment, and (b) after the funding of the Term Loan, the
outstanding principal amount of the Term Loan held by such Lender.
 
“Trademark Security Agreement” has the meaning specified therefor in the
Guaranty and Security Agreement.
 
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any subsequent revision thereof adopted by the
International Chamber of Commerce on the date such Letter of Credit is issued.
 
“United States” means the United States of America.
 
“Unused Line Fee” has the meaning specified therefor in Section 2.10(b) of the
Agreement.
 
“Voidable Transfer” has the meaning specified therefor in Section 17.8 of the
Agreement.
 
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.
 
“Withdrawal Liability” means liability with respect to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
 


 
 
- 47 -

--------------------------------------------------------------------------------

 
Schedule 3.1
 
The obligation of each Lender to make its initial extension of credit provided
for in the Agreement is subject to the fulfillment, to the satisfaction of each
Lender (the making of such initial extension of credit by any Lender being
conclusively deemed to be its satisfaction or waiver of the following), of each
of the following conditions precedent:
 
(a) the Closing Date shall occur on or before May 17, 2013;
 
(b) Agent shall have received a letter duly executed by each Loan Party
authorizing Agent to file appropriate financing statements in such office or
offices as may be necessary or, in the opinion of Agent, desirable to perfect
the security interests to be created by the Loan Documents;
 
(c) Agent shall have received evidence that appropriate financing statements
have been duly filed in such office or offices as may be necessary or, in the
opinion of Agent, desirable to perfect the Agent’s Liens in and to the
Collateral, and Agent shall have received searches reflecting the filing of all
such financing statements;
 
(d) Agent shall have received each of the following documents, in form and
substance reasonably satisfactory to Agent, duly executed and delivered, and
each such document shall be in full force and effect:
 
(i) the Copyright Security Agreement,
 
(ii) the Fee Letter,
 
(iii) the Flow of Funds Agreement,
 
(iv) the Guaranty and Security Agreement,
 
(v) the Intercompany Subordination Agreement,
 
(vi) the Mortgages (other than the Mortgage in respect of the Loan Parties’ Real
Property Collateral located in Brentwood, New York),
 
(vii) a Perfection Certificate,
 
(viii) the Patent Security Agreement,
 
(ix) the Trademark Security Agreement, and
 
(x) a letter, in form and substance reasonably satisfactory to Agent, from
JPMorgan Chase Bank, N.A., in its capacity as administrative agent under the
Existing Credit Facility (“Existing Agent”) to Agent (or to Borrower, provided
that Agent is expressly permitted to rely on such letter) respecting the amount
necessary to repay in full all of the obligations of Borrower and its
Subsidiaries owing under the Existing Credit Facility and obtain a release of
all of the Liens existing in favor of Existing Agent in and to the assets of
Borrower and its Subsidiaries, together with termination statements and other
documentation evidencing the termination by Existing Agent of its Liens in and
to the properties and assets of Borrower and its Subsidiaries.
 
(e) Agent shall have received a certificate from the Secretary of each Loan
Party (i) attesting to the resolutions of such Loan Party’s board of directors
authorizing its execution, delivery, and
 
 
 

--------------------------------------------------------------------------------

 
performance of the Loan Documents to which it is a party, (ii) authorizing
specific officers of such Loan Party to execute the same, and (iii) attesting to
the incumbency and signatures of such specific officers of such Loan Party;
 
(f) Agent shall have received copies of each Loan Party’s Governing Documents,
as amended, modified, or supplemented to the Closing Date, which Governing
Documents shall be (i) certified by the Secretary of such Loan Party, and (ii)
with respect to Governing Documents that are charter documents, certified as of
a recent date (not more than 30 days prior to the Closing Date) by the
appropriate governmental official;
 
(g) Agent shall have received a certificate of status with respect to each Loan
Party, dated within 10 days of the Closing Date, such certificate to be issued
by the appropriate officer of the jurisdiction of organization of such Loan
Party, which certificate shall indicate that such Loan Party is in good standing
in such jurisdiction;
 
(h) Agent shall have received certificates of status with respect to each Loan
Party, each dated within 30 days of the Closing Date, such certificates to be
issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of such Loan Party) in which its failure to be duly
qualified or licensed would constitute a Material Adverse Effect, which
certificates shall indicate that such Loan Party is in good standing in such
jurisdictions;
 
(i) Agent shall have received a certificate of insurance, together with the
endorsements thereto, as are required by Section 5.6 of the Agreement, the form
and substance of which shall be reasonably satisfactory to Agent;
 
(j) Agent shall have received an opinion of each of the following counsel to the
Loan Parties in form and substance reasonably satisfactory to Agent:
 
(i) Vinson & Elkins LLP, New York counsel to the Loan Parties;
 
(ii)  Womble Carlyle Sandridge & Rice, LLP, North Carolina real estate counsel
to the Loan Parties; and
 
(iii)  Huddleston Bolen LLP, West Virginia real estate counsel to the Loan
Parties;
 
(k) Borrower shall have the Required Availability after giving effect to the
initial extensions of credit under the Agreement and the payment of all fees and
expenses required to be paid by Borrower on the Closing Date under the Agreement
or the other Loan Documents;
 
(l) Agent shall have completed its business, legal, and collateral due
diligence;
 
(m) Agent shall have completed (i) Patriot Act searches, OFAC/PEP searches and
customary individual background checks for each Loan Party, and (ii) OFAC/PEP
searches and customary individual background searches for each Loan Party’s
senior management and key principals,  the results of which shall be reasonably
satisfactory to Agent;
 
(n) Agent shall have received an appraisal of the Net Liquidation Percentage
applicable to Borrower’s and its Subsidiaries’ Inventory and the New Orderly
Liquidation Value of Borrower’s and its Subsidiaries’ Equipment, the results of
which, in each case, shall be reasonably satisfactory to Agent;
 
 
 

--------------------------------------------------------------------------------

 
(o) Agent shall have received a set of Projections of Borrower for the 3 year
period following the Closing Date (on a year by year basis, and for the 1 year
period following the Closing Date, on a month by month basis), in form and
substance (including as to scope and underlying assumptions) reasonably
satisfactory to Agent;
 
(p) Borrower shall have paid all Lender Group Expenses incurred in connection
with the transactions evidenced by the Agreement and the other Loan Documents;
 
(q) Agent shall have received (i) electronic copies of the appraisal reports
listed on Annex 1 to this Schedule 3.1 in respect of the Real Property
Collateral, and (ii) mortgagee title insurance policies (or marked commitments
to issue the same) for the Real Property Collateral issued by a title insurance
company reasonably satisfactory to Agent (each a “Mortgage Policy” and,
collectively, the “Mortgage Policies”) in amounts reasonably satisfactory to
Agent assuring Agent that the Mortgages on such Real Property Collateral are
valid and enforceable first priority mortgage Liens on such Real Property
Collateral free and clear of all defects and encumbrances except Permitted Liens
(provided that the acceptance of a Mortgagee Policy by Agent shall be acceptance
of the matters disclosed on Schedule B thereof as “Permitted Liens” and the same
shall be deemed to be Permitted Liens for all purposes under this Agreement
thereafter), and the Mortgage Policies otherwise shall be in form and substance
reasonably satisfactory to Agent, including such affirmative coverage and
endorsements as Agent may reasonably deem necessary or desirable, provided that
such affirmative coverage and endorsements are available in the applicable
jurisdiction at commercially reasonable rates;
 
(r) Agent shall have received either (i) a real estate survey with respect to
each parcel composing the Real Property Collateral, the surveyors retained for
such surveys, the scope of surveys, and the results thereof shall be reasonably
acceptable to Agent; or (ii) such affidavits, certificates, information, and/or
instruments of indemnification as may be required by Agent or by the title
insurance underwriter issuing the Mortgage Policies in order to issue the
applicable Mortgage Policy free of any “blanket” or general exception for
matters that would be revealed by a survey and to issue the endorsements and
affirmative insurance referenced above in paragraph (s) of this Schedule 3.1 for
which a survey would otherwise be required;
 
(s) Agent shall have received a completed Standard Flood Hazard Determination
Form issued by the Department of Homeland Security Federal Emergency Management
Agency with respect to each parcel of Real Property Collateral indicating
whether or not such parcel is located in a special flood hazard zone, together
with a flood insurance policy, if such Real Property Collateral is situated in a
special flood hazard zone, sufficient to comply with applicable flood insurance
laws;
 
(t) Agent shall have received copies of each Material Contract of the Loan
Parties;
 
(u) Agent shall have received a solvency certificate, in form and substance
reasonably satisfactory to it, certifying as to the solvency of the Loan Parties
taken as a whole after giving effect to the consummation of the transactions
contemplated by the Agreement;
 
(v) Borrower and each of its Subsidiaries shall have received all licenses,
approvals or evidence of other actions required by any Governmental Authority in
connection with the execution and delivery by Borrower or its Subsidiaries of
the Loan Documents or with the consummation of the transactions contemplated
thereby; and
 
(w) all other documents and legal matters in connection with the transactions
contemplated by the Agreement shall have been delivered, executed, or recorded
and shall be in form and substance reasonably satisfactory to Agent
 
 
 

--------------------------------------------------------------------------------

 
ANNEX 1 TO SCHEDULE 3.1
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
Schedule 3.6
 
Borrower agrees that, in addition to all other terms, conditions and provisions
set forth in the Agreement and the other Loan Documents, including those
conditions set forth in Sections 3.1 and 3.2, Borrower shall satisfy each of the
following conditions subsequent on or before the date applicable thereto (or, in
each case, such longer period as Agent may agree in its reasonable discretion):
 
(a) within 4 Business Days after the Closing date, Agent shall have received
original  share certificates representing 100% of the Equity Interests of Avid
Medical, Inc. and MAI Acquisition Corp., together with stock powers duly
endorsed in blank;
 
(b) within 60 days after the Closing Date, Agent shall have received a Mortgage
with respect to the Real Property Collateral located in Brentwood, New York;
 
(c) concurrently with or prior to the delivery of the Mortgage referred to in
clause (b) above, Agent shall have received, with respect to the Real Property
Collateral located in Brentwood, New York, an Estoppel and Intercreditor
Agreement, duly executed by Borrower and the Town of Islip Industrial
Development Agency, in form and substance reasonably satisfactory to Agent,
provided that such agreement shall not be required if Agent is satisfied, in its
Permitted Discretion, that such agreement will not be obtained after the Loan
Parties have used commercially reasonable efforts to do so;
 
(d) concurrently with or prior to the delivery of the Mortgage referred to in
clause (b) above, Agent shall have received an opinion of Garfunkel Wild, P.C.,
New York real estate counsel to the Loan Parties; in form and substance
reasonably satisfactory to Agent;
 
(e) concurrently with or prior to the delivery of the Mortgage referred to in
clause (b) above, Agent shall have received a mortgagee title insurance policy
(or marked commitments to issue the same) for the Real Property Collateral
located in Brentwood, New York, issued by a title insurance company reasonably
satisfactory to Agent (the “Brentwood Mortgage Policy”) in an amount reasonably
satisfactory to Agent assuring Agent that the Mortgage on such Real Property
Collateral is a valid and enforceable first priority mortgage Lien on such Real
Property Collateral free and clear of all defects and encumbrances except
Permitted Liens (provided that the acceptance of such Mortgagee Policy by Agent
shall be acceptance of the matters disclosed on Schedule B thereof as “Permitted
Liens” and the same shall be deemed to be Permitted Liens for all purposes under
this Agreement thereafter), and the Brentwood Mortgage Policy otherwise shall be
in form and substance reasonably satisfactory to Agent, including such
affirmative coverage and endorsements as Agent may reasonably deem necessary or
desirable, provided that such affirmative coverage and endorsements are
available in the applicable jurisdiction at commercially reasonable rates;
 
(f) concurrently with or prior to the delivery of the Mortgage referred to in
clause (b) above, Agent shall have received either (i) a real estate survey with
respect to the Real Property Collateral located in Brentwood, New York, the
surveyor retained for such survey, the scope of survey, and the results thereof
shall be reasonably acceptable to Agent; or (ii) such affidavits, certificates,
information, and/or instruments of indemnification as may be required by Agent
or by the title insurance underwriter issuing the Mortgage Policies in order to
issue the applicable Mortgage Policy free of any “blanket” or general exception
for matters that would be revealed by a survey and to issue the Brentwood
Mortgage Policy referred to above;
 
(g) concurrently with or prior to the delivery of the Mortgage referred to in
clause (b) above, Agent shall have received two (2) duly executed original Tax
Law Section 255 affidavits signed
 
 
 

--------------------------------------------------------------------------------

 
by an officer of 500 Expressway Drive South LLC for the recordation of such
Mortgage without the imposition of New York State mortgage recording taxes;
 
(h) concurrently with or prior to the delivery of the Mortgage referred to in
clause (b) above, Agent shall have received a completed Standard Flood Hazard
Determination Form issued by the Department of Homeland Security Federal
Emergency Management Agency with respect to the Real Property Collateral located
in Brentwood, New York indicating whether or not such parcel is located in a
special flood hazard zone, together with a flood insurance policy, if such Real
Property Collateral is situated in a special flood hazard zone, sufficient to
comply with applicable flood insurance laws;
 
(i) concurrently with or prior to the delivery of the Mortgage referred to in
clause (b) above, a Subordination Agreement, among Agent, 500 Expressway Drive
South LLC and Borrower with respect to the Lease, dated as of May 1, 2008,
pursuant to which Borrower subleases the Real Property Collateral located in
Brentwood, New York, in form and substance reasonably satisfactory to Agent;
 
(j) within 30 days after the Closing Date, Agent shall have received carrier,
freight forwarder and customs broker agreements in the form attached hereto as
Exhibit 3.6 (or such other form that is in form and substance reasonably
satisfactory to Agent) from each carrier, freight forwarder and customs broker
used by the Loan Parties with respect to in-transit Inventory; provided that
such agreements shall not be required if Agent is satisfied, in its Permitted
Discretion, that such agreements will not be obtained after the Loan Parties
have used commercially reasonable efforts to do so (it being understood and
agreed that in the event the Loan Parties are unable to obtain such agreements
after such 30 day period, Agent shall exclude such in-transit Inventory from the
Borrowing Base; it being agreed that in-transit Inventory shall not be excluded
from the Borrowing Base during such 30 day period solely as a result of the
failure of the Loan Parties to furnish such agreements);
 
(k) within 60 days after the Closing Date, Agent shall have received Collateral
Access Agreements with respect to each location where a Loan Party maintains
Eligible Equipment or Eligible Inventory; provided that Collateral Access
Agreements with respect to locations described above shall not be required if
Agent is satisfied, in its Permitted Discretion, that such Collateral Access
Agreements will not be obtained after the Loan Parties have used commercially
reasonable efforts to do so (it being understood and agreed that in the event
the Loan Parties are unable to obtain such Collateral Access Agreements after
such 60 day period, Agent may, in its Permitted Discretion, establish Landlord
Reserves as it deems necessary with respect to such locations);
 
(l) within 60 days after the Closing Date, Borrower shall have used commercially
reasonable efforts to pledge any letter of credit or other collateral supporting
the environmental remediation obligations of the prior owner of the Loan
Parties’ Real Property located in Gallaway, Tennessee, in each case, pursuant to
documentation in form and substance reasonably satisfactory to Agent;
 
(m) within 30 days after the Closing Date, Agent shall have received Control
Agreements with respect to the Deposit Accounts of the Loan Parties maintained
at JPMorgan Chase Base, N.A. and Bank of America, N.A. (other than, in each
case, those expressly excluded from such requirement under the Guaranty and
Security Agreement); provided that if the Loan Parties are unable to obtain such
Control Agreements within 30 days after the Closing Date, they shall close the
applicable Deposit Accounts within such time period; and
 
(n) within 30 days after the Closing Date and at any time thereafter, upon
request of Agent, Borrower shall provide evidence satisfactory to Agent that
title to any Eligible In-Transit Inventory included in the Borrowing Base has
passed to a Loan Party; provided that until Borrower has
 
 
 

--------------------------------------------------------------------------------

 
complied with this clause (n), the maximum amount of Eligible In-Transit
Inventory included in the Borrowing Base shall not exceed $3,000,000.
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
Schedule 4.1(b)
Capitalization of the Borrower


As of the Closing Date, Medical Action Industries Inc. has authorized: (i)
40,000,000 shares of common stock, $.001 par value, of which 16,390,628 shares
are issued and outstanding; and (ii) 5,000,000 shares of preferred stock, $.001
par value, none of which are issued and outstanding.




 
 

--------------------------------------------------------------------------------

 
Schedule 4.1(c)
Capitalization of the Borrower’s Subsidiaries


 
Subsidiaries of Loan Parties
 
·  
Avid Medical, Inc. (a 100% owned subsidiary of Medical Action Industries Inc.)

 
·  
500 Expressway Drive South LLC (a 100% owned subsidiary of Medical Action
Industries Inc.)

 
·  
MAI Acquisition Corp. (a 100% owned subsidiary of Medical Action Industries
Inc.)

 
·  
Medegen Newco, LLC (a 100% owned subsidiary of MAI Acquisition Corp.)

 
·  
Medegen Medical Products, LLC (a 100% owned subsidiary of Medegen Newco, LLC)

 


 
 
Loan Party
 
 
Record Owner
 
Certificate No.
 
No. of
Authorized/Issued
Shares
 
Percent Owned
by Record
Owner
 
Avid Medical, Inc.
Medical Action Industries Inc.
1
Authorized: 1 share of common stock, par value $.01.
 
Issued: 1 share of common stock.
100%
500 Expressway Drive South LLC
Medical Action Industries Inc.
N/A
N/A
100%
MAI Acquisition Corp.
Medical Action Industries Inc.
2
Authorized: 200 shares of common stock without par value.
 
Issued: 10 shares of common stock.
100%
Medegen Medical Products, LLC
Medegen Newco, LLC
N/A
N/A
100%
Medegen Newco, LLC
MAI Acquisition Corp.
N/A
N/A
100%



 


 
 

--------------------------------------------------------------------------------

 
Schedule 4.6
 
Litigation
 
None.
 


 
 

--------------------------------------------------------------------------------

 
Schedule 4.10
Employee Benefits Plans


A defined benefit pension plan (the “Plan”) covers certain employees of Medegen
Medical Products, LLC who are members of the Service Employees International
Union.  The benefit accruals for the Plan were frozen as of December 31,
1999.  The Borrower’s funding policy is to make the minimum annual contributions
required by applicable regulations.
 
 

 
 
 

--------------------------------------------------------------------------------

 
Schedule 4.11
Environmental Matters


None.




 
 

--------------------------------------------------------------------------------

 
Schedule 4.14
Permitted Indebtedness


Capital Lease between Avid Medical, Inc., as lessee, and Avid Realty, L.L.C., an
affiliate of Micpar Realty, LLC, as lessor, in respect of real property located
at 9000 Westmont Drive, Toano, Virginia.  Approximate total present value of
minimum lease payments: $13,651,000.


 
 
 

--------------------------------------------------------------------------------

 
Schedule 4.20
Material Contracts


1.  
Master Distribution Agreement, dated as of January 1, 2012, by and among Owens &
Minor Medical, Inc. and Medical Action Industries Inc. (including Avid Medical).



2.  
Distribution Agreement, dated January 1, 2010, by and among Medical Action
Industries Inc. and the Healthcare Supply Chain Services-Medical business unit
(including Presource) of Cardinal Health 200, LLC.







 
 

--------------------------------------------------------------------------------

 
Schedule 4.24


Location of Inventory and Equipment


Inventory/Equipment Stored at Locations Owned or Leased by Loan Parties:


1.  
500 Expressway Drive S., Brentwood, NY 11717

2.  
25 Heywood Rd., Arden, NC 28704

3.  
209 Medegen Drive, Gallaway, TN 38036

4.  
10 Columbia Blvd., Clarksburg, WV 26301

5.  
9000 Westmont Dr.,  Toano, VA 23168



Inventory/Equipment Stored with Bailees/Warehousemen and Sterilization
Facilities:


1.  
Fresenius Medical Care North America, (corporate address for notices and
Collateral Access Agreements: 920 Winter Street, Waltham, MA 02451-1457,
warehouse located at 1110 Northpoint Drive, Suite 100, Coppell, TX 75019)



2.  
Meixin Medical Suzhou Co., Ltd., Tuncun Industrial Zone, Tongli Town, Wujiang
City, Jiangsu Province, China 215216



3.  
Riverside Logistics, 5666 Eastport Blvd, Richmond, VA 23231



4.  
M Realty, 535 Cane Creek Industrial Park, Fletcher, NC 28732



5.  
M Realty, 4600 Hendersonville Road, Fletcher, NC  28732



6.  
Oakland, TN, Continental Awards & Trophies Inc., 760 Murrell Street, Oakland, TN
38060



7.  
Isomedix/Steris, 2072 Southport Road, Spartanburg, South Carolina (Sterilization
Facility)



8.  
Sterilization Services, 5674 Eastport Blvd, Richmond, VA 23231 (Sterilization
Facility)



9.  
Sterigenics/Ion Beam Application, 10811 Withers Cove Pk. Dr., Charlotte, NC
(Sterilization Facility)



10.  
Century Plastics, 849 Neely Ferry Road, Simpsonville, SC 29680



11.  
Premium Molding Inc., 59 Bay Hill Drive, Latrobe, Pennsylvania 15650

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 5.1
 
Deliver to Agent (and if so requested by Agent, with copies for each Lender)
each of the financial statements, reports, or other items set forth below at the
following times in form satisfactory to Agent:


 
As soon as available, but in any event within 30 days (45 days in the case of a
month that is the last month of one of Borrower’s fiscal quarters) after the end
of each month during each of Borrower’s fiscal years,
 
 
(a) an unaudited consolidated balance sheet, interim income statement, statement
of cash flow, and statement of shareholder’s equity covering Borrower’s and its
Subsidiaries’ operations during such period and compared to the corresponding
period in the prior fiscal year and plan, together with a corresponding
discussion and analysis of results from management,
 
(b) a Compliance Certificate along with the underlying calculations, including
the calculations to arrive at EBITDA to the extent applicable, and
 
(c) contemporaneously with the delivery of each Compliance Certificate copies of
(i) each Material Contract entered into since the delivery of the previous
Compliance Certificate, and (ii) each material amendment or modification of any
Material Contract entered into since the delivery of the previous Compliance
Certificate.
 
 
As soon as available, but in any event within 90 days after the end of each of
Borrower’s fiscal years,
 
 
(d) consolidated financial statements of Borrower and its Subsidiaries for each
such fiscal year, audited by independent certified public accountants reasonably
acceptable to Agent and certified, without any qualifications (including any (A)
“going concern” or like qualification or exception, (B) qualification or
exception as to the scope of such audit, or (C) qualification which relates to
the treatment or classification of any item and which, as a condition to the
removal of such qualification, would require an adjustment to such item, the
effect of which would be to cause any noncompliance with the provisions of
Section 7 of the Agreement), by such accountants to have been prepared in
accordance with GAAP (such audited financial statements to include a balance
sheet, income statement, statement of cash flow, and statement of shareholder’s
equity, and, if prepared, such accountants’ letter to management),
 
(e) a Compliance Certificate along with the underlying calculations, including
the calculations to arrive at EBITDA to the extent applicable, and
 
(f) contemporaneously with the delivery of each Compliance Certificate copies of
(i) each Material Contract entered into since the delivery of the previous
Compliance Certificate, and (ii) each material amendment or modification of any
Material Contract entered into since the delivery of the previous Compliance
Certificate.
 
 
As soon as available, but in any event within 30 days prior to the start of each
of Borrower’s fiscal years,
 
(g) copies of Borrower’s Projections, in form and substance (including as to
scope and underlying assumptions) reasonably satisfactory to Agent, in its
Permitted Discretion, for the forthcoming fiscal year, month by month, certified
by the chief financial officer of Borrower as being such officer’s good faith
estimate of the financial performance of Borrower during the period covered
thereby.
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
If and when filed by Borrower,
 
(h) Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K current
reports,
 
(i) any other filings made by Borrower with the SEC, and
 
(j) any other information that is provided by Borrower to its shareholders
generally.
 
 
Promptly, but in any event within 5 days after Borrower has knowledge of any
event or condition that constitutes a Default or an Event of Default,
 
 
(k) notice of such event or condition and a statement of the curative action
that Borrower proposes to take with respect thereto.
 
 
Promptly after the commencement thereof, but in any event within 5 days after
the service of process with respect thereto on Borrower or any of its
Subsidiaries,
 
 
(l) notice of all actions, suits, or proceedings brought by or against Borrower
or any of its Subsidiaries before any Governmental Authority which reasonably
could be expected to result in a Material Adverse Effect.
 
 
Upon the request of Agent,
 
 
(m) any other information reasonably requested relating to the financial
condition of Borrower or its Subsidiaries.
 







 
 

--------------------------------------------------------------------------------

 
Schedule 5.2
 
Provide Agent (and if so requested by Agent, with copies for each Lender) with
each of the documents set forth below at the following times in form
satisfactory to Agent:


Monthly; provided that if an Accelerated Borrowing Base Delivery Event has
occurred and is continuing, such reports shall be required to be delivered
weekly or more frequently as Agent may reasonably request
(a) an Account roll-forward with supporting details supplied from sales
journals, collection journals, credit registers and any other records,
 
(b) notice of all claims, offsets, or disputes asserted by Account Debtors with
respect to Borrower's and its Subsidiaries' Accounts,
 
(c) to the extent requested by Agent, copies of invoices together with
corresponding shipping and delivery documents, and credit memos together with
corresponding supporting documentation, with respect to invoices and credit
memos in excess of an amount determined in the sole discretion of Agent, from
time to time, and
 
(d) Inventory system/perpetual reports specifying the cost and the wholesale
market value of Borrower's and its Subsidiaries' Inventory, by category
(delivered electronically in an acceptable format, if Borrower has implemented
electronic reporting).
 
Monthly (no later than the 15th day of each month); provided that if an
Accelerated Borrowing Base Delivery Event has occurred and is continuing, such
reports shall be required to be delivered weekly
(e) an executed Borrowing Base Certificate,
 
(f) a detailed aging, by total, of the Loan Parties’ Accounts, together with a
reconciliation and supporting documentation for any reconciling items noted
(delivered electronically in a reasonably acceptable format, if Borrower has
implemented electronic reporting),
 
(g) a detailed calculation of those Accounts that are not eligible for the
Borrowing Base, if Borrower has not implemented electronic reporting,
 
(h) a detailed Inventory system/perpetual report together with a reconciliation
to the Loan Parties’ general ledger accounts (delivered electronically in a
reasonably acceptable format, if Borrower has implemented electronic reporting),
 
(i) a detailed calculation of Inventory categories that are not eligible for the
Borrowing Base, if Borrower has not implemented electronic reporting,
 
(j) a summary aging, by vendor, of Borrower’s and its Subsidiaries' accounts
payable and any book overdraft  (delivered electronically in an acceptable
format, if Borrower has implemented electronic reporting) and an aging, by
vendor, of any held checks,
 
(k) a detailed report regarding Borrower’s and its Subsidiaries' cash and Cash
Equivalents, and
 
(l) a monthly (or weekly, if applicable) Account roll-forward, in a format
acceptable to Agent in its discretion, tied to the beginning and ending account
receivable balances of the Loan Parties’ general ledger.
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
No later than March 15 of each year
(m) proof that each Loan Party submitted a request for a Withdrawal Liability
estimate to each Multiemployer Plan no later than February 15 of each year
during the term of the Agreement.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Monthly (no later than the 30th day of each month)
(n) a reconciliation of Accounts, trade accounts payable, and Inventory of the
Loan Parties’ general ledger accounts to its monthly financial statements
including any book reserves related to each category.
 
Quarterly
(o) a report regarding Borrower’s and its Subsidiaries’ accrued, but unpaid, ad
valorem taxes.
 
On or prior to January 1 of each year,
(p) a Perfection Certificate or a supplement to the Perfection Certificate.
 
Promptly upon request by Agent but not more frequently than annually,
(q) a detailed list of Borrower’s and its Subsidiaries’ customers, with address
and contact information.
 
Promptly
(r) after the filing thereof with the United States Secretary of Labor, the
Internal Revenue Service or the PBGC, copies of each annual and other report
with respect to each Pension Plan or any trust created thereunder,
 
(s) promptly upon becoming aware of the occurrence of any Notification Event or
of any “prohibited transaction,” as described in section 406 of ERISA or in
section 4975 of the IRC in connection with any Pension Plan or any trust created
thereunder, a written notice signed by a chief financial officer of Borrower,
specifying the nature thereof, what action the Loan Parties propose to take with
respect thereto, and, when known, any action taken or proposed by the Internal
Revenue Service, the Department of Labor or the PBGC with
 

 
 
 

--------------------------------------------------------------------------------

 
 

   respect thereto,
 
(t) promptly upon receipt thereof, copies of any notice of the PBGC’s intention
to terminate or to have a trustee appointed to administer any Pension Plan, and
 
(u) promptly upon its receipt thereof, a copy of each estimate of Withdrawal
Liability received by any Loan Party or ERISA Affiliate from a Multiemployer
Plan.
Upon request by Agent
(v) copies of purchase orders and invoices for Inventory and Equipment acquired
by Borrower or its Subsidiaries, and
 
(w) such other reports as to the Collateral or the financial condition of
Borrower and its Subsidiaries, as Agent may reasonably request.
 







 


 


 
 

--------------------------------------------------------------------------------

 
EXHIBIT A-1
 
 
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
 
This ASSIGNMENT AND ACCEPTANCE AGREEMENT (“Assignment Agreement”) is entered
into as of _____________ between  _____________ (“Assignor”) and  _____________
(“Assignee”).  Reference is made to the Agreement described in Annex I hereto
(the “Credit Agreement”).  Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to them in the Credit Agreement.
 
1.   In accordance with the terms and conditions of Section 13 of the Credit
Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
the Assignor's rights and obligations under the Loan Documents as of the date
hereof with respect to the Obligations owing to the Assignor, and Assignor’s
portion of the Commitments, all to the extent specified on Annex I.
 
2.   The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim and (ii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby; (b)
makes no representation or warranty and assumes no responsibility with respect
to (i) any statements, representations or warranties made in or in connection
with the Loan Documents, or (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of Borrower or any Guarantor or the performance or
observance by Borrower or any Guarantor of any of their respective obligations
under the Loan Documents or any other instrument or document furnished pursuant
thereto; and (d) represents and warrants that the amount set forth as the
Purchase Price on Annex I represents the amount owed by Borrower to Assignor
with respect to Assignor’s share of the Term Loan, Delayed Draw Term Loan and
the Revolving Loans assigned hereunder, as reflected on Assignor’s books and
records.
 
3.   The Assignee (a) confirms that it has received copies of the Credit
Agreement and the other Loan Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement; (b) agrees that it will, independently and
without reliance upon Agent, Assignor, or any other Lender, based upon such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking any action under the Loan
Documents; (c) appoints and authorizes the Agent to take such action as agent on
its behalf and to exercise such powers under the Loan Documents as are delegated
to Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; (d) agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender; [and (e) attaches the forms
prescribed by the Internal Revenue Service of the United States certifying as to
the Assignee's status for purposes of determining exemption from United States
withholding taxes with respect to all payments to be made to the Assignee under
the Credit Agreement or such other documents as are necessary to indicate that
all such payments are subject to such rates at a rate reduced by an applicable
tax treaty.]
 
4.   Following the execution of this Assignment Agreement by the Assignor and
Assignee, the Assignor will deliver this Assignment Agreement to the Agent for
recording by the Agent.  The effective date of this Assignment (the “Settlement
Date”) shall be the latest to occur of (a) the date of
 
 

--------------------------------------------------------------------------------

 
the execution and delivery hereof by the Assignor and the Assignee, (b) the
receipt by Agent for its sole and separate account a processing fee in the
amount of $3,500 (if required by the Credit Agreement), (c) the receipt of any
required consent of the Agent, Issuing Bank, Swing Lender and/or Borrower, and
(d) the date specified in Annex I.
 
5.   As of the Settlement Date (a) the Assignee shall be a party to the Credit
Agreement and, to the extent of the interest assigned pursuant to this
Assignment Agreement, have the rights and obligations of a Lender thereunder and
under the other Loan Documents, and (b) the Assignor shall, to the extent of the
interest assigned pursuant to this Assignment Agreement, relinquish its rights
and be released from its obligations under the Credit Agreement and the other
Loan Documents, provided, however, that nothing contained herein shall release
any assigning Lender from obligations that survive the termination of this
Agreement, including such assigning Lender’s obligations under Article 15 and
Section 17.9(a) of the Credit Agreement.
 
6.   Upon the Settlement Date, Assignee shall pay to Assignor the Purchase Price
(as set forth in Annex I).  From and after the Settlement Date, Agent shall make
all payments that are due and payable to the holder of the interest assigned
hereunder (including payments of principal, interest, fees and other amounts) to
Assignor for amounts which have accrued up to but excluding the Settlement Date
and to Assignee for amounts which have accrued from and after the Settlement
Date.  On the Settlement Date, Assignor shall pay to Assignee an amount equal to
the portion of any interest, fee, or any other charge that was paid to Assignor
prior to the Settlement Date on account of the interest assigned hereunder and
that are due and payable to Assignee with respect thereto, to the extent that
such interest, fee or other charge relates to the period of time from and after
the Settlement Date.
 
7.   This Assignment Agreement may be executed in counterparts and by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all of which shall together constitute one
and the same instrument.  This Assignment Agreement may be executed and
delivered by telecopier or other facsimile transmission all with the same force
and effect as if the same were a fully executed and delivered original manual
counterpart.
 
8.   THIS ASSIGNMENT AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING
CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN
SECTION 12 OF THE CREDIT AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN
BY THIS REFERENCE, MUTATIS MUTANDIS.
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement and
Annex I hereto to be executed by their respective officers, as of the first date
written above.
 

 
[NAME OF ASSIGNOR]
       
as Assignor
             
By
 
   
Name:
   
Title:
             
[NAME OF ASSIGNEE]
       
as Assignee
             
By
 
   
Name:
   
Title:

 

 


[ACCEPTED THIS ____ DAY OF
_______________


WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking
association, as Agent, Issuing Bank and
Swing Lender
           
By
     
Name:
   
Title:
             
MEDICAL ACTION INDUSTRIES INC., a Delaware
corporation, as Borrower
     
By
     
Name:
   
Title: ]
 

 
 
 
 

--------------------------------------------------------------------------------

 


ANNEX FOR ASSIGNMENT AND ACCEPTANCE
 


 
ANNEX I
1.
Borrower:  Medical Action Industries Inc.
               
2.
Name and Date of Credit Agreement:
         
Credit Agreement dated as of May 17, 2013 (as amended, restated, supplemented,
or otherwise modified from time to time, the “Credit Agreement”) by and among
Borrower, the lenders party thereto as “Lenders”, and Wells Fargo Bank, National
Association, a national banking association (“Wells Fargo”), as administrative
agent for each member of the Lender Group and the Bank Product Providers.
           
3.
Date of Assignment Agreement:
                 
4.
Amounts:
                   
a.
Assigned Amount of Revolver Commitment
$                  
b.
Assigned Amount of Revolving Loans
$
                 
c.
Assigned Amount of Term Loan
$
                 
d.
Assigned Amount of Delayed Draw Term Loan Commitment
$
                 
e.
Assigned Amount of Delayed Draw Term Loan 1
$                  
f.
Assigned Amount of Delayed Draw Term Loan 2
$
               
5.
Settlement Date:
$                
6.
Purchase Price
 $                
7.
Notice and Payment Instructions, etc.
     

 

 
Assignee:
 
Assignor:
                               

 
 
 

--------------------------------------------------------------------------------

 

[wellsfargo.jpg]                          
Summary Page Borrowing Base Certificate
                               
Date
                             
Name
 
                                         
A/R As of:
                           
Inventory As of:
                                             
The undersigned, of behalf of Medical Action Industries Inc. (“Borrower”),
pursuant to that certain Credit Agreement dated as of May 17, 2013 (as amended,
restated, modified, supplemented, refinanced, renewed, or extended from time to
time, the “Credit Agreement”), entered into among Borrower, the lenders
signatory thereto from time to time and Wells Fargo Bank, N.A., a Delaware
limited liability company as the arranger and administrative agent (in such
capacity, together with its successors and assigns, if any, in such capacity,
“Agent”), hereby certifies to Agent that the following items, calculated in
accordance with the terms and definitions set forth in the Credit Agreement for
such items are true and correct, and that Borrower is in compliance with and,
after giving effect to any currently requested Advances, will be in compliance
with, the terms, conditions, and provisions of the Credit Agreement.
                               
Accounts Receivable
                               
Accounts Receivable Balance  per Aging Report Assigned To Wells Fargo Capital
Finance
               
Less Ineligibles (detailed on page 2)
                   
Eligible Accounts Receivable
                                                     
Accounts Receivable Availability before Sublimit(s)
                                               
Net Available Accounts Receivable after Sublimit(s)
                                               
Inventory
                               
Inventory  Balance Assigned To Wells Fargo Capital Finance
               
Less Ineligibles (detailed on page 3)
                   
Eligible Inventory
                                                         
Inventory Availability before Sublimit(s)
                                                   
Available Inventory after Sublimit(s)
                                                   
INV to AR Ratio
                                                         
Net Available Inventory after INV to AR Ratio Cap
                                                 
Summary & Other Assets
                               
Cap EX Purchase Price Assigned to Wells Fargo Capital Finance
             
Cap Ex Line Advance Rate
                       
Availability from Cap EX Line of Credit
                   
Cap EX Line of Credit Sub-Limit
                     
Eligible Cap Ex Line of Credit
                                                     
Reserves
                                                                               
                                           
Total Reserves Calculated before the Credit Line
                                                 
Total Collateral Availability
                                      Suppressed Availability      
 
       
Availability before Reserves
Total Credit Line
                                                   
Reserves
                                                                               
                                           
Total Reserves Calculated after the Credit Line
                                                 
Total Availability after Reserves before Loan Balance and LCs
                                             
Letter of Credit Balance
     
As of:
               
Loan Ledger Balance
     
As of:
                                               
Net Availability
                                                         
Additionally, the undersigned hereby certifies and represents and warrants to
the Lender Group on behalf of Borrower that (i) as of the date hereof, each
representation or warranty contained in or pursuant to any Loan Document, any
agreement, instrument, certificate, document or other writing furnished at any
time under or in connection with any Loan Document, and as of the effective date
of any advance, continuation or conversion requested above is true and correct
in all material respects (except to the extent any representation or warranty
expressly related to an earlier date), (ii) each of the covenants and agreements
contained in any Loan Document have been performed (to the extent required to be
performed on or before the date hereof or each such effective date), (iii) no
Default or Event of Default has occurred and is continuing on the date hereof,
nor will any thereof occur after giving effect to the request above, and (iv)
all of the foregoing is true and correct as of the effective date of the
calculations set forth above and that such calculations have been made in
accordance with the requirements of the Credit Agreement.
                                                                               
                                                                               
                                                                             
List of attachments with this Borrowing Base Certificate:
Authorized Signer
       
Page 2 - Accounts Receivable Availability Detail
               
Page 2b - Accounts Receivable Concentrations
               
Page 2c - Accounts Receivable Dilution
                   
Page 3 - Inventory Availability Detail
       

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT C-1




FORM OF COMPLIANCE CERTIFICATE




[on Borrower’s letterhead]


 

To:
Wells Fargo Bank, National Association
100 Park Avenue, 14th Floor
New York, New York 10017

 
 
Re:           Compliance Certificate dated ____________  __, 201_
 
Ladies and Gentlemen:
 
Reference is made to that certain Credit Agreement dated as of May 17, 2013 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”) by and among Medical Action Industries Inc., as borrower
(“Borrower”), the lenders party thereto as “Lenders” (each of such Lenders,
together with its successors and permitted assigns, is referred to hereinafter
as a “Lender”), and Wells Fargo Bank, National Association, a national banking
association (“Wells Fargo”), as administrative agent for each member of the
Lender Group and the Bank Product Providers (in such capacity, together with its
successors and assigns in such capacity, the “Agent”).  Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed to them
in the Credit Agreement.
 
Pursuant to Section 5.1 of the Credit Agreement, the undersigned officer of
Borrower hereby certifies as of the date hereof that:
 
1.           The financial information of Borrower and its Subsidiaries
furnished in Schedule 1 attached hereto, has been prepared in accordance with
GAAP (except, in the case of unaudited financial statements, for year-end audit
adjustments and the lack of footnotes), and fairly presents in all material
respects the financial condition of Borrower and its Subsidiaries as of the date
set forth therein.
 
2.           Such officer has reviewed the terms of the Credit Agreement and has
made, or caused to be made under his/her supervision, a review in reasonable
detail of the transactions and financial condition of Borrower and its
Subsidiaries during the accounting period covered by the financial statements
delivered pursuant to Section 5.1 of the Credit Agreement.
 
3.           Such review has not disclosed the existence on and as of the date
hereof, and the undersigned does not have knowledge of the existence as of the
date hereof, of any event or condition that constitutes a Default or Event of
Default, except for such conditions or events listed on Schedule 2 attached
hereto, in each case specifying the nature and period of existence thereof and
what action Borrower and/or its Subsidiaries have taken, are taking, or propose
to take with respect thereto.1
 
_______________________
1 Please note that pursuant to Section 7(g)(iv) of the Security Agreement, the
company must provide a written report of all new Intellectual Property, as of
the previously delivered Compliance Certificate.
 
 
 

--------------------------------------------------------------------------------

 
4.           As of the date hereof, Borrower and its Subsidiaries are in
compliance with the applicable covenants contained in Section 7 of the Credit
Agreement as demonstrated on Schedule 3 hereof.
 


 


 
[Signature page follows.]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this ____ day of _______________, 201__.
 
 

 
MEDICAL ACTION INDUSTRIES INC.,
a Delaware corporation, as Borrower
 
By: ________________________________________
Name: ______________________________________
Title: _______________________________________


 
 

--------------------------------------------------------------------------------

 
SCHEDULE 1


Financial Information
 
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 2


Default or Event of Default
 
 

 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 3


Financial Covenants
 
1.           [Fixed Charge Coverage Ratio.
 
Borrower’s and its Subsidiaries’ Fixed Charge Coverage Ratio, measured on a
month-end basis, for the 12 month period ending  ____________ ___, 201__, is
___:1.0, which ratio [is/is not] greater than or equal to the ratio set forth in
Section 7(a) of the Credit Agreement for the corresponding period.]2
 
3.           [Leverage Ratio.
 
Borrower’s and its Subsidiaries’ Leverage Ratio, measured on a month-end basis,
as of the last day of the month ending ____________ ___, 20___, is ___:1.0,
which [is/is not] less than or equal to the ratio set forth in Section 7(b) of
the Credit Agreement for the corresponding date.]3
 


_______________________
2 Applicable to the extent Borrower is in a Financial Covenant Period.
3 Applicable at all times that a Delayed Draw Term Loan is outstanding.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT L-1




FORM OF LIBOR NOTICE
 
Wells Fargo Bank, N.A., as Agent
under the below referenced Credit Agreement
100 Park Avenue, 14th Floor
New York, New York 10017


 
Ladies and Gentlemen:
 
Reference hereby is made to that certain Credit Agreement dated as of May 17,
2013 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”) by and among Medical Action Industries Inc., a
Delaware corporation, as borrower (“Borrower”), the lenders party thereto, as
“Lenders”, and Wells Fargo Bank, National Association, a national banking
association (“Wells Fargo”), as administrative agent for each member of the
Lender Group and the Bank Product Providers (in such capacity, together with its
successors and assigns in such capacity, the “Agent”).  Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed to them
in the Credit Agreement.
 
This LIBOR Notice represents Borrower’s request to elect the LIBOR Option with
respect to [outstanding Revolving Loans] [the Term Loan] [the Delayed Draw Term
Loan] in the amount of $[________] (the “LIBOR Rate Advance”)[, and is a written
confirmation of the telephonic notice of such election given to Agent].
 
The LIBOR Rate Advance will have an Interest Period of [1, 2, 3, 6] month(s)
commencing on ____________.
 
This LIBOR Notice further confirms Borrower’s acceptance, for purposes of
determining the rate of interest based on the LIBOR Rate under the Credit
Agreement, of the LIBOR Rate as determined pursuant to the Credit Agreement.
 
Borrower represents and warrants that (i) as of the date hereof, the
representations and warranties of Borrower and its Subsidiaries contained in the
Credit Agreement and in the other Loan Documents are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date hereof, as
though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of such earlier date)), (ii) no Default or
Event of Default has occurred and is continuing on the date hereof, nor will any
thereof occur after giving effect to the
 
 

--------------------------------------------------------------------------------

 
Wells Fargo Bank, N.A., as Agent
Page 2
 
 
request above, and (iii) each of the other conditions precedent set forth in
Section 3.11 and 3.2 of the Credit Agreement have been satisfied in full.
 
 

     
Dated:
                           
MEDICAL ACTION INDUSTRIES INC., a
Delaware corporation, as Borrower
                       
By
       
Name:
       
Title:
           
Acknowledged by:
             
WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking
association, as Agent
                         
By:
       
Name:
       
Title:
       

 




_____________________
1 Applicable to initial extensions of credit only.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
PERFECTION CERTIFICATE
 
May 17, 2013
 
Reference is hereby made to (a) that certain Credit Agreement dated as of May
17, 2013 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”) by and among Medical Action Industries, Inc., as
borrower (“Borrower”), the lenders party thereto as “Lenders” (each of such
Lenders, together with its successors and permitted assigns, is referred to
hereinafter as a “Lender”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association (“Wells Fargo”), in its capacity as administrative
agent for each member of the Lender Group and the Bank Product Providers (in
such capacity, together with its successors and assigns in such capacity,
“Agent”)  and (b) that certain Guaranty and Security Agreement dated as of May
17, 2013 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Guaranty and Security Agreement”) by and among Borrower, the
Subsidiaries of Borrower parties thereto as “Grantors”, and Agent.
 
All initially capitalized terms used herein without definition shall have the
meanings ascribed thereto in the Credit Agreement.  Any terms (whether
capitalized or lower case) used in this Perfection Certificate that are defined
in the Code shall be construed and defined as set forth in the Code unless
otherwise defined herein or in the Credit Agreement; provided that to the extent
that the Code is used to define any term used herein and if such term is defined
differently in different Articles of the Code, the definition of such term
contained in Article 9 of the Code shall govern.  As used herein, the term “Loan
Parties” shall mean the “Loan Parties” as that term is defined in the Credit
Agreement and “Code” shall mean the “Code” as that term is defined in the
Guaranty and Security Agreement.
 
The undersigned, the Chief Financial Officer of Borrower, hereby certifies (in
my capacity as Chief Financial Officer and not in my individual capacity) to
Agent and each of the other members of the Lender Group and the Bank Product
Providers as follows as of May 17, 2013:
 
1. Names.
 
(a) The exact legal name of each Loan Party, as such name appears in its
certified certificate of incorporation, articles of incorporation, certificate
of formation, or any other organizational document, is set forth in Schedule
1(a).  Each Loan Party is (i) the type of entity disclosed next to its name in
Schedule 1(a) and (ii) a registered organization except to the extent disclosed
in Schedule 1(a).  Also set forth in Schedule 1(a) is the organizational
identification number, if any, of each Loan Party that is a registered
organization, the Federal Taxpayer Identification Number of each Loan Party and
the jurisdiction of formation of each Loan Party.  Each Loan Party has qualified
to do business in the states listed on Schedule 1(a).
 
(b) Set forth in Schedule 1(b) hereto is a list of any other legal names each
Loan Party has had in the past five years, together with the date of the
relevant name change.
 
(c) Set forth in Schedule 1(c) is a list of all other names used by each Loan
Party in connection with any business or organization to which such Loan Party
became the successor by merger, consolidation, acquisition, change in form,
nature or jurisdiction of organization or otherwise or on any filings with the
Internal Revenue Service, in each case, at any time in the past five
years.  Except as set forth in Schedule 1(c), no Loan Party has changed its
jurisdiction of organization at any time during the past four months.
 
 

--------------------------------------------------------------------------------

 
2. Chief Executive Offices.  The chief executive office of each Loan Party is
located at the address set forth in Schedule 2 hereto.
 
3. Real Property.
 
(a) Attached hereto as Schedule 3(a) is a list of all (i) Real Property (as
defined in the Guaranty and Security Agreement) of each Loan Party, (ii) filing
offices for any mortgages encumbering the Real Property or to encumber, the Real
Property as of the Closing Date, (iii) common names, addresses and uses of each
parcel of Real Property (stating improvements located thereon) and (iv) other
information relating thereto required by such Schedule.  Except as described on
Schedule 3(a) attached hereto:  (A) no Loan Party has entered into any leases,
subleases, tenancies, franchise agreements, licenses or other occupancy
arrangements as owner, lessor, sublessor, licensor, franchisor or grantor with
respect to any of the real property described on Schedule 3(a) and (B) no Loan
Party has any leases which require the consent of the landlord, tenant or other
party thereto to the transactions contemplated by the Loan Documents.
 
(b) Schedule 3(b) sets forth all third parties (“Bailees”) with possession of
any Collateral (including inventory and equipment) of the Loan Parties,
including the name and address of such Bailee, a description of the inventory
and equipment in such Bailee’s possession and the location of such inventory and
equipment (if none please so state).
 
(c) Attached hereto as Schedule 3(c) is a list of all water rights owned or used
by the Loan Parties in connection with the operation of any Mortgaged Property.
 
4. Extraordinary Transactions.  Except for those purchases, mergers,
acquisitions, consolidations, and other transactions consummated in the past
five years and described on Schedule 4 attached hereto, all of the Collateral
has been originated by each Loan Party in the ordinary course of business or
consists of goods which have been acquired by such Loan Party in the ordinary
course of business from a person in the business of selling goods of that kind.
 
5. File Search Reports.  Attached hereto as Schedule 5 is a true and accurate
summary of certified file search reports from (a) the Uniform Commercial Code
filing offices (i) in each jurisdiction of formation identified in Section 1(a)
and in each location identified Section 2 with respect to each legal name set
forth in Section 1 and (ii) in each jurisdiction described in Schedule 1(c) or
Schedule 3 relating to any of the transactions described in Schedule 1(c) or
Schedule 4 with respect to each legal name of the person or entity from which
each Loan Party purchased or otherwise acquired any assets and (b) each filing
office in each real estate recording office identified on Schedule 3(a) for any
Real Property Collateral.  A true copy of each financing statement, including
judgment and tax liens, bankruptcy and pending lawsuits or other filing
identified in such file search reports has been delivered to Agent.
 
6. UCC Filings.  The financing statements (duly authorized by each Loan Party
constituting the debtor therein), including the indications of the collateral,
attached as Schedule 6 relating to the Guaranty and Security Agreement or the
Real Property, are in the appropriate forms for filing in the filing offices in
the jurisdictions identified in Schedule 6 hereof.
 
7. Schedule of Filings.  Attached hereto as Schedule 7 is a schedule of (i) the
appropriate filing offices for the financing statements attached hereto as
Schedule 6 and (ii) the appropriate filing offices for the filings described in
Schedule 11(c) and (iii) any other actions required to create, preserve, protect
and perfect the security interests in the Collateral (as defined in the Guaranty
and Security Agreement) granted, assigned or pledged to Agent pursuant to the
Guaranty and Security Agreement or any other Loan Document.  No other filings or
actions are required to create, preserve,
 
 

--------------------------------------------------------------------------------

 
protect and perfect the security interests in the Collateral granted, assigned
or pledged to Agent pursuant to the Loan Documents.
 
8. Termination Statements.  Attached hereto as Schedule 8 are the duly
authorized termination statements in the appropriate form for filing in each
applicable jurisdiction identified in Schedule 8 hereto with respect to each
Lien described therein.
 
9. Stock Ownership and Other Equity Interests.  Attached hereto as Schedule 9(a)
is a true and correct list of each of all of the authorized, and the issued and
outstanding, Equity Interests of each Loan Party and its Subsidiaries and the
record and beneficial owners of such Equity Interests.  Also set forth on
Schedule 9(a) is each equity investment of each Loan Party that represents 50%
or less of the equity of the entity in which such investment was made.  Attached
hereto as Schedule 9(b) is a true and correct organizational chart of Borrower
and its Subsidiaries.
 
10. Instruments and Chattel Paper.  Attached hereto as Schedule 10 is a true and
correct list of all promissory notes, instruments (other than checks to be
deposited in the ordinary course of business), tangible chattel paper,
electronic chattel paper and other evidence of Indebtedness held by each Loan
Party as of May17, 2013 having an aggregate value or face amount in excess of
$2,000,000, including all intercompany notes between or among any two or more
Loan Parties or any of their Subsidiaries.
 
11. Intellectual Property.
 
(a) Schedule 11(a) provides a complete and correct list of all registered
Copyrights (as defined in the Guaranty and Security Agreement) owned by any Loan
Party, all applications for registration of Copyrights owned by any Loan Party,
and all other Copyrights owned by any Loan Party and material to the conduct of
the business of any Loan Party.  Schedule 11(a) provides a complete and correct
list of all Patents (as defined in the Guaranty and Security Agreement) owned by
any Loan Party and all applications for Patents  owned by any Loan
Party.  Schedule 11(a) provides a complete and correct list of all registered
Trademarks (as defined in the Guaranty and Security Agreement) owned by any Loan
Party, all applications for registration of Trademarks owned by any Loan Party,
and all other Trademarks owned by any Loan Party and material to the conduct of
the business of any Loan Party.
 
(b) Schedule 11(b) provides a complete and correct list of all Intellectual
Property Licenses (as defined in the Guaranty and Security Agreement) entered
into by any Loan Party pursuant to which (i) any Loan Party has provided any
license or other rights in Intellectual Property (as defined in the Guaranty and
Security Agreement) owned or controlled by such Loan Party to any other Person
(other than non-exclusive software licenses granted in the ordinary course of
business) or (ii) any Person has granted to any Loan Party any license or other
rights in Intellectual Property owned or controlled by such Person that is
material to the business of such Loan Party, including any Intellectual Property
that is incorporated in any Inventory, software, or other product marketed,
sold, licensed, or distributed by such Loan Party;
 
(c) Attached hereto as Schedule 11(c) in proper form for filing with the United
States Patent and Trademark Office and United States Copyright Office (as
applicable) are the filings necessary to preserve, protect and perfect the
security interests in the United States Trademarks, United Patents, United
States Copyrights and Intellectual Property Licenses set forth on Schedule 11(a)
and Schedule 11(b), including duly signed copies of each of the Patent Security
Agreement, Trademark Security Agreement and the Copyright Security Agreement, as
applicable.
 
 

--------------------------------------------------------------------------------

 
12. Commercial Tort Claims.  Attached hereto as Schedule 12 is a true and
correct list of all commercial tort claims that exceed $2,000,000 held by each
Loan Party, including a brief description thereof.
 
13. Deposit Accounts and Securities Accounts.  Attached hereto as Schedule 13 is
a true and complete list of all Deposit Accounts and Securities Accounts (each
as defined in the Guaranty and Security Agreement) maintained by each Loan
Party, including the name of each institution where each such account is held,
the name of each such account and the name of each entity that holds each
account.
 
14. Letter-of-Credit Rights.  Attached hereto as Schedule 14 is a true and
correct list of all letters of credit issued in favor of any Loan Party, as
beneficiary thereunder, having an aggregate value or face amount in excess of
$2,000,000.
 
15. Motor Vehicles.  Attached hereto as Schedule 15 is a true and correct list
of all motor vehicles and other goods (covered by certificates of title or
ownership) having an aggregate fair market value in excess of $2,000,000 and
owned by any Loan Party, and the owner and approximate fair market value of such
motor vehicles.
 
16. Other Assets:  A Loan Party owns the following kinds of assets:
 

 
Aircraft:
Yes ____  
 No X          
Vessels, boats or ships:
Yes ____  
 No X          
Railroad rolling stock:
Yes ____  
 No X



 
If the answer is yes to any of these other types of assets, please describe on
Schedule 16.
 


 
[The Remainder of this Page has been intentionally left blank]
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
the date first above written.
 
 

 
MEDICAL ACTION INDUSTRIES INC., as Borrower
         
By:
     
Name:
John Sheffield
   
Title:
Chief Financial Officer
                 
MEDEGEN NEWCO, LLC, as Guarantor
         
By:
     
Name:
John Sheffield
   
Title:
Secretary
                 
MAI ACQUISITION CORP., as Guarantor
         
By:
     
Name:
John Sheffield
   
Title:
Chief Financial Officer
                 
MEDEGEN MEDICAL PRODUCTS, LLC, as Guarantor
         
By:
     
Name:
John Sheffield
   
Title:
Managing Member
                 
500 EXPRESSWAY DRIVE SOUTH LLC, as Guarantor
         
By:
     
Name:
John Sheffield
   
Title:
Chief Financial Officer
               

 
 
 
 

--------------------------------------------------------------------------------

 
 

 
AVID MEDICAL, INC., as Guarantor
         
By:
     
Name:
John Sheffield
   
Title:
Chief Financial Office

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
FORM OF SUPPLEMENT TO PERFECTION CERTIFICATE


Supplement (this “Supplement”), dated as of ____, 20__, to the Perfection
Certificate, dated as of ________, 20__ (as amended, restated, supplemented or
otherwise modified from time to time, the “Perfection Certificate”) by each of
the parties listed on the signature pages thereto and those additional entities
that thereafter become Loan Parties (collectively, jointly and severally,
“Grantors” and each individually “Grantor”).
 
Reference is hereby made to (a) that certain Credit Agreement dated as of _____,
20__ (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”) by and among _________, as borrower (“Borrower”),
the lenders party thereto as “Lenders” (each of such Lenders, together with its
successors and permitted assigns, is referred to hereinafter as a “Lender”),
[and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association
(“Wells Fargo”), in its capacity as administrative agent for each member of the
Lender Group and the Bank Product Providers (in such capacity, together with its
successors and assigns in such capacity, “Agent”)[, [and] Wells Fargo and
___________, as joint lead arrangers][, [and] Wells Fargo and ___________, as
joint book runners][, [and] Wells Fargo and ___________, as co-syndication
agents] [, [and] Wells Fargo and ___________, as co-documentation agents], and
(b) that certain Guaranty and Security Agreement dated as of _________, 20__ (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Guaranty and Security Agreement”) by and among Borrower, the Subsidiaries of
Borrower parties thereto as “Grantors”, and Agent.
 
All initially capitalized terms used herein without definition shall have the
meanings ascribed thereto in the Credit Agreement.  Any terms (whether
capitalized or lower case) used in this Perfection Certificate that are defined
in the Code shall be construed and defined as set forth in the Code unless
otherwise defined herein or in the Credit Agreement; provided that to the extent
that the Code is used to define any term used herein and if such term is defined
differently in different Articles of the Code, the definition of such term
contained in Article 9 of the Code shall govern.  As used herein, the term
“Code” shall mean the “Code” as that term is defined in the Guaranty and
Security Agreement.
 
WHEREAS, pursuant to Section 5.2 of the Credit Agreement, the Loan Parties must
execute and deliver a Perfection Certificate and the execution and delivery of
the Perfection Certificate may be accomplished by the execution of this
Supplement in favor of Agent, for the benefit of each member of the Lender Group
and the Bank Product Providers;
 
In accordance with Section 5.2 of the Credit Agreement, the undersigned, the
________ of _________1, hereby certify (in my capacity as __________ and not in
my individual capacity) to Agent and each of the other members of the Lender
Group and the Bank Product Providers as follows as of _______, 20__:  [the
information in the Perfection Certificate delivered on or prior to the Closing
Date is true, correct, and complete on and as of the date hereof.] [Schedule
1(a), “Legal Names, Etc.”, Schedule 1(b), “Prior Names”, Schedule 1(c), “Changes
in Corporate Identity; Other Names”, Schedule 2, “Chief Executive Offices”,
Schedule 3(a), “Real Property”, [Schedule 3(b), “Bailees”,] [Schedule 3(c),
“Water Rights”,] Schedule 4, “Transactions Other Than in the Ordinary Course of
Business”,  Schedule 9(a), “Equity Interests”, Schedule 9(b), “Organizational
Chart” Schedule 10, “Instruments and Chattel Paper”, Schedule 11(a),
“Copyrights, Patents and Trademarks”, Schedule 11(b), “Intellectual Property
Licenses”, Schedule 12, “Commercial Tort Claims”, Schedule 13, “Deposit Accounts
and Securities Accounts”,
 
_________________________
1           Insert appropriate officer(s), as applicable.
 
 
 

--------------------------------------------------------------------------------

 
Schedule 14, “Letter-of-Credit Rights”, [Schedule 15, “Motor Vehicles”], and
Schedule [16], “Other Assets” attached hereto supplement Schedule 1(a), Schedule
(1(b), Schedule 1(c), Schedule 2, Schedule 3, Schedule 4, Schedule 9(a),
Schedule 9(b),  Schedule 10, Schedule 11(a), Schedule 11(b), Schedule 12,
Schedule 13, Schedule 14, [Schedule 15,] and Schedule [16] respectively, to the
Perfection Certificate and shall be deemed a part thereof for all purposes of
the Perfection Certificate.]
 
The undersigned officers of each of the Loan Parties hereby certify as of the
date hereof on behalf of the Loan Parties in their capacity as officers of the
Loan Parties and not in their individual capacities that no additional filings
or actions are required to create, preserve or perfect the security interests in
the Collateral granted, assigned or pledged to Agent pursuant to the Loan
Documents.
 
           Except as expressly supplemented hereby, the Perfection Certificate
shall remain in full force and effect.
 
IN WITNESS WHEREOF, we have hereunto signed this Supplement to Perfection
Certificate as of this ____ day of ________________, 20__.
 
 

 
[BORROWER]
         
By:
     
Name:
     
Title:
 

 
 

 
[Each of the Guarantors]
         
By:
     
Name:
     
Title:
 

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1(a)
 
Legal Names, Etc.
 
Legal Name
Type of Entity
 
Registered
Organization
(Yes/No)
 
Organizational
Number1
 
Federal Taxpayer
Identification Number
Jurisdiction of Formation
                                   

 
 
 
___________________________
2           If none, so state.
 
 

--------------------------------------------------------------------------------

 
Schedule 1(b)
 
Prior Names
 
 
 
Loan Party/Subsidiary
 
Prior Name
 
Date of Change
 
                       

 

 
 
 

--------------------------------------------------------------------------------

 
Schedule 1(c)
 
Changes in Corporate Identity; Other Names
 


 
Loan
Party/Subsidiary
Name of Entity
Action
Date of
Action
State of
Formation
List of All Other
Names Used on Any
Filings with the
Internal Revenue
Service During Past
Five Years
                                                                               
                           



[Add Information required by Section 1 to the extent required by Section 1(c) of
the Perfection Certificate]
 
 
 
 

--------------------------------------------------------------------------------

 
Schedule 2
 
Chief Executive Offices
 


 
 
Loan
Party/Subsidiary
 
Address
County
State
                                               

 
 

 
 
 

--------------------------------------------------------------------------------

 
Schedule 3(a)
 
Real Property
 
                                                                                                                                                                                                                           
Entity of
Record
Common
Name and
Address
Owned,
Leased or
Other
Interest
Landlord
/ Owner
if Leased
or Other
Interest
 
Descrip-
tion of
Lease or
Other
Documents
Evidencing
Interest
 
Purpose/
Use
Improve-
ments
 Located on
Real
Property
Legal
Description
Encumbered
or to be
Encumbered
by Mortgage
Filing
Office for
Mortgage
Option to
Purchase/Right
 of First Refusal
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[SEE
EXHIBIT A-
[ ]
ATTACHED HERETO]    
 
[YES/NO]
[ ]
[YES/NO]
 
 
                   

 
 
 
 

--------------------------------------------------------------------------------

 
Schedule 3(a)
 
Real Property (cont.)
 
 
Required Consents; Loan Party Held Landlord/ Grantor Interests
 
I. Landlord’s / Tenant’s Consent Required
 
1.  [LIST EACH LEASE OR OTHER INSTRUMENT WHERE LANDLORD’S / TENANT’S CONSENT IS
REQUIRED].
 


 


 
II. Leases, Subleases, Tenancies, Franchise Agreements, Licenses or Other
Occupancy Agreements Pursuant to which any Loan Party holds Landlord’s /
Grantor’s Interest
 
1.  [LIST EACH LEASE OR OTHER INSTRUMENT WHERE ANY LOAN PARTY HOLDS LANDLORD’S /
GRANTOR’S INTEREST
 
 
 
 

--------------------------------------------------------------------------------

 
Schedule 3(a)
 
Real Property (cont.)
 
 
Required Consents; Loan Party Held Landlord/ Grantor Interests
 
I. Landlord’s / Tenant’s Consent Required
 
1.  [LIST EACH LEASE OR OTHER INSTRUMENT WHERE LANDLORD’S / TENANT’S CONSENT IS
REQUIRED].
 


 


 
II. Leases, Subleases, Tenancies, Franchise Agreements, Licenses or Other
Occupancy Agreements Pursuant to which any Loan Party holds Landlord’s /
Grantor’s Interest
 
1.  [LIST EACH LEASE OR OTHER INSTRUMENT WHERE ANY LOAN PARTY HOLDS LANDLORD’S /
GRANTOR’S INTEREST]
 
 
 
 

--------------------------------------------------------------------------------

 


 
[Schedule 3(b)
 
Bailees]
 
 
 
 
 

--------------------------------------------------------------------------------

 
[Schedule 3(c)
 
Water Rights
 


 
Attached hereto is a true copy of the current Water Rights owned or used by any
Loan Party in Connection with the operation of any Real Property Collateral.
 
[ ]  ]
 
 
 
 
 

--------------------------------------------------------------------------------

 
Schedule 4
 
Transactions Other Than in the Ordinary Course of Business
 


 
Loan Party/Subsidiary
 
 
Description of Transaction Including Parties
Thereto
 
Date of
Transaction
 
                 



 
 

--------------------------------------------------------------------------------

 
 Schedule 9(a)
 
(a)  Equity Interests of Loan Parties and Subsidiaries
 
Current Legal
Entities Owned
Record Owner
Certificate No.
No. Shares/Interest
Percent
Pledged
                                       



(b) Other Equity Interests
 
 
 
 
 

--------------------------------------------------------------------------------

 
Schedule 9(b)
 
Organizational Chart
 
 
 
 
 

--------------------------------------------------------------------------------

 
Schedule 10
 
Instruments and Chattel Paper
 
1.           Promissory Notes:
 
Entity
 
Principal
Amount
 
Date of Issuance
Interest Rate
Maturity Date
                             



2.           Chattel Paper:
 
 
 
 
 

--------------------------------------------------------------------------------

 
Schedule 11(a)
 
Copyrights, Patents and Trademarks
 


 
UNITED STATES COPYRIGHTS
 
Registrations:


OWNER
TITLE
REGISTRATION NUMBER



 
Applications:
 
OWNER
APPLICATION NUMBER
 





OTHER COPYRIGHTS
 
Registrations:


OWNER
COUNTRY/STATE
TITLE
REGISTRATION NUMBER



 
Applications:
 
OWNER
COUNTRY/STATE
APPLICATION NUMBER
 

 

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 11(a)
 
Copyrights, Patents and Trademarks (cont.)
 
UNITED STATES PATENTS:
 
Registrations:


OWNER
 
REGISTRATION
NUMBER
 
 
DESCRIPTION
     



 
Applications:
 
 
OWNER
 
APPLICATION
NUMBER
 
 
DESCRIPTION
     


 
OTHER PATENTS:
 
Registrations:


 
OWNER
 
REGISTRATION
NUMBER
 
 
COUNTRY/STATE
 
 
DESCRIPTION
 



 
Applications:
 
 
OWNER
 
APPLICATION
NUMBER
 
 
COUNTRY/STATE
 
 
DESCRIPTION
 




 
 
 

--------------------------------------------------------------------------------

 
Schedule 11(a)
 
Copyrights, Patents and Trademarks (cont.)
 
 
UNITED STATES TRADEMARKS:
 
Registrations:
 
OWNER
 
REGISTRATION
NUMBER
 
 
TRADEMARK
     



 
Applications:
 
 
OWNER
 
APPLICATION
NUMBER
 
TRADEMARK
     


 

OTHER TRADEMARKS:
 
Registrations:


 
OWNER
 
REGISTRATION
NUMBER
 
 
COUNTRY/STATE
 
 
TRADEMARK
 



 
Applications:
 
 
OWNER
 
APPLICATION
NUMBER
 
 
COUNTRY/STATE
 
 
TRADEMARK
 




 

 
 

--------------------------------------------------------------------------------

 
Schedule 11(b)
 
Intellectual Property Licenses
 
 
LICENSEE
 
 
LICENSOR
 
 
COUNTRY/STATE
 
 
REGISTRATION/
APPLICATION
NUMBER, IF
ANY
 
 
DESCRIPTION
                                                                               
                           

 
 
 
 

--------------------------------------------------------------------------------

 
Schedule 12
 
Commercial Tort Claims
 
 
 
 
 

--------------------------------------------------------------------------------

 
Schedule 13
 
Deposit Accounts and Securities Accounts
 
OWNER
TYPE OF ACCOUNT
BANK OR INTERMEDIARY
ACCOUNT NUMBERS
                               

 
 

 
 
 

--------------------------------------------------------------------------------

 
Schedule 14
 
Letter of Credit Rights
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
[Schedule 15
 
Motor Vehicles]
 
 
 
 
 

--------------------------------------------------------------------------------

 
Schedule [16]
 
Other Assets
 


 




 


 
 

--------------------------------------------------------------------------------

 
EXHIBIT 3.6
 
CUSTOMS BROKER/FREIGHT FORWARDER/CARRIER AGENCY AGREEMENT
 
Name and Address of Carrier:


_______________________________
_______________________________
_______________________________


Dear Sir/Madam:


[Insert name of applicable Loan Party] (the “Company”), together with certain of
its affiliates (the “Affiliates”), have entered into a credit facility with
Wells Fargo Bank, National Association, a national banking association with an
address at 100 Park Avenue, 14th Floor, New York, New York 10017, as
administrative agent (in such capacity, herein the “Agent”) for its own benefit
and the benefit of certain other secured parties which are making loans or
furnishing other financial accommodations to the Company or its Affiliates (the
“Secured Parties”), pursuant to which credit facility, the Company, among
others, has granted security interests to the Agent (for the ratable benefit of
such agent and the Secured Parties) in and to, among other things, substantially
all of the assets of the Company and such Affiliates, including, without
limitation, all of the Company’s and such Affiliates’ inventory, goods,
documents, bills of lading and other documents of title.
 
The Agent has requested that you in your role as [customs broker/freight
forwarder/carrier] (together with any of your affiliates providing services to
the Company or its Affiliates, the “[Customs Broker/Freight Forwarder/Carrier]”)
act as its agent for the limited purpose of more fully perfecting and protecting
the security interest of the Agent in such bills of lading, documents and other
documents of title and in the goods and inventory for which such bills of
lading, documents, or other documents of title have been issued, and, by
acknowledging and executing this document, the [Customs Broker/Freight
Forwarder/Carrier] has agreed to do so.  This letter shall set forth the terms
of the [Customs Broker/Freight Forwarder/Carrier]’s engagement.
 
Section 1  Acknowledgment of Security Interest; Power of Attorney:  The [Customs
Broker/Freight Forwarder/Carrier] acknowledges, consents, and agrees that the
Company has assigned to the Agent, liens on and security interests in and to,
all of the Company’s right, title, and interest in, to and under all goods
constituting, evidencing, or relating to such inventory and any contracts or
agreements with carriers, customs brokers, and/or freight forwarders for
shipment or delivery of such goods.  The Company further advises the [Customs
Broker/Freight Forwarder/Carrier], and the [Customs Broker/Freight
Forwarder/Carrier] acknowledges, consents, and agrees, that the Company has
irrevocably constituted and appointed the Agent as the Company’s true and lawful
attorney, with full power of substitution to exercise all of such rights, title,
and interest in accordance with the terms of the credit facility referred to
above, which appointment has been coupled with an interest.  The [Customs
Broker/Freight Forwarder/Carrier] further agrees that: (i) the Company holds
title to all Title Documents (as defined herein) and Property (as defined
herein) while in the custody or control of the [Customs Broker/Freight
Forwarder/Carrier]; (ii) upon receipt of any Title Documents or Property, the
[Customs Broker/Freight Forwarder/Carrier] shall promptly notify the Company
that it is holding such Title Documents or Property on behalf of the Company;
and (iii) the [Customs Broker/Freight Forwarder/Carrier] shall not deliver any
Property to a third party for shipment and delivery unless any related Title
Documents (1) reflect either (a) the Company as consignee (or, if so requested
by it, the Agent, or (b) the [Customs Broker/Freight Forwarder/Carrier] as
consignee and (2) contain an express waiver from the consignor/shipper of its
right to alter the named consignee and its right of stoppage in transit.  To the
extent [Customs Broker/Freight Forwarder/Carrier] is consignee, [Customs
Broker/Freight Forwarder/Carrier] agrees it will not change the name of
consignee or any Title Document without prior written consent of the Agent.
 
 
 

--------------------------------------------------------------------------------

 
Section 2  Appointment of [Customs Broker/Freight Forwarder/Carrier] as Agent of
Agent:  The [Customs Broker/Freight Forwarder/Carrier] is hereby appointed as
agent for the Agent to receive and retain possession of (i) all bills of lading,
waybills, forwarder’s cargo receipts, documents, and any other documents of
title or carriage constituting, evidencing, or relating to the Company’s
inventory (collectively, the “Title Documents”) heretofore or at any time
hereafter issued for any goods, inventory, or other property of the Company
which are received by the [Customs Broker/Freight Forwarder/Carrier] for
processing (collectively, the “Prop­erty”), and (ii) all Property, as
applicable, such receipt and retention of possession of the Title Documents and
Property being for the purpose of more fully perfecting and preserving the
Agent’s security interests in the Title Documents and the Property.  The
[Customs Broker/Freight Forwarder/Carrier] will maintain possession of the Title
Documents and Property, as applicable, subject to the security interests of the
Agent, and will note the security interests of the Agent on the [Customs
Broker/Freight Forwarder/Carrier]’s books and records.  In the event that the
Agent is designated as the consignor, co-consignor, consignee or co-consignee on
any such Title Documents, subject to the terms and conditions hereof, the Agent
hereby appoints the [Customs Broker/Freight Forwarder/Carrier] as its
attorney-in-fact solely to execute and deliver any such Title Documents for and
on behalf of the Agent pursuant to the terms of this Agreement.
 
Section 3  Delivery of Title Documents; Release of Goods:  Until the [Customs
Broker/Freight Forwarder/Carrier] receives written notification from the Agent
pursuant to Section 4 below to the contrary, the [Customs Broker/Freight
Forwarder/Carrier] is authorized by the Agent to, and the [Customs
Broker/Freight Forwarder/Carrier] may, deliver:
 
3.1 the Title Documents to the issuing carrier or to its agent (who shall act on
the [Customs Broker/Freight Forwarder/Carrier]’s behalf as the [Customs
Broker/Freight Forwarder/Carrier]’s sub-agent hereunder) for the purpose of
permitting the Company to obtain possession or control of the Property subject
to such Title Documents; and
 
3.2 the Property to the Company or as directed by the Company.
 
Section 4  Notice From Agent To Follow Agent’s Instructions: Upon the [Customs
Broker/Freight Forwarder/Carrier]’s receipt of written notification from the
Agent, the [Customs Broker/Freight Forwarder/Carrier] shall thereafter follow
solely the instructions of the Agent concerning the disposition of the Title
Documents and the Property and will not follow any instructions of the Company
or any other person concerning the same.  The Company hereby directs the
[Customs Broker/Freight Forwarder/Carrier] to comply with any such instructions
from the Agent and releases the [Customs Broker/Freight Forwarder/Carrier] from
any liability which might arise therefrom, except for any liability arising from
the bad faith, gross negligence or willful misconduct of the [Customs
Broker/Freight Forwarder/Carrier].
 
 
 

--------------------------------------------------------------------------------

 
Section 5  Limited Authority:  The [Customs Broker/Freight Forwarder/Carrier]’s
sole authority as the agent of the Agent is to receive and maintain possession
of the Title Documents and the Property on behalf of the Agent and to follow the
instructions of the Agent as provided herein.  Except as may be specifically
authorized and instructed in writing by the Agent, the [Customs Broker/Freight
Forwarder/Carrier] shall have no authority as the agent of the Agent to
undertake any other action or to enter into any other commitments on behalf of
the Agent.
 
Section 6  Expenses:  The [Customs Broker/Freight Forwarder/Carrier]
acknowledges that, prior to the [Customs Broker/Freight Forwarder/Carrier]’s
receipt of written notification from the Agent to follow solely the instructions
of the Agent concerning the disposition of the Title Documents and the Property,
the Company is solely responsible for payment of any compensation and charges
which are to the Company’s account.  The Company is further responsible, prior
to the [Customs Broker/Freight Forwarder/Carrier]’s receipt of written
notification from the Agent to follow solely the instructions of the Agent
concerning the disposition of the Title Documents and the Property, for paying
any reasonable and documented out-of-pocket fees, expenses, customs duties,
taxes, or other charges which are, or may, accrue, to the account of the Title
Documents and the Property.  Upon the [Customs Broker/Freight
Forwarder/Carrier]’s receipt of written notification from the Agent to follow
solely the instructions of the Agent concerning the disposition of the Title
Documents and the Property, the Agent shall be responsible for any such
payments. The Agent, at the Agent’s option, may authorize the [Customs
Broker/Freight Forwarder/Carrier] to perform specified services on behalf of the
Agent at mutually agreed rates of compensation, which shall be charged to the
Agent’s account and payable to the [Customs Broker/Freight Forwarder/Carrier] by
the Agent. Notwithstanding anything herein to the contrary, any payments by the
Agent to the [Customs Broker/Freight Forwarder/Carrier] shall not affect any
obligation of the Company to reimburse the Agent for any such compensation or
other costs or expenses incurred by the Agent pursuant to the terms of the
credit facility referred to above.
 
Section 7  Term:
 
7.1 In the event that the [Customs Broker/Freight Forwarder/Carrier] desires to
terminate this Agreement, the [Customs Broker/Freight Forwarder/Carrier] shall
furnish the Agent and the Company with not less than sixty (60) days’ prior
written notice of the [Customs Broker/Freight Forwarder/Carrier]’s intention to
do so.  During such sixty (60) day period (which may be shortened by notice to
the [Customs Broker/Freight Forwarder/Carrier] from the Agent), the [Customs
Broker/Freight Forwarder/Carrier] shall continue to serve as agent
hereunder.  The [Customs Broker/Freight Forwarder/Carrier] shall also cooperate
with the Agent and execute all such documentation and undertake all such action
as may be reasonably required by the Agent in connection with such
termination.  Any written notice provided to any party hereto shall be delivered
to such party at the following address (or to such other address, written notice
of which is given by such party to the other parties hereto in writing with at
least seven (7) days’ prior notice):
 
 
 

--------------------------------------------------------------------------------

 
If to the Agent:


Wells Fargo Bank, National Association, as Agent
100 Park Avenue, 14th Floor
New York, New York 10017
Attention:  Portflio Manager (Medical Action Industries)
Facsimile: 855-849-5961


If to the [Customs Broker/Freight Forwarder/Carrier]:


[Customs Broker/Freight Forwarder/Carrier]
_____________________
_____________________
_____________________
Attention: _____________




If to the Company:


Medical Action Industries Inc.
500 Expressway Drive South
Brentwood, NY 11717
Attention:
Telecopy no:


7.2 Except as provided in Section 7.1, above, this Agreement shall remain in
full force and effect until the [Customs Broker/Freight Forwarder/Carrier]
receives written notification from the Agent of the termination of the [Customs
Broker/Freight Forwarder/Carrier]’s responsibilities hereunder.  This Agreement
may be amended only by notice in writing signed by the Company and an officer of
the Agent, and may be terminated solely by written notice signed by an officer
of the Agent.
 
Section 8  [Customs Broker/Freight Forwarder/Carrier]’s Lien:   The [Customs
Broker/Freight Forwarder/Carrier] shall have a lien, to the extent provided by
law, on any Property then in the possession of the [Customs Broker/Freight
Forwarder/Carrier], which lien shall be to the extent of any out-of-pocket
costs, fees, freight charges, storage charges, or other charges or out-of-pocket
expenses incurred or paid by the [Customs Broker/Freight Forwarder/Carrier] with
respect only to that Property then in the possession of the [Customs
Broker/Freight Forwarder/Carrier], for which the [Customs Broker/Freight
Forwarder/Carrier] has not received payment, but not for any amount owed on
account of any other Property, item, or matter.
 
Section 9  Counterparts; Integration:  This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement constitutes the entire
agreement among the [Customs Broker/Freight Forwarder/Carrier] and the Agent
relating to the subject matter hereof and supersedes any and all contemporaneous
or previous agreements and understandings, oral or written, relating to the
subject matter hereof.   This Agreement shall become effective when it shall
have been executed by the parties and when the Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic method shall be effective as delivery
of a manually executed counterpart of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
Section 10  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
[SIGNATURE PAGE FOLLOWS]
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
If the foregoing correctly sets forth our understanding, please indicate the
[Customs Broker/Freight Forwarder/Carrier]’s assent below, following which this
Agreement will take effect as a sealed instrument.
 
Very truly yours,


COMPANY:


[______________]




By:      __________________________
Name: __________________________
Title:   __________________________




Acknowledged and agreed:


[CUSTOMS BROKER/FREIGHT FORWARDER/CARRIER]:


[_______________________________]


By:      __________________________
Name: __________________________
Title:   __________________________


AGENT:


WELLS FARGO BANK, NATIONAL ASSOCIATION




By:      __________________________
Name: __________________________
Title:   __________________________


 


 

--------------------------------------------------------------------------------